Exhibit 10.38
Below is a list of omitted schedules from the Shareholders Agreement dated
December 17, 2009, by and among Willis Europe BV, Astorg Partners, and the other
parties thereto. The Company agrees to furnish supplementally a copy of any of
these omitted schedules to the SEC upon request.

     
Schedule P1:
  List of the Original Lucas Shareholders
 
   
Schedule P2:
  List of the Original Gras Shareholders
 
   
Schedule (C)
  Allocation of the Securities as at the date hereof
 
   
Schedule (E)
  Allocation of Manco1’s share capital and list of the Original Managers
 
   
Schedule (J):
  Chart of the Group
 
   
Schedule (L)
  Contemplated allocation of the Securities as at January 1st, 2010
 
   
Schedule 1(C)
  Transparency
 
   
Schedule 8.4
  Examples of the application the Distribution Fundamentals in the case of
various types of Sales
 
   
Schedule 8.7
  Examples of the application of the Distribution Fundamentals in the case of
exercise of the Call Options or Willis Put Options
 
   
Schedule 8.8
  Examples of the application of the Distribution Fundamentals in the case of
exercise of the Lucas Parties’ Put Options
 
   
Schedule 8.9
  Examples of the application of the Distribution Fundamentals in the case of
exercise of the Lucas Parties’ Put Options
 
   
Schedule 17.1
  Methodology to be applied in computing Willis Correduria’s consolidated
reserves as at December 31, 2009
 
   
Schedule 20.2:
  Form of Instrument of Adherence

 



--------------------------------------------------------------------------------



 



December 17, 2009

  (1)   Astorg IV FCPR;     (2)   Financière Muscaris IV;     (3)   Willis
Europe BV;     (4)   Lucaslux;     (5)   Financière Natelpau;     (6)   Maera;  
  (7)   Simon Minco EURL;     (8)   PRPHI EURL;     (9)   Dream management 1;
and     (10)   Dream Management 2.

 
SHAREHOLDERS’ AGREEMENT
WITH RESPECT TO
GS & CIE GROUPE (FORMERLY SOLEIL)
 

     
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
1. Definitions and interpretation
    7  
1.1 Definitions
    7  
1.2 Principles of Construction
    33  
1.3 Willis Accessing Transferees
    33  
2. Corporate Bodies of the Company
    35  
2.1 The President
    35  
2.2 The Executive Committee
    35  
2.3 Composition of the Supervisory Board
    37  
2.4 Removal and Replacement of Supervisory Board Members
    39  
2.5 Term of Supervisory Board Members
    39  
2.6 New Classes of Supervisory Board Members or Increase in the number of a
Class of Voting Shares’ nominees
    40  
2.7 Committees
    42  
3. Governance of the Group
    43  
3.1 Implementation
    43  
3.2 Reserved Matters requiring prior consent
    43  
3.3 Matters requiring information
    49  
3.4 Management
    49  
3.5 Provisions regarding Bidco and the Targets
    49  
4. Shareholders’ decisions
    50  
4.1 Shareholders’ Resolutions
    50  
4.2 Resolutions of the holders of a Class of Voting Shares
    51  
5. Agreed Restructuring Plan
    53  
5.1 Negotiations of an Agreed Restructuring Plan
    53  
5.2 Approval and implementation of an Agreed Restructuring Plan
    53  
6. Reports, Information and Monitoring
    54  
6.1 Information of the Supervisory Board
    54  
6.2 Direct Parties subject to ERISA Rules
    55  
6.3 Control of financial accounts
    56  
7. General principles regarding Transfers
    57  
7.1 Lock-up
    57  
7.2 Principles
    58  
7.3 Transfer Notice
    59  
8. Valuation of Securities
    60  
8.1 Preferential Distribution
    60  
8.2 Allocation of the Distribution Amount
    61  
8.3 Distribution Fundamentals
    61  
8.4 Application in the case of a Sale
    63  
8.5 Significant Partial Sale
    65  
8.6 Non-Significant Partial Sale
    68  
8.7 Application in the case of exercise of the Call Options or Willis Put
Options
    68  
8.8 Application in case of exercise of the Lucas Parties’ Put Options
    69  
8.9 Application in the case of a refinancing of the Subordinated Convertible
Bonds
    71  
8.10 Application in the case of an IPO
    71  
8.11 Application in case of a Merger
    72  
8.12 Valuation of Securities other than Shares
    73  
9. Permitted Transfers and prohibition of indirect Transfers
    74  

- i -



--------------------------------------------------------------------------------



 



              Page  
9.1 Scope of the Permitted Transfers
    74  
9.2 Transfer Notice
    75  
9.3 Prohibition of indirect Transfers
    75  
10. Willis’ Call Options and put options granted by Willis
    77  
10.1 Grant of the Call Options
    78  
10.2 Calculation of the Notification Enterprise Value and Estimated Notification
Equity Value and Prices
    78  
10.3 Notification of Willis’ intention and grant of the Willis Put Options
    80  
10.4 Calculation of the Final Notification Equity Value and Prices
    81  
10.5 Calculation of the Call Enterprise Value and the Estimated Call Equity
Value and Prices
    82  
10.6 Exercise of the Call Options
    83  
10.7 Exercise of the Willis Put Options
    84  
10.8 Final Consideration for the Option Securities
    85  
10.9 Completion of the Transfers upon exercise of the Call Options or Willis Put
Options and under the First and
   Second Conditional Sales
    85  
10.10 Calculation of the Final Call Equity Value and Prices
    86  
10.11 Payment of the consideration upon exercise of the Call Options
    87  
10.12 Payment of the consideration upon exercise of the Willis Put Options
    90  
10.13 Liquidity of the Lucas Shareholders
    92  
10.14 Mancos Call Options
    93  
10.15 Miscellaneous
    95  
11. Liquidity of the Parties
    96  
11.1 Auction Bid Process
    96  
11.2 Drag Along
    99  
11.3 Liquidity of the Lucas Shareholders
    101  
12. Restrictions on Transfers
    103  
12.1 Pre-emption Right
    103  
12.2 Total Tag Along Right
    105  
12.3 Proportional Tag Along Right
    106  
12.4 Exercise of the Pre-emption Right, the Total Tag Along Right and the
Proportional Tag Along Right
    107  
12.5 Completion of a Transfer
    109  
12.6 Exercise of the Total Tag Along Right by the Lucas Shareholders
    109  
13. Initial Public Offering
    110  
14. Lucas Parties’ Put Options
    112  
14.1 Conditions to the Put Options
    112  
14.2 Determination of the Base Put Value and Prices
    112  
14.3 Exercise of the Put Options
    113  
14.4 Completion of the Transfers upon exercise of the Put Options
    114  
14.5 Final consideration for the Put Securities
    116  
14.6 Earn out
    117  
14.7 Determination of the Final Put Value and Prices and payment of the
consideration for the Put Securities
    118  
14.8 Sale of securities issued by the Lucas Parties
    119  
14.9 Miscellaneous
    121  
15. Anti-Dilution Protection.
    122  
16. Recapitalization
    123  
17. Willis Correduria
    123  
17.1 Lump Sum Cash Payment
    123  
17.2 Distribution of Willis Correduria’s profits
    124  
17.3 Correduria Put and Call
    125  
18. Compliance with Laws
    128  
19. Non Compete and non Solicitation
    128  

- ii -



--------------------------------------------------------------------------------



 



              Page  
19.1 Willis Parties’ Undertakings
    128  
19.2 Reciprocal Obligations of Willis Parent and the Company
    129  
19.3 Financial Investors’ Undertakings
    131  
19.4 Lucas Parties’ Undertakings
    131  
19.5 Gras Parties’ Undertakings
    132  
19.6 Other Parties’ Undertakings
    132  
20. Miscellaneous
    133  
20.1 Lucas Representative
    133  
20.2 Accession
    133  
20.3 Agreement Manager
    134  
20.4 Affiliates
    134  
20.5 Confidentiality
    135  
20.6 Severability
    136  
20.7 Entire Agreement
    136  
20.8 Additional Information
    136  
20.9 Notices
    137  
20.10 Term
    139  
20.11 Binding Effect
    141  
20.12 Assignment
    141  
20.13 No Third Party Beneficiaries
    141  
20.14 Amendment; Waivers, etc.
    141  
20.15 Governing Law. Jurisdiction
    142  
20.16 Number of original copies
    144  
List of Schedules
    148  

- iii -



--------------------------------------------------------------------------------



 



SHAREHOLDERS’ AGREEMENT
THIS SHAREHOLDERS’ AGREEMENT (this “Agreement”) is entered into as of
December 17, 2009, by and between:

(1)   Astorg Partners, a company (société par actions simplifiée) organized
under the Laws of France, having a share capital of €675,000 and its registered
office at 68, rue du Faubourg Saint-Honoré, 75008 Paris, France, registered with
the French Registry of Commerce and Companies under number 419 838 545 R.C.S.
Paris, represented by Mr. Xavier Moreno or Mr. Christian Couturier, duly
authorized for the purposes hereof, and acting as the management company
(société de gestion) for and on behalf of the “fonds communs de placement à
risques” Astorg IV FCPR (hereinafter referred to as the “Original Fund”):   (2)
  Financière Muscaris IV, a company (société par actions simplifiée) organized
under the Laws of France, having a share capital of €988,000 and its registered
office at 68, rue du Faubourg Saint Honoré, 75008 Paris, France, registered with
the French Registry of Commerce and Companies under number 501 614 523 R.C.S.
Paris, represented by Mr. Xavier Moreno or Mr. Christian Couturier, duly
authorized for the purposes hereof (hereinafter referred to as “TeamCo”);      
the Original Fund and TeamCo are hereinafter collectively referred to as the
“Original Financial Investors” and each individually, as an “Original Financial
Investor”;   (3)   Willis Europe B.V., a limited company organized under the
Laws of the Netherlands, having its registered office at Marten Messweg 51, 3068
AV Rotterdam, Netherlands and a mailing address at 51 Lime Street, London EC3M
7DQ, United Kingdom, represented by Ms. Sarah Turvill or Mr. Geoff Butterfield,
duly authorized for the purposes hereof (hereinafter referred to as “Willis
Europe”);   (4)   Lucaslux, a company (société à responsabilité limitée)
organized under the Laws of Luxembourg, having a share capital of €60,617,653
and its registered office at 145, rue du Kiem, L-8030 Strassen, Luxembourg,
registered with the Registry of Commerce and Companies of Luxembourg under
number B 149 762, represented by Mr. Patrick Lucas or Mr. Hubert Moreno, duly
authorized for the purposes hereof (hereinafter referred to as “Lucaslux”);  
(5)   Financière Natelpau, a company (société anonyme) organized under the Laws
of Luxembourg, having a share capital of €1,027,000 and its registered office at
1, rue des Glacis, L-1628 Luxembourg, Luxembourg, registered with the Registry
of Commerce and Companies of Luxembourg under number B 148 397, represented by
Mr. Emmanuel Gras, duly authorized for the purposes hereof (hereinafter referred
to as “Graslux”);       Lucaslux and Graslux are hereinafter collectively
referred to as the “Original Family Companies” and each individually, as an
“Original Family Company”;   (6)   Maera, a company (société anonyme) organized
under the Laws of Luxembourg, having a share capital of €4,606,093 and its
registered office at au 63-65 rue de Merl,

- 1 -



--------------------------------------------------------------------------------



 



    L-2146 Luxembourg, Luxembourg, registered with the Registry of Commerce and
Companies of Luxembourg under number 132 353, represented by Mr. Patrick Lambert
or Mr. Hubert Moreno, duly authorized for the purposes hereof (hereinafter
referred to as “Maera”);   (7)   Simon Minco EURL, a company (enterprise
unipersonnelle à responsabilité limitée) organized under the Laws of France,
having a share capital of €1,000 and its registered office at 6bis, rue Jean
Nicolas Collignon, 57000 Metz, France, registered with the French Registry of
Commerce and Companies under number 518 569 843 R.C.S. Metz, represented by
Mr. Pierre Simon, duly authorized for the purposes hereof (hereinafter referred
to as “Simon EURL”);   (8)   PRPHI EURL, a company (entreprise unipersonnelle à
responsabilité limitée) organized under the Laws of France, having a share
capital of €2,734,110 and its registered office at 13, rue du Tour des Portes,
56100 Lorient, France, registered with the French Registry of Commerce and
Companies under number 493 791 701 R.C.S. Lorient, represented by Mr. Philippe
Rouault or Mr. Hubert Moreno, duly authorized for the purposes hereof
(hereinafter referred to as “PRPHI”);       Maera, Simon EURL and PRPHI are
hereinafter collectively referred to as the “MinCos” and each individually, as a
“MinCo”;   (9)   Dream Management 1, a company (société par actions simplifiée)
organized under the Laws of France, with a share capital of €5,600,001, having
its registered office at 120, avenue Charles de Gaulle, 92200 Neuilly-sur-Seine,
France, registered with the French Registry of Commerce and Companies under
number 518 454 152 RCS Nanterre, represented by Mr. Patrick Lucas or Mr. Hubert
Moreno, duly authorized for the purposes hereof (hereinafter referred to as
“Manco1”);   (10)   Dream Management 2 (formerly named Soleil Management 2), a
company (société anonyme) organized under the Laws of France, with a share
capital of €4,700,001, having its registered office at 120, avenue Charles de
Gaulle, 92200 Neuilly-sur-Seine, France, registered with the French Registry of
Commerce and Companies under number 518 556 212 R.C.S. Nanterre, represented by
Mr. Patrick Lucas or Mr. Hubert Moreno, duly authorized for the purposes hereof
(hereinafter referred to as “Manco2”);       Manco1 and Manco2 are hereinafter
collectively referred to as the “Mancos” and each individually, as a “Manco”;  
    the Original Financial Investors, Willis Europe, the Original Family
Companies, the MinCos and the Mancos are hereinafter collectively referred to as
the “Original Direct Parties” and each individually, as an “Original Direct
Party”;   (11)   Such other Persons who may become owners of Securities (as such
term is defined in Section 1.1 below) and parties to this Agreement in
accordance with the terms hereof (together with the Original Direct Parties, the
“Direct Parties”);   (12)   Each of the Persons identified in Schedule P1 hereto
(hereinafter collectively referred to, together with Mr. Lucas, as the “Original
Lucas Shareholders”) and represented by Mr. Patrick Lucas or Mr. Hubert Moreno,
duly authorized for the purposes hereof;

- 2 -



--------------------------------------------------------------------------------



 



    the Original Direct Parties and the Original Lucas Shareholders are
hereinafter collectively referred to as the “Original Parties” and each
individually, as an “Original Party”;

IN THE PRESENCE OF:

(13)   Willis Group Holdings Ltd, a public limited company organized under the
Laws of Bermuda, having its registered office at 20 Canon’s Court, 22 Victoria
Street, Hamilton HM 12, Bermuda, registered with the Bermudan Companies Registry
under number 30025 and represented by Ms. Sarah Turvill or Mr. Geoff
Butterfield, duly authorized for the purposes hereof (hereinafter referred to as
the “Original Willis Parent”);   (14)   Willis Group Holdings Plc, a public
limited company organized under the Laws of Ireland, having its registered
office at Grand Mill Quay Barrow Street, Dublin 4, Ireland, registered with the
Ireland Companies Registry under number 475616 and represented by Ms. Sarah
Turvill or Mr. Geoff Butterfield, duly authorized for the purposes hereof
(hereinafter referred to as “WGH Plc”);   (15)   Willis Netherlands Holdings BV,
a limited company (Besloten Vennootschap) organized under the Laws of
Netherlands, having its registered office at Piet Heinkade 55, 1000BH Amsterdam,
the Netherlands, registered with the Trade Register of the Dutch Chamber of
Commerce under number 34367289 and represented by Ms. Sarah Turvill or Mr. Geoff
Butterfield, duly authorized for the purposes hereof (hereinafter referred to as
“WNH BV”);

    the Original Willis Parent, WGH Plc and WNH BV are party to this Agreement
in accordance with Section 1.3 below and hereinafter collectively referred to as
the “Willis Accessing Transferees” and each individually, as a “Willis Accessing
Transferees”;

(16)   GS & Cie Groupe (formerly named Soleil), a company (société par actions
simplifiée) organized under the Laws of France, having a share capital of
€118,564,674 and its registered office at 120, avenue Charles de Gaulle, 92200
Neuilly-sur-Seine, France, registered with the French Registry of Commerce and
Companies under number 515 061 141 R.C.S. Nanterre, represented by Mr. Patrick
Lucas or Mr. Hubert Moreno, duly authorized for the purposes hereof (hereinafter
referred to as the “Company”) being a party to this Agreement for the sole
purpose of Section 1, Section 10, Section 14, Section 17, Section 19 and
Section 20;   (17)   Gras Savoye SA, a company (société anonyme) organized under
the Laws of France with a share capital of €1,462,600, having its registered
office at 2 to 8 rue Ancelle, 92200 Neuilly-sur-Seine, France, registered with
the French Registry of Commerce and Companies under number 311 248 637 RCS
Nanterre, and represented by Mr. Patrick Lucas or Mr. Hubert Moreno, duly
authorized for the purposes hereof (hereinafter referred to as “Gras Savoye SA”)
being a party to this Agreement for the sole purpose of Section 1, Section 17
and Section 20;   (18)   Gras Savoye Euro Finance, a company (société anonyme),
organized under the Laws of Belgium, having its registered office at 4020 Liège
2, Quai des Vennes, 18-

- 3 -



--------------------------------------------------------------------------------



 



    20, Belgium, registered under number 0403.276.015 and represented by
Mr. Patrick Lucas or Mr. Hubert Moreno, duly authorized for the purposes hereof
(hereinafter referred to as “GS Eurofinance”) being a party to this Agreement
for the sole purpose of Section 1, Section 17 and Section 20;

the Willis Accessing Transferees, the Company, Gras Savoye SA and GS Eurofinance
are hereinafter collectively referred to as the “Original Ancillary Parties” and
each individually, as an “Original Ancillary Party”.

- 4 -



--------------------------------------------------------------------------------



 



RECITALS
WHEREAS:

(A)   On the date hereof, pursuant to an investment and share purchase agreement
dated November 18, 2009 entered into by and among, inter alia, the Original
Parties, GS Financière (formerly named Alcée), a société par actions simplifiée
formed and existing under the Laws of France, with a share capital of
€349,700,00, having its registered office at 120, avenue Charles de Gaulle,
92200 Neuilly-sur-Seine France, registered with the French Registry of Commerce
and Companies under number 517 842 811 R.C.S. Nanterre (“Bidco”), has acquired
94.99% (including treasury shares at the denominator) of the share capital and
99.96% of the voting rights of Gras Savoye & Cie, a société par actions
simplifiée organized under the Laws of France with a share capital of
€1,462,860, having its registered office at 2, rue Ancelle, 92200
Neuilly-sur-Seine, France, registered with the French Registry of Commerce and
Companies under number 457 509 867 RCS Nanterre (“GSC”), which in turn, directly
owns more than 99% of the share capital and voting rights of Gras Savoye SA,
(collectively with GSC, the “Targets”);   (B)   In order to partially finance
the acquisition of the shares in GSC by Bidco, the Company granted a
shareholder’s loan to Bidco and subscribed for shares issued by Bidco;   (C)  
In order to partially finance this shareholder’s loan and this subscription,
each Original Direct Party has subscribed for the Securities (as such term is,
and such other capitalized terms as are used without definition in these
Recitals are, defined in Section 1.1 below) set forth opposite its name in the
table appearing in Schedule (C);   (D)   On the date hereof, the Original Direct
Parties collectively own 100% of the Shares and 100% of the Company’s voting
rights;   (E)   On the date hereof, the share capital of Manco1 is allocated as
set forth in Schedule (E); 59.82% of Manco1’s share capital is owned by certain
key managers of the Group Companies listed in Schedule (E) (the “Original
Managers”);   (F)   On the date hereof, the Original Fund, Willis Europe,
certain Original Lucas Shareholders, Lucaslux, Graslux, Manco1 and the Original
Managers have entered into a shareholders’ agreement to organize their
relationships as shareholders of Manco1 (the “Manco1 Shareholders’ Agreement”);
  (G)   3,913,043 Class 2 Non-Voting Shares with Warrants attached were
subscribed on the date hereof by Manco2;   (H)   Manco2 has been financed by an
issuance of ordinary shares fully subscribed by Willis Europe, certain Original
Lucas Shareholders and the Original Fund with a view of selling such ordinary
shares to other managers of the Group Companies (“Manco2”) through a public
offer (offre au public) process prior to July 31, 2010;

- 5 -



--------------------------------------------------------------------------------



 



(I)   Upon acquisition of Manco2 ordinary shares by managers of the Group
Companies, those managers, the Original Fund, Willis Europe, certain Original
Lucas Shareholders, Lucaslux, Graslux and Manco2 will enter into a shareholders’
agreement to organize their relationships as shareholders of Manco2 (the “Manco2
Shareholders’ Agreement”) on the basis of the term sheet attached as
Schedule 10.2 to the Investment and Share Purchase Agreement;   (J)   Schedule
(J) sets forth a chart of the companies Controlled, directly or indirectly, by
the Company, including Bidco and the Targets;   (K)   The Original Lucas
Shareholders hold all the Lucas Securities issued by Lucaslux on the date
hereof;   (L)   It is contemplated that (i) Willis Europe will Transfer its
Subordinated Convertible Bonds to the Original Willis Parent on the date hereof,
(ii) the Original Willis Parent will Transfer such Subordinated Convertible
Bonds to WGH Plc on January 1st, 2010 and, then (iii) WGH Plc will Transfer such
Subordinated Convertible Bonds to WNH BV; after those Transfers, each of the
Direct Parties will hold the Securities set forth opposite its name in the table
appearing in Schedule (L);   (M)   The Original Parties wish to set forth their
mutual agreement with respect to certain matters relating to the Securities and
the governance of the Company and its Subsidiaries.

- 6 -



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parties and the Ancillary Parties hereto hereby agree as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In addition to
such terms as are defined elsewhere in this Agreement (including in the
Recitals) the following words and expressions shall have the following meanings:
      “1592 Arbitrator” means the Agreed 1592 Arbitrator or, in the event that
the Agreed 1592 Arbitrator is unable or not willing to perform any of his
missions under this Agreement, an Appointed 1592 Arbitrator;       “Admissible
Offer” means a bona fide offer to acquire, directly or indirectly, a specified
amount of Securities for cash and/or Cash Equivalent and which:

  (a)   is made in writing by a Third Party or a Party after the expiration of
the Standstill Period;     (b)   indicates:

  (i)   the number and type of Securities proposed to be acquired;     (ii)  
the global consideration offered for all the Securities proposed to be acquired
(and in the event of a Transfer for Non-Cash Consideration, the offer shall
include a valuation in Euro of such Non-Cash Consideration);     (iii)   the
Global Valuation expressed in Euro on which is based the offer;     (iv)   the
terms and conditions of the offer; and     (v)   the name and address of the
Person making the offer and, if that Person is an Entity, of each Person which
Controls it directly or indirectly;

  (c)   is not conditional upon completion of any due diligence or any
conditions precedent within the direct control of the Person making the offer;  
  (d)   does not require any non compete or non solicitation undertakings from
the Parties in addition to those set forth in Section 19; and     (e)   if made
by a Third Party, includes the irrevocable commitment of such Third Party to
execute and deliver to the Parties an Instrument of Adherence on the date of
completion of the proposed Transfer at the latest;

    “Admissible Transfer of Lucas Securities” means a Transfer of Lucas
Securities which will not result in any of the Lucas Parties becoming a
Defaulting Party;

- 7 -



--------------------------------------------------------------------------------



 



    “Affiliate” when used with reference to a specified Person, means any other
Person that directly or indirectly through one or more intermediaries Controls,
is Controlled by, is Controlling, or is under the same Control as, such
specified Person; it being specified that (a) a fund shall be deemed to be
Controlled by the company managing or advising such fund, (b) a société en
commandite shall be deemed to be Controlled by its unlimited partners (associés
commandités) or by the Person Controlling its unlimited partners (associés
commandités) and (c) TeamCo shall be deemed to be an Affiliate of the Original
Fund but an Affiliate of TeamCo shall not be deemed to be an Affiliate of the
Original Fund;

    “Agreed 1592 Arbitrator” means a partner at an international accounting firm
mutually acceptable to the Direct Parties; if the Direct Parties are not able to
agree on such accounting firm by December 31, 2010, then an arbitrator from a
nationally recognized accounting firm that is not the independent auditor for
either any of the Direct Parties or any of the Group Companies, or any of their
respective Affiliates, shall be appointed by the Président of the Nanterre
Commercial Court (Tribunal de commerce), at the request of the first Direct
Party to apply; the Agreed 1592 Arbitrator shall act as an arbitrator pursuant
to Article 1592 of the French Civil Code (Code civil) in order to determine the
price for the Option Securities and the Securities held by the Mancos pursuant
to Section 10 and the price for the Put Securities pursuant to Section 14,
provided that:

  (a)   in the event that this Person appointed as Agreed 1592 Arbitrator is
unable or not willing to perform his missions in 2014 under Section 10, the
Appointed 1592 Arbitrator who will calculate the Final Notification Equity Value
and Prices shall be deemed to be the Agreed 1592 Arbitrator for the missions to
be performed in 2015 under Section 10, and     (b)   in the event that this
Person appointed as Agreed 1592 Arbitrator, is unable or not willing to
determine the Base Put Value and Prices under Section 14.2, the Appointed 1592
Arbitrator who will calculate the Base Put Value and Prices shall be deemed to
be the Agreed 1592 Arbitrator who may calculate the Final Put Value and Prices
pursuant to Section 14.7;

    “Agreed Restructuring Plan” means a plan which aims at preventing or curing
a Bankruptcy Proceeding, provided that all the following conditions are met:

  (a)   the Company and/or Bidco and/or any of the Targets shall be subject to a
Triggering Event;     (b)   the terms and conditions of such plan shall have
been approved by the Senior Lenders (or applicable majority) pursuant to the
terms of the Finance Documents;     (c)   the terms and conditions of such plan
shall have been negotiated with the Senior Lenders by the Initiating
Class Members;     (d)   any issuance of Securities within such plan shall be
offered on a pari passu basis to all the Direct Parties in accordance with
Section 15 (Anti-Dilution Protection) and a fairness opinion from a reputable
financial adviser shall have been obtained on this New Issuance; and

- 8 -



--------------------------------------------------------------------------------



 



  (e)   in no event, such plan shall restrict the rights that the Parties may
have regarding Transfers of Securities or Lucas Securities or otherwise release
any of the Parties from its obligations regarding Transfers of Securities or
Lucas Securities; in particular, any Transfer to be completed in the context of
such plan shall be subject to all of the provisions of Chapter II (Transfers)
regarding Transfers of Securities or Lucas Securities;

    “Agreement” has the meaning ascribed to it in the Preamble;

    “Agreement Manager” shall mean the Company represented by the Supervisory
Board in its capacity as manager of this Agreement in accordance with
Section 20.3;

    “Ancillary Parties” means the Original Ancillary Parties other than the
Willis Accessing Transferees (a) which have become Direct Parties by acquiring
Securities or (b) which have ceased to be bound by this Agreement in accordance
with Section 1.3;

    “Annual Accounts” means the audited consolidated and corporate annual
accounts of the Company and its Subsidiaries for a Financial Year, prepared in
accordance with the applicable accounting methods and principles and the audited
consolidated and corporate profit and loss account and cash flow statement for
the twelve (12) month period prior to the date of the annual accounts and the
audited consolidated and corporate balance sheet as at the date of the annual
accounts and the notes thereon, it being agreed that, for Financial Years 2013
and 2014, the Annual Accounts shall include all supplemental schedules or
information, reviewed by the auditors of the Company, necessary for the
calculation of the Notification Enterprise Value, Estimated Notification Equity
Value, Final Notification Equity Value, Call Enterprise Value, Estimated Call
Equity Value and the Final Call Equity Value;

    “Annual Budget” means for any Financial Year, a reasonable twelve-month
consolidated forecast of the operations of the Company, including consolidated
profit and loss, cash flow and balance sheet forecasts and all other significant
information concerning the strategy of the Group and any other decisions that
are expected to be a Reserved Matter, as well as any other matters requested by
the Supervisory Board from time to time, as approved by the Supervisory Board
and as revised from time to time in accordance with the terms of this Agreement;

    “Applicable Actions” with respect to any Direct Party means all applicable
actions that such Direct Party can lawfully take as a Shareholder of the
Company, including voting through any Voting Shares owned by it, causing its
nominee or nominees on the Supervisory Board of the Company to vote at meetings
(or to absent themselves from such meetings) and to take any other actions which
may be taken by them, causing the representatives of the Company and/or any of
the other Group Companies at shareholder or board level or other similar
organizational body meetings to vote and take any other actions which may be
taken by them;

    “Appointed 1592 Arbitrator” means, in the event that the Agreed 1592
Arbitrator is unable or not willing to perform any of his missions under this
Agreement, the other arbitrator acting under Article 1592 of the French Civil
Code (Code civil) appointed by the Président of the Nanterre Commercial Court
(Tribunal de commerce)

- 9 -



--------------------------------------------------------------------------------



 



    pursuant to Section 10 or Section 14;

    “Attorney-in-Fact” has the meaning ascribed to it in Section 11.2;

    “Auction Bid Initiator” has the meaning ascribed to it in Section 11.1;

    “Auction Bid Notice” has the meaning ascribed to it in Section 11.1;

    “Auction Bid Process” has the meaning ascribed to it in Section 11.1;

    “Audit Committee” has the meaning ascribed to it in Section 2.7;

    “Authorized Group” means each of the following group of Direct Parties:

  (a)   the Financial Investors after consultation of the Lucas Parties and the
Gras Parties, and     (b)   from the Family Date, the Lucas Parties, provided
that:

  (i)   no Auction Bid Process is in process,     (ii)   the Financial Investors
did not initiate an Auction Bid Process three (3) months after the service by
the Lucas Parties of a notice requiring the initiation of an Auction Bid
Process, and     (ii)   the Lucas Parties cannot exercise the Drag Along Right
unless the Full Exit resulting therefrom allows a Project Multiple at least
equal to two (2) times,

  (c)   from the Family Date, the Gras Parties, provided that:

  (i)   no Auction Bid Process is in process,     (ii)   the Financial Investors
did not initiate an Auction Bid Process three (3) months after the service by
the Gras Parties of a notice requiring the initiation of an Auction Bid Process,
and     (ii)   the Gras Parties cannot exercise the Drag Along Right unless the
Full Exit resulting therefrom allows a Project Multiple at least equal to two
(2) times,

  (d)   from the Willis Date, the Willis Parties, and     (e)   any other Direct
Party which would become entitled to appoint two (2) nominees at the Supervisory
Board in accordance with Section 2.6, and

    Should the number of Supervisory Board Members which an Authorized Group may
nominate is reduced from two (2) to one (1), such Authorized Group shall lose
its right to initiate an Auction Bid Process and/or its right to exercise a Drag
Along Right under Section 11; However, notwithstanding the foregoing, the rights
of the Gras Parties to initiate an Auction Bid Process and/or to exercise a Drag
Along Right under Section 11 shall be maintained as long as they are entitled to
appoint at least

- 10 -



--------------------------------------------------------------------------------



 



    one (1) nominee at the Supervisory Board;

    “Bankruptcy Proceedings” means a “procédure de sauvegarde”, “redressement
judiciaire”, “liquidation judiciaire”, “administration judiciaire”, “suspension
provisoire des poursuites”, “cessation des paiements” or any similar proceedings
under applicable Law in any competent jurisdiction;

    “Base Put Equity Value” has the meaning ascribed to it in Schedule 1B;

    “Base Put Price” with respect to a Security, means the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of a Distribution Amount equal to the Base Put Equity Value and a Put
Options Completion Date deemed to occur on the date of Cessation;

    “Base Put Value and Prices” means the Base Put Equity Value and the Base Put
Price of each type of Security;

    “Best Global Offer” means the Global Offer received in the context of an
Auction Bid Process offering the highest price to be paid in cash or Cash
Equivalent provided that in the event that the terms and conditions of a Global
Offer include a requirement for representations and warranties from the Parties
(other than representations and warranties with respect to title and capacity),
the price referred to in such Global Offer shall, for the purposes of this
definition, be deemed to be decreased by an amount equal to the maximum
liability specified in such Global Offer in respect of such representations and
warranties;

    “BidCo” has the meaning ascribed to it in the Recitals;

    “Business Activities” means any business activities which consist in
insurance and reinsurance broker services, risk management consulting services
and risk modeling to clients worldwide and directly related services, provided
that, for the purposes of Section 19.1, the “Business Activities” shall not
include treaty reinsurance;

    “Business Day” means every day except Saturdays, Sundays and statutory
holidays in Paris, France, and London, United Kingdom, on which the main
commercial banks in Paris and London are open for the transaction of normal
banking business;

    “By-Laws” shall mean, as the context requires, the Company’s By-Laws, or the
By-Laws of any other Group Company.

    “Call Appointment Date” means the date on which the Agreed 1592 Arbitrator
is provided with the Annual Accounts for the Financial Year ended on December
31st, 2014;

    “Call Enterprise Value” has the meaning ascribed to it in Schedule 1(B);

    “Call Options Exercise Notice” has the meaning ascribed to it in
Section 10.6;

    “Call Options” has the meaning ascribed to it in Section 10.1;

    “Call Options Exercise Period” has the meaning ascribed to it in
Section 10.6;

- 11 -



--------------------------------------------------------------------------------



 



    “Cash Equivalent” means securities which are listed and actively traded on
an Eligible Stock Exchange so that they could be disposed of in thirty (30) days
at the rate of daily sales of shares representing 10% of the average daily
volume over the last six (6) months;

    “Cash Flows Paid” means, for any specified Person (a) all sums paid to the
Company, a Group Company, Manco1 or Manco2 in respect of subscription for
securities on the date hereof (including the Securities but excluding the
Vendors Bonds), (b) all other sums paid after this date to subscribe for
Securities, Lucas Securities or securities issued by a Group Company, Manco1 or
Manco2 or in respect of every advance granted to the Group or to Manco1 or
Manco2 after this date or (c) all sums paid to acquire Securities, Lucas
Securities or securities of a Group Company, of Manco1 or of Manco2, it being
agreed that there will be excluded from the Cash Flows Paid the flows between a
Party and its Affiliates so that they are considered to form one single person
between the date hereof and the date of the Distribution ;

    “Cash Flows Received” means, for any specified Person, all sums received by
that Person (a) from the Group or from Manco1 or Manco2, or, subject to the
Transparency, from a Lucas Party, by reason or because of the fact of the
holding of securities (including the Securities but excluding the Vendors Bonds)
subscribed or acquired by that Person (dividends, interest, capital reduction,
etc.) or from the repayment of any advance (including any interest and any
compensation due, as the case may be, in respect of such advance) granted by
that person to a Group Company or Manco1 or Manco2, or subject to the
Transparency, to a Lucas Party or (b) as consideration for the Transfer of
Securities, Lucas Securities or securities of a Group Company or Manco1 or
Manco2 held by that Person or of debts of the Group Companies or Manco1 or
Manco2 or, subject to the Transparency, a Lucas Party, it being agreed:

  (i)   that in the case of an IPO, the price per Share will be equal to the
average of the highest price and the lowest price calculated by reference to the
price range proposed immediately before the IPO by the banks mandated for this
purpose;     (ii)   that there will be excluded from the Cash Flows Received
flows between a Shareholder and its Affiliates so that they are considered to
form one single Person between the date hereof and the date of the Distribution
; and     (iii)   that there will be deducted the total external expenses or
associated costs reasonably borne by the relevant person and linked to the
completion of the Distribution ;

    “Cause” means:

  (a)   the Company, Bidco or any of the Targets is subject to a Triggering
Event;     (b)   Mr. Lucas is subject to a prohibition from managing a company;
    (c)   Disability of Mr. Lucas;

- 12 -



--------------------------------------------------------------------------------



 



  (d)   a Gross Misconduct of Mr. Lucas;     (e)   a material breach of this
Agreement by Mr. Lucas and (except in any case where such breach is incapable of
remedy when no continuation or notice as is hereinafter mentioned will be
required) such breach continues for the period of fifteen (15) Business Days
next following the earliest service by a Financial Investor or a Willis Party on
Mr. Lucas of a notice identifying in reasonable details the nature of the breach
and the Section(s) breached and requiring the same to be remedied; or     (f)  
a default of payment under the Finance Documents;

    “Cessation” means, if Mr. Lucas is appointed as President, the removal of
Mr. Lucas from his functions of President or his non-renewal in his functions of
President where he has solicited his renewal;

    “Claimant Party” has the meaning ascribed to it in Section 20.15(b);

    “Class (of Voting Shares)” means the Class 1A Shares, the Class 1B Shares,
the Class 1C Shares and the Class 1D Shares in each case existing at the date
hereof, the Ordinary Shares and, as the case may be, any other Class of Voting
Shares automatically created pursuant to Section 2.6 hereof and the Company’s
By-Laws, it being agreed that:

  (a)   Voting Shares Transferred by the holder of Voting Shares of a certain
Class to a holder of Voting Shares of another Class shall be converted in nature
to that other Class and belong, as of the completion of such Transfer, to the
Class of Voting Shares held by that Transferee,     (b)   any new Voting Shares
issued to a holder of a certain Class of Voting Shares (including as a result of
conversion or exercise of Securities) or to an Affiliate of a holder of a
certain Class of Voting Shares shall belong, as of the completion of such
issuance, to the Class of Voting Shares held by the subscriber or the Affiliate
of the Subscriber,     (c)   any Voting Share Transferred to a Third Party which
is neither a Willis Entity, nor an Affiliate of the Financial Investors, nor a
Lucas Entity, nor a Gras Entity shall become, as of the Completion of such
Transfer, an Ordinary Share irrespective of its original Class,     (d)   any
Voting Share Transferred to a Third Party which is a Willis Entity shall become,
as of the completion of such Transfer, a Class 1A Share irrespective of its
original Class,     (e)   any Voting Share Transferred to a Third Party which is
an Affiliate of the Financial Investors shall become, as of the completion of
such Transfer, a Class 1B Share irrespective of its original Class,     (f)  
any Voting Share Transferred to a Third Party which is a Lucas Entity shall
become, as of the completion of such Transfer, a Class 1C Share irrespective of
its original Class,

- 13 -



--------------------------------------------------------------------------------



 



  (g)   any Voting Share Transferred to a Third Party which is a Gras Entity
shall become, as of the completion of such Transfer, a Class 1D Share
irrespective of its original Class, and     (f)   each Class of Voting Shares
(other than the Ordinary Shares) entitles their holders to designate or remove a
certain number of Supervisory Board Members but otherwise all the Voting Shares
shall have the same voting rights;

    “Class 1A Member” has the meaning ascribed to it in Section 2.3;

    “Class 1B Member” has the meaning ascribed to it in Section 2.3;

    “Class 1C Member” has the meaning ascribed to it in Section 2.3;

    “Class 1D Member” has the meaning ascribed to it in Section 2.3;

    “Class 1A Share” means any Voting Share held by a Willis Party;

    “Class 1B Share” means any Voting Share held by the Financial Investors or
any of their Affiliates;

    “Class 1C Share” means any Voting Share held by the Lucas Parties

    “Class 1D Share” means any Voting Share held by the Gras Parties;

    “Class 2 Non-Voting Shares” means the 8,695,652 Shares without voting rights
issued with Warrants attached to Manco1 and Manco2 by the Company in accordance
with Articles L. 228-11 et seq. of the French Commercial Code (Code de
commerce);

    “Class 3 Non-Voting Shares” means the 1,120,000 Shares without voting rights
issued to the MinCos by the Company in accordance with Articles L. 228-11 et
seq. of the French Commercial Code (Code de commerce);

    Class 4 Non-Voting Shares” means the Shares without voting rights to be
issued by the Company upon conversion of the Vendors Bonds in accordance with
Articles L. 228-11 et seq. of the French Commercial Code (Code de commerce);

    “Class Representatives” has the meaning ascribed to it in Section 4.2(a);

    “Committees” has the meaning ascribed to it in Section 2.7;

    “Company” as the meaning ascribed to it in the Recitals;

    “Company’s By-Laws” has the meaning ascribed to it in Section 2; a copy of
the Company’s By-Laws current as of the date hereof is attached at
Schedule 1(A);

    “Competitor” means a Person (other than a Willis Entity) (a) having its
principal business in any of the Business Activities or (b) with an Affiliate
having its principal business in any of the Business Activities;

- 14 -



--------------------------------------------------------------------------------



 



    “Concert” means the “concert” as defined in Article L. 233-10 of the French
Commercial Code (Code de commerce) other than the concert between the Direct
Parties which may result from this Agreement, it being specified that, for the
purposes hereof, the word “control” used in Article L. 233-10 of the French
Commercial Code (Code de commerce);

    “Confirming Notifications” has the meaning ascribed to it in Section 10.3;

    “Control” when used with respect to a Person, means “control” as defined in
Article L. 233-3 I of the French Commercial Code (Code de commerce), it being
specified that investment funds shall be deemed to be Controlled by their
management company and the words “Controlling” and “Controlled by” shall be
construed accordingly;

    “Converted Shares” has the meaning ascribed to it in Section 8.10;

    “Correduria Annual Dividend” has the meaning ascribed to it in Section 17.2;

    “Correduria Call” has the meaning ascribed to it in Section 17.3;

    “Correduria Equity Value” has the meaning ascribed to it in Schedule 1B;

    “Correduria Exercise Period” has the meaning ascribed to it in Section 17.3;

    “Correduria Minority Shares” means, without duplication, at any time after
the date of this Agreement, the total number of shares in Willis Correduria then
held by the Group Companies;

    “Correduria Price” has the meaning ascribed to it in Section 17.3;

    “Correduria Put” has the meaning ascribed to it in Section 17.3;

    “Correduria Ratio” means, without duplication, at any time after the date of
this Agreement, the fraction the numerator of which is the Correduria Minority
Shares and the denominator of which is the total number of Willis Correduria
shares then outstanding, it being specified that on the date hereof the
Correduria Ratio is equal to twenty three percent (23%);

    “Default” means:

  (a)   with respect to a Willis Party, the situation where such Willis Party
ceases to be a Willis Entity,     (b)   with respect to a Financial Investor
(other than TeamCo), the situation where such Financial Investor ceases to be an
Affiliate of an Original Fund,     (c)   with respect to TeamCo, the situation
where a stake in TeamCo’s share capital or voting rights is Transferred or
issued to a Person other than a member of the Team or a Financial Investor,    
(d)   with respect to a Lucas Party, the situation where a Lucas Party ceases to
be a Lucas Entity other than pursuant to Section 11.3 or Section 14.8,

- 15 -



--------------------------------------------------------------------------------



 



  (e)   with respect to a Gras Party, the situation where a Gras Party ceases to
be a Gras Entity,     (f)   with respect to Maera, the situation where Maera or
any other Lambert Entity holding Securities ceases to be a Lambert Entity,    
(g)   with respect to Simon EURL, the situation where Simon EURL or any other
Simon Entity holding Securities ceases to be a Simon Entity, and     (h)   with
respect to PRPHI, the situation where PRPHI or any other Rouault Entity holding
Securities ceases to be a Rouault Entity;

    it being expressly agreed by the Parties that upon request made from time to
time, (i) any Supervisory Board Member shall be granted access to such
information as may be required to confirm that no Default has occurred and
(ii) the Financial Investors or the Willis Parties shall have the right to
complete an audit of the Lucas Parties at their own cost;

    “Defaulting Party” means a Direct Party in a situation of Default;

    “Direct Parties” has the meaning ascribed to it in the Preamble;

    “Disability” means any permanent disability of a second and third category
within the meaning of Article L. 341-4 of the French Social Security Code (Code
de la securité sociale);

    “Distribution” has the meaning ascribed to it in Section 8.1(a);

    “Distribution Amount” has the meaning ascribed to it in Section 8.1(a);

    “Distribution Amount excluding Class 2 Non-Voting Shares” has the meaning
ascribed to it in Section 8.3(b);

    “Distribution Fundamentals” has the meaning ascribed to it in
Section 8.2(b);

    “Drag Along Notice” has the meaning ascribed to it in Section 11.2;

    “Drag Along Party” has the meaning ascribed to it in Section 11.2;

    “Drag Along Right” has the meaning ascribed to it in Section 11.2;

    “Eligible Stock Exchange” means (i) the Eurolist of Euronext Paris S.A., or
(ii) any other internationally recognized stock exchange or regulated public
market for equity securities in the European Union or North America which has
requirements for listing or authorization for public trading which are
substantially similar to those or the Eurolist and provides an active market for
the trading of equity securities;

    “Encumbrance” means any pledge of real or personal property (nantissement or
gage), mortgage (hypothèque), lien (privilège) (other than a lien arising by
operation of law in the ordinary course of trading), right of retention (droit
de retention), easement or right of way (servitude), pre-emptive rights,
options, or other security (sûreté) or similar third-party rights;

- 16 -



--------------------------------------------------------------------------------



 



    “Entity” means any company (société), partnership (limited or general),
joint venture, trust, association, economic interest group (groupement d’intérêt
économique) or other organization, enterprise or entity, whether or not vested
with the attributes of a legal person (personne morale);

    “ERISA Rules” means the US Department of Labor Regulations at 29 CFR
2510.3-101 resulting from the United States Employee Retirement Income
Securities Act of 1974, as amended from time to time;

    “Estate Entity” with respect to a specified individual, means an Entity
organized under the Laws of a country of the European Union (i) of which all the
share capital and voting rights are held at all times directly by this specified
individual, alone or together with his Relatives, and/or another Estate Entity
of this specified individual, (ii) of which not less than the necessary
percentage of the voting rights attached to shares to get majority in
extraordinary shareholders’ general meetings are held directly by such
individual alone, as long as he is alive, and (iii) of which the corporate
purpose is solely to hold some shares or securities free of any Encumbrance;

    “Estimated Call Equity Value” has the meaning ascribed to it in Schedule
1(B);

    “Estimated Call Equity Value and Prices” means the Estimated Call Equity
Value, the Estimated Call Price of each type of Securities and the Estimated
Willis Put Price of each type of Securities;

    “Estimated Call Price” with respect to a Security, means the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of a Distribution Amount equal to the Estimated Call Equity Value and an
Options Completion Date deemed to occur on June 30, 2015;

    “Estimated Notification Equity Value” has the meaning ascribed to it in
Schedule 1(B);

    “Estimated Notification Equity Value and Prices” means the Estimated
Notification Equity Value and the Estimated Notification Price of each type of
Securities;

    “Estimated Notification Price” with respect to a Security, means the price
of such Security determined in accordance with the rules set forth in Section 8
on the basis of a Distribution Amount equal to the Estimated Notification Equity
Value and an Options Completion Date deemed to occur on June 30, 2015;

    “Estimated Willis Put Price” with respect to a Security, means the price of
such Security determined in accordance with the rules set forth in Section 8 on
the basis of an Options Completion Date deemed to occur on June 30, 2015 and a
Distribution Amount equal to:

  (a)   the Estimated Call Equity Value, if the Call Enterprise Value is below
or equal to the product of (i) the Notification Enterprise Value and (ii) one
point twenty (1.20); or     (b)   the product of (i) the Final Notification
Equity Value and (ii) one point

- 17 -



--------------------------------------------------------------------------------



 



      twenty (1.20), if the Call Enterprise Value exceeds the product of (x) the
Notification Enterprise Value and (y) one point twenty (1.20).

    “Euribor” means the European inter-bank offered rate for inter-bank Euro
deposits for a period of three (3) month offered between prime banks in the
European inter-bank market that appears on page 248 of the Reuters screen at or
about 11.00 am (Paris time) on the date which is two days before the Options
Completion Date (or, if that date falls on a day which is not a Business Day,
the first Business Day which is at least two days before the Options Completion
Date);

    “Exchanged Shares” has the meaning ascribed to it in Section 8.11(a);

    “Executive Committee” has the meaning ascribed to it in Section 2;

    “Executive Member” has the meaning ascribed to it in Section 2;

    “Exercise Period” has the meaning ascribed to it in Section 12.4;

    “Existing Offered Shares” has the meaning ascribed to it in Section 13;

    “Experts” means two (2) independent experts (within the meaning of
Article 261-4 of the General Regulations (Réglement général) and the instruction
2006-08 of the French stock market authority (Autorité des marchés financiers)
to be selected by the Parties among the list of names set forth Schedule 1B in
order to calculate the market multiples K1 and K2 in accordance with
Schedule 1B;

    “Family Companies” means the Original Family Companies, any new Lucas Party
and any new Gras Party;

    “Family Date” means either (a) January 1st, 2016 if the Confirming
Notifications are not delivered in a timely manner, or (b) the first anniversary
of the expiration of the Willis Put Options Exercise Period, if the Willis
Parties do not exercise the Call Options during the Call Options Exercise Period
and the Willis Call Grantors do not exercise the Willis Put Options during the
Willis Put Options Exercise Period;

    “Final Call Equity Value” has the meaning ascribed to it in Schedule 1(B);

    “Final Call Equity Value and Prices” means the Final Call Equity Value, the
Final Call Price of each type of Securities and the Final Willis Put Price of
each type of Securities;

    “Final Call Price” with respect to a Security, means the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of a Distribution Amount equal to the Final Call Equity Value and an
Options Completion Date deemed to occur on June 30, 2015;

    “Final Notification Equity Value” has the meaning ascribed to it in
Schedule 1(B);

    “Final Notification Equity Value and Prices” means the Final Notification
Equity Value, the Estimated Notification Price of each type of Securities and
the Long Stop Price of each type of Securities;

- 18 -



--------------------------------------------------------------------------------



 



    “Final Notification Price” with respect to a Security, means the price of
such Security determined in accordance with the rules set forth in Section 8 on
the basis of a Distribution Amount equal to the Final Notification Equity Value
and an Options Completion Date deemed to occur on June 30, 2015;

    “Final Put Equity Value” has the meaning ascribed to it in Schedule 1(B);

    “Final Put Price” with respect to a Security, means the price of such
Security determined on the date of completion of a Full Exit in accordance with
the rules set forth in Section 8 on the basis of a Distribution Amount equal to
the Final Put Equity Value;

    “Final Put Value and Prices” means the Final Put Equity Value and the Final
Put Price for each type of Securities;

    “Final Willis Put Price” with respect to a Security, means the price of such
Security determined in accordance with the rules set forth in Section 8 on the
basis of an Options Completion Date deemed to occur on June 30, 2015 and a
Distribution Amount equal to:

  (a)   the Final Call Equity Value, if the Call Enterprise Value is below or
equal to the product of (i) the Notification Enterprise Value and (ii) one point
twenty (1.20); or     (b)   the product of (i) the Final Notification Equity
Value and (ii) one point twenty (1.20), if the Call Enterprise Value exceeds the
product of (x) the Notification Enterprise Value and (y) one point twenty
(1.20);

    “Finance Documents” has the meaning ascribed to it in the Senior Facilities
Agreement;

    “Finance Parties” has the meaning ascribed to it in the Senior Facilities
Agreement;

    “Financial Indebtedness” has the meaning ascribed to it in the Senior
Facilities Agreement;

    “Financial Investors” means, collectively, the Original Financial Investors
and any Affiliate of an Original Fund which would become a Direct Party as a
result of a Transfer of Securities completed by a Financial Investor in
accordance with this Agreement, provided that the Financial Investors shall be
deemed at all times to constitute a single Direct Party for the purposes hereof;

    “Financial Investors Reserved Matters” has the meaning ascribed to it in
Section 3.2(c);

    “Financial Investors Requisite Consent” has the meaning ascribed to it in
Section 3.2(c);

    “Financial Year” means the accounting year of the Company or, as the context
requires, of any of its Subsidiary, or such other accounting year as the Company
may from time to time adopt;

- 19 -



--------------------------------------------------------------------------------



 



    “First Agreed Supervisory Board Restructuring Majority” has the meaning
ascribed to it in Section 5.2(a)(i);

    “First Conditional Sale” has the meaning ascribed to it in Section 10.7(g);

    “French GAAP” means the generally accepted accounting principles in France
in effect from time to time as of the relevant date of determination;

    “Frozen Date” has the meaning ascribed to it in Section 14.4(b);

    “Frozen Prices” has the meaning ascribed to it in Section 14.4(b);

    “Frozen Date” has the meaning ascribed to it in Section 14.4(b);

    “Full Exit” means (a) the Transfer of all the Securities (including
indirectly through the Transfer of the Lucas Securities and the securities
issued by Manco1 and Manco2) upon exercise of the Total Tag Along Right or the
Drag Along Right, or any joint Transfer by all Parties of 100% of the share
capital of the Company on a Fully Diluted Basis or (b) the Transfers to one or
several Parties acting in Concert of all the Securities other than the ones held
by such Parties and their Affiliates (including indirectly through the Transfer
of the Lucas Securities and the securities issued by Manco1 and Manco2) or
(c) the Transfers of Securities (including indirectly through the Transfer of
the Lucas Securities and the securities issued by Manco1 and Manco2) resulting
from (i) the exercise of the Call Options or (ii) the exercise of the Willis Put
Options and the First and Second Conditional Sales under Section 10;

    “Full Exit Notice” has the meaning ascribed to it in Section 14.7;

    “Full Sale” has the meaning ascribed to it in Section 8.4(a)(i);

    “Fully Diluted Basis” when used with respect to any determination relating
to the share capital of the Company, means that such determination takes into
account (a) the then issued Shares and (b) all Shares that would be issuable
whether at such time or upon the passage of time or the occurrence of future
events, upon the conversion, exchange, repayment, presentation or exercise of
all then issued Securities or other rights, exercisable or redeemable for or
convertible or exchangeable into, directly, or indirectly, Shares and Securities
exercisable or redeemable for or convertible or exchangeable into Shares,
whether at the time of issuance or upon the passage of time or the occurrence of
some future event, it being specified that, the Warrants shall not be taken into
account for the calculation of the Fully Diluted Basis except in the context of
a Full Exit;

    “Future Manager” means any key manager of the Company or any Group Company
which may from time to time become a shareholder of Manco1 or Manco2 in
accordance with Manco1 Shareholders’ Agreement or Manco2 Shareholders’
Agreement;

    “Global Amount” means from time to time the total of (i) the Distribution
Amount excluding Class 2 Non-Voting Shares and (ii) interests accrued and
capitalised on all of the Subordinated Convertible Bonds ;

- 20 -



--------------------------------------------------------------------------------



 



    “Global Offer” means an Admissible Offer to acquire, directly or directly
and indirectly through the acquisition of the Lucas Securities and the
securities issued by Manco1 and Manco2, 100% of the Securities other than the
Securities held, as the case may be, by the Party making this Admissible Offer
and its Affiliates;

    “Global Valuation” means the valuation of the Company’s share capital
calculated on a Fully Diluted Basis;

    “Governmental Authority” means any court or government (federal, state,
local, national, foreign, provincial or supranational) or any political
subdivision thereof, including, without limitation, any department, commission,
ministry, board, bureau, agency, authority, tribunal or arbitral body,
exercising executive, legislative, judicial, regulatory or administrative
authority, including any self-regulatory authority or quasi-governmental entity
established to perform any of these functions and, for the avoidance of doubt,
any regulator of an Eligible Stock Exchange;

    “Gras Entity” means an Entity organized under the Laws of a country of the
European Union which satisfies all of the following conditions:

  (a)   all the share capital and voting rights of this Entity shall be held at
all times directly by two or more Gras Shareholders,     (b)   Mr. Emmanuel Gras
or one of his children alone (or, to the extent such Original Gras Shareholder
is married under the communauté universelle regime, jointly with his/her spouse)
(for the sole purpose of this definition, the “Holder”) shall hold not less than
the necessary percentage of the voting rights attached to shares to get majority
in extraordinary shareholders’ general meetings of this Entity, save for the
following decisions for which the Holder may not hold a sufficient percentage of
the voting rights enabling her/him to approve such decisions alone but will
always have a sufficient percentage of voting rights enabling him to veto those
decisions:

  (i)   the issue of new shares carrying preferential rights,     (ii)   the
determination of the preferential cumulative dividend attaching to the
non-voting shares,     (iii)   the conversion of non-voting preferred shares
into ordinary shares,     (iv)   the reduction of the capital of the Entity,    
(v)   any change to in the Entity’s corporate purpose,     (vi)   the issue of
convertible bonds,     (vii)   the dissolution of the Entity before its term,
and     (viii)   the transformation of the Entity into a company of another
legal form;

    it being specified that such condition (b) shall no longer be applicable in

- 21 -



--------------------------------------------------------------------------------



 



    case of death of the Holder, or if the Holder is Mr. and Mrs. Emmanuel Gras,
in case of death of any of them and opening of inheritance procedure
(succession);

  (c)   the corporate purpose of this Entity shall solely be to hold Securities
and other shares or securities, it being specified that the Gras Entities may
hold other assets through majority or minority interests in limited liability
Entities organized under the Laws of a country of the European Union and that
those other assets may be financed through bank debt to the extent the recourse
of the creditors under such debt is limited to the financed assets (limited
recourse); and     (d)   this Entity shall hold the Securities free of any
Encumbrance (subject to the Encumbrances under this Agreement and the pledge
over its Securities granted by Graslux under the Finance Documents);

    “Graslux” has the meaning ascribed to it in the Preamble;

    “Gras Parties” means Graslux and/or any other Gras Entity which will become
a Direct Party from time to time, provided that, except for the principle set
forth in Section 7.2(d), the Gras Parties shall be deemed at all times to
constitute a single Direct Party for the purposes hereof;

    “Gras Shareholders” means the Original Gras Shareholders as well as their
Estate Entities, Trust and Relatives;

    “Gras Savoye SA” has the meaning ascribed to it in the Preamble;

    “Gross Misconduct” means a “faute lourde” as defined by the case law of the
chambre sociale of the French Cour de cassation;

    “Group” means the Company and each of its Subsidiaries from time to time and
reference to the Group shall mean all of them and each of them as the context
requires;

    “Group Company” means any company of the Group;

    “GSC” has the meaning ascribed to it in the Recitals;

    “GS Eurofinance” has the meaning ascribed to it in the Preamble;

    “Half Year Accounts” means the consolidated and corporate accounts of the
Company and its Subsidiaries for the first complete six month period of the
relevant Financial Year, as the case may be, immediately preceding the request
for such accounts, including the unaudited consolidated and corporate profit and
loss account and cash flow statement for the relevant 6 month period and the
unaudited consolidated and corporate balance sheet as at the date of such
accounts;

    “ICC” has the meaning ascribed to it in Section 20.15(b);

    “IFRS” means International Financial Reporting Standards mandated for use in
the

- 22 -



--------------------------------------------------------------------------------



 



    European Union;

    “Imputed Holding” means, without duplication, with respect to any
Shareholder, at any time after the date of this Agreement, the sum at any such
time of (i) all Shares then owned by such Shareholder, plus (ii) all Shares then
owned by Affiliates or Relatives of such Shareholder; and “Imputed Holdings” of
all the Shareholders means, at any such time, the sum of the Imputed Holding of
each Shareholder, without duplication;

    “Information” has the meaning ascribed to it in Section 20.5;

    “Initiating Class Members” has the meaning ascribed to it in Section 5.1(a);

    “Instrument of Adherence” means the agreement in the form attached at
Schedule 20.2 which shall be executed by, and pursuant to which, a Third Party
may, from time to time and in accordance with the terms and conditions of this
Agreement, become a Party after the date hereof;

    “Investment Bank” has the meaning ascribed to it in Section 11;

    “Investment and Share Purchase Agreement” means the investment and share
purchase agreement entered into on November 18, 2009 by and among, notably, the
Original Parties and the other parties named therein, pursuant to which the
Company has acquired 100% of the share capital of GSC, in accordance with the
terms and conditions set forth therein.

    “Investment Rules” has the meaning ascribed to it in Section 3.2(a);

    “IPO” has the meaning ascribed to it in Section 13;

    “Lambert Entity” means an Entity organized under the Laws of a country of
the European Union which satisfies all of the following conditions:

  (a)   all the share capital and voting rights of Maera shall be held at all
times directly by Mr. Patrick Lambert and/or his Relatives and/or his Estate
Entities, and     (b)   as long as he is alive, Mr. Patrick Lambert shall hold
no less than the necessary percentage of the voting rights to get majority in
the extraordinary general meetings of Maera shareholders, and     (c)   Maera
shall hold its Securities free of any Encumbrance (subject to the Encumbrances
under this Agreement and the pledge over its Securities granted by Maera under
the Finance Documents);

    “Law(s)” means any law, statute, regulation, rule, ordinance, principle of
common law, order or decree of any Governmental Authority (including any
judicial or administrative interpretation thereof) in force, fully implemented
and enforceable as of the date hereof;

    “Long Stop Price” with respect to a Security, means the price of such
Security

- 23 -



--------------------------------------------------------------------------------



 



    determined in accordance with the rules set forth in Section 8 on the basis
of an Options Completion Date deemed to occur on June 30, 2015 and a
Distribution Amount equal to the product of (a) one point one (1.1) and (b) the
Final Notification Equity Value;

    “Lucas Entity” means an Entity organized under the Laws of a country of the
European Union which satisfies all of the following conditions:

  (a)   all the share capital and voting rights of this Entity shall be held at
all times directly by two or more Lucas Shareholders,     (b)   Mr. Patrick
Lucas shall hold no less than the necessary percentage of the voting rights to
get majority in the extraordinary general meetings of the shareholders of this
Entity, it being specified that such condition (b) shall no longer be applicable
in case of death of Mr. Patrick Lucas;     (c)   the corporate purpose of this
Entity shall solely be to hold Securities and other shares or securities,
provided that in practice this Entity shall not hold any assets other than the
Securities, and     (d)   this Entity shall hold the Securities free of any
Encumbrance (subject to the Encumbrances under this Agreement and the pledge
over its Securities granted by Lucaslux under the Finance Documents);

    “Lucaslux” has the meaning ascribed to it in the Preamble;

    “Lucas Parties” means Lucaslux and/or any other Lucas Entity which will
become a Direct Party from time to time, provided that, except for the principle
set forth in Section 7.2(d), the Lucas Parties shall be deemed at all times to
constitute a single Direct Party for the purposes hereof;

    “Lucas Representative” has the meaning ascribed to it in Section 20.1(a);

    “Lucas Securities” means all shares or other securities (valeurs mobilières)
issued or to be issued by the any of the Lucas Parties, or any other form of
right giving access, or likely to give access, directly or indirectly,
immediately or in the future, with or without exercise, notice or other
formality, by conversion, exchange, repayment, presentation or exercise of a
warrant or by any other means to the allocation of shares or of other securities
representing or giving access to a fraction of the share capital, of the
profits, of the liquidation surplus or of the voting rights of any of the Lucas
Parties, including without limitation any preferential rights of subscription to
any share capital increase in any of the Lucas Parties, or to any issue of any
security issued or allocated as a result of a transformation, merger, spin-off,
contribution or similar operation of any of the Lucas Parties, it being
specified, for the avoidance of doubt, that debt instruments without any right
giving access to the share capital of a Lucas Party such as ordinary bonds
(obligations simples) are not “Lucas Securities” within the meaning of this
Agreement;

    “Lucas Shareholders” means, as long as they hold Lucas Securities, the
Original Lucas Shareholders, and the Estate Entities, Trusts and Relatives of
the Original Lucas Shareholders who may become the owners of Lucas Securities
and Parties to

- 24 -



--------------------------------------------------------------------------------



 



    this Agreement in accordance with the terms hereof, provided that the Lucas
Shareholders shall be deemed at all times to constitute a single Party for the
purposes hereof;

    “Lump Sum Cash Payment” has the meaning ascribed to it in Section 17.1;

    “Maera” has the meaning ascribed to it in the Preamble;

    “Managers” means the Original Managers and any Future Manager;

    “Manco1” has the meaning ascribed to it in the Preamble;

    “Manco1 Shareholders’ Agreement” has the meaning ascribed to it in the
Recitals;

    “Manco2” has the meaning ascribed to it in the Preamble;

    “Manco2 Shareholders’ Agreement” has the meaning ascribed to it in the
Recitals;

    “Manco Call Options” has the meaning ascribed to it in Section 10.14;

    “Manco Call Price” has the meaning ascribed to it in Section 10.14;

    “Manco Exercise Period” has the meaning ascribed to it in Section 10.14;

    “Mancos” has the meaning ascribed to it in the Preamble;

    “Mancos Shares” means the shares issued by Manco1 and/or Manco2 from time to
time;

    “Merger” has the meaning ascribed to it in Section 8.11(a);

    “MinCos” has the meaning ascribed to it in the Preamble;

    “Minority Shareholders” means Mr. Patrick Lambert, Mr. Pierre Simon and Mr.
Philippe Rouaut;

    “Multiple” means the ratio, for any Person, between the total of all Cash
Flows Received for that Person and the total of all Cash Flows Paid for that
Person ;

    “New Issuance” has the meaning ascribed to it in Section 15;

    “New Issuance Election Notice” has the meaning ascribed to it in Section 15;

    “New Issuance Notice” has the meaning ascribed to it in Section 15;

    “New Offered Shares” has the meaning ascribed to it in Section 13;

    “New Ordinary Shares” has the meaning ascribed to it in Section 8.10;

    “New Shares” has the meaning ascribed to it in Section 8.11(a)

    “Non-Cash Consideration” means a consideration which is not exclusively in
cash or

- 25 -



--------------------------------------------------------------------------------



 



    in Cash Equivalent;

    “Non-Defaulting Parties” means, in case of a Default, the Direct Parties
holding Voting Shares other than the Defaulting Party and its Affiliates;

    “Non-Significant Partial Sale” has the meaning ascribed to it in
Section 8.6;

    “Non-Voting Shares” means, collectively, the Class 2 Non-Voting Shares, the
Class 3 Non-Voting Shares and, as the case may be, the Class 4 Non-Voting
Shares;

    “Notification Appointment Date” means the date on which the Agreed 1592
Arbitrator is provided with the Annual Accounts for the Financial Year ended on
December 31st, 2013 and the Annual Budget for the Financial Year 2014;

    “Notification Enterprise Value” has the meaning ascribed to it in
Schedule 1(B);

    “Notifications” has the meaning ascribed to it in Section 10.3;

    “Observer” has the meaning ascribed to it in Section 2.3(e);

    “Offered Securities” has the meaning ascribed to it in Section 7.3;

    “Offered Price” has the meaning ascribed to it in Section 7.3;

    “Offering Memorandum” has the meaning ascribed to it in Section 11.1;

    “OHADA Rules” means the “Actes Uniformes” of the Organisation pour
l’Harmonisation en Afrique du Droit des Affaires;

    “Option Securities” means all the Securities held by the Willis Call
Grantors at the Options Completion Date, in accordance with Section 10;

    “Options Completion Date” has the meaning ascribed to it in Section 10.9;

    “Ordinary Requisite Consent” has the meaning ascribed to it in
Section 3.2(a);

    “Ordinary Reserved Matters” has the meaning ascribed to it in
Section 3.2(a);

    “Ordinary Shares” means a new Voting Share issued to, or an existing Voting
Share that would be validly Transferred by a Direct Party to, a Third Party
which is neither a Willis Entity, nor an Affiliate of the Financial Investors,
nor a Lucas Entity, nor a Gras Entity;

    “Original Ancillary Party” has the meaning ascribed to it in the Preamble;

    “Original Direct Party” has the meaning ascribed to it in the Preamble;

    “Original Family Company” has the meaning ascribed to it in the Preamble;

    “Original Fund” has the meaning ascribed to it in the Preamble;

    “Original Gras Shareholder” means each of the Persons identified in Schedule
P2;

- 26 -



--------------------------------------------------------------------------------



 



    “Original Lucas Shareholder” has the meaning ascribed to it in the Preamble;

    “Original Managers” has the meaning ascribed to it in the Recitals;

    “Original Party” has the meaning ascribed to it in the Preamble;

    “Original Willis Parent” has the meaning ascribed to it in the Preamble;

    “Other Parties” has the meaning ascribed to it in Section 11.2;

    “Partial Sale” has the meaning ascribed to it in Section 8.4(a)(ii);

    “Parties” means the Direct Parties and the Lucas Shareholders;

    “Permitted Transfer” has the meaning ascribed to it in Section 9.1;

    “Person” means any natural person, firm, individual, partnership, joint
venture, business trust, trust, association, corporation, company, limited
liability company, or unincorporated entity;

    “Pre-emption Beneficiary” has the meaning ascribed to it in Section 12.1;

    “Pre-emption Right” has the meaning ascribed to it in Section 12.1;

    “President” has the meaning ascribed to it in Section 2.1;

    “Project Multiple” means the result of the division for which the numerator
is the Cash Flows Received by all the Parties, Manco1 and Manco2 and the
denominator is the Cash Flow Paid by all the Parties, Manco1 and Manco2;

    “Proportional Tag Along Beneficiary” has the meaning ascribed to it in
Section 12.3;

    “Proportional Tag Along Right” has the meaning ascribed to it in
Section 12.3;

    “Proposed Transferee” has the meaning ascribed to it in Section 7.3;

    “PRPHI” has the meaning ascribed to it in the Preamble;

    “Put Earn-Out” has the meaning ascribed to it in Section 14.6;

    “Put Escrow Amount” has the meaning ascribed to it in Section 14.6(a);

    “Put Options” has the meaning ascribed to it in Section 14.1;

    “Put Options Completion Date” has the meaning ascribed to it in
Section 14.4;

    “Put Options Exercise Period” has the meaning ascribed to it in
Section 14.3;

    “Put Options Grantor” has the meaning ascribed to it in Section 14.1;

    “Put Securities” means all the Securities held by the Lucas Parties at the
Put Options Completion Date;

- 27 -



--------------------------------------------------------------------------------



 



    “Qualified Requisite Consent” has the meaning ascribed to it in
Section 3.2(b);

    “Qualified Reserved Matters” has the meaning ascribed to it in
Section 3.2(b);

    “Refinancing” has the meaning ascribed to it in Section 8.9(a);

    “Relative” when used with reference to a specified individual, means such
specified individual’s spouse, first and second degree relatives;

    “Requisite Consent” means collectively, the Financial Investors Requisite
Consent, the Ordinary Requisite Consent and the Qualified Requisite Consent;

    “Reserved Matters” means collectively, the Financial Investors Reserved
Matters, the Ordinary Reserved Matters, the Qualified Reserved Matters and the
Unanimous Reserved Matters;

    “Respondent Party” has the meaning ascribed to it in Section 20.15(b);

    “Rouault Entity” means an Entity organized under the Laws of a country of
the European Union which satisfies all of the following conditions:

  (a)   all the share capital and voting rights of PRPHI shall be held at all
times directly by Mr. Philippe Rouault and/or his Relatives and/or his Estate
Entities, and     (b)   as long as he is alive, Mr. Philippe Rouault shall hold
no less than the necessary percentage of the voting rights to get majority in
the extraordinary general meetings of PRPHI shareholders, and     (c)   PRPHI
shall hold its Securities free of any Encumbrance (subject to the Encumbrances
under this Agreement and the pledge over its Securities granted by PRPHI under
the Finance Documents);

    “Rules” has the meaning ascribed to it in Section 20.15(b);

    “Sale” has the meaning ascribed to it in Section 8.4(a);

    “Second Conditional Sale” has the meaning ascribed to it in Section 10.7(i);

    “Securities” means all Shares, Subordinated Convertible Bonds, Warrants or
other securities (valeurs mobilières) issued or to be issued by the Company, or
any other form of right giving access, or likely to give access, directly or
indirectly, immediately or in the future, with or without exercise, notice or
other formality, by conversion, exchange, repayment, presentation or exercise of
a warrant or by any other means to the allocation of Shares or of other
Securities representing or giving access to a fraction of the share capital, of
the profits, of the liquidation surplus or of the voting rights of the Company,
including without limitation any preferential rights of subscription to any
share capital increase in the Company, or to any issue of any security issued or
allocated as a result of a transformation, merger, spin-off, contribution or
similar operation of the Company, it being specified, the Vendors Bonds shall
not be considered as “Securities” for the purposes of this Agreement

- 28 -



--------------------------------------------------------------------------------



 



    and, for the avoidance of doubt, debt instruments without any right giving
access to the Company’s share capital such as ordinary bonds (obligations
simples) are not “Securities” within the meaning of this Agreement;

    “Selling Grantor” has the meaning ascribed to it in Section 10.12;

    “Senior Lenders” has the meaning ascribed to it in the Senior Facilities
Agreement;

    “Senior Facilities Agreement” means a senior facilities agreement dated
December 16, 2009 between, inter alios Alcee as borrower, Soleil as guarantor,
Banque Palatine, BNP Paribas, Calyon, Crédit Industriel et Commercial, Crédit du
Nord, HSBC France, IKB Deutsche Industriebank AG, Succursale de Paris, Natixis
and Société Générale as mandated lead arrangers and senior lenders, and Société
Générale as facility agent and security agent

    “Shareholder” means any Person holding at any time Shares in the Company;

    “Shares” means the shares of all Classes issued or to be issued by the
Company from time to time;

    “Significant Partial Sale” has the meaning ascribed to it in Section 8.5;

    “Simon Entity” means an Entity organized under the Laws of a country of the
European Union which satisfies all of the following conditions:

  (a)   all the share capital and voting rights of Simon EURL shall be held at
all times directly by Mr. Pierre Simon and/or his Relatives and/or his Estate
Entities, and     (b)   as long as he is alive, Mr. Pierre Simon shall hold no
less than the necessary percentage of the voting rights to get majority in the
extraordinary general meetings of Simon EURL shareholders, and     (c)   Simon
EURL shall hold its Securities free of any Encumbrance (subject to the
Encumbrances under this Agreement and the pledge over its Securities granted by
Simon EURL under the Finance Documents);

    “Simon EURL” has the meaning ascribed to it in the Preamble;

    “Spanish GAAP” means the generally accepted accounting principles in Spain
in effect from time to time as of the relevant date of determination;

    “Standstill Period” means the period of time from and including the date
hereof until and including:

  (a)   either January 1st, 2015 if the Confirming Notifications are not
delivered in a timely manner; or     (b)   the expiration of the Willis Put
Options Exercise Period, if the Willis Parties do not exercise the Call Options
during the Call Options Exercise Period and the Willis Call Grantors do not
exercise the Willis Put Options during

- 29 -



--------------------------------------------------------------------------------



 



      the Willis Put Options Exercise Period; or

  (c)   the Options Completion Date, if the Willis Parties do exercise the Call
Options during the Call Options Exercise Period or if the Willis Call Grantors
do exercise the Willis Put Options during the Willis Put Options Exercise
Period;

    “Subordinated Convertible Bonds” means the 164,803,533 subordinated
convertible bonds (obligations convertibles) issued by the Company in favor of
the Original Direct Parties other than the Mancos on the date hereof;

    “Subsidiary” when used with reference to a specified Person, shall mean any
incorporated Entity directly or indirectly Controlled by such Person;

    “Supervisory Board” has the meaning ascribed to it in Section 2;

    “Supervisory Board Member” means any member of the Supervisory Board.

    “Targets” has the meaning ascribed to it in the Recitals;

    “Team” means Mr. Xavier Moreno, Mr. Joël Lacourte, Mr. Thierry Timsit and
Mr. Christian Couturier as well as any other director, employee or former
director or employee of the management company of the Original Fund;

    “TeamCo” has the meaning ascribed to it in the Preamble, it being agreed
that all the share capital and voting rights of TeamCo shall be held at all
times directly by members of the Team and/or a Financial Investor;

    “Third Party” means an independent Person which is not a Party;

    “Total Tag Along Beneficiary” has the meaning ascribed to it in
Section 12.2;

    “Total Tag Along Right” has the meaning ascribed to it in Section 12.2;

    “Total Tag Along Situation” means a situation where:

  (a)   a Third Party would hold, directly or through Affiliates, alone or in
Concert with others, 40% or more of the Company’s voting rights, or     (b)  
after the occurrence of the situation mentioned in (a) above, a subsequent
Transfer to this Third Party holding 40% or more of the Company’s voting rights
would be completed, or     (c)   a Party would hold, directly or through
Affiliates, alone or in Concert with others, 38.5% or more of the Company’s
voting rights, other than as a result of the exercise of the Put Options, or    
(d)   after the occurrence of the situation mentioned in (c) above, a subsequent
Transfer to this Party holding 38.5% or more of the Company’s voting rights
would be completed, or     (e)   after the exercise of the Put Options, a Party
would hold, directly or through

- 30 -



--------------------------------------------------------------------------------



 



      Affiliates, alone or in Concert with others, 50% or more of the Company’s
voting rights, or

  (f)   after the occurrence of the situation mentioned in (e) above, a
subsequent Transfer to this Party holding 50% or more of the Company’s voting
rights would be completed;

    “Tranche 1” has the meaning ascribed to it in Section 8.3;

    “Tranche 2” has the meaning ascribed to it in Section 8.3;

    “Tranche 3” has the meaning ascribed to it in Section 8.3;

    “Transfer” means the transfer of, any right or obligation and in the context
of the Securities or the Lucas Securities includes (i) all transfers, sales or
assignments of partial (e.g. jouissance, usufruit, or nue-propriété) or full
title by any legal means (including by means of an exchange, split, sale with
option of redemption, contribution, partial hive-down (apport partiel d’actifs),
in the form of a payment in kind (dation en paiement), merger or demerger
(scission)), (ii) any transfer following death or transfer in trust, or by any
other similar means, (iii) any gratuitous or onerous transfer even if the
transfer is made pursuant to a public auction ordered by a court or where the
transfer of ownership is delayed, (iv) any transfer which is the result of any
contribution, with or without division of legal and beneficial title to shares
(usufruit), loan, constitution of a guarantee, convention de croupier,
redemption or otherwise, and, more generally, (v) any transfer with or without
usufruct, loan, constitution of a guarantee as a result of a pledge of
Securities or Lucas Securities or the enforcement of a pledge of Securities or
convention de croupier of Securities or Lucas Securties, it being agreed,
however, that the granting of any pledge in favor of any of the Finance Parties
and any transfer resulting from the enforcement of any such pledge shall not be
regarded as a “Transfer” for the purposes of Section 8; and the related terms
“Transferor” shall mean any Person which Transfers Securities or Lucas
Securities , and “Transferee” shall mean any Person to which Securities or Lucas
Securities are Transferred;

    “Transfer Notice” has the meaning ascribed to it in Section 7.3;

    “Transparency” means the methodology set forth in Schedule 1(C) to calculate
the valuation of the Lucas Securities issued by a Lucas Party on the basis of
the valuation of the Securities held by such Lucas Party;

    “Triggering Event” means a Bankruptcy Proceeding or a “conciliation” or a
“mandat ad hoc” pursuant to Articles L. 611-1 et seq. of the French Commercial
Code (Code de commerce) or any similar proceedings under applicable Law in any
competent jurisdiction;

    “Trust” means, with respect to an Original Lucas Shareholder or an Original
Gras Shareholder, a trust, a fiducie or a foundation settled under applicable
Laws by such Original Lucas Shareholder or Original Gras Shareholder and the
beneficiaries of which are the spouse, the children and/or the grandchildren of
such Original Lucas Shareholder or Original Gras Shareholder and/or their
remoter issues;

- 31 -



--------------------------------------------------------------------------------



 



    “Unanimous Requisite Consent” has the meaning ascribed to it in
Section 3.2(d);

    “Unanimous Reserved Matters” has the meaning ascribed to it in
Section 3.2(d);

    “Vendors Bonds” means the 65,000,000 bonds convertible into Class 4
Non-Voting Shares issued by the Company on the date hereof;

    “Voting Shares” means any Share other than a Non-Voting Share;

    “Warrants” means the 26,086,956 warrants (bons de souscription d’actions)
attached to the Class 2 Non-Voting Shares issued to Manco1 and Manco2;

    “WGH Plc” has the meaning ascribed to it in the Preamble;

    “Willis Accessing Transferees” has the meaning ascribed to it in the
Preamble;

    “Willis Call Grantor” has the meaning ascribed to it in Section 10.1;

    “Willis Correduria” means Willis Iberia Correduria de Seguros y Reaseguros,
a company organized under the Laws of Spain, having a share capital of
€657,999.95 and its registered office at Paseo de la Castellana, 36-38 Madrid,
Spain, registered with the Registry of Commerce of Madrid under number
A-28/961639,

    “Willis Date” means either (a) January 1st, 2017 if the Confirming
Notifications are not delivered in a timely manner, or (b) the second
anniversary of the expiration of the Willis Put Options Exercise Period, if the
Willis Parties do not exercise the Call Options during the Call Options Exercise
Period and the Willis Call Grantors do not exercise the Willis Put Options
during the Willis Put Options Exercise Period;

    “Willis Entities” means Willis Parent and its Affiliates;

    “Willis Europe” has the meaning ascribed to it in the Preamble;

    “Willis Parent” means the Original Willis Parent as long as WGH Plc is not
listed and WGH Plc when WGH Plc becomes listed, it being expressly agreed that,
as long as Willis Parent is not holding Securities or as soon as Willis Parent
ceases to hold Securities, Willis Parent shall be a mere Ancillary Party for the
sole purpose of Section 1, Section 9, Section 10, Section 14, Section 17,
Section 19 and Section 20;

    “Willis Parties” means, collectively, Willis Europe (as long as it is a
Willis Entity) and any other Willis Entity which would become a Direct Party as
a result of a Transfer completed by a Willis Party in accordance with this
Agreement, provided that the Willis Parties shall be deemed at all times to
constitute a single Direct Party for the purposes hereof;

    “Willis Put Options” has the meaning ascribed to it in Section 10.3;

    “Willis Put Options Exercise Period” has the meaning ascribed to it in
Section 10.7; and

    “Willis Put Options Exercise Notice” has the meaning ascribed to it in
Section 10.7; and

- 32 -



--------------------------------------------------------------------------------



 



    “WNH BV” has the meaning ascribed to it in the Preamble.   1.2   Principles
of Construction

  (a)   The words “includes” and “including” shall mean including without
limitation.     (b)   Any reference herein to “Preamble”, “Recitals”, “Chapter”,
“Section”, “Paragraph” or “Schedule” shall be deemed a reference to the
preamble, the recitals, a chapter, a section or a paragraph of, or a schedule to
this Agreement unless otherwise specified.     (c)   Headings to Sections or
Paragraphs and Schedules are for information only and are to be ignored in
construing the same unless the context otherwise requires.     (d)   Definitions
given for a noun also apply mutatis mutandis to verbs, adjectives and adverbs
that have the same root and vice versa.     (e)   Words denoting the singular
shall include the plural and vice versa and words denoting any gender shall
include all genders.     (f)   The Schedules to this Agreement shall be deemed
to be a part of this Agreement, and references to “this Agreement” shall be
deemed to include the same.     (g)   The provisions of Articles 640 to 642 of
the French Code of Civil Procedure (Code de procédure civile) shall be applied
to calculate the period of time within which or following which any act is to be
done or any step is to be taken, provided that for purposes of this Agreement,
the references in Article 642 to “un jour férié ou chômé” and “premier jour
ouvrable” shall be interpreted by reference to the definition of “Business Day”
appearing herein.     (h)   Unless the context otherwise requires, any reference
to a statutory provision shall include such provision as it exists and is
construed as of the date of this Agreement.     (i)   Any reference to “writing”
includes any methods of representing words in a legible form (other than writing
on an electronic or visual display screen), or other writing in non-transitory
form.     (j)   A reference to a specific time of day shall be to local time in
Paris, France.

1.3   Willis Accessing Transferees

  (a)   The Willis Accessing Transferees shall be Ancillary Parties as long as
they do not hold Securities.

- 33 -



--------------------------------------------------------------------------------



 



  (b)   Each of the Willis Accessing Transferees shall automatically become a
Direct Party upon its acquisition of Securities from Willis Europe or another
Willis Accessing Transferee.     (c)   If the Original Willis Parent or WGH Plc
becomes a Direct Party and then ceases to be a Direct Party because it has
transferred all of its Securities before January 31st, 2010, it shall become an
Ancillary Party again.     (d)   The Original Willis Parent shall have no
further rights and obligations under this Agreement and shall cease to be bound
by this Agreement when it ceases to be Willis Parent and to hold Securities.    
(e)   If WNH BV has not acquired Securities on January 31st, 2010 at the latest,
WNH BV shall have no further rights and obligations under this Agreement and
shall cease to be bound by this Agreement.     (f)   If WGH Plc has not become
Willis Parent on January 31st, 2010 at the latest and is not holding Securities
on this date, WGH Plc shall have no further rights and obligations under this
Agreement and shall cease to be bound by this Agreement.     (g)   Even if the
Willis Parent becomes a Direct Party and then ceases to be a Direct Party
because it has transferred all of its Securities, the Willis Parent shall in any
case remain bound by this Agreement in its capacity as Ancillary Party for the
sole purpose of Section 1, Section 9, Section 10, Section 14, Section 17,
Section 19 and this Section 20.

- 34 -



--------------------------------------------------------------------------------



 



CHAPTER I
CORPORATE GOVERNANCE

2.   CORPORATE BODIES OF THE COMPANY       The statuts of the Company (the
“Company’s By-Laws”) shall provide for a président (within the meaning of
Article L. 227-6 of the French Commercial Code (Code de commerce) (the
“President”) who shall manage the Company with the assistance of an executive
committee (directoire) (the “Executive Committee”), under the supervision of a
supervisory board (conseil de surveillance) (the “Supervisory Board”).   2.1  
The President

  (a)   The President, who shall be a private individual, shall be designated by
the Supervisory Board by a simple majority of the Supervisory Board Members
present or represented in accordance with the provisions of Section 3.2(a)(viii)
for a three (3) year mandate and may be re-elected without limitation for any
number of three (3) year periods.     (b)   The President may be removed without
cause (ad nutum) at anytime by a majority of 6/9ths of the Supervisory Board
Members present or represented at any duly convened meeting, it being specified
that in the event that the President is a Supervisory Board Member, he shall not
participate to the vote on his removal.     (c)   The President may freely
resign from his duty, subject to giving six (6) months prior written notice from
the effective date of such resignation, except in case of Disability.     (d)  
The compensation of the President shall be determined by the Supervisory Board
by a simple majority, or, in the event of constitution of a compensation
committee in accordance with Section 2.7, after consultation of such
compensation committee. The President’s compensation shall be modified in
accordance with the foregoing. The President shall be entitled to reimbursement
of all reasonable expenses incurred in connection with his functions within the
Company.

2.2   The Executive Committee

  (a)   The Executive Committee shall be headed by the President.     (b)   The
Executive Committee shall be comprised of at least two (2) members (including
the President) chosen from amongst the Managers and other executives of the
Group. Upon the President’ proposal, the members of the Executive Committee
other than the President (the “Executive Members”) shall be appointed for an
unlimited term by the Supervisory Board by a simple majority, after prior formal
consultation with the Class 1A Members

- 35 -



--------------------------------------------------------------------------------



 



      and the Class 1B Members. The Executive Members shall be private
individuals.

  (c)   The Executive Members may be removed without cause (ad nutum) at anytime
by the President after consultation of the Supervisory Board and prior formal
consultation with the Class 1A Members and the Class 1B Members.     (d)   Upon
the President’s recommendation, certain Executive Members may be appointed as
executive officers (directeurs généraux) within the meaning of Article L. 227-6
of the French Commercial Code (Code de commerce) by the Supervisory Board by a
simple majority and shall be entitled to represent and act on behalf of the
Company. Such Executive Members may be removed without cause (ad nutum) at
anytime by the Supervisory Board a simple majority in accordance with
Section 3.2.     (e)   The Executive Members may freely resign from their
duties, subject to giving three (3) months prior written notice from the
effective date of such resignation, except in case of Disability.     (f)   The
compensation of an Executive Member shall be determined by the President, unless
such compensation added to any other remuneration received by such Executive
Member from the Group Companies exceeds an annual gross amount of €250,000 in
which case such compensation shall be approved by the Supervisory Board pursuant
to Section 3.2(a)(xii). The compensation of the Executive Members shall be
modified in accordance with the foregoing. The Executive Members shall be
entitled to reimbursement of all reasonable expenses incurred in connection with
their functions within the Company.     (g)   The Executive Committee shall meet
as often as required in the ordinary course of business.     (h)   A meeting of
the Executive Committee may be convened by the President by all means, including
by fax or email, by notice sent at least one (1) Business Day prior to such
meeting (unless otherwise agreed by all members of the Executive Committee),
such notice to include the agenda proposed for such meeting. Meetings may be
held by videoconference or conference call in accordance with applicable Laws
and the Company’s By-Laws and such participation in such meetings shall
constitute presence in person at the relevant meeting.     (i)   A majority of
the total number of members of the Executive Committee shall constitute a quorum
at any meeting. To the maximum extent permitted by applicable Laws, any member
of the Executive Committee may be represented at any meeting by any other member
of such Executive Committee or by any Person who has received a valid power of
attorney or proxy to such effect.     (j)   The affirmative vote of a majority
of the members present or represented at a meeting at which a quorum is present
shall be the act of the Executive

- 36 -



--------------------------------------------------------------------------------



 



      Committee. All decisions of the Executive Committee shall be recorded in
minutes duly signed by the President and a member of the Executive Committee and
registered in the Company’s corporate books. The President shall have a casting
vote.

2.3   Composition of the Supervisory Board

  (a)   The Supervisory Board shall be comprised of nine (9) members which may
be legal Entities or private individuals, appointed for an undetermined term and
composed of three (3) Class 1A members (the “Class 1A Members”), three (3)
Class 1B members (the “Class 1B Members”), two (2) Class 1C members (the
“Class 1C Members”) and one (1) Class 1D member (the “Class 1D Member”),
designated as follows in accordance with Section 4.2:

  (i)   the three (3) Class 1A Members shall be designated by the Willis Parties
in their capacity as holders of the Class 1A Shares;     (ii)   the three
(3) Class 1B Members shall be designated by the Financial Investors in their
capacity as holders of the Class 1B Shares;     (iii)   the two (2) Class 1C
Members shall be designated by the Lucas Parties in their capacity as holder of
the Class 1C Shares; and     (iv)   the Class 1D Member shall be designated by
the Gras Parties in their capacity as holders of the Class 1D Shares.

  (b)   The President may be appointed as a Supervisory Board Member.     (c)  
The Supervisory Board Members shall designate among themselves by a simple
majority their chairman who shall be a private individual and shall remain in
office during his term as Supervisory Board Member. In the event that the
President is appointed as a Supervisory Board Member, he shall automatically be
designated as chairman of the Supervisory Board.     (d)   The Supervisory Board
Members may not receive any compensation in consideration for their duties
within the Company but shall be entitled to reimbursement of all reasonable
expenses incurred in connection therewith.     (e)   The Supervisory Board may
designate upon a simple majority vote an unlimited number of observers which may
attend any meeting of the Supervisory Board without voting rights (the
“Observers”). The Observers shall be entitled to receive the same information
from the President or the Executive Committee as the Supervisory Board Members
and shall be subject to the same confidentiality duties as the Supervisory Board
Members.     (f)   Unless otherwise agreed by all the Supervisory Board Members,
the Supervisory Board shall meet at least ten (10) times a year and may be
convened either by the President or any Supervisory Board Member, by all means,
including by fax or email, by notice sent preferably ten (10)

- 37 -



--------------------------------------------------------------------------------



 



      Business Days and at least six (6) Business Days prior to such meeting
such notice to include the agenda proposed for such meeting. Meetings may be
held by videoconference or conference call in accordance with applicable Laws
and the Company’s By-Laws and such participation in such meetings shall
constitute presence in person at the relevant meeting, including orally. Unless
all the Supervisory Board Members are present or represented, a matter which was
not listed in the agenda included in the convening notice cannot be discussed
and/or approved by the Supervisory Board.

  (g)   To the maximum extent permitted by applicable Laws, any Supervisory
Board Member may be represented at any meeting by any other Supervisory Board
Member or by any Person who has received a valid power of attorney or proxy to
such effect and who has no conflict of interests with the group Companies or the
Direct Parties. In order to constitute a quorum at a meeting of the Supervisory
Board, at least (i) one (1) Class 1A Member, one (1) Class 1B Member and one
(1) Supervisory Board Member of any new Class of Voting Shares, shall be present
or represented and (ii) either one (1) Class 1C Member or one (1) Class 1D
Member shall be present or represented. If no quorum can be found, a second
meeting of the Supervisory Board shall be convened in accordance with Paragraph
(f) above on the same agenda without any minimum quorum. Notwithstanding the
foregoing, all the Supervisory Board Members shall be present or represented in
order to approve Unanimous Reserved Matters.     (h)   Except (i) where
otherwise expressly set forth herein and (ii) for all matters subject to a
Qualified Requisite Consent, a Financial Investors Requisite Consent or a
Unanimous Requisite Consent as set forth in Sections 3.2(b), 3.2(c) and 3.2(d)
herein, all matters requiring the approval of the Supervisory Board shall be
approved by a simple majority of the Supervisory Board Members present or
represented at a duly convened meeting. The chairman of the Supervisory Board
shall have no casting vote. Every meeting of the Supervisory Board shall be duly
recorded in minutes registered in the Company’s corporate books and jointly
signed by:

  (i)   one (1) Class 1A Member present or represented at such meeting if at
least one (1) Class 1A Member was present or represented at such meeting;    
(ii)   one (1) Class 1B Member present or represented at such meeting if at
least one (1) Class 1B Member was present or represented at such meeting;    
(iii)   either one (1) Class 1C Member present or represented at such meeting or
one (1) Class 1D Member present or represented at such meeting if at least one
(1) Class 1C Member or one (1) Class 1 D Member was present or represented at
such meeting; and     (iv)   one (1) Supervisory Board Member of any new Class
of Voting Shares if at least one (1) Supervisory Board Member of such Class was
present or represented at such meeting.

- 38 -



--------------------------------------------------------------------------------



 



  (i)   If at least one of the Supervisory Board Members is not a French
speaker, Supervisory Board’s meetings shall be held in English and the minutes
of such meetings shall be written in French and be accompanied by an English
translation. In that case, each Supervisory Board Member who is not an English
speaker is authorized to be assisted by an individual of his choice provided
that (i) the chairman of the Supervisory Board shall be provided with the
identity of this individual at least three (3) Business Days prior to the
meeting, (ii) this individual shall have no conflict of interests with the Group
Companies or the Direct Parties, (iii) this individual shall only act as a
translator during the meeting and (iv) this individual shall be subject to the
same confidentiality duties as the Supervisory Board Members.

2.4   Removal and Replacement of Supervisory Board Members

  (a)   The holders of a Class of Voting Shares that has nominated one or more
Supervisory Board Members pursuant to Section 2.3 shall be entitled to remove
one or more of its nominated members, without cause (ad nutum), at any time
(including without limitation, pursuant to Section 2.4(b) below). If the holders
of a Class of Voting Shares have exercised their right to nominate one or more
Supervisory Board Members pursuant to Section 2.3 and any such Supervisory Board
Member ceases to be a member of such Supervisory Board for any reason (other
than pursuant to Section 2.5 of this Agreement), the holders of such Class of
Voting Shares shall be entitled to nominate a candidate to fill such vacancy.  
  (b)   Without prejudice to the right of nomination of his Class of Voting
Shares, each holder of a Class of Voting Shares shall vote, or give consent, and
shall otherwise take all Applicable Actions to remove any Supervisory Board
Member nominated by the holders of such Class of Voting Shares (x) for fraud,
criminal action or failure to perform in a material respect its duties as a
Supervisory Board Member or to give effect to the provisions of Section 2.5 with
respect to the number of Supervisory Board Members and (y) if a Supervisory
Board Member appointed by the holders of a Class of Voting Shares fails or
refuses to vote as required by this Section 2 or Section 3 or votes or gives any
consent or proxy in contravention of this Section 2 or Section 3, or is
otherwise in breach of one of the obligations set forth in Section 2.3.

2.5   Term of Supervisory Board Members

  (a)   The number of Class 1A Members, Class 1B Members, Class 1C Members or
Class 1D Members which the Willis Parties, as holders of the Class 1A Shares,
the Financial Investors, as holders of the Class 1B Shares, the Lucas Parties,
as holders of the Class 1C Shares and the Gras Parties, as holders of the
Class 1D Shares may, respectively, each nominate pursuant to Sections 2.3 and
2.4 shall be reduced for the relevant Direct Party (x) from three (3) to two
(2) in case the number of Voting Shares held by the Willis Parties or the
Financial Investors (as the case may be) ceases at any time to represent,
respectively, at least 26% of the Company’s voting rights; (y) from two (2) to
one (1) in case the number of Voting Shares held by the Willis Parties,

- 39 -



--------------------------------------------------------------------------------



 



      the Financial Investors or the Lucas Parties (as the case may be) ceases
at any time to represent, respectively, at least 18% of the Company’s voting
rights; and (iii) to zero (0) in case the number of Voting Shares held by the
Willis Parties, the Financial Investors, the Lucas Parties or the Gras Parties
(as the case may be) ceases at any time to represent, respectively, at least 8%
of the Company’s voting rights.

  (b)   Upon the occurrence of any event requiring a reduction in the number of
Class 1A Members, Class 1B Members, Class 1C Members and Class 1D Members in
accordance with Section 2.5(a), the holders of the relevant Class of Voting
Shares shall take all Applicable Actions to remove the appropriate Class 1A
Member(s), Class 1B Member(s) or Class 1C Member(s) as the case may be.

2.6   New Classes of Supervisory Board Members or Increase in the number of a
Class of Voting Shares’ nominees

  (a)   If, by application of the provisions of Sections 2.5 and/or 2.6(b), the
number of Supervisory Board Members to be appointed by the holders of a Class of
Voting Shares is reduced and as a result of a Transfer or Transfers of Shares or
a New Issuance:

  (i)   a holder of Ordinary Shares or a group of holders of Ordinary Shares
acting in Concert owns Ordinary Shares representing 8% or more of the Company’s
voting rights and is not entitled to nominate a Supervisory Board Member, an
additional Class of Voting Shares and an additional Class of Supervisory Board
Members shall be created and the provisions of Sections 2.4, 2.5 and 4.2 shall
apply mutatis mutandis in respect of such new Class of Voting Shares and new
Class of Supervisory Board Members and such additional Class of Voting Shares
shall grant the new holder or group of holders acting in Concert the right to
nominate a total of:

  (A)   one (1) Supervisory Board Member, if the new holder or Group of holders
acting in Concert holds from and including 8% up to but excluding 18% of the
Voting Shares;     (B)   two (2) Supervisory Board Members, if the new holder or
Group of holders acting in Concert holds from and including 18% up to but
excluding 26% of the Voting Shares;     (C)   three (3) Supervisory Board
Members, if the new holder or Group of holders acting in Concert holds from and
including 26% up to but excluding 40% of the Voting Shares;     (D)   four
(4) Supervisory Board Members, if the new holder or Group of holders acting in
Concert holds from and

- 40 -



--------------------------------------------------------------------------------



 



      including 40% up to but excluding 50% of the Voting Shares;

  (E)   five (5) Supervisory Board Members, if the new holder or Group of
holders acting in Concert holds from and including 50% up to but excluding 60%
of the Voting Shares;     (F)   six (6) Supervisory Board Members, if the new
holder or Group of holders acting in Concert holds from and including 60% up to
but excluding 70% of the Voting Shares;     (G)   seven (7) Supervisory Board
Members, if the new holder or Group of holders acting in Concert holds from and
including 70% up to but excluding 80% of the Voting Shares;     (H)   eight
(8) Supervisory Board Members, if the new holder or Group of holders acting in
Concert holds from and including 80% up to and including 92% of the Voting
Shares; and     (I)   All the Supervisory Board Members, if the new holder or
Group of holders acting in Concert holds more than 92% of the Voting Shares;

  (ii)   and/or     (iii)   the holders of an existing Class of Voting Shares
collectively increase their Imputed Holdings then this existing Class of Voting
Shares shall be entitled to nominate a total of:

  (A)   two (2) Supervisory Board Members, if the holders of this Class of
Voting Shares collectively hold from and including 18% up to but excluding 26%
of the Voting Shares;     (B)   three (3) Supervisory Board Members, if the
holders of this Class of Voting Shares collectively hold from and including 26%
up to but excluding 40% of the Voting Shares;     (C)   four (4) Supervisory
Board Members, if the holders of this Class of Voting Shares collectively hold
from and including 40% up to but excluding 50% of the Voting Shares;     (D)  
five (5) Supervisory Board Members, if the holders of this Class of Voting
Shares collectively hold from and

- 41 -



--------------------------------------------------------------------------------



 



      including 50% up to but excluding 60% of the Voting Shares;

  (E)   six (6) Supervisory Board Members, if the holders of this Class of
Voting Shares collectively hold from and including 60% up to but excluding 70%
of the Voting Shares;     (F)   seven (7) Supervisory Board Members, if the
holders of this Class of Voting Shares collectively hold from and including 70%
up to but excluding 80% of the Voting Shares;     (G)   eight (8) Supervisory
Board Members, if the holders of this Class of Voting Shares collectively hold
from and including 80% up to and including 92% of the Voting Shares; and     (H)
  all the Supervisory Board Members, if the holders of this Class of Voting
Shares collectively hold more than 92% of the Voting Shares.

  (b)   In the event that the number of Voting Shares collectively held by the
holders of a Class of Voting Shares is reduced so as to fall within a lower
percentage threshold category as described above, the number of Supervisory
Board Members which such holders may nominate as holders of this Class of Voting
Shares shall be reduced accordingly.     (c)   For the avoidance of doubt,
(i) the provisions of this Section 2.6 shall not result in an increase of the
size of the Supervisory Board, and (ii) if several new holders of Ordinary
Shares and/or existing Classes of Voting Shares request the benefit of the above
provisions but sufficient seats are not available to accommodate the proposed
additional number of Supervisory Board Members, the requesting new holder(s) of
Ordinary Shares or the Class of Voting Shares the number of Voting Shares of
which is the highest shall benefit from such provisions.     (d)  
Notwithstanding the foregoing, in the event that (i) by application of the
provisions of Sections 2.5 and 2.6, there are only two Classes of Voting Shares
entitled to nominate Supervisory Board Members remaining and (ii) the holders of
each of such Classes of Voting Shares hold the exact same number of Voting
Shares, the holders of each of such Classes of Voting Shares shall be entitled
to nominate four (4) Supervisory Board Members, including, for the avoidance of
doubt, if their Voting Shares give right to 50% of the Company’s voting rights.

2.7   Committees

  (a)   The Supervisory Board shall have the authority to appoint such
committees (the “Committees”) as it sees fit, provided that such Committees
shall be advisory only and the Supervisory Board shall not have delegated to
them

- 42 -



--------------------------------------------------------------------------------



 



      any decision making power. Any Committee of the Supervisory Board shall be
created by approval of a simple majority of the Supervisory Board and the
composition and members of such Committee shall also be approved by the same
majority of the Supervisory Board Members in their discretion, provided that
each Committee shall be comprised of at least one Supervisory Board Member of
each Class. Members of any Committee shall be appointed for an unlimited term.
They may be removed without cause (ad nutum) by the Supervisory Board upon a
simple majority vote and may resign subject to giving one month’s prior written
notice. The members of a Committee may not receive any compensation in
consideration for their functions within the Company.

  (b)   An audit committee (the “Audit Committee”) shall be created on the date
hereof in accordance with the provisions of paragraph (a) of this Section 2.7.
Such Audit Committee shall, notably, assist the President and the Executive
Committee in the preparation of the Annual Accounts, the Annual Budget and the
Half Year Accounts and shall cooperate and coordinate with the Company’s
auditors (commissaires aux comptes).

3.   GOVERNANCE OF THE GROUP   3.1   Implementation       The Direct Parties
agree that at all times the provisions of this Agreement shall govern their
rights and obligations as Shareholders of the Company and as indirect
shareholders of its Subsidiaries, including Bidco and the Targets, and shall
prevail in the event there is a conflict or inconsistency between this
Agreement, on the one hand, and the organizational documents of the Company
and/or any of its Subsidiaries, including Bidco and the Targets, on the other
hand. The Direct Parties shall take, to the fullest extent possible under
applicable Laws, all Applicable Actions to amend the applicable organizational
documents of the Company, Bidco and the Targets, including the By-Laws, in order
to implement Sections 2, 3, 4 and 5 of this Agreement and to incorporate this
Agreement by reference in the By-Laws and, in any event, shall act in accordance
with this Agreement. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the applicable organizational documents
of the Company, including the Company’s By-Laws, or any of its Subsidiaries,
this Agreement shall prevail.   3.2   Reserved Matters requiring prior consent

  (a)   Except for actions resulting from commitments or undertakings validly
approved by any of the Group Companies prior to the date hereof and as long as
the Put Options have not been exercised and the Transfers resulting thereof have
not been validly completed pursuant to Section 14, the Company and the Parties
shall not take or agree to take, and shall procure that neither the President,
the Executive Members nor any other Group Company shall take or agree to take,
any of the following actions nor any

- 43 -



--------------------------------------------------------------------------------



 



      measures which would result in the same practical consequence as any of
the following actions (the “Ordinary Reserved Matters”) without the prior
consent of the Supervisory Board, by the affirmative vote of a simple majority
of the Supervisory Board Members (whether present or represented) at a duly
convened meeting (the “Ordinary Requisite Consent”):

  (i)   the approval or modification of the Annual Budget and the modification
of the business plan of the Company prepared on a consolidated basis for all
Group Companies and any strategic decision which is not consistent with the
approved Annual Budget and/or business plan;     (ii)   the approval and/or
modification of the annual general rules for cash investment practices (the
“Investment Rules”);     (iii)   the investment, acquisition or disposal
(including through creation or exercise of options) by a Group Company of shares
or other securities or any fixed or tangible asset or assets in excess of an
individual amount of €300,000 or in excess of an aggregate annual amount of
€1,000,000, unless already approved in the Annual Budget or in the Investment
Rules;     (iv)   any decision with respect to a Group Company’s interest in a
Group Company other than Bidco and the Targets, including, without limitation,
any transfer or granting of any security interests, for an individual amount in
excess of €300,000 or for an aggregate annual amount in excess of €1,000,000,
unless already approved in the Annual Budget;     (v)   any decision involving,
immediately or in the future, an investment or commitment to be undertaken by a
Group Company for an individual amount in excess of €300,000 or for an aggregate
annual amount in excess of €1,000,000, unless already approved in the Annual
Budget or in the Investment Rules;     (vi)   the conclusion, material
modification or termination of any commercial agreements outside the ordinary
course of business and generating a turnover or expense in excess of €1,000,000,
unless already approved in the Annual Budget;     (vii)   the approval of the
issuance and allocation by a Group Company of an employee incentive plan or,
subject to Section 3.2(c)(vii), a stock options plan;     (viii)   the
appointment and renewal of the President;     (ix)   the appointment of the
Executive Members upon the President’s proposal;

- 44 -



--------------------------------------------------------------------------------



 



  (x)   the removal of the Executive Members in case they are entitled to
represent and act on behalf of the Company;     (xi)   the appointment, renewal
or removal of any legal representatives (mandataires sociaux) of any Subsidiary
of the Company which generates an annual unconsolidated turnover in excess of
€15,000,000;     (xii)   the recruitment, the dismissal or any modification of
the remuneration of any employee of the Group with an individual annual gross
remuneration in excess of €250,000;     (xiii)   the appointment or replacement
of the auditors (commissaires aux comptes) of any Group Company which generates
an annual unconsolidated turnover in excess of €10,000,000 and the approval of
any significant changes in accounting methods and principles applicable to a
Group Company (except when required by applicable Laws);     (xiv)   the
settlement and approval of the Annual Accounts of the Company, the annual
financial statements of Bidco, the annual financial statements of a Target and
the allocation of profits;     (xv)   the distribution of dividends or interim
dividends or any other form of distribution to shareholders (including of
reserves or premium) by the Company, Bidco or any Target;     (xvi)   the
initiation or settlement by a Group Company of any uninsured litigation or
arbitral proceedings in an amount at stake in excess of €1,000,000, unless
already approved in the Annual Budget;     (xvii)   the granting of any security
interest or guarantee of any kind (other than (A) guarantees granted in the
ordinary course of business pursuant to OHADA Rules, (B) guarantees required by
applicable Laws to carry out insurance brokerage activities, or (C), more
generally, guarantees granted in the ordinary course of business) in favor of
any Person as security for obligations of an individual amount in excess of
€300,000 or an aggregate annual amount in excess of €1,000,000;     (xviii)  
the exercise of the Correduria Put;     (xix)   the conclusion, modification or
termination of any agreement within the scope of Articles L. 225-38 et seq. and
Articles L. 227-10 et seq. of the French Commercial Code (Code de commerce)
entered into by the Company, Bidco or a Target, on the one hand, and any Person
(other than another Group Company) described therein, on the other hand, it
being expressly agreed that the following is considered to be such an agreement:
any agreement which (A) directly or indirectly, involves (within the meaning of
Articles L. 225-38 and L. 227-10 of the French Commercial Code

- 45 -



--------------------------------------------------------------------------------



 



      (Code de commerce)) a Party, an Affiliate of a Party and/or a Gras
Shareholder and (B) is not to be entered into on an arms’ length basis, and the
Supervisory Board Members of the corresponding Class shall refrain from voting
for the approval of such an agreement; and

  (xx)   any issuance of Securities or issuance of securities by Bidco or a
Target other than those which shall be approved in accordance with
Section 3.2(b)(v).

  (b)   Except for actions resulting from commitments or undertakings validly
approved by any of the Group Companies prior to the date hereof, the Company and
the Parties shall not take or agree to take, and shall procure that neither the
President, the Executive Members nor any other Group Company shall take or agree
to take, any of the following actions nor any measures which would result in the
same practical consequence as any of the following actions (the “Qualified
Reserved Matters”) without the prior consent of the Supervisory Board, by the
affirmative vote of a majority of 7/9ths of the Supervisory Board Members
(whether present or represented) at a duly convened meeting (the “Qualified
Requisite Consent”):

  (i)   any Transfer by the Company of securities issued by Bidco as a result of
which the Company would, immediately or in the future, cease to hold at least
95% of Bidco’s shares and voting rights;     (ii)   any Transfer by Bidco of
securities issued by GSC as a result of which the BidCo would, immediately or in
the future, cease to hold at least 95% of GSC’s shares and voting rights;    
(iii)   any Transfer by GSC of securities issued by Gras Savoye SA as a result
of which GSC would, immediately or in the future, cease to hold at least 95% of
Gras Savoye SA’s shares and voting rights;     (iv)   any decision involving,
immediately or in the future, an amendment to the By-Laws of the Company, Bidco
or the Targets (other than an issuance of Securities, an issuance of securities
by Bidco or a Target or a transfer of registered office);     (v)   any issuance
of Securities which would enable a Third Party to subscribe for Securities
except for any issuance of Securities (x) pursuant to a stock option plan, (y)
upon conversion or exercise of any existing Securities, or (z) in connection
with an IPO;     (vi)   any issuance of securities by Bidco or a Target which
would enable any Person other than a Group Company to subscribe for securities
of Bidco or securities of such Target except for any issuance of securities by
Bidco or a Target pursuant to a stock option plan;     (vii)   any decision
regarding the IPO or any public offering of securities issued by a Group Company
and any action required to be taken by

- 46 -



--------------------------------------------------------------------------------



 



      such Group Company in relation thereto, including the choice of the
financial advisers and underwriters;

  (viii)   any modification of the terms and conditions of the Vendors Bonds
and/or the Subordinated Convertible Bonds; and     (ix)   any Ordinary Reserved
Matters if the Put Options are duly exercised and the Transfers resulting
thereof are validly completed pursuant to Section 14.

      Notwithstanding the foregoing, the removal of the President shall require
a Qualified Requisite Consent decided by the affirmative vote of a majority of
6/9ths of the Supervisory Board Members (whether present or represented) at a
duly convened meeting, it being specified that in the event that the President
is a Supervisory Board Member, he shall not participate to the vote on his
removal.     (c)   Except for actions resulting from commitments or undertakings
validly approved by any of the Group Companies prior to the date hereof, as long
as there are at least two (2) Class 1B Members, the Company and the Parties
shall not take or agree to take, and shall procure that neither the President,
the Executive Members nor any other Group Company shall take or agree to take,
any of the following actions nor any measures which would result in the same
practical consequence as any of the following actions (the “Financial Investors
Reserved Matters”) without, in addition to the prior approval of the Supervisory
Board by the affirmative vote of a simple majority or such other majority in the
conditions set forth herein of the Supervisory Board Members (whether present or
represented) at a duly convened meeting, the affirmative vote of a majority of
the Class 1B Members present or represented (the “Financial Investors Requisite
Consent”) at such meeting, it being specified that any formal approval validly
given by the affirmative vote of a majority of the Class 1B Members pursuant to
any other provisions of this Agreement shall be deemed as a valid Financial
Investors Requisite Consent for the purposes of this Paragraph (c) without
requiring any additional Financial Investors Requisite Consent:

  (i)   the investment, acquisition or disposal (including through creation or
exercise of options) by a Group Company of shares or other securities or any
fixed or tangible asset or assets for an individual amount in excess of
€1,000,000;     (ii)   any decision, involving immediately or in the future, any
investment or commitment to be undertaken by a Group Company for an amount in
excess of €1,000,000;     (iii)   any decision which would require the prior
consent of the lenders under the Finance Documents, or which, failing such prior
consent, would constitute an event of default under the Finance Documents;

- 47 -



--------------------------------------------------------------------------------



 



  (iv)   the incurring or modification of any new borrowing or financial
indebtedness by a Group Company for an amount in excess of €1,000,000, the
prepayment of any indebtedness of a Group Company and the granting of any loan
by a Group Company to any Person other than another Group Company for a
principal amount in excess of €1,000,000;     (v)   the redemption or repurchase
of any Securities of the Company, any Securities of Bidco and any securities of
a Target except for (x) stock options or (y) redemption or repurchase resulting
from existing arrangements in full force and effect on the date hereof;     (vi)
  any significant change to a Group Company’s business, including by engaging in
a new business other than the Business Activities or ceasing to carry out a
material activity, or any material change in the Group Company’s strategy; and  
  (vii)   the approval of the issuance by a Group Company of a stock options
plan.

  (d)   Except for actions resulting from commitments or undertakings validly
approved by any of the Group Companies prior to the date hereof, the Company and
the Parties shall not take or agree to take, and shall procure that neither the
President, the Executive Members nor any other Group Company shall take or agree
to take, any of the following actions nor any measures which would result in the
same practical consequence as any of the following actions (the “Unanimous
Reserved Matters”) without the prior consent of the Supervisory Board, by the
affirmative vote of all the Supervisory Board Members (whether present or
represented) at a duly convened meeting (the “Unanimous Requisite Consent”):

  (i)   any voluntary winding up, dissolution or liquidation of the Company,
Bidco or any of the Targets;     (ii)   any release of the lock-up set forth in
Section 7.1 before the expiry of the Standstill Period or, concerning the
Mancos, before December 31, 2017; and     (iii)   if the number of Class 1C
Members and Class 1D Members falls below three (3) in aggregate:

  (A)   any Transfer by the Company of securities issued by Bidco as a result of
which the Company would, immediately or in the future, cease to hold at least
95% of Bidco’s shares and voting rights;     (B)   any Transfer by the Bidco of
securities issued by GSC as a result of which the Bidco would, immediately or in
the future, cease to hold at least 95% of GSC’s shares and voting rights;

- 48 -



--------------------------------------------------------------------------------



 



  (C)   any Transfer by GSC of securities issued by Gras Savoye SA as a result
of which GSC would, immediately or in the future, cease to hold at least 95% of
Gras Savoye SA’s shares and voting rights; and     (D)   any issuance of
securities by Bidco or a Target which would enable any Person other than a Group
Company to subscribe for securities of Bidco or securities of a Target, except
for securities to be issued as consideration in the context of an external
growth operation which would not entail a change of Control of Bidco or any of
the Target.

  (e)   Each of the Shareholders shall take all Applicable Actions (i) to
procure that no action or decision (including a Shareholders’ decision) shall be
taken with respect to any Reserved Matter without the Requisite Consent, (ii) to
ensure that each Group Company and its relevant management body shall be
informed of the provisions of this Agreement governing Reserved Matters and
shall be directed to refer any such Reserved Matters to the Supervisory Board
before any decision is taken and (iii) to ensure that upon the Requisite Consent
for any action or decision relating to any Reserved Matter, the Company, the
President and/or the Executive Committee or the applicable Subsidiary of the
Company or its legal representatives (mandataires sociaux) shall carry out such
action or decision in accordance therewith.

3.3   Matters requiring information       Should an action listed as a Reserved
Matter under Sections 3.2(a), 3.2(b) or 3.2(c) be completed or implemented after
the date hereof as a result of a commitment or undertaking validly approved by a
Group Company prior to the date hereof, the Supervisory Board shall be informed
of such completion or implementation by the President, the Executive Members or
the legal representatives of any Group Company no later than one (1) month
thereafter.   3.4   Management       The President shall have all the rights and
powers provided for by French Law, but shall not take any action or decision
(even if in the ordinary course of such Company’s business) which would
constitute a Reserved Matter without the Requisite Consent in accordance with
the provisions of Section 3.2. The restrictions set forth in Section 3.2on the
rights and powers of the President shall prevail among the Parties over any
provision of the By-Laws of the relevant Group Company. The powers of the legal
representatives (mandataires sociaux) of Bidco, the Targets or any other
Subsidiary of the Company shall also be limited to the extent of such
restrictions.   3.5   Provisions regarding Bidco and the Targets

  (a)   Bidco and GSC are, and shall remain at all times, organized under the
Laws of France in the form of a société par actions simplifiée, managed by a

- 49 -



--------------------------------------------------------------------------------



 



      president (président) in accordance with Article L. 227-6 of the French
Commercial Code (Code de commerce).

  (b)   The Direct Parties shall take all Applicable Actions to initiate as
promptly as practicable the process of information and consultation of the
workers’ central committee in relation to the contemplated conversion of Gras
Savoye SA into a société par actions simplifiée.     (c)   Subject to the
foregoing, at all times during the term of this Agreement, the president of each
of Bidco and the Targets shall be the President, the cessation of functions of
the President entailing automatically the cessation of functions of the
president of Bidco and the Targets, without any right to indemnification.

4.   SHAREHOLDERS’ DECISIONS   4.1   Shareholders’ Resolutions

  (a)   Except as provided for in Sections 2, 3 and 4.2 and for Non-Voting
Shares, there shall be no restriction on the ability of any Direct Party to vote
through any Voting Shares held by such Direct Party. Each Direct Party shall
benefit from voting rights in proportion to its Voting Shares in the Company.
Except as otherwise required by Law, no Direct Party shall vote (either directly
or through any nominee to the Supervisory Board) in favor of any provision to or
any modification or amendment of the Company’s By-Laws (or any shareholders
resolution) of the By-Laws of any other Group Company that would be inconsistent
with the terms of this Agreement.     (b)   Any action or decision which results
in a modification of the Company’s By-Laws (other than an issuance of Securities
or a transfer of the registered office) shall be validly taken if approved by a
80% majority vote of the Shareholders present or represented at a duly convened
Shareholders’ meeting. Any other decisions of the Shareholders of the Company,
shall be validly taken if approved by a simple majority vote of the Shareholders
present or represented at a duly convened Shareholders’ meeting, except where a
unanimous vote is required by applicable Laws.     (c)   All Shareholders’
meetings shall be convened by either the President or a Supervisory Board
Member, by a notice to be sent to each Shareholder of the Company by any means,
including by email or facsimile, at least ten (10) Business Days from the date
of such meeting. Such notice shall include the agenda and the resolutions to be
submitted to such Shareholders’ meeting. The quorum for any Shareholders’
meeting of the Company shall be 50% of the Voting Shares.     (d)  
Shareholders’ decisions may also be adopted by mean of written resolutions
signed by each of the holders of Voting Shares. All decisions of the

- 50 -



--------------------------------------------------------------------------------



 



      Shareholders other than unanimous written resolutions shall be duly
recorded in minutes jointly signed by the President and a Shareholder of each
Class of Voting Shares present or represented. Minutes and unanimous written
resolutions shall be registered in the Company’s corporate books and, as long as
certain Shareholders are not French speaker or Entities existing under the Laws
of a non French speaking country, shall be accompanied by a French translation.

  (e)   In case of title division (démembrement de propriété) of Voting Shares,
the holder of the bare ownership (nue-propriété) shall be entitled to vote on
decisions requiring unanimity or the above mentioned qualified majority and the
holder of the usufruct (usufruit) shall be entitled to vote on any other
decisions submitted to the Shareholders, provided that the holder of the bare
ownership (nue-propriété) and the holder of the usufruct (usufruit) are always
entitled to enter into an agreement providing for different voting arrangements.

4.2   Resolutions of the holders of a Class of Voting Shares

  (a)   Class Representatives and special general meetings of a Class of Voting
Shares

  (i)   Upon the creation of a Class of Voting Shares (other than Ordinary
Shares) and to the extent that the holders of Voting Shares of such Class are or
become more than two (2) , the President shall convene, in the same conditions
as a Shareholders’ general meeting, a special general meeting of the holders of
Voting Shares of such Class in order to appoint one (1) or two
(2) representatives of the holders of Voting Shares of such Class (the
“Class Representatives”) and, if it is a new Class of Voting Shares, the first
nominee(s) of this Class on the Supervisory Board.     (ii)   The quorum for any
such special general meeting shall be 50% of the Voting Shares of such Class.
Each holder of Voting Shares of the said Class shall benefit from voting rights
in proportion to its Voting Shares.     (iii)   The Class Representatives may be
private individuals or Entities and shall be chosen from amongst the holders of
Voting Shares of such Class. The nominees of such Class on the Supervisory Board
may, but are not compelled to, hold Shares in the Company. If two (2) Class
Representatives are appointed, they may also be appointed as Supervisory Board
Members.     (iv)   The Class Representatives and the nominees shall be
appointed for an unlimited term by a simple majority vote of the holders of
Voting Shares of such Class present or represented at a special general meeting.
They may be removed without cause (ad nutum) at anytime by a simple majority
vote of the holders of Voting

- 51 -



--------------------------------------------------------------------------------



 



      Shares of such Class present or represented at a duly convened special
general meeting.

  (v)   A special general meeting of a Class of Voting Shares may also be
convened by one or several holders of this Class holding more than 20% of the
Voting Shares of this Class.     (vi)   All decisions of a Class of Voting
Shares other than unanimous written resolutions shall be duly recorded in
minutes jointly signed by the Class Representative(s) and a Shareholder of the
relevant Class. Minutes and unanimous written resolutions shall be registered in
the Company’s corporate books.

  (b)   Powers and duties of the Class Representatives

  (i)   Once appointed, each Class Representative is entitled to convene a
special general meeting of the holders of its Class in order to propose the
removal of a nominee or, if any, the other Class Representative and potential
nominees to the Supervisory Board in order to fill any vacancy. All these
decisions of the special general meeting of a Class of Voting Shares shall be
validly taken if approved by a simple majority vote of the holders of Voting
Shares of such Class present or represented.     (ii)   Any Class Representative
which ceases to hold Voting Shares of its Class shall be deemed to have
resigned.     (iii)   In the event of the resignation, death or Disability of a
Class Representative, a special general meeting shall be convened by the other
Class Representative, if any, or by any holder of Voting Shares of this Class
within two (2) months from the date of such vacancy being known in order to
appoint a new Class Representative.     (iv)   The Class Representatives shall
take all Applicable Actions to convene a special general meeting for the purpose
of selecting the nominees to the Supervisory Board (whether initial nominees or
nominees to fill any vacancies selected in accordance with Section 2.4) in
accordance with the provisions of this Section 2.3 and Section 2.4.

  (c)   Class of Voting Shares with less than three (3) holders

  (i)   When the number of holders of a Class of Voting Shares is below three
(3), the nominees of such Class at the Supervisory Board shall be appointed by a
written resolution signed by the holder of Voting Shares of this Class holding
more than 50% of the Voting Shares of this Class and delivered to the President.
In the event that there are two (2) holders holding exactly the same number of
Voting Shares, this written resolution shall be signed by both holders.

- 52 -



--------------------------------------------------------------------------------



 



  (ii)   In this situation, the holders of this Class of Voting Shares shall
take all Applicable Actions to select the nominees of this Class to the
Supervisory Board (whether initial nominees or nominees to fill any vacancies
selected in accordance with Section 2.4) in accordance with the provisions of
this Section 2.3 and Section 2.4.     (iii)   If the number of holders of a
Class of Voting Shares falls below three (3), the Class Representative(s) of
this Class of Voting Shares shall be deemed to have resigned and the provisions
of this Section 4.2(c) shall apply.

5.   AGREED RESTRUCTURING PLAN   5.1   Negotiations of an Agreed Restructuring
Plan

  (a)   The negotiations of an Agreed Restructuring Plan with the Senior Lenders
can be initiated either by one or several Class 1A Members or by one or several
Class 1B Members or by one or several Class 1C Members the (“Initiating Class
Members”), provided that the Class 1A Members or the Class 1B Members or the
Class 1C Members shall lose this right to initiate negotiations with the Senior
Lenders if their aggregate number at the Supervisory Board falls below two (2).
    (b)   After initiating the negotiations with the Senior Lenders, the
Initiating Class Members shall regularly inform the other Supervisory Board
Members of the terms and conditions of the Agreed Restructuring Plan proposed to
the Senior Lenders.

5.2   Approval and implementation of an Agreed Restructuring Plan

  (a)   In the event of an Agreed Restructuring Plan, notwithstanding
Section 3.2, Section 4.1 and any other provision to the contrary:

  (i)   during four (4) months as from the occurrence of a Triggering Event, all
the decisions of the Supervisory Board which will be necessary to approve and/or
implement the Agreed Restructuring Plan shall be validly taken if approved by
the affirmative vote of two third of the Supervisory Board Members (whether
present or represented) at a duly convened meeting (the “First Agreed
Supervisory Board Restructuring Majority”);     (ii)   if a First Agreed
Supervisory Board Restructuring Majority has not been reached in favor of the
proposed Agreed Restructuring Plan within the four (4) month-period stated in
Paragraph (i) above, then after such four (4) month-period, all the decisions of
the Supervisory Board which will be necessary to approve and/or implement the
Agreed Restructuring Plan shall be validly taken if approved by the affirmative
vote of one third of the Supervisory

- 53 -



--------------------------------------------------------------------------------



 



      Board Members whether present or represented) at a duly convened meeting;
and

  (iii)   all the Shareholders’ resolutions which will be necessary to approve
and/or implement the Agreed Restructuring Plan shall be validly taken if
approved by a one third majority vote of the Shareholders present or
represented.

  (b)   For the avoidance of doubt, and without limiting the generality of the
foregoing, in the event of an Agreed Restructuring Plan, the decisions described
in Sections 3.2(a)(iii) and 3.2(c)(i) (Sales of assets), Section 3.2(a)(xvii)
(Granting of security interest), Section 3.2(a)(xx) (Issuance of Securities) and
Section 3.2(c)(iv) (Incurrence or modification of indebtedness) shall be
approved in accordance with Paragraphs (a)(i) and (a)(ii) above.     (c)   As an
exception to the foregoing, the following decisions shall always be approved as
follows and not in accordance with Paragraphs (a)(i) and (a)(ii) of this
Section 5.2:

  (i)   the decisions described in Section 3.2(b)(v) (issuance of Securities to
a Third Party) and Section 3.2(b)(vi) (issuance of securities y Bidco or a
Target), which shall in any case remain subject to the majority rules set forth
in the first Paragraph of Section 3.2(b); and     (ii)   the decisions taken in
relation with the last Paragraph of Section 3.2(b) (Removal of the President),
which shall in any case remain subject to the majority rules set forth in such
last Paragraph of Section 3.2(b).

6.   REPORTS, INFORMATION AND MONITORING   6.1   Information of the Supervisory
Board       Each Supervisory Board Member and each Observer shall be entitled to
receive from the President and/or the Executive Committee:

  (a)   the Annual Budget fifteen (15) days prior to the start of each relevant
Financial Year;     (b)   the Annual Accounts within one hundred and fifteen
(115) days after the end of each relevant Financial Year;     (c)   the
certified Annual Accounts as soon as available and in any event no later than
five (5) Business Days as from the date of certification;     (d)   the Half
Year Accounts as soon as available and in any event no later than September 30
of each year;

- 54 -



--------------------------------------------------------------------------------



 



  (e)   quarterly reports (including, (w) a balance sheet together with a
comparison thereof with the previous year, (x) a cash flow statement together
with a comparison thereof with the previous year and (y) profit and loss
accounts together with a comparison thereof with the Annual Budget and the
previous year) regarding the activities and the financial position of the Group
Companies and (z) the Financial Indebtedness together, as from the Financial
Year 2011, with a comparison thereof with the previous year, no later than:

  (i)   fifty five (55) days after the end of each quarter other than the
Quarter ending as at the end of its Financial Year;     (ii)   seventy (70) days
after the end of the quarter ending as at the end of its Financial Year

  (f)   monthly reports (including, profit and loss accounts together with a
comparison thereof with the Annual Budget and the previous year and regarding
the activities and the financial position of a list of main Group Companies to
be defined by the Supervisory Board), no later than:

  (i)   thirty (30) days of the end of each calendar month (other than January)
of 2010; and;     (ii)   twenty five (25) days of the end of each calendar month
(other than January) of 2011 and of each subsequent calendar year,

  (g)   such reports and information to be provided to the lenders under the
Finance Documents at least ten (10) days before they are provided to lenders;  
  (h)   such other reports and information as any Supervisory Board Member may
at any time reasonably require in writing to the President and/or the Executive
Committee for the purposes of duly carrying out its duties within the Company as
regards any matter relating to the businesses or affairs of the Company and its
Subsidiaries or to its financial position or prospects; and     (i)   upon
request, the agreements generating a turnover or expense in excess of €100,000
which are identified in Section 3.2(a)(xix) but which have been entered into by
the Company, Bidco or a Target on an arm’s length basis and, therefore, have not
been previously approved by the Supervisory Board.

6.2   Direct Parties subject to ERISA Rules

  (a)   Upon reasonable request by any Direct Party that is subject to the ERISA
Rules, the Direct Parties shall use their best endeavors to procure that such
Direct Party shall be granted the right, subject to one month’s prior notice, to
have reasonable access to the premises, books and records of the Company and to
have regular meetings with the management of the Group. Any costs generated by
the exercise of this right shall be borne by the Direct Party subject to the
ERISA Rules which has exercised this right. Any

- 55 -



--------------------------------------------------------------------------------



 



      information obtained by the Direct Party subject to the ERISA Rules in
this context shall remain strictly confidential.

  (b)   In the event that a Direct Party subject to the ERISA Rules has no
Supervisory Board Member or Observer, then upon the reasonable request of such
Direct Party, the Direct Parties shall take all Applicable Actions in order to
enable such Direct Party to obtain one (1) Observer to the Supervisory Board.  
  (c)   The Direct Parties undertake to sign in good faith any document which is
necessary for a Direct Party subject to the ERISA Rules to continue to qualify
as a venture capital operating company for the purpose of the ERISA Rules,
provided that (i) a legal opinion from a first ranked international law firm
shall expressly confirm the necessity of such document and (ii) such document
shall have no detrimental effect upon the Parties and/or the Group Companies.

6.3   Control of financial accounts

  (a)   Auditors (commissaires aux comptes) of the Company shall be appointed
from amongst reputable international accounting firms.     (b)   If a simple
majority of the Supervisory Board Members present or represented at a duly
convened meeting decides that the Group Companies’ financial statements shall
also be prepared in accordance with IFRS, the costs of such transition to IFRS
shall be borne by the Group Companies.

- 56 -



--------------------------------------------------------------------------------



 



CHAPTER II
TRANSFERS

7.   GENERAL PRINCIPLES REGARDING TRANSFERS   7.1   Lock-up

  (a)   Until the expiration of the Standstill Period, no Direct Party may
Transfer any of its Securities to any other Party or to any Third Party except
pursuant to Paragraph (e) below or a Permitted Transfer.     (b)   After the
expiration of the Standstill Period and until December 31, 2017, any Direct
Party other than the Mancos may Transfer all or a portion of its Securities in
accordance with and subject to the provisions of this Agreement.     (c)   Until
December 31, 2017, no Manco may Transfer any of its Securities to any other
Party or to any Third Party except pursuant to Paragraph (e) below or a
Permitted Transfer.     (d)   After December 31, 2017, any Direct Party
including the Mancos may Transfer all or a portion of its Securities in
accordance with and subject to the provisions of this Agreement.     (e)   Even
though the Standstill Period has not expired or, concerning the Mancos, before
December 31, 2017, a Direct Party could complete a Transfer of Securities (other
than a Permitted Transfer) to another Party or a Third Party provided that:

  (i)   such Transfer shall be previously approved by an affirmative vote of all
the Supervisory Board Members (whether present or represented) at a duly
convened meeting;     (ii)   after this prior approval, this Direct Party shall
deliver a Transfer Notice in accordance with Section 7.3; and     (iii)   the
other Direct Parties shall be entitled to exercise and perform their Pre-emption
Rights, their Proportional Tag Along Rights and/or, as the case may be, their
Total Tag Along Rights with respect to such approved Transfer in accordance with
Section 12.

  (f)   Notwithstanding the foregoing and any other provision to the contrary,
no Direct Party may Transfer all or any portion of its Securities to a
Competitor, except if such Transfer entails a Total Tag Along Situation or would
automatically result in a Full Exit. Accordingly, notwithstanding
Section 9.1(a), no Financial Investor may Transfer all or any portion of its
Securities to an Original Fund’s Affiliate which is a Competitor, except if

- 57 -



--------------------------------------------------------------------------------



 



      such Transfer entails a Total Tag Along Situation or would automatically
result in a Full Exit.

7.2   Principles       In addition to and subject to the provisions of this
Chapter II, the following general principles shall apply to any Transfer of
Securities:

  (a)   no Direct Party shall Transfer any Securities other than as a result of
(i) a Permitted Transfer or (ii) the acceptance of an Admissible Offer in
accordance with this Agreement;     (b)   in the event of a purported Transfer
by a Direct Party in violation of this Agreement, such purported Transfer shall
be void and of no effect and the Company shall not give effect to such Transfer;
    (c)   any Transfer of Securities pursuant to the exercise of the Pre-emption
Right, the Proportional Tag Along Right, the Total Tag Along Right or the Drag
Along Right shall be on the same terms and conditions as set forth in the
Admissible Offer, provided that in the event that the Admissible Offer provides
for a Non-Cash Consideration, the Direct Party exercising its rights shall
always have the option to receive (or to pay in the case of the exercise of the
Pre-emption Right) the Non-Cash Consideration or the amount in cash
corresponding to the value of the Offered Securities as set out in the Transfer
Notice or as determined by the expert in accordance with Section 12.4(e);    
(d)   in the event that a Direct Party holds several types of Securities, such
Direct Party shall not be permitted to Transfer any Securities in accordance
with the terms and conditions of this Agreement without simultaneously
Transferring to the same Transferee an equal proportion of Securities of the
other type(s) of Securities held by such Direct Party so that the existing ratio
between the different categories of Securities held by the Transferring Direct
Party prior to the Transfer remains unchanged after completion of the Transfer,
it being expressly agreed that such principle shall apply to the Permitted
Transfers other than the ones set forth in Sections 9.1(a), 9.1(b) and 9.1(e);  
  (e)   each Transferor shall use its best endeavors to procure that no
representations and warranties shall be granted in relation to any Transfer of
Securities;     (f)   in respect of any Transfer of its Securities pursuant to
the exercise of the Total Tag Along Right, the Proportional Tag Along Right or
the Drag Along Right, (i) each Transferor shall bear its pro-rata share of the
fees, commissions and other out-of-pocket expenses (including the fees and
expenses of professional advisors) incurred in connection with the relevant
Transfer (such several basis and pro-rata share being calculated on the basis of
the net proceeds received by each Transferor and such fees and expenses being
deducted from the proceeds in order to be paid directly to such advisors), and
(ii), should any representations and warranties be granted in

- 58 -



--------------------------------------------------------------------------------



 



      relation to any Transfer of Securities, each Transferor shall be
responsible for its pro-rata share of such representations and warranties,
calculated in accordance with the same principles as those provided for in
sub-paragraph (i); and

7.3   Transfer Notice

  (a)   In the event that (x) a Direct Party wishes to complete a Permitted
Transfer or has received from another Party or a Third Party an Admissible Offer
which it wishes to accept or (y) a Lucas Shareholder wishes to complete an
Admissible Transfer of Lucas Securities, such Transferor shall promptly notify
in writing each other Party, the Agreement Manager and the President of the
contemplated Transfer (the “Transfer Notice”), and such Transfer Notice, which
in order to be valid, shall contain:

  (i)   the name and address of the proposed Transferee and, in case of an
Entity, of each Person who Controls it directly or indirectly (the “Proposed
Transferee”);     (ii)   for each type of Securities or Lucas Securities to be
Transferred, the number of Securities or the number of Lucas Securities proposed
to be Transferred (the “Offered Securities”);     (iii)   for each type of
Securities proposed to be Transferred, the price, conditions and payment terms
at which the contemplated Transfer of the Offered Securities is to be made (the
“Offered Price”)     (iv)   the representations and warranties proposed to be
granted by the Transferor, if any.

  (b)   Except for Permitted Transfers and Admissible Transfers of Lucas
Securities, the Transfer Notice shall also include a Global Valuation on the
basis of which the Offered Prices shall be determined in accordance with
Section 8 and shall be accompanied by a copy of the Admissible Offer.     (c)  
In the event that the Offered Price includes Non-Cash Consideration, the
Transferor shall indicate in the Transfer Notice its good faith determination of
the global value of all the Offered Securities (which determination shall be
subject to the terms of Section 12.4(e)).     (d)   In the event of a Permitted
Transfer or an Admissible Transfer of Lucas Securities, the Transferring Party
shall state in the Transfer Notice that the contemplated Transfer is a Permitted
Transfer or an Admissible Transfer of Lucas Securities. For the avoidance of
doubt, no Transfer Notice is required for the Permitted Transfers listed as
Paragraphs 9.1(e), 9.1(g), 9.1(h), 9.1(i), 9.1(j), 9.1(k), 9.1(l), 9.1(m) and
9.1(n) below.     (e)   In case of a Permitted Transfer (other than the
Permitted Transfer set forth in Section 9.1(e)) to a Third Party or an
Admissible Transfer of Lucas Securities to a Third Party or an Admissible Offer
(other than a Global Offer) made by a Third Party, the Transfer Notice shall be
accompanied by

- 59 -



--------------------------------------------------------------------------------



 



      the irrevocable commitment of such Third Party to execute and deliver to
the Parties an Instrument of Adherence on the date of completion of the proposed
Transfer at the latest.

  (f)   Notwithstanding the foregoing, the Parties acknowledge that with respect
to Transfers of Subordinated Convertible Bonds from Willis Europe to any of the
Willis Accessing Transferees and/or between Willis Accessing Transferees:

  (i)   no Transfer Notice shall be required; and     (ii)   no Instrument of
Adherence shall be required from the Willis Accessing Transferees since they
have already executed this Agreement and accepted to become Direct Parties under
this Agreement.

8.   VALUATION OF SECURITIES       For the purposes of this Section 8, subject
to the Transparency, any Transfer of Lucas Securities (other than an Admissible
Transfer of Lucas Securities) shall be deemed to be a Transfer of Securities.  
8.1   Preferential Distribution

  (a)   In the event that the Direct Parties benefit from payment of a sum or
from Securities by reason or from the fact of the holding or the Transfer
(including from a Transfer envisaged by Sections 9.1(g), 9.1(i), 9.1(j), 9.1(k),
9.1(l), 9.1(m) and 9.1(o) hereof, but excluding other Permitted Transfers) of
Shares in the Company (notably in the case (i) of a distribution of dividends,
of reserves or resulting from a split or a capital reduction not caused by
losses, (ii) from a sale of Securities, (iii) from an IPO, (iv) from a Merger or
(v) from a voluntary or compulsory liquidation of the Company) (the
“Distribution”), the distribution of the consideration or the total receipts
received by all of the Shareholders by way of such a Distribution (the
“Distribution Amount”) will not be made pro rata to the holding of each Direct
Party in the share capital of the Company, but by applying specific rules
defined in this Section 8.     (b)   It is agreed that in the case of a
Distribution, the Distribution Amount necessarily includes the Shares resulting
or which could result from the exercise and/or the conversion of Securities
which give access to the share capital of the Company in accordance with the
provisions of their issuance contract, in particular (i) the conversion of the
Subordinated Convertible Bonds and (ii) the exercise of the Warrants which are
in the money (dans la monnaie).

- 60 -



--------------------------------------------------------------------------------



 



8.2   Allocation of the Distribution Amount       The determination of the
portion of the Distribution Amount to be received by each Party will be
undertaken:

  (a)   after exercise of the Securities by applying the provisions of their
issuance contract, in particular :

  (i)   after conversion of the Subordinated Convertible Bonds, it being agreed
that (A) the conversion of one (1) Subordinated Convertible Bond will give the
right to subscribe for one (1) Share belonging to the same Class as the Shares
held by the owner of the Subordinated Convertible Bonds prior to the conversion
and (B) the issuance contract for the Subordinated Convertible Bonds stipulates
that, as applicable, all or part of the Subordinated Convertible Bonds shall be
converted automatically and as of right prior to a Distribution giving rise to
the application of the Distribution Fundamentals (excluding distributions of
dividends), subject to the application of any specific rules in relation to the
repayment or the conversion of the Subordinated Convertible Bonds, which may be
agreed upon among the holders of Subordinated Convertible Bonds and the Company
and provided that all Direct Parties holding Voting Shares give their prior
consent; and     (ii)   after exercise of the Warrants, it being agreed that, in
connection with the Distribution, only the Warrants which are in the money may
be exercised (i.e. those fulfilling the conditions for exercise, notably linked
to the Multiple, set forth in the governing issuance contract),

  (b)   according to the principles (the “Distribution Fundamentals”) set forth
in Section 8.3 below

8.3   Distribution Fundamentals

  (a)   the holders of Class 2 Non-Voting Shares will receive the product of:

  (i)   the Distribution Amount calculated before conversion of the Subordinated
Convertible Bonds into Shares (i.e., reduced by any amount due in capital and
accrued interest under the bond debt pursuant to the issue of Subordinated
Convertible Bonds); and     (ii)   the percentage of the share capital before
conversion of the Subordinated Convertible Bonds into Shares which is
represented by the Class 2 Non-Voting Shares1.

 

1   i.e., (number of Class 2 Non-Voting Shares + number of Class 2 Non-Voting
Shares resulting from the exercise of the Warrants which are in the money) /
(total number of Shares before conversion of the Subordinated Convertible Bonds
into Shares, including the Class 2 Non-Voting Shares and the Class 2 Non-Voting
Shares issued as a result if the exercise of the Warrants).

- 61 -



--------------------------------------------------------------------------------



 



  (b)   The Distribution Amount reduced by the portion reserved for holders of
Class 2 Non-Voting Shares calculated in accordance with Paragraph (a) of this
Section 8.3 (the “Distribution Amount excluding Class 2 Non-Voting Shares”) will
be distributed as follows :

  (i)   up to a cap equal to the Global Amount allowing the holders of Class 1B
Shares to achieve a Multiple of 1.75 at the time of the Distribution (“Tranche
1”) : the holders of Class 1B Shares will receive a portion of the Distribution
Amount excluding Class 2 Non-Voting Shares allowing them to obtain (58+1/3)% of
the Global Amount, on one hand, and the holders of Class 1A Shares, the holders
of Class 1C Shares, the holders of Class 1D Shares and the holders of Class 3
Shares will receive the Distribution Amount excluding Class 2 Non-Voting Shares
reduced by the amount distributed to the holders of Class 1B Shares under this
Paragraph, on the other hand, it being agreed that:

  (A)   the portion allocated to the holders of Class 1A Shares, the holders of
Class 1C Shares, the holders of Class 1D Shares and the holders of Class 3
Shares will be divided between these Shareholders proportionally to the portion
of the share capital (excluding Class 1B Shares and Class 2 Shares) which their
Class 1A Shares, Class 1C Shares, Class 1D Shares and Class 3 Shares
respectively represent; and     (B)   in the event where the part of the
Distribution Amount excluding Class 2 Non-Voting Shares does not allow the
holders of Class 1B Shares to obtain (58+1/3)% of the Global Amount, the holders
of Class 1A Shares, Class 1C Shares, Class 1D Shares and Class 3 Shares, and/or
their Affiliates will be obliged to assign to the holders of Class 1B Shares, at
a price of one (1) euro each, a share of their right to the interest accrued and
capitalized on the Subordinated Convertible Bonds which they hold (pro rata to
their rights to such interest) so that the holders of Class 1B Shares receive a
share of the Distribution Amount excluding the holders of Class 2 Non Voting
Shares allowing them to obtain (58+1/3)% of the Global Amount;

  (ii)   up to a cap equal to the Global Amount allowing the holders of Class 1B
Shares to receive a Multiple equal to 2.59 at the time of the Distribution
(“Tranche 2”): the holders of Class 1B Shares will receive a portion of the
Distribution Amount excluding Class 2

- 62 -



--------------------------------------------------------------------------------



 



      Non-Voting Shares reduced by the amount distributed under Paragraph (i)
above allowing them to obtain (23+1/3)% of the Global Amount reduced by the
amount distributed under Paragraph (i) above, on one hand, and the holders of
Class 1A Shares, the holders of Class 1C Shares, the holders of Class 1D Shares
and the holders of Class 3 Shares will receive the Global Amount reduced by the
amount distributed under Paragraph (i) above and the amount distributed to the
holders of Class 1B Shares under this Paragraph, on the other hand, it being
agreed that the portion being allocated to the group of the holders of Class 1A
Shares, the holders of Class 1C Shares, the holders of Class 1D Shares and the
holders of Class 3 Shares will be divided between these Shareholders
proportionally with the portion of the share capital (excluding Class 1B Shares
and Class 2 Non-Voting Shares) which their Class 1A Shares, Class 1C Shares,
Class 1D Shares and Class 3 Shares respectively represent ; and

  (iii)   any remaining balance of the Distribution Amount excluding Class 2
Non-Voting Shares reduced by the amounts distributed under Paragraphs (i) and
(ii) above will finally be shared between the holders of Class 1A Shares, the
holders of Class 1B Shares, the holders of Class 1C Shares, the holders of
Class 1D Shares and the holders of Class 3 Shares, proportionately to the
portion of the share capital (excluding the Class 2 Non-Voting Shares) which
their Class 1A Shares, Class 1B Shares, Class 1C Shares, Class 1D Shares,
Class 3 Shares respectively represent (“Tranche 3”).

  (c)   In the event that the Shareholders are likely, subsequent to the date of
completion of a Distribution, to receive a Cash Flows Received (for example, in
case of a price adjustment for the Sale) or to pay a Cash Flows Paid (for
example, in case of the implementation of guarantees granted in the context of a
Sale), the Distribution Amount will not be increased by the maximum amount of
the potentially deferred Cash Flows Received, nor reduced by the maximum amount
of the potentially deferred Cash Flows Paid. At the time of each deferred Cash
Flows Received or Cash Flows Paid, the amount will be divided between the
Shareholders, so that the distribution of the total (A) of the amount
distributed at the time of completion of the Distribution and (B) of the amount
of all of the actual deferred Cash Flows Received and/or Cash Flows Paid accords
with the Distribution Fundamentals.

8.4   Application in the case of a Sale

  (a)   The Distribution Fundamentals will apply to the Distribution Amounts
resulting from all Transfers of Securities, including from a Transfer envisaged
by Sections 9.1(g), 9.1(i), 9.1(k), 9.1(l), 9.1(m) and 9.1(o) of this Agreement
but excluding other Permitted Transfers, in favor of a Shareholder or a Third
Party (a “Sale”), including:

- 63 -



--------------------------------------------------------------------------------



 



  (i)   Transfers of Securities representing all of the share capital and voting
rights in the Company (a “Full Sale”);     (ii)   Transfers of Securities
representing less than 100% of the share capital in the Company (a “Partial
Sale”) which is subject to the application of the specific rules set out in
Sections 8.5and 8.6,

      it being specified that the Sales resulting from the exercise of the Call
Options and the Willis Put Options, on the one hand, and the exercise of the
Lucas Parties’ Put Options, on the other hand, are subject to the specific rules
set forth, respectively, in Sections 8.7 and 8.8 below.     (b)   In the case of
a Partial Sale (other than a Sale by the holders of the Class 1B Shares
following which such holders no longer hold any Security, which shall be subject
to the specific rules set forth in Paragraph (c) of this Section 8.4), the
resulting Distribution Amount will be divided as indicated in Sections 8.5 and
8.6, it being agreed that in the event that the holders of the Class 2
Non-Voting Shares do not Transfer any Shares, the Distribution Amount will be
divided between the holders of Class 1A Shares, Class 1B Shares, Class 1C
Shares, Class 1D Shares and Class 3 Non-Voting without applying Section 8.3(a)
above and without the Warrants being exercised.     (c)   When the holders of
the Class 1B Shares participate in a Sale following which such holders no longer
own Class 1B Share, the Transferee(s) shall pay to holders of the Class 1B
Shares a price equal to the portion of the Distribution Amount excluding Class 2
Non-Voting Shares which it would receive by applying the Distribution
Fundamentals to a theoretical Distribution Amount equal to the valuation of the
entire share capital of the Company calculated by dividing the Transfer price of
the sold Shares agreed upon between the Shareholders who are parties to the
Partial Sale by the proportion of the share capital which such sold Shares
represent2.     (d)   Examples of the application of the Distribution
Fundamentals to a Full Sale and to a Significant Partial Sale to a Shareholder
in case of exercise by the holders of the Class 1B Shares of their Proportional
Tag Along Rights are set out Schedule 8.4.     (e)   In order to give full
effect to the rules set out this Section 8.4 and in Sections 8.5 and 8.6, any
contract for Sale or any act of Transfer will as far as possible contain all
useful provisions to permit the distribution of the Distribution Amount in
accordance with the Distribution Fundamentals and the provisions of this
Section 8.4 and in Sections 8.5 and 8.6. In any event (i.e. even in the absence
of express provision in such contract or act), the relevant Shareholders agree,
each of them insofar as he is able, to take all necessary action to this effect
and will proceed between them to conclude

 

2   Willis’ representatives will need to examine the impact of the application
of the Distribution Fundamentals in the event that the whole share capital of
the Company is divided between the holders of Class 1A Shares and the holders of
Class 1B Shares.

- 64 -



--------------------------------------------------------------------------------



 



      all agreements, all movements of funds and as the case may be make all
Transfers of Shares which are necessary.     (f)   It is hereby specified, to
the extent necessary, that in the event that the rules set out in this
Section 8.4 and in Sections 8.5 and 8.6 provide that the Shares and Subordinated
Convertible Bonds sold in the context of a Partial Sale will be subsequently
treated, for the purposes of the Distribution Fundamentals, as if they continued
to belong to the same Class as before the Partial Sale so that the Distribution
Fundamentals will be applied to such Shares and Subordinated Convertible Bonds
on a subsequent Distribution as if the Partial Sale had not taken place (without
prejudice to the conversion of the Transferred Shares into Shares of another
Class in accordance with Article 9.2.5(b) of the Company’s By-Laws and the
definition of the Class of Voting Shares set forth in Section 1.1), any amount
received by the selling Shareholders and any amount paid by the purchasing
Shareholders with respect to such Partial Sale will be subsequently taken into
account, respectively, within their Cash Flows Received and their Cash Flows
Paid.

8.5   Significant Partial Sale       A Partial Sale is “Significant” when the
Transfer of Securities at the time of such Partial Transfer leads to the total
of the Shares Transferred either by the holders of Class 1A Shares, or the
holders of Class 1B Shares or the holders of Class 1C Shares or the holders of
Class 1D Shares or the holders of Class 3 Non-Voting Shares, between the date of
this Agreement and the contemplated Significant Partial Sale, representing a
proportion of the share capital, after dilution resulting from the conversion of
the Subordinated Convertible Bonds, but before exercise of the Warrants, greater
than 3% for any of these Class of Shares, except when it results from the
exercise of the Call Options, the Willis Put Options or the Lucas Parties’ Put
Options, which are subject to the particular rules set out in Sections 8.7 and
8.8 below.

  (a)   In case of non exercise by the holders of the Class 1B Shares of their
Proportional Tag Along Rights:         In the event of a Significant Partial
Sale and in case of non exercise by the holders of Class 1B Shares of their
Proportional Tag Along Rights, the Distribution Fundamentals will not be applied
to the Distribution Amount resulting therefrom and the sold Shares and the sold
Subordinated Convertible Bonds will be treated as if they continued to belong to
the same Class as before the Significant Partial Sale (without prejudice to the
conversion of the Transferred Shares into Shares of another Class in accordance
with Article 9.2.5(b) of the Company’s By-Laws and the definition of the Class
of Voting Shares set forth in Section 1.1).         On a subsequent Distribution
giving rise to the application of the Distribution Fundamentals or a Full Exit,
the Distribution Amount resulting therefrom will be divided among the
Shareholders existing at the time of such subsequent Distribution or Full Exit
in accordance with the Distribution Fundamentals.

- 65 -



--------------------------------------------------------------------------------



 



  (b)   In case of exercise by the holders of Class 1B Shares of their
Proportional Tag Along Rights:

  (i)   Significant Partial Sale in favor of one or several Parties:         In
the event of a Significant Partial Sale in favor of one or several Shareholders
and in case of exercise by the holders of Class 1B Shares of their Proportional
Tag Along Rights, the Distribution Amount resulting therefrom will be divided
between the selling Shareholders in accordance with the Distribution
Fundamentals, it being agreed that each selling Shareholder will receive:

  (A)   in respect of each of Tranches 1 and 2, a portion of the Distribution
Amount resulting from the Significant Partial Sale equal to the sum of (x) the
proportional entitlement of the Shares held by such Shareholder resulting from
the application of the Distribution Fundamentals and (y) the portion which would
have been received by applying the Distribution Fundamentals by the Shareholders
who did not exercise their Proportional Tag Along Right pro rata to the number
of Shares sold by the relevant Shareholder divided by the total number of Shares
sold in the context of such Significant Partial Sale ; and     (B)   in respect
of Tranche 3, a proportion of the Distribution Amount excluding Class 2
Non-Voting Shares reduced by the amounts distributed in respect of Tranche 1 and
Tranche 2 in proportion to the part of the total number of sold Shares which its
own sold Shares represent at the time of the Distribution.

      On a subsequent Distribution giving rise to the application of the
Distribution Fundamentals or a Full Exit (whether in favor of a Third Party or a
Party), the Distribution Amount resulting therefrom will be divided between the
Shareholders existing at the date of such subsequent Distribution or Full Exit
in accordance with the Distribution Fundamentals, it being agreed that by way of
exception to Section 8.3(b), the portion of the Distribution Amount excluding
Class 2 Non-Voting Shares to be received by each Shareholder will be equal to:

  (A)   in respect of Tranche 1, (x) the proportional entitlement of the Shares
held by such Shareholder before such Partial Sale resulting from the application
of the Distribution Fundamentals (y) increased, for each Shareholder having
acquired Shares in the context of the Partial Sale, by the portion which would
have been paid in respect of Tranche 1 to the holders of the Transferred Shares
had there not been a Partial Sale pro rata to the number of Transferred Shares
acquired by the relevant Shareholder in the context

- 66 -



--------------------------------------------------------------------------------



 



      of such Partial Sale, or reduced, for each Shareholder having sold Shares
in the context of the Partial Sale, by the portion which would have been paid in
respect of Tranche 1 to the Securities sold at the time of such Partial Sale;

  (B)   in respect of Tranche 2, (x) the proportional entitlement of the Shares
held by such Shareholder before such Partial Sale resulting from the application
of the Distribution Fundamentals (y) increased, for each Shareholder having
acquired Shares in the context of the Partial Sale, by the portion which would
have been paid in respect of Tranche 2 to the holders of the Transferred
Securities had there not been a Partial Sale pro rata to the number of
Transferred Securities acquired by the relevant Shareholder at the time of such
Partial Sale or reduced, for each Shareholder having sold Shares in the Context
of the Partial Sale, by the portion which would have been paid in respect of
Tranche 2 to the Securities sold in the context of such Partial Sale;     (C)  
in respect of Tranche 3, a portion of the Distribution Amount excluding Class 2
Non-Voting Shares reduced by the amounts distributed in respect of Tranche 1 and
Tranche 2 in proportion to the share of the share capital (excluding 2 Shares)
which its Shares represent at the time of the Distribution.

  (ii)   Significant Partial Sale in favor of one or several Third Parties:    
    In the event of a Significant Partial Sale in favor of one or several Third
Parties and in case of exercise by the holders of the Class 1B Shares of their
Proportional Tag Along Rights, the Distribution Amount resulting therefrom will
be divided between the selling Shareholders in accordance with the rules set out
in Paragraph (b) (i) of this Section 8.5 and the Shares and the Subordinated
Convertible Bonds sold in the context of such Significant Partial Sale will
thereafter be treated, for the purposes of the Distribution Fundamentals, as if
they continued to belong to the same Class as before the Significant Partial
Sale, so that the Distribution Fundamentals are applied to them at the time of a
subsequent Distribution as if the Significant Partial Sale had not taken place
(without prejudice to the conversion of the Transferred Shares into Shares of
another Class in accordance with Article 9.2.5(b) of the Company’s By-Laws and
the definition of the Class of Voting Shares set forth in Section 1.1).        
On a subsequent Distribution giving rise to the application of the Distribution
Fundamentals or a Full Exit (whether in favor of a Third Party or a
Shareholder), the Distribution Amount will be

- 67 -



--------------------------------------------------------------------------------



 



      divided between the Shareholders existing at the time of such subsequent
Distribution or Full Exit in accordance with the Distribution Fundamentals.

8.6   Non-Significant Partial Sale       A Partial Sale is “Non-Significant”
when it does not fall within the definition of a Significant Partial Sale.

  (a)   Non-Significant Partial Sale in favor of a Third Party:         In the
case of a Non-Significant Partial Sale in favor of a Third Party, the
Distribution Fundamentals will not be applied to the Distribution Amount
resulting from the Non-Significant Partial Sale and the Shares and the
Subordinated Convertible Bonds sold will thereafter be treated, for the purposes
of the Distribution Fundamentals, as if they continued to belong to the same
Class as before the Non-Significant Partial Sale, so that the Distribution
Fundamentals will apply to them on a subsequent Distribution as if the
Non-Significant Partial Sale had not occurred (without prejudice to the
conversion of the Transferred Shares into Shares of another Class in accordance
with Article 9.2.5(b) of the Company’s By-Laws and the definition of the Class
of Voting Shares set forth in Section 1.1).     (b)   Non-Significant Partial
Sale in favor of one or more Shareholders:         In the case of a
Non-Significant Partial Sale in favour of one or more Shareholders or one or
more of their Affiliates, the price of the Transferred Shares at the time of
this Non-Significant Partial Sale will be paid in accordance with the conditions
and the allocation agreed between the Shareholders who are parties to such
Non-Significant Partial Sale and the Distribution Amount resulting from a
subsequent Distribution will be divided between the Shareholders existing at the
time of the Distribution in accordance with the Distribution Fundamentals, it
being agreed that the adjustment rules set out in Section 8.5(b)(i) will be
applied.

8.7   Application in the case of exercise of the Call Options or Willis Put
Options

  (a)   In the event of exercise of the Call Options or of the Willis Put
Options and of the Transfer of all of the Shares to a Willis Entity which is not
a Shareholder, the Distribution Amount resulting from the Transfer following the
exercise of the Call Options or the Willis Put Options will be divided between
the Shareholders by applying the Distribution Fundamentals, as in the case of a
Full Sale.     (b)   In the event of exercise of the Call Options or of the
Willis Put Options and the Transfer of Shares to a Willis Party (i.e. a Willis
Entity which is already a Shareholder), the Distribution Amount resulting from
the Transfer following the exercise of the Call Options or the Willis Put
Options will be divided between the Shareholders selling their Shares in
accordance with the Distribution Fundamentals except for the Willis Party to
whom the Shares will be Transferred and who will not receive the portion of the

- 68 -



--------------------------------------------------------------------------------



 



      Distribution Amount excluding Class 2 Non-Voting Shares to which its
Shares would be entitled by applying the Distribution Fundamentals.

  (c)   Examples of the application of the Distribution Fundamentals in the case
of exercise of the Call Options or the Willis Put Options in favor of a Willis
Party (i.e. which is already a Shareholder) are set out in Schedule 8.7.     (d)
  In the event of exercise of the Willis Put Options by some only of the Willis
Call Grantors following which the Willis Entities do not hold all of the Shares:

  (i)   if the holders of Class 1B Shares sell their Shares, the sale price
received by the 1B Shareholders will be weighted by applying the Distribution
Fundamentals to the valuation of all of the Securities of the Company applied at
the time of exercise of the Willis Put Options, so that the holders of Class 1B
Shares receive the sale price which they would have received in the case of a
Transfer of all of the Shares ; and     (ii)   if the holders of Class 1B Shares
do not sell their Shares, the sale price received by the Shareholders other than
the holders of Class 1B Shares will be weighted by applying the Distribution
Fundamentals to the valuation of all of the Securities of the Company applied at
the time of exercise of the Willis’ Put Options, so that the Shareholders other
than the holders of Class 1B Shares receive the sale price which they would have
received in the case of a Transfer of all of the Shares, it being agreed that
all of the Shareholders, including the Shareholders who exercised their Willis’
Put Options, agree to do everything which is necessary to ensure that the
allocation of the Distribution Amount resulting from a subsequent Distribution
respects the Distribution Fundamentals and, to this effect, agree to enter into
every agreement, effect all movements of funds and, as the case may be, effect
all necessary Transfers of Shares.

8.8   Application in case of exercise of the Lucas Parties’ Put Options

  (a)   In the event of exercise of the Lucas Parties’ Put Options, the
consideration for the Put Securities (or, subject to the Transparency, for the
Lucas Securities in case of application of Section 14.8) shall be equal to the
portion due to the holders of Class 1C Shares by applying the Distribution
Fundamentals to a Distribution Amount equal to the Final Put Equity Value or, as
the case may be, the Base Put Equity Value.     (b)   In the event of a
subsequent Distribution or Full Exit, the Distribution Amount resulting
therefrom will be divided between the Shareholders existing at the date of the
Distribution or Full Exit in accordance with the Distribution Fundamentals, it
being agreed that:

  (i)   in the absence of modification of the proportion of the share capital
which the Class 1B Shares represent between the date of this

- 69 -



--------------------------------------------------------------------------------



 



      Agreement and the exercise of the Lucas Parties’ Put Options, the holders
of Class 1B Shares will receive a proportion of the Distribution Amount
excluding Class 2 Non-Voting Shares allowing them to achieve respectively
65.19%3 and 35.96%2 of the Global Amount in respect of Tranche 1 and Tranche 2,
the holders of Class 1A Shares will receive a proportion of the Distribution
Amount excluding Class 2 Non-Voting Shares allowing them to achieve respectively
27.38%2 and 50.37%2 of the Global Amount in respect of Tranche 1 and Tranche 2,
the holders of Class 1D Shares and Class 3 Non-Voting Shares will receive a
proportion of the Distribution Amount excluding Class 2 Non-Voting Shares
allowing them to achieve respectively 7.43%2 and 13.67%2 of the Global Amount in
respect of Tranche 1 and Tranche 2, it being agreed that in respect of Tranche 3
any balance of the Distribution Amount excluding Class 2 Non-Voting Shares
reduced by the amounts distributed in respect of Tranche 1 and Tranche 2, will
be divided between the holders of Class 1A Shares, the holders of Class 1B
Shares, the holders of Class 1D Shares and the holders of Class 3 Non-Voting
Shares in proportion to the portion of the share capital (excluding 2 Shares)
which their Class 1A Shares, Class 1B Shares, Class 1D Shares and Class 3
Non-Voting Shares respectively represent at the time of the Distribution or Full
Exit;

  (ii)   by way of exception to Section 8.3(b)(i), the Tranche 1 will be capped
at the sum of (A) the Global Amount allowing the holders of Class 1B Shares to
obtain at the time of the Distribution a Multiple equal to 1.75 on their
investment excluding the part acquired following the exercise of the Lucas
Parties’ Put Options and (B) the portion of the Global Amount which would have
been paid in respect of Tranche 1 to the Lucas Parties had there not been an
exercise of the Lucas Parties’ Put Options; and     (iii)   by way of exception
to Section 8.3(b)(ii), Tranche 2 will be capped at the sum of (A) the Global
Amount allowing the holders of Class 1B Shareholders to obtain at the time of
the Distribution a Multiple equal to 2.59 on their investment excluding the part
acquired following the exercise of the Lucas Parties’ Put Options and (B) the
portion of the Global Amount which would have been paid in respect of Tranche 2
to the Lucas Parties had there not been an exercise of the Lucas Parties’ Put
Options.

  (c)   Examples of the application of the Distribution Fundamentals in the case
of exercise of the Lucas Parties’ Put Options are set out in Schedule 8.8.

 

3   This percentage having been rounded to the nearest hundredth, it is agreed
that the exact percentage will be used for the purposes of the calculation as
shown in the example set out in Schedule 8.8.

- 70 -



--------------------------------------------------------------------------------



 



8.9   Application in the case of a refinancing of the Subordinated Convertible
Bonds

  (a)   If the Company wishes to repay all or part of the Subordinated
Convertible Bonds (a “Refinancing”), the Subordinated Convertible Bonds which
are refinanced will be converted into Shares immediately before the Refinancing.
Once the Refinancing has been completed, the Company will reduce its share
capital by the amounts received by it in the context of the Refinancing reduced
by the interest paid on the Subordinated Convertible Bonds which were
refinanced. The Distribution Amount resulting from the reduction in share
capital following the conversion of the refinanced Subordinated Convertible
Bonds and the completion of the Refinancing4 will then be divided between the
Shareholders who converted their refinanced Subordinated Convertible Bonds by
applying the Distribution Fundamentals5, it being agreed that for these
purposes:

  (i)   the Distribution Fundamentals will not apply after conversion of all of
the Subordinated Convertible Bonds, but by way of derogation from Sections 8.2
and 8.3 above and by application of their issuance contract, after conversion of
only the Subordinated Convertible Bonds which are refinanced in the context of
the Refinancing; and     (ii)   for the purposes of applying
Paragraph 8.3(b)(i)(B), only the rights to interest accrued and capitalized on
the refinanced Subordinated Convertible Bonds may be assigned.

  (b)   Examples of the application of the Distribution Fundamentals to a
Refinancing are set out in Schedule 8.9.

8.10   Application in the case of an IPO       In the event that the Company
initiates an IPO, all of the Shares6 in the Company (the “Converted Shares”)
will, immediately before the IPO, be converted into Ordinary Shares in the
Company (the “New Ordinary Shares”) without modifying the amount of the share
capital. In this context, the New Ordinary Shares will be divided between the
Shareholders as follows:

  (a)   the Distribution Fundamentals will be applied to a Distribution Amount
equal to the total number of New Ordinary Shares multiplied by the average of
the highest price per New Ordinary Share and the lowest price per New

 

4   This Distribution Amount being equal to the sums received by the Company in
the context of a Refinancing reduced by interest paid in respect of the
Subordinated Convertible Bonds.   5   As the holders of Class 2 Non-Voting
Shares are not holding any Subordinated Convertible Bonds, the Distribution
Amount will be divided between the holders of Class 1A Shares, the holders of
Class 1B Shares, the holders of Class 1C Shares, the holders of Class 1D Shares
and the holders of Class 3 Non-Voting Shares without applying Section 8.3(a)
above and without the Warrants having been exercised.   6   After exercise of
the Securities giving access to the share capital of the Company by applying the
provisions of the relevant issuance contract, in particular (x) after conversion
of the Convertible Bonds and (y) after exercise of the Warrants (in the money
dans la monnaie).

- 71 -



--------------------------------------------------------------------------------



 



      Ordinary Share calculated by reference to the price range proposed
immediately before the IPO by the banks mandated for this purpose, so that there
will be calculated the proportion of this Distribution Amount to which each
Class of Converted Shares is entitled;     (b)   the total number of New
Ordinary Shares to be created in respect of each Class of Converted Shares will
then be calculated by dividing (i) the proportion of the Distribution Amount
determined in accordance with the preceding Paragraph by (ii) by the average of
the highest price per New Ordinary Share and the lowest price per New Ordinary
Share calculated by reference to the price range proposed immediately before the
IPO by the banks mandated for this purpose; and     (c)   the total number of
New Ordinary Shares will be divided between the Shareholders of one Class of
Converted Shares proportionately to the part of the total number of Shares of
that Class held by each Shareholder of that Class.

8.11   Application in case of a Merger

  (a)   In the event that the Company is absorbed by merger other than a merger
by absorption of the Company by one of its wholly owned subsidiaries7 (a
“Merger”), the shares to be issued by the absorbing entity in consideration for
the contribution of the assets of the Company and allocated to the Shareholders
other than the absorbing entity (the “New Shares”) will be divided between the
Shareholders as follows:

  (i)   the Distribution Fundamentals will be applied to a Distribution Amount
equal to the total number of New Shares multiplied by the value per New Share
calculated for the purposes of the determination of the parity of exchange
between the Shares in the Company which are to be exchanged (the “Exchanged
Shares”) and the New Shares in the context of a Merger, so that there will be
calculated the proportion of this Distribution Amount to which each Class of
Exchanged Shares is entitled;     (ii)   the total number of New Shares to which
each Class of Exchanged Shares is entitled will then be calculated by dividing
(A) the proportion of the Distribution Amount calculated in accordance with the
preceding Paragraph by (B) the value per New Share calculated for the purposes
of the determination of the parity of exchange between the Exchanges Shares and
the New Shares;     (iii)   the total number of New Shares will be divided
between the Shareholders of one Class of Exchanged Shares proportionately to

 

7   In this case, the merger by absorption of the Company by its subsidiary will
only take place on condition that the articles of the subsidiary include the
current financial preference after the merger.

- 72 -



--------------------------------------------------------------------------------



 



      the part of the total number of Exchanged Shares of that Class held by
each Shareholder of that Class.

  (b)   In order to give full effect to the rules set out in this Section 8.11,
the agreement for Merger must, in order to be approved, include the necessary
provisions so that the New Shares are allocated between the Shareholders
according to the Distribution Fundamentals and as set out in this Section 8.11.

8.12   Valuation of Securities other than Shares

  (a)   In the context of a Transfer, the price of a Security other than a Share
(and, for the avoidance of doubt, the Global Valuation included in the Transfer
Notice shall take into account the dilution resulting from the exercise or
conversion of other Securities) shall, subject always to adjustment in
accordance with the preceding provisions of this Section 8, be equal to (as the
case may be):

  (i)   the difference between the Offered Price for the Shares to which such
Security would be entitled on the basis of the Global Valuation included in the
Transfer Notice and the subscription price to be paid by the Direct Party in
order to subscribe for such Shares upon the exercise of such Security;     (ii)
  all cash amounts to which such Security would be entitled if it was repayable
at the time of the Transfer, including any repayment of principal amounts and
payment of accrued and compound interests; or     (iii)   if such Security is
convertible into Shares, the highest of:

  (A)   all cash amounts to which such Security would be entitled if it was
repayable at the time of the Transfer, including any repayment of principal
amounts and payment of accrued and compound interests; and     (B)   the Offered
Price for the Shares to which such Security would be entitled upon conversion on
the basis of the Global Valuation at the time of the Transfer plus all accrued
and compound interests at the time of the Transfer.

  (b)   Notwithstanding the foregoing, as long as a Subordinated Convertible
Bond is not converted or convertible into Shares in accordance with its terms,
its price shall be equal to its principal amount increased by the interests
accrued thereon.     (c)   Pursuant to the valuation principles set forth above,
the price of a Warrant shall be equal to the Offered Price for the Shares to
which such Warrant would give right if it was exercisable at the time of the
Transfer on the basis

- 73 -



--------------------------------------------------------------------------------



 



      of the Global Valuation less the subscription price for such Shares upon
the exercise of the Warrants.

9.   PERMITTED TRANSFERS AND PROHIBITION OF INDIRECT TRANSFERS   9.1   Scope of
the Permitted Transfers       The following Transfers of Securities (each, a
“Permitted Transfer”) may be completed by any Direct Party without triggering
the application of Section 7.1 (Lock-up) and Section 12 (Restrictions on
Transfers), provided that no Permitted Transfer to a Third Party may be
consummated without the execution and delivery by such Third Party of an
Instrument of Adherence no later than the date of such Transfer:

  (a)   any Transfer between Financial Investors and any Transfer from a
Financial Investor to an Affiliate of the Original Fund, provided that the
Transferee shall undertake to Transfer back at the same price to the Original
Fund the Transferred Securities should it cease to be an Affiliate of the
Original Fund and the Original Fund hereby jointly undertakes to repurchase such
Transferred Securities at the same price if the Transferee ceases to be one of
its Affiliates;     (b)   any Transfer between Willis Parties and from a Willis
Party to another Willis Entity (including any Transfer from Willis Europe to a
Willis Accessing Transferee or between two Willis Accessing Transferees),
provided that the Transferee shall undertake to Transfer at the same price to
Willis Parent the Transferred Securities should it cease to be a Willis Entity
and Willis Parent hereby undertakes to repurchase such Transferred Securities at
the same price if the Transferee ceases to be one of its Affiliates;     (c)  
any Transfer between Lucas Parties and from a Lucas Party (including Lucaslux)
to another Lucas Entity;     (d)   any Transfer between Gras Parties and from a
Gras Party (including Graslux) to another Gras Entity;     (e)   any pledge on
the Securities (nantissement de compte de titres) to be granted to the benefit
of the Finance Parties pursuant to the Finance Documents and any Transfer
resulting from the enforcement of any such pledge;     (f)   any Transfer
between the Family Companies, provided that the Lucas Parties shall retain at
least 18% of the Voting Shares;     (g)   any Transfer pursuant to the exercise
of the Put Options;

- 74 -



--------------------------------------------------------------------------------



 



  (h)   the pledge on the Put Securities (nantissement de compte de titres) to
be granted pursuant to Section 14.4(f) and any Transfer resulting from the
enforcement of such pledge;     (i)   any Transfer pursuant to the exercise of
the Call Options;     (j)   any Transfer pursuant to the exercise of the Willis
Put Options and/or under the First and Second Conditional Sales;     (k)   any
Transfer resulting from the due exercise of the Drag Along Right, provided that
the Standstill Period has expired;     (l)   any Transfer resulting from the due
exercise of the Total Tag Along Rights, without prejudice to the circumstances
described in Section 12.4(c) and provided that the Standstill Period has expired
or such Transfer is completed in accordance with Section 7.1(e);     (m)   any
Transfer in the context of an IPO, provided that the Standstill Period has
expired;     (n)   any Transfer resulting from the exercise of the rights
granted to the Non-Defaulting Parties under Section 9.3; and     (o)   any other
Transfer of Securities to which a simple majority of the holders of each Class
of Voting Shares (other than Ordinary Shares) have consented in writing
(including the Transfers which may result from the application of
Section 11.2(b)).

    Notwithstanding the foregoing, the Parties acknowledge that (i) no
Instrument of Adherence shall be required with respect to the Permitted
Transfers set forth in Paragraph (e) of this Section 9.1 and (ii) with respect
to Transfers of Subordinated Convertible Bonds from Willis Europe to any of the
Willis Accessing Transferees and/or between Willis Accessing Transferees, no
Instruments of Adherence shall be required from the Willis Accessing Transferees
since they have already executed this Agreement and accepted to become Direct
Parties under this Agreement.   9.2   Transfer Notice       Except for the
Permitted Transfers listed at Paragraphs 9.1(e), 9.1(g), 9.1(h), 9.1(i), 9.1(j),
9.1(k), 9.1(l), 9.1(m) and 9.1(n) above and for the transfers of Subordinated
Convertible Bonds from Willis Europe to a Willis Accessing Transferee or between
two Willis Accessing Transferees, the Transferring Direct Party shall send the
Transfer Notice relating to a Permitted Transfer to the other Direct Parties,
the Agreement Manager and the President no later than twenty (10) Business Days
prior to the date of completion of such Permitted Transfer.   9.3   Prohibition
of indirect Transfers

  (a)   If a Direct Party is in a situation of Default, this Defaulting Party
shall notify the Non-Defaulting Parties within ten (10) Business Days as from
the date of the event triggering the Default.

- 75 -



--------------------------------------------------------------------------------



 



  (b)   Provided that the Defaulting Party has delivered the above mentioned
notice in due time, it shall have the right to remedy the Default within thirty
(30) Business Days as from the date of the event triggering the Default.     (c)
  In case of failure by the Defaulting Party to remedy the Default within the
above mentioned thirty (30) Business Day-period, at the expiry of such period:

  (i)   the Defaulting Party shall lose all of its rights under this Agreement
(including, as the case maybe, the rights to appoint nominees at the Supervisory
Board attached to its Class of Voting Shares but excluding the other voting and
financial rights attached to such Shares) but shall remain bound by its
obligations hereunder;     (ii)   each of the Non-Defaulting Parties shall have
the right (but not the obligation) to purchase all of the Securities held by the
Defaulting Party in accordance with the terms and conditions set forth in this
Section 9.3 and for their issue price, upon written notice sent to the
Defaulting Party within a six (6) month-period therefrom; and     (iii)   in
addition, if the Defaulting Party is a Lucas Party, the Lucas Shareholders shall
lose all of their rights under this Agreement (in particular under
Sections 10.13, 11.3, 12.6, 13(h) and 14.8) but shall remain bound by their
obligations hereunder.

  (d)   If a Non-Defaulting Party becomes aware of a Default other than pursuant
to a notification sent in accordance with Paragraph (a) of this Section 9.3 it
shall notify the Defaulting Party and the other Non-Defaulting Parties of the
occurrence of this Default.     (e)   If the Defaulting Party can evidence that
the notification period set forth in Paragraph (a) of this Section 9.3 has not
expired, Paragraphs (b) and (c) of this Section 9.3 shall apply. If it is not
the case, the Defaulting Party shall have the right to remedy the Default within
ten (10) Business Days as from the date of receipt of the above mentioned
notification.     (f)   In case of failure by the Defaulting Party to remedy the
Default within the above mentioned ten (10) Business Day-period, at the expiry
of such period:

  (i)   the Defaulting Party shall be retroactively deemed to have lost all of
its rights under this Agreement (including, as the case maybe, the rights to
appoint nominees at the Supervisory Board attached to its Class of Voting Shares
but excluding the other voting and financial rights attached to such Shares) as
from the date of the event triggering the Default, but shall remain bound by its
obligations hereunder;     (ii)   each of the Non-Defaulting Parties shall have
the right (but not the obligation) to purchase all of the Securities held by the
Defaulting Party in accordance with the terms and conditions set forth in this
Section 9.3 and for 95% of their issue price, upon written notice

- 76 -



--------------------------------------------------------------------------------



 



      sent to the Defaulting Party within a one (1) year-period as from the date
of the Non-Defaulting Parties becoming aware of a Default; and

  (iii)   in addition, if the Defaulting Party is a Lucas Party, the Lucas
Shareholders shall be retroactively deemed to have lost all of their rights
under this Agreement (in particular under Sections 10.13, 11.3, 12.6, 13(h) and
14.8) as from the date of the event triggering the Default, but shall remain
bound by their obligations hereunder.

  (g)   Should a Direct Party holding Voting Shares become aware of a Default of
another Direct Party, it shall promptly inform in writing the other
Non-Defaulting Parties. In case of failure to do so, this Non-Defaulting Party
and its Affiliates would lose their rights under this Section 9.3.     (h)   The
rights granted to the Non-Defaulting Parties under this Section 9.3 shall only
be valid if exercised by them (taken as a whole) with respect to all the
Securities held by the Defaulting Party, failing which the Non-Defaulting
Parties shall be deemed to have irrevocably waived such rights.     (i)   If the
total number of Securities that the Non Defaulting Parties wish to purchase
pursuant to Paragraph (c) and Paragraph (d) of this Section 9.3 represents more
than the number of Securities held by the Defaulting Party, each of the
Non-Defaulting Party having exercised their rights under this Section 9.3 shall
have the right to purchase from the Defaulting Party a number of Securities
calculated in accordance with Section 12.1(c) mutatis mutandis.     (j)   The
Defaulting Party shall Transfer title to its Securities by delivering the
transfer forms (ordres de mouvements) with respect to its Securities in
consideration for the price provided, as the case may be, under Paragraph (c) or
Paragraph (d) of this Section 9.3 within ten (10) Business Days following
receipt of the latest exercise notice sent by the Non-Defaulting Parties.    
(k)   It is expressly acknowledged and agreed that forced execution of the
rights granted under this Section 9.3 to the Non-Defaulting Parties to purchase
all of the Securities held by a Defaulting Party may be requested, each Party
hereby irrevocably waiving any right in that respect under Article 1142 of the
French Civil Code (Code civil).

10.   WILLIS’ CALL OPTIONS AND PUT OPTIONS GRANTED BY WILLIS       Should
several Willis Parties be Direct Parties to this Agreement when the Call Options
or the Willis Put Options may be exercised, the Willis Parties, the Willis Call
Grantors and the Mancos agree in advance that only one Willis Party shall have
the right (but not the obligation) to exercise all of the Call Options and the
Mancos Call Options and only one Willis Party shall have the obligation to
purchase the

- 77 -



--------------------------------------------------------------------------------



 



    Option Securities pursuant to the Willis Put Options, such obligation being
irrevocably guaranteed by Willis Parent. Accordingly, for the sole purpose of
this Section 10, any reference to “Willis” shall mean either the Willis Party
chosen by the Willis Parties to exercise the Call Options and the Mancos Call
Options or to purchase the Option Securities pursuant to the Willis Put Options
or, as the case may be, the only Willis Party which is a Direct Party to this
Agreement when the Call Options, the Mancos Call Options or the Willis Put
Options are exercised. For the application of this Section 10, Willis Parent
shall be deemed to act on behalf of the Willis Parties and any agreement between
the Willis Call Grantors and Willis or between the Mancos and Willis shall be
validly signed by a director of Willis Parent.       Notwithstanding the
foregoing, in accordance with Section 10.15(b), at the option of Willis, one or
several Willis Parties may be substituted for Willis in order to acquire title
to the Options Securities under the Call Options, the Willis Put Options and the
First and Second Conditional Sales or in order to acquire title to the
Securities held by the Mancos under the Mancos Call Options.   10.1   Grant of
the Call Options

  (a)   Each Direct Party other than the Mancos and the Willis Parties (each, a
“Willis Call Grantor”) hereby grants to Willis a call option on all of its
Option Securities, in accordance with the terms and conditions set forth in this
Section 10 (collectively, the “Call Options”).     (b)   Notwithstanding any
other provision to the contrary contained herein, Willis accepts the Call
Options as options only, without any undertaking or obligation to exercise the
Call Options.

10.2   Calculation of the Notification Enterprise Value and Estimated
Notification Equity Value and Prices

  (a)   No later than October 31, 2013, the Company shall remind Willis and the
Willis Call Grantors that they need to select and appoint two Experts prior to
December 31, 2013.     (b)   The first Expert shall be selected and appointed by
Willis and the second Expert shall be selected and appointed by the Financial
Investors on behalf of all of the Willis Call Grantors, in both cases no later
than December 31, 2013. Willis shall notify the Company and the Willis Call
Grantors of its choice no later than December 31, 2013. The Financial Investors
shall notify the Company, Willis and the other Willis Call Grantors of their
choice no later than December 31, 2013.     (c)   The Company shall, and Willis
and the Willis Call Grantors shall take all Applicable Actions to, cause the
Company to:

  (i)   remind the Agreed 1592 Arbitrator of his mission pursuant to this
Section 10.2 and Section 10.4 no later than January 15, 2014;

- 78 -



--------------------------------------------------------------------------------



 



  (ii)   prepare the Annual Accounts for the Financial Year ended December 31st,
2013 as soon as possible and by March 17, 2014 at the latest; and     (iii)  
simultaneously provide the Agreed 1592 Arbitrator, Willis and the Willis Call
Grantors with such Annual Accounts and the Annual Budget for the Financial Year
2014, within five (5) Business Days as from the date of certification of the
2013 Annual Accounts by the auditors of the Company.

  (d)   The Notification Enterprise Value and the Estimated Notification Equity
Value and Prices shall be determined by the Agreed 1592 Arbitrator in accordance
with the formulas set forth in Schedule 1(B).     (e)   Except if the
Notification Enterprise Value and the Estimated Notification Equity Value and
Prices are expressly agreed upon in writing between Willis and each of the
Willis Call Grantors prior to the expiry of the twenty (20) Business Day-period
provided in this Paragraph, the Agreed 1592 Arbitrator shall determine the
Notification Enterprise Value and the Estimated Notification Equity Value and
Prices within twenty (20) Business Days from the Notification Appointment Date
and shall promptly and simultaneously notify the Company, Willis and all of the
Willis Call Grantors thereof. This period for delivering a written report may be
extended for up to ten (10) Business Days for good cause by the mutual written
consent of Willis and the Willis Call Grantors or by the Agreed 1592 Arbitrator
at his sole discretion.     (f)   Willis and each of the Willis Call Grantors
are authorized to make submissions to the Agreed 1592 Arbitrator within ten
(10) Business Days from the Notification Appointment Date provided that such
submissions shall also be notified to the other Direct Parties. Each Direct
Party may respond to another Direct Party’s submission by notifying such
response to the Agreed 1592 Arbitrator and the other Direct Parties within
fifteen (15) Business Days from the Notification Appointment Date.     (g)   In
the event that (i), for any reason whatsoever, the Agreed 1592 Arbitrator is not
willing to perform his mission or not able to determine the Notification
Enterprise Value and the Estimated Notification Equity Value and Prices within
the period mentioned in Paragraph (e) of this Section 10.2 and (ii) the
Notification Enterprise Value and the Estimated Notification Equity Value and
Prices are not expressly agreed upon in writing between Willis and each of the
Willis Call Grantors, an Appointed 1592 Arbitrator shall be appointed by the
Président of the Nanterre Commercial Court (Tribunal de commerce) at the request
of Willis or any of the Willis Call Grantors, whichever is the most diligent.  
  (h)   The Appointed 1592 Arbitrator, if any, shall also determine the
Notification Enterprise Value and the Estimated Notification Equity Value and
Prices in accordance with the formulas set forth in Schedule 1(B). Except if the
Notification Enterprise Value and the Estimated Notification Equity Value

- 79 -



--------------------------------------------------------------------------------



 



      and Prices are expressly agreed upon in writing between Willis and each of
the Willis Call Grantors before, the Appointed 1592 Arbitrator shall use his
best endeavors to determine the Notification Enterprise Value and the Estimated
Notification Equity Value and Prices within thirty (30) Business Days from his
appointment by the Président of the Nanterre Commercial Court (Tribunal de
commerce) and, in any case, shall have determined them by December 31, 2014 at
the latest.

  (i)   The Appointed 1592 Arbitrator shall promptly and simultaneously notify
the Company, Willis and all of the Willis Call Grantors of his final
determination of the Notification Enterprise Value and Estimated Notification
Equity Value and Prices. Willis and each of the Willis Call Grantors shall be
authorized to make submissions to the Appointed 1592 Arbitrator and to respond
to other Direct Parties’ submissions in accordance with a procedure and a
timetable to be established by the Appointed 1592 Arbitrator.     (j)   The
Company and the Direct Parties shall, and the Direct Parties shall take all
Applicable Actions to cause the Company to, cooperate in good faith and furnish
to the 1592 Arbitrator any information and documents which the 1592 Arbitrator
may reasonably require in connection with his mission, including the reports of
the Experts, if any.     (k)   In the absence of fraud or manifest error, the
Notification Enterprise Value and the Estimated Notification Equity Value and
Prices determined by the 1592 Arbitrator shall be final and binding upon Willis
and all of the Willis Call Grantors.

10.3   Notification of Willis’ intention and grant of the Willis Put Options

  (a)   Whether or not the Notification Enterprise Value and the Estimated
Notification Equity Value and Prices have been determined by the 1592 Arbitrator
or agreed upon in writing between Willis and each of the Willis Call Grantors
prior to April 30, 2014, Willis shall notify its intentions regarding its Call
Options by April 30, 2014 at the latest by sending written notices to the
Company and each of the Willis Call Grantors, stating whether or not it waives
its right to exercise the Call Options (the “Notifications”).     (b)   In the
event that Willis either (i) delivers Notifications whereby it expressly waives
its right to exercise the Call Options or (ii) fails to deliver any of the
Notifications before May 1st, 2014, Willis shall be deemed to have irrevocably
waived its rights under all of the Call Options and the Call Options shall be
null and void.     (c)   By sending Notifications whereby it expressly confirms
its intention to continue to benefit from the right to exercise its Call Options
(“Confirming Notifications”), Willis shall be automatically deemed to grant to
each of the Willis Call Grantors a put option on all the Option Securities of
such Willis

- 80 -



--------------------------------------------------------------------------------



 



      Call Grantor in accordance with the terms and conditions set forth in this
Section 10 (collectively, the “Willis Put Options”).

  (d)   Each of the Willis Call Grantors accepts in advance the Willis Put
Options as options only, without any undertaking or obligation to exercise the
Willis Put Options.     (e)   In case of Confirming Notifications, the Company
shall remind Willis of the fact that it may have to obtain an authorization or
consent by a Governmental Authority prior to the Options Completion Date.    
(f)   For the avoidance of doubt, it is specified that the provisions of
Sections 10.4 to 10.12 shall only apply in case of Confirming Notifications.

10.4   Calculation of the Final Notification Equity Value and Prices

  (a)   As soon as the information is available, the Company shall, and the
Direct Parties shall take all Applicable Actions to cause the Company to,
simultaneously provide the Direct Parties and the 1592 Arbitrator who
calculated, or is calculating, the Notification Enterprise Value and the
Estimated Notification Equity Value and Prices with all the information enabling
the 1592 Arbitrator to calculate the Final Notification Equity Value and Prices.
    (b)   Except if the Final Notification Equity Value and Prices are expressly
agreed upon in writing between Willis and each of the Willis Call Grantors, the
1592 Arbitrator shall determine the Final Notification Equity Value and Prices
no later than December 31, 2014. Willis and each of the Willis Call Grantors
shall be authorized to make submissions to the 1592 Arbitrator and to respond to
other Direct Parties’ submissions in accordance with a procedure and a timetable
to be established by the 1592 Arbitrator.     (c)   The Company and the Direct
Parties shall, and the Direct Parties shall take all Applicable Actions to cause
the Company to, cooperate in good faith and furnish to the 1592 Arbitrator any
information and documents which the 1592 Arbitrator may reasonably require in
connection with his mission of determination of the Final Notification Equity
Value and Prices.     (d)   The 1592 Arbitrator shall promptly and
simultaneously notify the Company, Willis and all of the Willis Call Grantors of
his final determination of the Final Notification Equity Value and Prices.    
(e)   In the absence of fraud or manifest error, the Final Notification Equity
Value and Prices determined by the 1592 Arbitrator shall be final and binding
upon Willis and all of the Willis Call Grantors.     (f)   In the event that the
1592 Arbitrator receives the information enabling him to calculate the Final
Notification Equity Value and Prices when he has not calculated the Estimated
Notification Equity Value and Prices yet, the 1592 Arbitrator is authorized to
only determine the Notification Enterprise Value and the Final Notification
Equity Value and Prices.

- 81 -



--------------------------------------------------------------------------------



 



10.5   Calculation of the Call Enterprise Value and the Estimated Call Equity
Value and Prices

  (a)   No later than October 31, 2014, the Company shall remind Willis and the
Willis Call Grantors that they need to select and appoint two Experts prior to
December 31, 2015.     (b)   The first Expert shall be selected and appointed by
Willis and the second Expert shall be selected and appointed by the Financial
Investors on behalf of all of the Willis Call Grantors, in both cases no later
than December 31, 2014. Willis shall notify the Company and the Willis Call
Grantors of its choice no later than December 31, 2014. The Financial Investors
shall notify the Company, Willis and the other Willis Call Grantors of their
choice no later than December 31, 2014.     (c)   The Company shall, and the
Direct Parties shall take all Applicable Actions to cause the Company to:

  (i)   remind the Agreed 1592 Arbitrator of his mission pursuant to this
Section 10.5 and Section 10.10 no later than January 15, 2015;     (ii)  
prepare the Annual Accounts for the Financial Year ended December 31st, 2014 as
soon as possible and by March 16, 2015 at the latest; and     (iii)  
simultaneously provide the Agreed 1592 Arbitrator and the Direct Parties with
such Annual Accounts within five (5) Business Days as from the date of
certification of the 2014 Annual Accounts by the auditors of the Company.

  (d)   The Call Enterprise Value and the Estimated Call Equity Value and Prices
shall be determined by the Agreed 1592 Arbitrator in accordance with the
formulas set forth in Schedule 1(B).     (e)   Except if the Call Enterprise
Value and the Estimated Call Equity Value and Prices are expressly agreed upon
in writing between Willis and each of the Willis Call Grantors prior to the
expiry of the twenty (20) Business Day-period provided in this Paragraph, the
Agreed 1592 Arbitrator shall determine the Call Enterprise Value and the
Estimated Call Equity Value and Prices within twenty (20) Business Days from the
Call Appointment Date and shall promptly and simultaneously notify the Company,
Willis and all of the Willis Call Grantors thereof. This period for delivering a
written report may be extended for up to ten (10) Business Days for good cause
by the mutual written consent of Willis and the Willis Call Grantors or by the
Agreed 1592 Arbitrator at his sole discretion.     (f)   Willis and each of the
Willis Call Grantors are authorized to make submissions to the Agreed 1592
Arbitrator within ten (10) Business Days from the Call Appointment Date provided
that such submissions shall also be notified to the other Direct Parties. Each
Direct Party may respond to another Direct Party’s submission by notifying such
response to the Agreed

- 82 -



--------------------------------------------------------------------------------



 



      1592 Arbitrator and the other Direct Parties within fifteen (15) Business
Days from the Call Appointment Date.

  (g)   In the event that (i), for any reason whatsoever, the Agreed 1592
Arbitrator is not willing to perform his mission or not able to determine the
Call Enterprise Value and the Estimated Call Equity Value and Prices within the
period mentioned in Paragraph (e) of this Section 10.5 and (ii) the Call
Enterprise Value and the Estimated Call Equity Value and Prices are not
expressly agreed upon in writing between Willis and each of the Willis Call
Grantors, an Appointed 1592 Arbitrator shall be appointed by the Président of
the Nanterre Commercial Court (Tribunal de commerce) at the request of Willis or
any of the Willis Call Grantors, whichever is the most diligent.     (h)   The
Appointed 1592 Arbitrator, if any, shall also determine the Call Enterprise
Value and the Estimated Call Equity Value and Prices in accordance with the
formulas set forth in Schedule 1(B). Except if the Call Enterprise Value and the
Estimated Call Equity Value and Prices are expressly agreed upon in writing
between Willis and each of the Willis Call Grantors before, the Appointed 1592
Arbitrator shall use his best endeavors to determine the Call Enterprise Value
and the Estimated Call Equity Value and Prices within thirty (30) Business Days
from his appointment by the Président of the Nanterre Commercial Court (Tribunal
de commerce) and, in any case, shall have determined them by September 30, 2015
at the latest.     (i)   The Appointed 1592 Arbitrator shall promptly and
simultaneously notify the Company, Willis and all of the Willis Call Grantors of
his final determination of the Call Enterprise Value and the Estimated Call
Equity Value and Prices. Willis and each of the Willis Call Grantors shall be
authorized to make submissions to the Appointed 1592 Arbitrator and to respond
to other Direct Parties’ submissions in accordance with a procedure and a
timetable to be established by the Appointed 1592 Arbitrator.     (j)   The
Company and the Direct Parties shall, and the Direct Parties shall take all
Applicable Actions to cause the Company to, cooperate in good faith and furnish
to the 1592 Arbitrator any information and documents which the 1592 Arbitrator
may reasonably require in connection with his mission, including the reports of
the Experts, if any.     (k)   In the absence of fraud or manifest error, the
Call Enterprise Value and the Estimated Call Equity Value and Prices determined
by the 1592 Arbitrator shall be final and binding upon Willis and all of the
Willis Call Grantors.

10.6   Exercise of the Call Options

  (a)   Whether or not the Call Enterprise Value and the Estimated Call Equity
Value and Prices have been determined by the 1592 Arbitrator or agreed upon in
writing between Willis and each of the Willis Call Grantors prior to April 15,
2015, Willis shall have the right (but not the obligation) to exercise all (and
not part of) the Call Options at any time from April 15, 2015 to May 15, 2015
(the “Call Options Exercise Period”), by sending a

- 83 -



--------------------------------------------------------------------------------



 



      written notice to the Company and each Willis Call Grantor, stating its
irrevocable intention to purchase all (and not part) of the Option Securities of
such Willis Call Grantor (a “Call Options Exercise Notice”).

  (b)   It is expressly agreed that Willis is not authorized to exercise a Call
Option without simultaneously exercising the other Call Options.     (c)   In
case of failure to deliver within the Call Options Exercise Period any of the
Call Options Exercise Notices, Willis shall be deemed to have irrevocably waived
its right under all of the Call Options and the Call Options shall be null and
void.

10.7   Exercise of the Willis Put Options

  (a)   Provided that the Call Options have not been exercised in accordance
with Section 10.6 above, each of the Willis Call Grantors shall have the right
(but not the obligation) to exercise its Willis Put Option at any time from May
18, 2015 to June 15, 2015 (the “Willis Put Options Exercise Period”), by sending
a written notice to the Company and Willis, stating its irrevocable intention to
sell all (and not part) of its Option Securities to Willis (a “Willis Put
Options Exercise Notice”).     (b)   The exercise by any Financial Investor of
its Willis Put Option shall be conditional upon the exercise by all the other
Financial Investors of their Willis Put Options.     (c)   The exercise by any
Lucas Parties of its Willis Put Option shall be conditional upon the exercise by
all the other Lucas Parties of their Willis Put Options.     (d)   The exercise
by any Gras Parties of its Willis Put Option shall be conditional upon the
exercise by all the other Gras Parties of their Willis Put Options.     (e)  
The exercise of its Willis Put Option by a Willis Call Grantor other than the
Financial Investors and the Family Companies shall be conditional upon the
exercise by all the Financial Investors of their Willis Put Options.     (f)  
In case of failure to deliver within the Willis Put Options Exercise Period its
Willis Put Options Exercise Notice, a Willis Call Grantor shall be deemed to
have irrevocably waived its right under its Willis Put Options and its Willis
Put Option shall be null and void.     (g)   If (i) the Call Options have not
been exercised in accordance with Section 10.6 above, (ii) the Willis Put
Options have been exercised by the Financial Investors and the Lucas Parties and
(iii) the Gras Parties have not exercised their Willis Put Options, each Gras
Party undertakes to sell to Willis, in consideration for the price per Security
to be paid under the Willis Put Options, and Willis undertakes to purchase, all
the Option Securities owned by each Gras Party on the Options Completion Date
free and clear

- 84 -



--------------------------------------------------------------------------------



 



      from any Encumbrance and with all rights attached or accruing to them on
the Options Completion Date (the “First Conditional Sale”).

  (h)   If (i) the Call Options are exercised or (ii) the Willis Put Options
have not been exercised within the Willis Put Options Exercise Period by all the
Financial Investors and the Lucas Parties, the First Conditional Sale shall be
null and void.     (i)   If (i) the Call Options have not been exercised in
accordance with Section 10.6 above and (ii) the Willis Put Options have been
exercised by the Financial Investors, then any Willis Call Grantor other than
the Financial Investors and the Family Companies who has not exercised its
Willis Put Option undertakes to sell to Willis, in consideration for the price
per Security to be paid under the Willis Put Options, and Willis undertakes to
purchase, all the Option Securities owned by such Willis Call Grantor on the
Options Completion Date free and clear from any Encumbrance and with all rights
attached or accruing to them on the Options Completion Date (the “Second
Conditional Sale”).     (j)   If (i) the Call Options are exercised or (ii) the
Willis Put Options have not been exercised within the Willis Put Options
Exercise Period by the Financial Investors, the Second Conditional Sale shall be
null and void.

10.8   Final Consideration for the Option Securities       Subject to
Sections 10.11 and 10.12:

  (a)   the final consideration to be paid by Willis for each type of Option
Security upon exercise of the Call Options shall be equal to the Final Call
Price of such type of Option Security; and     (b)   the final consideration to
be paid by Willis for each type of Option Security upon exercise of the Willis
Put Options and under the First and Second Conditional Sales shall be equal to
the Final Willis Put Price of such type of Option Security.

10.9   Completion of the Transfers upon exercise of the Call Options or Willis
Put Options and under the First and Second Conditional Sales

  (a)   (i) each Willis Call Grantor, in case of exercise by Willis of the Call
Options or (ii) any Willis Call Grantor having validly exercised its Willis Put
Options or being bound by the First or Second Conditional Sale, shall Transfer
to Willis title to its Option Securities, against payment of the appropriate
consideration in accordance with Section 10.11 or Section 10.12, within ten (10)
Business Days following receipt of the latest Call Options Exercise Notice or
Willis Put Options Exercise Notice and on June 30, 2015 at the latest or at such
later date as may be necessary to obtain any authorization or consent by a
Governmental Authority (the “Options Completion Date”).

- 85 -



--------------------------------------------------------------------------------



 



  (b)   Should an authorization or consent by a Governmental Authority be
necessary under applicable Laws:

  (i)   Willis shall prepare and file as promptly as reasonably practicable
after May 1st, 2014 all necessary application, notices or requests with a view
to obtaining such authorization or consent prior to June 30, 2015;     (ii)  
Willis shall keep each of the Willis Call Grantors regularly informed of the
processing of these filings and promptly inform each of the Willis Call Grantors
if it becomes aware of anything that could result in the obtaining of such
authorization or consent being delayed or denied;     (iii)   All of the Willis
Call Grantors shall take all Applicable Actions to cause the Group Companies to
fully cooperate with Willis and to supply as promptly as practicable any
information or documentation with respect to the Group Companies that may be
requested by any competent Governmental Authority;     (iv)   the Options
Completion Date shall not occur later than ten (10) Business Days following the
day on which such authorization or consent is obtained or deemed to be obtained
pursuant to Applicable Laws; and     (v)   if such authorization or consent has
not been obtained or deemed to have been so obtained pursuant to Applicable Laws
by September 30, 2015 at the latest, the Call Options, the Willis Put Options
and the First and Second Conditional Sales shall lapse, Willis shall be under no
obligation to acquire all or part of the Option Securities and the Willis Call
Grantors shall be under no obligation to sell their Option Securities.

  (c)   On the Options Completion Date, (i) each Willis Call Grantor, in case of
exercise by Willis of the Call Options or (ii) any Willis Call Grantor having
validly exercised its Willis Put Options or being bound by the First or Second
Conditional Sale, shall deliver to Willis transfer forms (ordres de mouvement)
with respect to its Option Securities, and Willis shall make the appropriate
payments described in Sections 10.11 and 10.12.     (d)   (i) each Willis Call
Grantor, in case of exercise by Willis of the Call Options or (ii) any Willis
Call Grantor having validly exercised its Willis Put Options or being bound by
the First or Second Conditional Sale, shall only represent and warrant to Willis
as of the Options Completion Date that it has good title to its Option
Securities, and that such Option Securities are free and clear from any
Encumbrance.

10.10   Calculation of the Final Call Equity Value and Prices

  (a)   As soon as the information is available, the Company shall, and the
Direct Parties shall take all Applicable Actions to cause the Company to,

- 86 -



--------------------------------------------------------------------------------



 



      simultaneously provide the Direct Parties and the 1592 Arbitrator who
calculated, or is calculating, the Call Enterprise Value and the Estimated Call
Equity Value and Prices with all the information enabling the 1592 Arbitrator to
calculate the Final Call Equity Value and Prices.

  (b)   Except if the Final Call Equity Value and Prices are expressly agreed
upon in writing between Willis and each of the Willis Call Grantors, the 1592
Arbitrator shall determine the Final Call Equity Value and Prices no later than
September 30, 2015. Willis and each of the Willis Call Grantors shall be
authorized to make submissions to the 1592 Arbitrator and to respond to other
Direct Parties’ submissions in accordance with a procedure and a timetable to be
established by the 1592 Arbitrator.     (c)   The Company and the Direct Parties
shall, and the Direct Parties shall take all Applicable Actions to cause the
Company to, cooperate in good faith and furnish to the 1592 Arbitrator any
information and documents which the 1592 Arbitrator may reasonably require in
connection with his mission of determination of the Final Call Equity Value and
Prices.     (d)   The 1592 Arbitrator shall promptly and simultaneously notify
the Company, Willis and all of the Willis Call Grantors of his final
determination of the Final Call Equity Value and Prices.     (e)   In the
absence of fraud or manifest error, the Final Call Equity Value and Prices
determined by the 1592 Arbitrator shall be final and binding upon Willis and all
of the Willis Call Grantors.     (f)   In the event that the 1592 Arbitrator
receives the information enabling him to calculate the Final Call Equity Value
and Prices when he has not calculated the Estimated Call Equity Value and Prices
yet,

  (i)   if the Options Completion Date has not occurred yet, the 1592 Arbitrator
shall determine the Call Enterprise Value, the Final Call Equity Value and
Prices and the Estimated Call Equity Value and Prices; or     (ii)   if the
Options Completion Date has already occurred, the Arbitrator is authorized to
only determine the Call Enterprise Value and the Final Call Equity Value and
Prices.

10.11   Payment of the consideration upon exercise of the Call Options       If
Willis has validly exercised the Call Options, the consideration for the Options
Securities shall be paid to the Willis Call Grantors in accordance with the
provisions of this Section 10.11.

     (a)   On the Options Completion Date, Willis shall pay to each Willis Call
Grantor the Estimated Call Price for each of its Option Securities by wire
transfer of immediately available cleared funds in the event that:

- 87 -



--------------------------------------------------------------------------------



 



  (i)   the Estimated Call Equity Value and Prices have been determined by the
1592 Arbitrator or agreed upon in writing between Willis and each of the Willis
Call Grantors ten (10) Business Days prior to the Options Completion Date at the
latest, and     (ii)   the Final Call Equity Value and Prices have not been
determined by the 1592 Arbitrator or agreed upon in writing between Willis and
each of the Willis Call Grantors ten (10) Business Days prior to the Options
Completion Date;

  (b)   In the event that Willis pays the Estimated Call Prices on the Options
Completion Date pursuant to Paragraph (a) of this Section 10.11, once the Final
Call Equity Value and Prices have been determined by the 1592 Arbitrator or
agreed upon in writing between Willis and each of the Willis Call Grantors:

  (i)   if the Final Call Equity Value exceeds the Estimated Call Equity Value,
Willis shall pay to each Willis Call Grantor, for each of its Option Securities,
within ten (10) Business Days as from such determination or agreement, by wire
transfer of immediately available cleared funds, the difference, if any, between
(x) the Final Call Price of such Option Security and (y) the Estimated Call
Price of such Option Security, it being agreed that such difference shall not
bear any interests whatsoever,     (ii)   if the Estimated Call Equity Value
exceeds the Final Call Equity Value, each Willis Call Grantor shall pay to
Willis, for each of the Option Securities Transferred by such Willis Call
Grantor on the Options Completion Date, within ten (10) Business Days as from
such determination or agreement, by wire transfer of immediately available
cleared funds, the difference, if any, between (x) the Estimated Call Price of
such Option Security and (y) the Final Call Price of such Option Security, it
being agreed that such difference shall not bear any interests whatsoever,    
(iii)   if the Final Call Equity Value and Prices have not been determined by
the 1592 Arbitrator or agreed upon in writing between Willis and each of the
Willis Call Grantors by September 30, 2015 at the latest, the Estimated Call
Price of each type of Securities paid by Willis on the Options Completion Date
shall be deemed to constitute the final consideration under the Call Options.

  (c)   On the Options Completion Date, Willis shall pay to each Willis Call
Grantor the Final Notification Price for each of its Option Securities by wire
transfer of immediately available cleared funds in the event that the Estimated
Call Equity Value and Prices have not been determined by the 1592 Arbitrator or
agreed upon in writing between Willis and each of the Willis Call Grantors ten
(10) Business Days prior to the Options Completion Date at the latest.

- 88 -



--------------------------------------------------------------------------------



 



  (d)   In the event that Willis pays the Final Notification Prices on the
Options Completion Date pursuant to Paragraph (c) of this Section 10.11, once
the Final Call Equity Value and Prices have been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors:

  (i)   if the Final Call Equity Value exceeds the Final Notification Equity
Value, Willis shall pay to each Willis Call Grantor, for each of its Option
Securities, within ten (10) Business Days as from such determination or
agreement, by wire transfer of immediately available cleared funds, the
difference, if any, between (x) the Final Call Price of such Option Security and
(y) the Final Notification Price of such Option Security, it being agreed that
such difference shall bear interests at a rate per annum equal to Euribor + 200
bps from the Options Completion Date to its payment,     (ii)   if the Final
Notification Equity Value exceeds the Final Call Equity Value, each Willis Call
Grantor shall pay to Willis, for each of the Option Securities Transferred by
such Willis Call Grantor on the Options Completion Date, within ten
(10) Business Days as from such determination or agreement, by wire transfer of
immediately available cleared funds, the difference, if any, between (x) the
Final Notification Price of such Option Security and (y) the Final Call Price of
such Option Security, it being agreed that such difference shall bear interests
at a rate per annum equal to Euribor + 200 bps from the Options Completion Date
to its payment,     (iii)   if the Final Call Equity Value and Prices have not
been determined by the 1592 Arbitrator or agreed upon in writing between Willis
and each of the Willis Call Grantors by September 30, 2015 at the latest, Willis
shall pay to each Willis Call Grantor, for each of its Option Securities, within
ten (10) Business Days as from September 30, 2015, by wire transfer of
immediately available cleared funds, the difference between (x) the Long Stop
Price of such Option Security and (y) the Final Notification Price of such
Option Security, it being agreed that such difference shall not bear any
interests whatsoever.

  (e)   On the Options Completion Date, Willis shall pay to each Willis Call
Grantor the Final Call Price for each of its Option Securities by wire transfer
of immediately available cleared funds in the event that:

  (i)   the Options Completion Date is delayed because of the need to obtain an
authorization or consent by a Governmental Authority, and     (ii)   the Final
Call Equity Value and Prices are determined by the 1592 Arbitrator or agreed
upon in writing between Willis and each of the Willis Call Grantors when such
authorization or consent is obtained;

- 89 -



--------------------------------------------------------------------------------



 



  (f)   In the event that Willis pays the Final Call Prices on the Options
Completion Date pursuant to Paragraph (e) of this Section 10.11, those Final
Call Prices shall be final and binding on the Parties and shall not be subject
to any adjustment whatsoever.

10.12   Payment of the consideration upon exercise of the Willis Put Options    
  If a Willis Call Grantor has validly exercised its Willis Put Options or is
bound to sell its Options Securities to Willis under the First or Second
Conditional Sale (a “Selling Grantor”), the consideration for such Options
Securities shall be paid by Willis to such Selling Grantor in accordance with
the provisions of this Section 10.12.

  (a)   On the Options Completion Date, Willis shall pay to each Selling Grantor
the Estimated Willis Put Price for each of its Option Securities by wire
transfer of immediately available cleared funds in the event that:

  (i)   the Call Enterprise Value and the Estimated Call Equity Value and Prices
have been determined by the 1592 Arbitrator or agreed upon in writing between
Willis and each of the Willis Call Grantors ten (10) Business Days prior to the
Options Completion Date at the latest, and     (ii)   the Final Call Equity
Value and Prices have not been determined by the 1592 Arbitrator or agreed upon
in writing between Willis and each of the Willis Call Grantors ten (10) Business
Days prior to the Options Completion Date;

  (b)   In the event that Willis pays the Estimated Willis Put Prices on the
Options Completion Date pursuant to Paragraph (a) of this Section 10.12, once
the Final Call Equity Value and Prices have been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors:

  (i)   if the sum of the Final Willis Put Prices of the Option Securities
Transferred on the Options Completion Date exceeds the sum of the Estimated
Willis Put Prices paid by Willis on the Options Completion Date, Willis shall
pay to each Selling Grantor, for each of its Option Securities, within ten
(10) Business Days as from such determination or agreement, by wire transfer of
immediately available cleared funds, the difference, if any, between (x) the
Final Willis Put Price of such Option Security and (y) the Estimated Willis Put
Price of such Option Security, it being agreed that such difference shall not
bear any interests whatsoever,     (ii)   if the Estimated Willis Put Prices
paid by Willis on the Options Completion Date exceeds the sum of the Final
Willis Put Prices of the Option Securities Transferred on the Options Completion
Date, each Selling Grantor shall pay to Willis, for each of the Option
Securities Transferred by such Selling Grantor on the Options Completion Date,
within ten (10) Business Days as from such

- 90 -



--------------------------------------------------------------------------------



 



      determination or agreement, by wire transfer of immediately available
cleared funds, the difference, if any, between (x) the Estimated Willis Put
Price of such Option Security and (y) the Final Willis Put Price of such Option
Security, it being agreed that such difference shall not bear any interests
whatsoever,

  (iii)   if the Final Call Equity Value and Prices have not been determined by
the 1592 Arbitrator or agreed upon in writing between Willis and each of the
Willis Call Grantors by September 30, 2015 at the latest, the Estimated Willis
Put Price of each type of Securities paid by Willis to each Selling Grantor on
the Options Completion Date shall be deemed to constitute the final
consideration under the Willis Put Options and the First and Second Conditional
Sale.

  (c)   On the Options Completion Date, Willis shall pay to each Selling Grantor
the Final Notification Price for each of its Option Securities by wire transfer
of immediately available cleared funds in the event that the Call Enterprise
Value and/or the Estimated Call Equity Value and Prices have not been determined
by the 1592 Arbitrator or agreed upon in writing between Willis and each of the
Willis Call Grantors ten (10) Business Days prior to the Options Completion Date
at the latest.     (d)   In the event that Willis pays the Final Notification
Prices on the Options Completion Date pursuant to Paragraph (c)of this
Section 10.12, once the Final Call Equity Value has been determined by the 1592
Arbitrator or agreed upon in writing between Willis and each of the Willis Call
Grantors:

  (i)   if the sum of the Final Willis Put Prices of the Options Securities
Transferred on the Options Completion Date exceeds the sum of the Final
Notification Prices paid by Willis on the Options Completion Date, Willis shall
pay to each Selling Grantor, for each of its Option Securities, within ten
(10) Business Days as from such determination or agreement, by wire transfer of
immediately available cleared funds, the difference, if any, between (x) the
Final Willis Put Price of such Option Security and (y) the Final Notification
Price of such Option Security, it being agreed that such difference shall bear
interests at a rate per annum equal to Euribor + 200 bps from the Options
Completion Date to its payment,     (ii)   if the Final Notification Prices paid
by Willis on the Options Completion Date exceeds the sum of the Willis Put
Prices of the Option Securities Transferred on the Options Completion Date, each
Selling Grantor shall pay to Willis, for each of the Option Securities
Transferred by such Selling Grantor on the Options Completion Date, within ten
(10) Business Days as from such determination or agreement, by wire transfer of
immediately available cleared funds, the difference, if any, between (x) the
Final Notification Price of such Option Security and (y) the Final Willis Put
Price of such Option Security, it being agreed that such

- 91 -



--------------------------------------------------------------------------------



 



      difference shall bear interests at a rate per annum equal to Euribor + 200
bps from the Options Completion Date to its payment,

  (iii)   if the Final Call Equity Value and Prices have not been determined by
the 1592 Arbitrator or agreed upon in writing between Willis and each of the
Willis Call Grantors by September 30, 2015 at the latest, Willis shall pay to
each Selling Grantor, for each of its Option Securities, within ten
(10) Business Days as from September 30, 2015, by wire transfer of immediately
available cleared funds, the difference between (x) the Long Stop Price of such
Option Security and (y) the Final Notification Price of such Option Security, it
being agreed that such difference shall not bear any interests whatsoever.

  (e)   On the Options Completion Date, Willis shall pay to each Selling Grantor
the Final Willis Put Price for each of its Option Securities by wire transfer of
immediately available cleared funds in the event that:

  (i)   the Options Completion Date is delayed because of the need to obtain an
authorization or consent by a Governmental Authority, and     (ii)   the Final
Call Equity Value and Prices are determined by the 1592 Arbitrator or agreed
upon in writing between Willis and each of the Willis Call Grantors when such
authorization or consent is obtained;

  (f)   In the event that Willis pays the Final Willis Put Prices on the Options
Completion Date pursuant to Paragraph (e) of this Section 10.12, those Final
Willis Put Prices shall be final and binding on the Parties and shall not be
subject to any adjustment whatsoever.

10.13   Liquidity of the Lucas Shareholders

  (a)   Subject to Paragraph (b) of this Section 10.13, if Willis has delivered
Confirming Notifications in due time, the Lucas Representative may opt (by
notification delivered to Willis and the Company no later than December 31,
2014) for the Transfer by the Lucas Shareholders of all their Lucas Securities
to Willis instead of the Transfer by the Lucas Parties of all their Option
Securities to Willis in the event that the Call Options would be exercised by
Willis or the Willis Put Options would be exercised by the Lucas Parties.    
(b)   If the Lucas Representative opts for such a direct exit of the Lucas
Shareholders, either (x) Willis shall use its best endeavors to purchase from
the Lucas Shareholders all of the Lucas Securities instead of the Option
Securities held by the Lucas Parties or (y) to the extent possible under
applicable Laws, the Direct Parties shall take all Applicable Actions to merge
the Lucas Parties into the Company on or prior to the Options Completion Date,
provided that:

- 92 -



--------------------------------------------------------------------------------



 



  (i)   none of the Lucas Parties is a Defaulting Party;     (ii)   there are no
significant liability on the balance sheet of any of the Lucas Parties;    
(iii)   the Lucas Shareholders make any reasonable representations and
warranties as may be required by Willis or the Company with respect to the
conduct of the business of the Lucas Parties (including the place of effective
management of the Lucas Parties or the compliance by the Lucas Parties with
their tax obligations);     (iv)   the Lucas Parties undertake to indemnify
Willis or the Company for any loss resulting from undisclosed liabilities of the
Lucas Parties or from a breach or inaccuracy of the above mentioned
representations and warranties and such obligation of indemnification shall be
secured by cash collateral or a first demand guarantee issued by a first rank
bank;     (v)   none of the Lucas Parties is involved in litigation proceedings
with a Third Party or a Lucas Shareholders; and     (vi)   100% of the Lucas
Securities shall be delivered to Willis or exchanged against Securities.

  (c)   Should Willis purchase the Lucas Securities, the price to be paid by
Willis for the Lucas Securities shall be calculated by Transparency on the basis
of the consideration to be paid for the Option Securities held by the Lucas
Parties pursuant to Section 10.11 or Section 10.12.

10.14   Mancos Call Options

  (a)   Each of the Mancos hereby grants to Willis a call option on all of the
Securities it will hold on the Options Completion Date in accordance with the
terms and conditions set forth in this Section 10.14 (collectively, the “Mancos
Call Options” and individually a “Manco Call Option”).     (b)   Notwithstanding
any other provision to the contrary contained herein, Willis accepts the Mancos
Call Options as options only, without any undertaking or obligation to exercise
the Mancos Call Options.     (c)   The Manco Call Option granted by Manco1 is
only exercisable:

  (i)   if Willis has exercised its Call Options or the Financial Investors have
exercised their Willis Put Options; and     (ii)   if:

  (A)   Manco1 has not complied with the commitments relating to its assets and
liabilities and the prohibition of off-balance sheet liabilities (engagements
hors bilan) included in article 12 of Manco1 Shareholders’ Agreement; or

- 93 -



--------------------------------------------------------------------------------



 



  (B)   on the Options Completion Date at the latest, for any reason whatsoever,
all or part of Manco1’s shareholders have not delivered to Willis the number of
Manco1 shares that Willis is entitled to purchase from them under the Manco1
Shareholders’ Agreement, despite the fact that Willis has duly exercised its
rights in that respect under Manco1 Shareholders’ Agreement.

  (d)   The Manco Call Option granted by Manco2 is only exercisable:

  (i)   if Willis has exercised its Call Options or the Financial Investors have
exercised their Willis Put Options; and     (ii)   if:

  (A)   Manco2 has not complied with the commitments relating to its assets and
liabilities and the prohibition of off-balance sheet liabilities (engagements
hors bilan) included in Manco2 Shareholders’ Agreement; or     (B)   on the
Options Completion Date at the latest, for any reason whatsoever, all or part of
Manco2’s shareholders have not delivered to Willis the number of Manco1 shares
that Willis is entitled to purchase from them under the Manco2 Shareholders’
Agreement, despite the fact that Willis has duly exercised its rights in that
respect under Manco2 Shareholders’ Agreement.

  (e)   If a Manco Call Option is exercisable, Willis shall have the right (but
not the obligation) to exercise it with respect to all (and not part of) the
Securities held by the relevant Manco on the Options Completion Date at any time
during a three (3) year-period following the Options Completion Date (the “Manco
Exercise Period”).     (f)   Willis shall exercise a Manco Call Option by
delivering a notice to the relevant Manco within the Manco Exercise Period,
failing which it shall be deemed to have irrevocably waived its rights under
this Manco Call Option which shall be null and void.     (g)   The price to be
paid by Willis upon exercise of a Manco Call Options for the Securities held by
the relevant Manco on the Options Completion Date (the “Manco Call Price”) shall
be calculated by application of the Distribution Fundamentals to the Global
Valuation which was finally used as Distribution Amount in order to determine
the price for each type of Securities upon exercise of the Call Options in
accordance with Section 10.11 or upon exercise of the Willis Put Options in
accordance with Section 10.12.     (h)   In case of exercise by Willis of a
Manco Call Option in accordance with the terms of this Section 10.14, the
relevant Manco shall Transfer title to its Securities by delivering to Willis
duly executed transfer forms (ordres de

- 94 -



--------------------------------------------------------------------------------



 



      mouvement) and Willis shall pay to the relevant Manco the Manco Call Price
by wire transfer of immediately cleared funds within ten (10) Business Days
following the receipt of the exercise notice referred to in Paragraph (f) of
this Section 10.14.

10.15   Miscellaneous

  (a)   All fees incurred in connection with the appointment of the 1592
Arbitrator shall be borne by Willis and each of the Willis Call Grantors
pro-rata to their respective Imputed Holdings.     (b)   The Willis Parties are
not authorized to assign their rights under the Call Options, the First
Conditional Sale or the Second Conditional Sale to any Person other than a
Willis Entity.     (c)   Subject to Section 10.13, a Willis Call Grantor is not
authorized to assign its rights under the Willis Put Options, the First
Conditional Sale or the Second Conditional Sale to any Person.     (d)   Willis
Parent irrevocably guarantees all the obligations of the Willis Parties under
this Section 10.     (e)   Each Willis Call Grantor and Willis expressly
acknowledge and agree that forced execution of the Call Options, the Willis Put
Options, the First Conditional Sale and the Second Conditional Sale may be
requested and hereby waive irrevocably their rights under Article 1142 of the
French Civil Code (Code civil).     (f)   Each Manco expressly acknowledges and
agrees that forced execution of the Mancos Call Options may be requested and
hereby waives irrevocably its rights under Article 1142 of the French Civil Code
(Code civil).     (g)   Notwithstanding anything to the contrary in this
Agreement, if (i) Willis does not fulfill its material obligations under
Section 10 and/or does not pay to any of the Willis Call Grantors the
consideration for their Option Securities under the Call Options, the Willis Put
Options, the First Conditional Sale or the Second Conditional Sale and (ii) such
default continues for a period of thirty (30) Business Days following the
earliest service by a Willis Call Grantor on Willis of a notice requiring the
same to be remedied, Willis shall be deemed to have waived its right to exercise
the Call Options, the Standstill Period shall immediately expire and Willis
shall lose all of its rights under Sections 11.1 and 11.2 for a five
(5) year-period as from the expiry of this thirty (30) Business Day-period.    
(h)   Any notice, notification, delivery or other communication made in
connection with this Section 10 shall be made in accordance with Section 20.9,
provided that (A) each notice, notification, delivery or other communication
made in connection with this Section 10 shall also be sent by e-mail in all
cases and (B) any notice, notification, delivery or other communication made by
Willis at an address appearing in an updated list of Shareholders and holders of
other Securities furnished to Willis by the

- 95 -



--------------------------------------------------------------------------------



 



      Agreement Manager pursuant to Section 20.3 no later than one month prior
to such notice, notification, delivery or communication shall be deemed to have
been validly made.

11.   LIQUIDITY OF THE PARTIES   11.1   Auction Bid Process

  (a)   At any time after the expiration of the Standstill Period, a procedure
for the sale of 100% of the Securities may be initiated pursuant to an auction
bid process (the “Auction Bid Process”) by an Authorized Group. The Authorized
Group initiating an Auction Bid Process is hereinafter referred to as the
“Auction Bid Initiator”.     (b)   The Auction Bid Initiator may notify the
other Direct Parties of its intention to initiate an Auction Bid Process by
delivering to the other Direct Parties and to the Supervisory Board a written
notice that it intends to exercise its rights pursuant to this Section 11 (the
“Auction Bid Notice”), and in such notice the Auction Bid Initiator shall
present a panel of three (3) first ranked investment banks and shall require the
Supervisory Board to select one of such investments banks within fifteen
(15) Business Days from the date of the Auction Bid Notice, it being specified
that the nominees of the Auction Bid Initiator at the Supervisory Board shall
not have the right to vote on such selection.     (c)   The Supervisory Board
Members representing the other Classes of Voting Shares shall unanimously agree
on the choice of the investment bank within the above fifteen (15) Business Day
period following the receipt of the Auction Bid Notice, failing which the
Auction Bid Initiator shall be entitled to select the first ranked investment
bank (from among those investment banks listed in the Auction Bid Notice) of its
choice and in its discretion. The selected investment bank shall hereinafter be
referred to as the “Investment Bank”. The Direct Parties expressly agree that
the Investment Bank shall benefit from an exclusive mandate for a twelve (12)
month period to sell, directly or indirectly, 100% of the Securities through a
professionally run auction procedure.     (d)   During the Auction Bid Process,
as from receipt of the Auction Bid Notice and until either a Full Exit or the
failure of the Auction Bid Process (i.e., no Admissible Offer is submitted in
due time or accepted by the Auction Bid Initiator), no Direct Party may Transfer
any of its Securities to any other Party or to any Third Party except pursuant
to a Permitted Transfer.     (e)   As soon as reasonably practicable following
the appointment of the Investment Bank, such Investment Bank shall prepare and
deliver to the Direct Parties a confidential offering memorandum (the “Offering
Memorandum”) for the purpose of soliciting prospective purchasers for all of the
Securities. The Company and each Direct Party shall provide all such

- 96 -



--------------------------------------------------------------------------------



 



      assistance and cooperation for the purpose of the preparation of the
Offering Memorandum as the Investment Bank and/or the Auction Bid Initiator may
reasonably request. All prospective purchasers shall be informed by the
Investment Bank of the definition of Best Global Offer under this Agreement at
the beginning of the Auction Bid Process.

  (f)   The Investment Bank shall ensure that all potential Global Offers be
submitted to it within six (6) months from the publication of the Offering
Memorandum. As soon as the Investment Bank receives one or more Global Offers,
it shall notify them to each Direct Party which is not one of, or involved with
one of, the bidders in the Auction Bid Process.     (g)   Within fifteen
(15) Business Days following the receipt by the Direct Parties of the last
Global Offer received by the Investment Bank, each Direct Party (other than any
Direct Party which, or an Affiliate of which, is, or is involved with, a bidder)
shall notify the other Direct Parties whether or not it intends to accept one of
the Global Offers submitted, provided that where several Global Offers have been
received, the Supervisory Board Members (other than the nominees of a Class of
Voting Shares a holder of which is, or is involved with, one of the bidders),
based on the advice of the Investment Bank, shall unanimously and in good faith
select the Best Global Offer. Where any Party other than the Auction Bid
Initiator has (x) either notified the other Direct Parties of its intention to
reject the Auction Bid Process or (y) failed to timely deliver a notification
within the fifteen (15) Business Day period, the Auction Bid Initiator may
exercise its Drag Along Right in accordance with Section 11.2.     (h)   No Drag
Along Right may be exercised by the Auction Bid Initiator on the basis of a
Global Offer which is not an Admissible Offer and it is specified that:

  (i)   in the event that (A) the Financial Investors are the Auction Bid
Initiator and (B) a Global Offer is made in the Auction Bid Process by one of
the Financial Investor or an Affiliate of a Financial Investor, such Global
Offer shall be deemed not to be an Admissible Offer unless the Willis Parties,
the Lucas Parties, the Gras Parties and, as the case may be, any other Direct
Party which has become entitled to appoint two (2) nominees at the Supervisory
Board in accordance with Section 2.6 have notified their intention to accept
this Global Offer;     (ii)   in the event that (A) the Willis Parties are the
Auction Bid Initiator and (B) a Global Offer is made in the Auction Bid Process
by a Willis Party or another Willis Entity, such Global Offer shall be deemed
not to be an Admissible Offer unless the Financial Investors, the Lucas Parties,
the Gras Parties and, as the case may be, any other Direct Party which has
become entitled to appoint two (2) nominees at the Supervisory Board in
accordance with Section 2.6 have notified their intention to accept this Global
Offer; and

- 97 -



--------------------------------------------------------------------------------



 



  (iii)   in the event that (A) the Lucas Parties are the Auction Bid Initiator
and (B) a Global Offer involving one or several Lucas Parties and/or one or
several Lucas Shareholders and/or one or several of their Affiliates is made in
the Auction Bid Process, such Global Offer shall be deemed not to be an
Admissible Offer unless the Financial Investors, the Willis Parties, the Gras
Parties and, as the case may be, any other Direct Party which has become
entitled to appoint two (2) nominees at the Supervisory Board in accordance with
Section 2.6 have notified their intention to accept this Global Offer;     (iv)
  in the event that (A) the Gras Parties are the Auction Bid Initiator and (B) a
Global Offer involving one or several Gras Parties and/or one or several Gras
Shareholders and/or one or several of their Affiliates is made in the Auction
Bid Process, such Global Offer shall be deemed not to be an Admissible Offer
unless the Financial Investors, the Willis Parties, the Lucas Parties and, as
the case may be, any other Direct Party which has become entitled to appoint two
(2) nominees at the Supervisory Board in accordance with Section 2.6 have
notified their intention to accept this Global Offer; and     (v)   in the event
that (A) the Auction Bid Process has been initiated by a Direct Party which has
become entitled to appoint two (2) nominees at the Supervisory Board in
accordance with Section 2.6 and (B) a Global Offer is made by such Direct Party
or an Affiliate of such Direct Party in the Auction Bid Process, such Global
Offer shall be deemed not to be an Admissible Offer unless the Financial
Investors, the Willis Parties, the Lucas Parties and the Gras Parties have
notified their intention to accept this Global Offer.

  (i)   Where the Auction Bid Process is successful (i.e. a Global Offer is
accepted either by all Direct Parties or by the Auction Bid Initiator), all fees
incurred by the Investment Bank in connection therewith and not borne by the
Transferee shall be borne by the Company to the extent permitted by applicable
Law and, for the remainder, by the Direct Parties in accordance with
Section 7.2(e). In case of failure of the Auction Bid Process, all fees incurred
by the Investment Bank in connection therewith shall be borne by the Auction Bid
Initiator, it being agreed that, to the extent permitted by applicable Law, such
fees shall be added to the fees and costs incurred in the context of the
completion of a successful Full Exit.     (j)   In case of failure of the
Auction Bid Process, a new Auction Bid Process may not be initiated by any
Authorized Group prior to the expiration of a six (6) month-period from and
including the date upon which the previous Auction Bid Process was concluded.  
  (k)   Each Party shall cooperate in good faith and take all actions which may
be reasonably required for the purposes of this Section 11.1.

- 98 -



--------------------------------------------------------------------------------



 



11.2   Drag Along

  (a)   At any time after the expiration of the Standstill Period and provided
that the Willis Parties have not acquired the Option Securities pursuant to
Section 10, an Authorized Group may notify the other Direct Parties (the “Other
Parties”) of its intention to accept a Global Offer, by delivering a Transfer
Notice to the Other Parties (a “Drag Along Notice”), if:

  (i)   such Global Offer was the Best Global Offer submitted during the course
of an Auction Bid Process initiated by this Authorized Group in accordance with
Section 11; or     (ii)   such Global Offer was unsolicited and received by this
Authorized Group,

      provided that where an unsolicited Global Offer is received by an
Authorized Group outside the conduct of an Auction Bid Process, this Authorized
Group may only exercise its Drag Along Right (as such term is defined hereunder)
in accordance with this Section 11.2 if such unsolicited Global Offer is
approved by the Financial Investors, the Lucas Parties, the Gras Parties and, as
the case may be, any other Direct Party which has become entitled to appoint two
(2) nominees at the Supervisory Board in accordance with Section 2.6. The
Authorized Group which delivers a Drag Along Notice to the Other Parties is
hereinafter referred to as the “Drag Along Party”.     (b)   Without prejudice
to the foregoing, in the event that a Permitted Transfer pursuant to
Section 9.1(o) qualifies as a Global Offer, all (and not several of) the Parties
having consented to such Permitted Transfer in accordance with the provisions of
Section 9.1(o) will be entitled to jointly serve a Drag Along Notice to the
Other Parties (which, for the avoidance of doubt, shall comprise any Direct
Party which either has voted against the Permitted Transfer at stake or was not
allowed to vote on such Permitted Transfer) and exercise in common their rights
as Drag Along Parties under this Section 11.2 irrespective of the date of the
said Global Offer.     (c)   By delivering the Drag Along Notice, the Drag Along
Party(ies) shall have the absolute right to require the Other Parties, to
Transfer all of their Securities pursuant to the Global Offer concomitantly with
the Transfer of the Securities of the Drag Along Parties, under the same terms
and conditions and for a price calculated in accordance with Section 8 on the
basis of the Global Valuation included in the Global Offer (the “Drag Along
Right”), within sixty (60) Business Days following the receipt of the Drag Along
Notice at the latest (or such later date as may be necessary to obtain any
authorization or consent by a Governmental Authority).     (d)   Within ten
(10) Business Days of delivery of the Drag Along Notice, each of the Other
Parties shall execute and deliver to the Drag Along Party, or in case there are
several Drag Along Parties, to such Drag Along Party designated by the Drag
Along Parties to such effect (the “Attorney-in-Fact”)

- 99 -



--------------------------------------------------------------------------------



 



      a power of attorney in favor of the Attorney-in-Fact, in form and
substance reasonably satisfactory to the Drag Along Parties, appointing the
Attorney-in-Fact as the true and lawful attorney-in-fact for such Other Parties,
with full power of substitution, and authorizing the Attorney-in-Fact to execute
and deliver a sale and purchase agreement containing the terms and conditions of
the Global Offer and to take such actions as the Attorney-in-Fact may deem
necessary or appropriate to effect the sale and Transfer of such Other Parties’
Securities, upon receipt of the consideration therefor set forth in the Drag
Along Notice and the Global Offer, free and clear of all Encumbrances, together
with all other documents delivered with such Drag Along Notice and required to
be executed in connection with the sale thereof pursuant to the Global Offer.
The Attorney-in-Fact shall hold such documents for such Other Parties pending
completion or abandonment of such sale.

  (e)   The Attorney-in-Fact shall give notice to the Other Parties of the
completion of the Transfer pursuant to the Global Offer on the date of such
completion and shall remit to each of the Other Parties the total consideration
for the Securities of such Other Party Transferred pursuant thereto, and
promptly thereafter shall furnish such other evidence of the completion and time
of completion of such Transfer and the terms thereof as may reasonably be
requested by any of the Other Parties.     (f)   Provided that (i) Manco1 has
complied with the commitments relating to its assets and liabilities and the
prohibition of off-balance sheet liabilities (engagements hors bilan) included
in article 12 of Manco1 Shareholders’ Agreement and (ii) all Manco1’s
shareholders agree to Transfer the number of Manco1 shares they are bound to
Transfer to the Transferee who made the Global Offer pursuant to the terms of
Manco1 Shareholders’ Agreement, Manco1 shall be released from its obligation to
Transfer its Securities pursuant to the Global Offer upon exercise of a Drag
Along Right.     (g)   Provided that (i) Manco2 has complied with the
commitments relating to its assets and liabilities and the prohibition of
off-balance sheet liabilities (engagements hors bilan) included in Manco2
Shareholders’ Agreement and (ii) all Manco2’s shareholders agree to Transfer the
number of Manco2 shares they are bound to Transfer to the Transferee who made
the Global Offer pursuant to the terms of Manco1 Shareholders’ Agreement, Manco2
shall be released from its obligation to Transfer its Securities pursuant to the
Global Offer upon exercise of a Drag Along Right.     (h)   If the Transfer
contemplated by the Global Offer has not occurred within sixty (60) Business
Days following delivery of the Drag Along Notice by the Drag Along Party(ies)
pursuant to this Section 11.2 (or such later date as is necessary to obtain all
required approval from any Governmental Authority), the Attorney-in-Fact shall
return to each Other Party all documents that such Other Party delivered in
connection with such Transfer.

- 100 -



--------------------------------------------------------------------------------



 



  (i)   For the avoidance of doubt, from the date of receipt of the Drag Along
Notice, no Direct Party may Transfer any of its Securities to any other Party or
to any Third Party except pursuant to a Permitted Transfer.     (j)   No Drag
Along Right may be exercised by a Drag Along Party on the basis of a Global
Offer which is not an Admissible Offer and, for the avoidance of doubt, it is
specified that:

  (i)   in the event that (A) the Financial Investors are the exclusive Drag
Along Party and (B) an unsolicited Global Offer is made by a Financial Investor
or an Affiliate of a Financial Investor, such Global Offer shall be deemed not
to be an Admissible Offer;     (ii)   in the event that (A) the Willis Parties
are the exclusive Drag Along Party and (B) an unsolicited Global Offer is made
by a Willis Party or another Willis Entity, such Global Offer shall be deemed
not to be an Admissible Offer;     (iii)   in the event that (A) the Lucas
Parties are the exclusive Drag Along Party and (B) an unsolicited Global Offer
is made by one or several Lucas Parties and/or one or several Lucas Shareholders
and/or one of their Affiliates, such Global Offer shall be deemed not to be an
Admissible Offer;     (iv)   in the event that (A) the Gras Parties are the
exclusive Drag Along Party and (B) an unsolicited Global Offer is made by one or
several Gras Parties and/or one or several Gras Shareholders and/or one of their
Affiliates, such Global Offer shall be deemed not to be an Admissible Offer; and
    (v)   in the event that (A) a Direct Party which has become entitled to
appoint two (2) nominees at the Supervisory Board in accordance with
Section 2.6, is the exclusive Drag Along Party and (B) an unsolicited Global
Offer is made by such Direct Party and/or one of its Affiliates, such Global
Offer shall be deemed not to be an Admissible Offer.

11.3   Liquidity of the Lucas Shareholders

  (a)   Subject to Paragraph (d) of this Section 11.3, in the context of an
Auction Bid Process and/or if a Drag Along Right is exercised (including if the
Drag Along Right is exercised by the Lucas Parties), the Lucas Representative
may opt (by notification delivered to the other Parties no later than twenty
(20) Business Days prior to the contemplated date of completion of the Transfer
envisaged by the Global Offer) for the Transfer by the Lucas Shareholders of all
their Lucas Securities instead of the Transfer by the Lucas Parties of all their
Securities, as if the Lucas Shareholders were the direct owners of the
Securities held by the Lucas Parties.     (b)   The Auction Bid Initiator or the
Drag Along Party shall use its best endeavors to allow such a direct exit either
(i) by obtaining the purchase of

- 101 -



--------------------------------------------------------------------------------



 



      the Lucas Securities by the Transferee who made the Global Offer or (ii),
to the extent possible under applicable Laws, by merging the Lucas Parties into
the Company prior to the completion of the Transfer resulting from the Global
Offer. Should the Auction Bid Initiator or the Drag Along Party opt for the
mergers, the other Direct Parties undertake, to the extent permitted by
applicable Laws, to take all Applicable Actions in order to approve such
mergers.

  (c)   Should the Auction Bid Initiator or the Drag Along Party opt for the
Transfer of the Lucas Securities to the Transferee who made the Global Offer:

  (i)   Sections 11.1 and 11.2 shall apply mutatis mutandis to the Lucas
Shareholders who shall be bound to Transfer all the Lucas Securities to the
Transferee as if the Lucas Shareholders were the direct owners of the Securities
held by the Lucas Parties; and     (ii)   the price to be paid by such
Transferee for the Lucas Securities shall be calculated by Transparency from the
valuation of the Securities held by the Lucas Parties as determined by the rules
set forth in Section 8 on the basis of the Global Valuation included in the
Global Offer.

  (d)   The rights of the Lucas Shareholders under this Section 11.3 shall not
apply if:

  (i)   any of the Lucas Parties is a Defaulting Party; or     (ii)   there are
significant liabilities on the balance sheet of any of the Lucas Parties; or    
(iii)   the Lucas Shareholders refuse to make any reasonable and customary
representations and warranties which may be required by the Transferee who made
the Global Offer or the Company to the conduct of the business of the Lucas
Parties (including the place of effective management of the Lucas Parties or the
compliance by the Lucas Parties with their tax obligations); or     (iv)   the
Lucas Parties refuse to undertake to indemnify the Transferee who made the
Global Offer or the Company for any loss resulting from undisclosed liabilities
of the Lucas Parties or from a breach or inaccuracy of the above mentioned
representations and warranties or to secure such obligation of indemnification
by cash collateral or a first demand guarantee issued by a first rank bank; or  
  (v)   any of the Lucas Securities is not delivered to the Transferee who made
the Global Offer or exchanged against Securities.

- 102 -



--------------------------------------------------------------------------------



 



12.   RESTRICTIONS ON TRANSFERS   12.1   Pre-emption Right       For the
avoidance of doubt, the Transfers of Securities completed pursuant to Section 9
(Permitted Transfers), Section 10 (Willis’ Call Options), Section 11 (Liquidity
procedure) and Section 11.2 (Drag Along Right) shall not be subject to this
Section 12.1.

  (a)   From the expiration of the Standstill Period or pursuant to
Section 7.1(e), in the case of a contemplated Transfer of Securities by a Direct
Party to another Party or any Third Party, each non Transferring Direct Party
holding Voting Shares (each a “Pre-emption Beneficiary”) shall have the right
(but not the obligation) to purchase a number of Securities held by the
Transferor in lieu of the Proposed Transferee in the conditions set forth in
this Section 12.1 and Section 12.4 (the “Pre-emption Right”), provided that, in
case of a contemplated Transfer by a Family Company, the other Family Company
shall benefit from a first rank Pre-emption Right in accordance with Paragraph
(e) of this Section 12.1.     (b)   The Pre-emption Rights shall only be valid
if exercised by the Pre-emption Beneficiaries (taken as a whole) with respect to
all the Offered Securities, failing which such Pre-emption Beneficiaries shall
be deemed to have irrevocably waived their Pre-emption Rights and the Transferor
may validly Transfer its Securities to the Proposed Transferee, subject to
Sections 12.2 (Total Tag Along Right) and 12.3 (Proportional Tag Along Right),
as the case may be.     (c)   Subject to paragraph (e) of this Section 12.1, if
the total number of Securities that the Pre-emption Beneficiaries wish to
purchase represents more than the Offered Securities, each such Pre-emption
Beneficiary shall exercise its Pre-emption Right for a number of Securities
corresponding to the lower of:

  (i)   the number of Offered Securities that such Pre-emption Beneficiary
wishes to purchase as mentioned in its exercise notice;     (ii)   a number of
Shares on a Fully Diluted Basis, equal to the product of:

  (A)   a fraction the numerator of which is the number of Shares held by such
Pre-emption Beneficiary (calculated on a Fully Diluted Basis), and the
denominator of which is the total number of Shares (calculated on a Fully
Diluted Basis) held by such Pre-emption Beneficiary and the other Pre-emption
Beneficiaries having exercised their Pre-emption Rights; and     (B)   the total
number of Shares corresponding to the Offered Securities (calculated on a Fully
Diluted Basis).

- 103 -



--------------------------------------------------------------------------------



 



  (d)   In case of a fractional share, the number of Securities that may be
purchased by a Pre-emption Beneficiary shall be rounded to the immediately
inferior number.     (e)   In case of Transfer by a Family Company, the
Pre-emption Beneficiaries other than the Family Companies shall only be entitled
to exercise their Pre-emption Right after full satisfaction of the Family
Companies which wish to exercise their Pre-emption Rights, as the case may be,
provided that, if the total number of Securities that such Family Companies wish
to purchase represents more than the Offered Securities, each Family Company
shall be entitled to exercise its Pre-emption Right for a number of Securities
corresponding to the lower of:

  (i)   the number of Offered Securities that such Family Company wishes to
purchase as mentioned in his exercise notice;     (ii)   a number of Shares on a
Fully Diluted Basis, equal to the product of:

  (A)   a fraction the numerator of which is the number of Shares held such
Family Company (calculated on a Fully Diluted Basis), and the denominator of
which is the total number of Shares (calculated on a Fully Diluted Basis) held
by such Family Company and the other Family Companies having exercised their
Pre-emption Rights; and     (B)   the total number of Shares corresponding to
the Offered Securities (calculated on a Fully Diluted Basis).

  (f)   In case of a fractional share, the number of Securities that may be
purchased by a Family Company upon exercise of its Pre-emption Right shall be
rounded to the immediately inferior number.     (g)   The Pre-emption
Beneficiaries shall purchase the Offered Securities in accordance with all terms
and conditions, including the price conditions, set forth in the Transfer
Notice.     (h)   In case of a valid exercise of a Pre-emption Right with
respect to all Offered Securities in accordance with this Section 12.1 and
Section 12.4, the Transfer of such Offered Securities shall be completed within
twenty (20) Business Days from the expiration of the Exercise Period.     (i)  
Subject to the execution and delivery by these substituted Third Parties of an
Instrument of Adherence, for the purposes of any Transfer pursuant to this
Section 12.1:

  (i)   The Willis Parties may substitute any Willis Entity as a Pre-Emption
Beneficiary;     (ii)   the Financial Investors may substitute any Affiliate of
the Original Fund as a Pre-Emption Beneficiary;

- 104 -



--------------------------------------------------------------------------------



 



  (iii)   the Lucas Parties may substitute any other Lucas Entity as a
Pre-emption Beneficiary; and     (iv)   the Gras Parties may substitute any
other Lucas Entity as a Pre-emption Beneficiary.

12.2   Total Tag Along Right       For the avoidance of doubt, the Transfers of
Securities completed pursuant to Section 9 (Permitted Transfers) shall not be
subject to this Section 12.2.

  (a)   From the expiration of the Standstill Period or pursuant to
Section 7.1(e), in the event that a Direct Party intends to complete a Transfer
(including as a result of the exercise of a Pre-emption Right) which would
result in a Total Tag Along Situation, if completed, any non Transferring Direct
Party other than the Mancos (each a “Total Tag Along Beneficiary”) shall have
the right (but not the obligation) to Transfer along with the Transferor(s) all
of its Securities in the conditions set forth in this Section 12.2 and
Section 12.4 (the “Total Tag Along Right”).     (b)   The Transferor shall sell
the Offered Securities in accordance with all terms and conditions set forth in
the Transfer Notice (or in the Transfer Notice on the basis of which a
Pre-emption Right has been exercised).     (c)   The Transfer may only be
completed if:

  (i)   the Total Tag Along Beneficiaries having validly notified the Other
Parties of their intention to exercise their Total Tag Along Right have been
allowed to Transfer all of their Securities, concomitantly with the
Transferor(s), in accordance with the same terms and for a price per Security
calculated in accordance with Section 8 on the basis of the highest of:

  (A)   the Global Valuation set forth in the Transfer Notice, and     (B)   a
Global Valuation calculated on the basis of the weighted average of the prices
offered in the context of the Transfers completed to the benefit of the Proposed
Transferee for the last twelve (12) months, if any;

  (ii)   the Proposed Transferee expressly undertakes – should it subsequently
Transfer all or a portion of its Securities within a twelve (12) month-period as
from the completion of the Transfer – to pay each of the Total Tag Along
Beneficiaries having validly exercised their Total Tag Along Right an additional
amount equal to the difference between (A) the higher price per Security paid to
the Transferee for each subsequent Transfer of his Securities multiply by the
number of Securities Transferred by such Total Tag Along Beneficiary, and
(B) the price that such Total Tag Along Beneficiary has received for its
Securities by exercising its Tag Along Right, it being specified that the
payment of this additional

- 105 -



--------------------------------------------------------------------------------



 



      amount shall not occur later than fifteen (15) Business Days after the
above mentioned twelve (12) month-period has expired.

  (d)   If, after a Total Tag Along Situation, the Transferor which has caused
this Total Tag Along Situation keeps some Securities and subsequently Transfers
all or a portion of them within a twelve (12) month-period as from the
completion of the Transfer which caused the Total Tag Along Situation, this
Transferor shall pay to each of the Total Tag Along Beneficiaries which
exercised their Total Tag Along Rights with respect to such Total Tag Along
Situation an amount equal to the difference between (i) the higher price per
Security paid to this Transferor for each subsequent Transfer of his remaining
Securities multiply by the number of Securities Transferred by such Total Tag
Along Beneficiary, and (ii) the price that such Total Tag Along Beneficiary has
received for its Securities by exercising its Tag Along Right, it being
specified that the payment of this additional amount shall not occur later than
fifteen (15) Business Days after the above mentioned twelve (12) month-period
has expired.     (e)   Notwithstanding any other provision to the contrary,
where the contemplated Transfer is not completed for any reason whatsoever, the
Total Tag Along Beneficiaries may not prevail themselves of any right to have
(part or all of) their Securities purchased by the Transferor in application of
this Section 12.2.

12.3   Proportional Tag Along Right       For the avoidance of doubt, the
Transfers of Securities completed pursuant to Section 9 (Permitted Transfers)
shall not be subject to this Section 12.3.

  (a)   From the expiration of the Standstill Period or pursuant to
Section 7.1(e), in case a Direct Party wishes to Transfer part of its Securities
to any other Party or any Third Party, each non Transferring Direct Party other
than the Mancos (each a “Proportional Tag Along Beneficiary”) shall have the
right (but not the obligation) to Transfer, in place of the Transferor, part of
its Securities in the conditions set forth in this Section 12.3 and Section 12.4
(the “Proportional Tag Along Right”).     (b)   Under its Proportional Tag Along
Right, each Proportional Tag Along Beneficiary shall be entitled to Transfer to
the Transferee or any Direct Parties holding Voting Shares having exercised
their Pre-emption Rights (as the case may be) a number of Securities
corresponding to a number of Shares calculated on a Fully Diluted Basis, equal
to the product of (i) a fraction the numerator of which is the number of Shares
of such Proportional Tag Along Beneficiary (calculated on a Fully Diluted
Basis), and the denominator of which is the total number of the Shares held by
all Proportional Tag Along Beneficiaries having exercised their Proportional Tag
Along Right and the Transferring Party (calculated on a Fully Diluted Basis) and
(ii) the total number of Shares corresponding to the Offered Securities
(calculated on a Fully Diluted Basis). In case of a fractional share, the number
of Securities that may be Transferred by a Proportional

- 106 -



--------------------------------------------------------------------------------



 



      Tag Along Beneficiary shall be rounded to the immediately inferior number.

  (c)   The Transfer to the Transferee contemplated by the Transferring Party
may only be completed for the remaining portion of the Offered Securities and
only if the Proportional Tag Along Beneficiaries having validly notified the
Other Parties of their intention to exercise their Proportional Tag Along Right
have been allowed to Transfer to the Transferee the number of Securities that
they are allowed to Transfer pursuant to Paragraph (b) of this Section 12.3 and
in accordance with all terms and conditions, including the price conditions, set
forth in the Transfer Notice.     (d)   Notwithstanding any other provision to
the contrary, in case the contemplated Transfer is not completed for any reason
whatsoever, the Proportional Tag Along Beneficiaries may not prevail themselves
of any right to have (part or all of) their Securities purchased by the
Transferor in application of this Section 12.3.

12.4   Exercise of the Pre-emption Right, the Total Tag Along Right and the
Proportional Tag Along Right

  (a)   Within twenty five (25) Business Days following receipt of the Transfer
Notice (the “Exercise Period”), each Pre-emption Beneficiary, Total Tag Along
Beneficiary or Proportional Tag Along Beneficiary may notify (x) the Transferor,
(y) the other Direct Parties and (z) the Agreement Manager of:

  (i)   its intention to exercise exclusively its Pre-emption Right, such notice
stating the number of Securities the subject of its request and being deemed to
be a waiver of its Proportional Tag Along Right and of its Total Tag Along
Right, as the case may be;     (ii)   its intention to exercise exclusively its
Proportional Tag Along Right, such notice stating the number of its Securities
the subject of its request and being deemed to be a waiver of its Pre-emption
Right and its Total Tag Along Right, as the case may be; or     (iii)   its
intention to exercise exclusively its Total Tag Along Right, , such notice
stating the number of its Securities the subject of its request and being deemed
to be a waiver of its Pre-emption Right and its Proportional Tag Along Rights.

  (b)   In the event that (i) the Transfer Notice refers to a Total Tag Along
Situation, (ii) some Direct Parties notify their intention to exercise their
Total Tag Along Rights, (iii) some Direct Parties also notify their intention to
exercise their Pre-emption Right on all the Offered Securities and (iv) the
Total Tag Along Situation would disappear if the notified Pre-emption Rights
were exercised, then the Pre-emption Rights shall prevail and the Total Tag
Along Rights shall be deemed not to have been exercised, whether or not they
were exercised before the Pre-emption Rights.

- 107 -



--------------------------------------------------------------------------------



 



  (c)   In the event that the exercise by a Pre-emption Beneficiary of its
Pre-emption Right could entail a Total Tag Along Situation, such Pre-emption
Beneficiary shall attach a Transfer Notice to its notification of exercise of
its Pre-emption Right. If at the end of the Exercise Period considering the
other Pre-emption Rights exercised it is confirmed that a Total Tag Along
Situation would occur should such Pre-emption Beneficiary exercise its
Pre-emption Right, a new Exercise Period shall commence in order to allow the
Direct Parties other than the Transferring Direct Party and the pre-emption
Beneficiary exercising its Pre-Emption Right to exercise their Total Tag Along
Rights.     (d)   In case any Pre-emption Beneficiary, Total Tag Along
Beneficiary or Proportional Tag Along Beneficiary does not exercise,
respectively, its Pre-emption Right, its Total Tag Along Right or its
Proportional Tag Along Right in a timely manner, it shall be deemed to have
irrevocably waived such right with respect to the Transfer referred to in the
Transfer Notice.     (e)   In case of a dispute between the Transferor on the
one hand, and, one or more of the Pre-emption Beneficiaries, the Total Tag Along
Beneficiaries or the Proportional Tag Along Beneficiaries, on the other hand,
with respect to an Offered Price which includes Non-Cash Consideration, one or
more of the Pre-emption Beneficiaries, the Total Tag Along Beneficiaries or the
Proportional Tag Along Beneficiaries, as the case may be, shall notify the
Transferor of such disagreement within ten (10) Business Days following receipt
of the Transfer Notice. Upon receipt of such notification, the Transferor shall
promptly request the judicial appointment of an expert in accordance with
Article 1843-4 of the French Civil Code (Code civil) and any Pre-emption Right,
Total Tag Along Right or Proportional Tag Along Right that may have been
exercised prior thereto shall be deemed null and void. Within fifteen
(15) Business Days from its appointment, the expert shall determine the Global
Valuation and the valuation of the consideration for the Offered Securities
(including the Non-Cash Consideration) and prepare and deliver to the Direct
Parties a report setting forth the Global Valuation and the valuation of the
consideration for the Offered Securities, which shall be final and binding upon
the Parties if the Transferor wishes to proceed with the Transfer in accordance
with Paragraph (h) below.     (f)   In the event that the Transferor does not
file an application for the appointment of the expert with the Nanterre
Commercial Court (Tribunal de commerce) within fifteen (15) as from the receipt
of a notice of disagreement, it shall be deemed to have abandoned the
contemplated Transfer described in the Transfer Notice.     (g)   All fees
incurred by the expert in connection with his mission hereunder shall be borne:

  (i)   where the consideration determined by the expert is equal to or lower
than the consideration set forth in the Transfer Notice, by the Pre-emption
Beneficiaries, the Total Tag Along Beneficiaries

- 108 -



--------------------------------------------------------------------------------



 



      and/or the Proportional Tag Along Beneficiaries having requested the
expert’s nomination, pro-rata to their Imputed Holdings; or

  (ii)   where the consideration as determined by the expert exceeds the
consideration set forth in the Transfer Notice, by the Transferor.

  (h)   Upon the delivery of the expert’s report, should the Transferor wish to
proceed with the Transfer, the Transferor shall provide the other Parties with a
revised Transfer Notice updated to refer to the consideration determined by the
expert, within ten (10) Business Days of receipt of the expert’s report and the
other Direct Parties shall be entitled to exercise any of their Pre-emption
Rights, Proportional Tag Along Rights and Total Tag Along Rights if applicable
to such Transfer in accordance with this Section 12.

12.5   Completion of a Transfer       If no Pre-emption Right is validly
exercised with respect to a Transfer pursuant to Section 12.1 (for the avoidance
of doubt, should one or several Pre-emption Rights be validly exercised,
Section 12.1(h) shall apply), such Transfer of Securities shall be validly
completed provided that:

  (a)   the Total Tag Along Rights and/or the Proportional Tag Along Rights
shall be either waived or complied with;     (b)   any and all documents
required by applicable Laws in connection with such Transfer, such as the share
transfer form, shall be duly executed and delivered by the relevant Persons
within seventy-five (75) Business Days following the receipt of the Transfer
Notice (except where an extension is necessary for antitrust clearance
purposes), failing which such Transfer shall be deemed to be a new Transfer
subject to a new Transfer Notice in accordance with the provisions of this
Chapter II;     (c)   such Transfer shall be made on the same terms and
conditions as those set forth in the Transfer Notice, failing which such
Transfer shall be deemed to be a new Transfer subject to a new Transfer Notice
in accordance with the provisions of this Chapter II; and     (d)   except in
case of a Full Exit, any Transferee which is a Third Party shall execute an
Instrument of Adherence.

12.6   Exercise of the Total Tag Along Right by the Lucas Shareholders

  (a)   Subject to Paragraph (b) of this Section 12.6, if the Lucas Parties are
entitled to exercise their Total Tag Along Rights pursuant to Section 12.2, the
Lucas Representative may opt (by notification delivered to the other Parties
prior to the expiry of the Exercise Period) for the Transfer by the Lucas
Shareholders of all their Lucas Securities instead of the Transfer by the Lucas
Parties of all their Securities, as if the Lucas Shareholders were the direct
owners of the Securities held by the Lucas Parties.

- 109 -



--------------------------------------------------------------------------------



 



  (b)   If the Lucas Representative opts for such a direct exit of the Lucas
Shareholders, the Direct Party which intends to complete a Transfer which would
result in a Total tag Along Situation, if completed, shall use its best
endeavors to allow such a direct exit of the Lucas Shareholders by obtaining
from the Proposed Transferee the purchase of the Lucas Securities, provided
that:

  (i)   none of the Lucas Parties is a Defaulting Party;     (ii)   there are no
significant liability on the balance sheet of any of the Lucas Parties;    
(iii)   the Lucas Shareholders make any reasonable representations and
warranties as may be required by the Proposed Transferee with respect to the
conduct of the business of the Lucas Parties (including the place of effective
management of the Lucas Parties or the compliance by the Lucas Parties with
their tax obligations);     (iv)   the Lucas Parties undertake to indemnify the
Proposed Transferee for any loss resulting from undisclosed liabilities or from
a breach or inaccuracy of the above mentioned representations and warranties and
such obligation of indemnification shall be secured by cash collateral or a
first demand guarantee issued by a first rank bank;     (v)   none of the Lucas
Parties is involved in litigation proceedings with a Third Party or a Lucas
Shareholders; and     (vi)   100% of the Lucas Securities shall be delivered to
the Proposed Transferee.

  (c)   The price to be paid by the Proposed Transferee for the Lucas Securities
shall be calculated by Transparency from the valuation of the Securities held by
the Lucas Parties as determined by the rules set forth in Section 8 on the basis
of the Global Valuation included in the Transfer Notice.

13.   INITIAL PUBLIC OFFERING

  (a)   At any time after the expiration of the Standstill Period, provided that
no Auction Bid Process shall have been initiated in the last twelve (12) months,
(i) the Financial Investors, the Willis Parties, (iii) the Lucas Parties or
(iv) the Gras Parties may propose to the other Shareholders to initiate an
initial public offering on an Eligible Stock Exchange (an “IPO”) as soon as
reasonably practicable, subject to the Qualified Requisite Consent.     (b)  
The Supervisory Board shall appoint a first ranked investment bank for the
purpose of carrying out such IPO as sponsoring bank / lead manager and shall
promptly notify the Direct Parties of its choice.

- 110 -



--------------------------------------------------------------------------------



 



  (c)   The Parties shall cooperate in good faith in order to complete the IPO
as soon as reasonably practicable and shall procure that their nominees on the
Supervisory Board approve any decisions as may be required by Law.     (d)   The
Supervisory Board shall, after consultation of the Executive Committee,
determine with the sponsoring bank (i) the definitive offering price for the
Shares in the IPO and (ii) the number of new Shares to be issued by the Company
(the “New Offered Shares”), if any, and the number of existing Shares proposed
to be included in the IPO (the “Existing Offered Shares”), in accordance with
applicable Laws and regulations.     (e)   The Supervisory Board shall notify
each Direct Party of the number of New Offered Shares and the number of Existing
Offered Shares that may be sold pursuant to the IPO and the proposed offering
price and each Direct Party shall have the right to sell pursuant to such IPO a
number of Shares equal to the product of (i) the number of the Existing Offered
Shares and (ii) the fraction having as its numerator (x) the number of Shares
held by such Direct Party on a Fully Diluted Basis (prior to any conversion of
the Subordinated Convertible Bonds) and as its denominator (y) the total number
of Shares on a Fully Diluted Basis (prior to any conversion of the Subordinated
Convertible Bonds) prior to the issue of any New Offered Shares, subject to the
customary lock-up agreements that may be required by the sponsoring bank(s)
and/or the Governmental Authority monitoring the chosen Eligible Stock Exchange.
    (f)   The Parties shall cooperate in good faith in order to enter into any
underwriting and offering agreements which are required or customary for an IPO,
and hereby acknowledge and agree that such agreements may include lock-up
undertakings. It is specified that any undertakings under such agreements shall
not be more restrictive for the Willis Parties than for the Financial Investors.
    (g)   It is expressly agreed that it is the common intention of the Parties
that the Company shall be the Group Company to be listed if the Supervisory
Board decides to launch an IPO.     (h)   To the extent possible pursuant to
applicable Laws, the Direct Parties undertake to take all Applicable Actions to
merge the Lucas Parties into the Company in order to allow the Lucas
Shareholders to take part to the IPO as if they were the direct owners of
Securities, provided that:

  (i)   none of the Lucas Parties is a Defaulting Party;     (ii)   there are no
significant liability on the balance sheet of any of the Lucas Parties;    
(iii)   the Lucas Shareholders make any reasonable representations and
warranties as may be required by the Company with respect to the conduct of the
business of the Lucas Parties (including the place of effective management of
the Lucas Parties or the compliance by the Lucas Parties with their tax
obligations);

- 111 -



--------------------------------------------------------------------------------



 



  (iv)   the Lucas Parties undertake to indemnify the Company for any loss
resulting from undisclosed liabilities of the Lucas Parties or from a breach or
inaccuracy of the above mentioned representations and warranties and such
obligation of indemnification shall be secured by cash collateral or a first
demand guarantee issued by a first rank bank; and     (v)   none of the Lucas
Parties is involved in litigation proceedings with a Third Party or a Lucas
Shareholders.

  (i)   All fees and expenses in relation to the IPO (whether achieved or not
achieved) shall be borne by the Company to the fullest extent permitted by
applicable Law.

14.   LUCAS PARTIES’ PUT OPTIONS   14.1   Conditions to the Put Options

  (a)   In the event that Mr. Patrick Lucas is appointed as President in
accordance with the provisions of Section 2.1, the Willis Parties, on the one
hand, and the Financial Investors, on the other hand, (each, a “Put Options
Grantor”) undertake to grant for the benefit of each Lucas Party put options
(collectively, the “Put Options”), pursuant to which each Lucas Party shall have
the right (but not the obligation) to request the Transfer of all (and not part)
of its Put Securities to each Put Options Grantor, in proportion to their
respective Imputed Holdings and in accordance with the terms and conditions set
forth in this Section 14, it being specified that the obligations of the Willis
Parties under this Section 14 shall be irrevocably guaranteed by Willis Parent
and that the obligations of TeamCo under this Section 14, in its capacity as
Financial Investor, shall be irrevocably guaranteed by the Original Financial
Investors.     (b)   The Put Options are only exercisable in case of a Cessation
without Cause.     (c)   Each Lucas Party accepts the Put Options as options
only, without any undertaking or obligation to exercise the Put Options.

14.2   Determination of the Base Put Value and Prices

  (a)   In case of a Cessation without Cause, the Lucas Parties may at any time
within fifteen (15) Business Days following the date of such Cessation send a
written request to each Put Options Grantor and the Company in order to obtain
the calculation of the Base Put Value and Prices by the Agreed 1592 Arbitrator,
it being specified that for the purposes of the determination of the Base Put
Value and Prices, the Company shall provide the Agreed 1592 Arbitrator with the
appropriate Annual Accounts, unaudited accounts of the Company and Bidco and/or
GSC’s accounts as required under Schedule 1B.

- 112 -



--------------------------------------------------------------------------------



 



  (b)   In the event that the Lucas Parties do not request a calculation of the
Base Put Value and Prices within fifteen (15) Business Days following the date
of a Cessation without Cause, they shall be deemed to have irrevocably waived
their right to exercise the Put Options.     (c)   Should the Lucas Parties
request such calculation within the fifteen (15) Business Day-period referred to
in Paragraph (b) above, the Base Put Value and Prices shall be determined by the
Agreed 1592 Arbitrator.     (d)   Should the Agreed 1592 Arbitrator be unable or
not willing to perform this mission, an Appointed 1592 Arbitrator shall be
appointed by the Président of the Nanterre Commercial Court (Tribunal de
commerce) at the request of any of the Lucas Parties or any of the Put Options
Grantors, whichever is the most diligent.     (e)   The 1592 Arbitrator shall
determine the Base Put Value and Prices per type of Put Security within forty
five (45) Business Days from his appointment and shall promptly and
simultaneously notify the Lucas Parties and all of the Put Options Grantors
thereof. This period for delivering a written report may be extended for up to
thirty (30 Business Days for good cause by the mutual written consent of the
Lucas Parties and the Put Options Grantors or by the 1592 Arbitrator at his sole
discretion.     (f)   In the absence of fraud or manifest error, the Base Put
Value and Prices (including each item of the Base Put Equity Value other than
“C” and the multiples K1 and K2) shall be final and binding upon the Lucas
Parties and the Put Options Grantors. The Lucas Parties shall, and the Put
Options Grantors shall, and shall take all Applicable Actions to cause the
Company to, cooperate in good faith and furnish to the 1592 Arbitrator, as the
case may be, any information and documents which such 1592 Arbitrator may
reasonably require in connection with his mission.

14.3   Exercise of the Put Options.

  (a)   At any time during a three month-period following the determination of
the Base Put Value and Prices by the 1592 Arbitrator in accordance with
Section 14.2 (the “Put Options Exercise Period”), the Lucas Parties shall have
the right (but not the obligation) to exercise all (and not part of) the Put
Options with respect to all (and not part of) their Put Securities.     (b)   It
is expressly agreed that the Lucas Parties are not authorized to exercise a Put
Option without simultaneously exercising all other Put Options.     (c)   The
Lucas Parties shall exercise their Put Options by delivering a notice to each
Put Options Grantor within the Put Options Exercise Period, failing which they
shall be deemed to have irrevocably waived their rights under the Put Options
and the Put Options will be null and void.

- 113 -



--------------------------------------------------------------------------------



 



14.4   Completion of the Transfers upon exercise of the Put Options.

  (a)   In case of exercise by the Lucas Parties of the Put Options in
accordance with the terms of this Section 14, the Lucas Parties shall Transfer
title to the Put Securities within twenty (20) Business Days following the
receipt of the exercise notice referred to in Section 14.3(c) or at such later
date as may be necessary to obtain any authorization or consent by a
Governmental Authority (the “Put Options Completion Date”) and the following
provisions of this Section 14.4 shall apply.     (b)   Should an authorization
or consent by a Governmental Authority be necessary under applicable Laws:

  (i)   the Put Options Grantors shall prepare and file as promptly as
reasonably practicable after the receipt of the exercise notice referred to in
Section 14.3(c) all necessary application, notices or requests with a view of
obtaining such authorization or consent within eight (8) months as from the
receipt of the exercise notice referred to in Section 14.3(c);     (ii)   the
Company shall, and shall cause the other Group Companies to, fully cooperate
with the Put Options Grantors and to supply as promptly as practicable any
information or documentation with respect to the Group Companies that may be
requested by any competent Governmental Authority;     (iii)   The Put Options
Grantors shall keep the Lucas Parties and the Company regularly informed of the
processing of these filings and promptly inform the Lucas parties and the
Company if they become aware of anything that could result in the obtaining of
such authorization or consent being delayed or denied;     (iv)   the Put
Options Completion Date shall not occur later than ten (10) Business Days
following the day on which such authorization is obtained or deemed to be
obtained pursuant to Applicable Laws;     (v)   such authorization or consent
shall be deemed not to have been obtained if it is obtained subject to the
implementation of certain commitments of the Willis Entities or of the Financial
Investors or their Affiliates (for instance, divestiture of activities);    
(vi)   if (A) such authorization or consent is not obtained or is deemed not to
have been obtained pursuant to Paragraph (v) above or has not been obtained or
deemed to have been so obtained pursuant to Applicable Laws within six
(6) months as from the receipt of the exercise notice referred to in
Section 14.3(c) because there are market overlaps between the Group Companies,
on the one hand, and the Willis Entities or the Financial Investors and their
Affiliates, on the other hand, the Put Options granted by the Put Options
Grantor with market overlaps shall lapse and such Put Options Grantor shall be
under no obligation to acquire its portion

- 114 -



--------------------------------------------------------------------------------



 



      of the Put Securities but the other Put Options Grantor shall remain bound
to purchase its portion of the Put Securities subject to obtaining, if
necessary, another authorization or consent from the competent Governmental
Authority;

  (vii)   if the Put Options Grantor with no market overlap is not authorized or
deemed to be authorized to complete the acquisition of its portion of the Put
Securities by the competent Governmental Authority pursuant to applicable Laws
within twelve (12) months as from the receipt of the exercise notice referred to
in Section 14.3(c), the Put Options granted by the Put Options Grantor with no
market overlap shall lapse and the Put Options Grantor with no market overlap
shall be under no obligation to acquire its portion of the Put Securities;    
(viii)   if, as a result of the foregoing, all or part of the Securities held by
the Lucas Parties are not Transferred to the Put Options Grantors, a Final Put
Equity Value (the “Frozen Value”) shall be calculated in accordance with
Section 14.7 as if a Full Exit was completed twelve (12) months as from the
receipt of the exercise notice referred to in Section 14.3(c) (the “Frozen
Date”);     (ix)   in order to calculate this Frozen Value in accordance with
the Schedule 1B, the Lucas Parties shall select and appoint an Expert and the
Put Option Grantors which were not authorized to acquire their portion of the
Securities held by the Lucas Parties shall jointly select and appoint an Expert
within five (5) Business Days as from the Frozen Date;     (x)   the price of
each type of non Transferred Security (the “Frozen Prices”) shall be calculated
in accordance with the rules set forth in Section 8 on the basis of a Global
Valuation equal to the Frozen Value;     (xi)   in the context of a subsequent
Full Exit, the Lucas Parties shall be allowed to Transfer their Securities which
were not Transferred to the Put Options Grantors despite the exercise of the Put
Options for their Frozen Prices;     (xii)   if those Frozen Prices exceed the
price that the Lucas Parties should have obtained for their Securities in the
context of the Full Exit, this difference shall be deducted, in proportion to
their respective Imputed Holdings, from the price to be paid to the Put Options
Grantor(s) which was(were) not authorized to purchase Securities upon exercise
of the Put Options;     (xiii)   if those Frozen Prices are below the price that
the Lucas Parties should have obtained for their Securities in the context of
the Full Exit, this difference shall be paid, in proportion to their respective
Imputed Holdings, to the Put Options Grantor(s) which was(were)

- 115 -



--------------------------------------------------------------------------------



 



      not authorized to purchase Securities upon exercise of the Put Options;
and

  (xiv)   in order to give full effect to the foregoing, or every act of
Transfer in the context of a Full Exit will as far as possible contain all
useful provisions to permit the payment of the Frozen Prices to the Lucas
Parties in consideration for their remaining Securities; in any event (i.e.,
even in the absence of express provision in such act), the Lucas Parties and the
Put Options Grantors agree, for themselves, to take all necessary action to this
effect and will proceed between them to conclude all agreements, all movements
of funds and as the case may be all transfers of Securities which are necessary.

  (c)   On the Put Options Completion Date, each Lucas Party shall deliver to
each Put Options Grantor transfer forms (ordre de mouvement) with respect to the
Put Securities respectively Transferred to each of them. In case of failure to
deliver all of such forms, the Lucas Parties shall be deemed to have abandoned
the contemplated Transfer and to have waived their rights under the Put Options.
    (d)   The Lucas Parties shall only represent and warrant to each of the Put
Options Grantors as of the Put Options Completion Date that they have good title
to their Put Securities, and that the Put Securities are validly issued and free
and clear from any Encumbrances.     (e)   The Lucas Parties shall not receive
any consideration for their Put Securities on the Put Options Completion Date.
The payment of the consideration for the Put Securities shall always be made
after completion of a Full Exit in accordance with Section 14.7.     (f)   Each
Put Options Grantor shall deliver to the Lucas Parties, on the Put Options
Completion Date, pledges (nantissement de compte de titres) on the Put
Securities to the benefit of the Lucas Parties, in order to secure the payment
of the consideration for such Put Securities according to Sections 14.5 and
14.7. These pledges shall rank after the pledges on the Put Securities to be
granted to the benefit of the Finance Parties pursuant to the Finance Documents
and shall be automatically released in case of enforcement of the pledges on the
Put Securities granted to the Finance Parties.

14.5   Final consideration for the Put Securities

  (a)   Subject to Section 14.6 and Paragraph (b) of this Section 14.5, the
final consideration to be paid by the Put Options Grantors for each Put Security
upon exercise of the Put Options shall be equal to the Final Put Price of such
type of Put Security.     (b)   In the event that, for any reason whatsoever, no
Full Exit has been completed when this Agreement terminates, the Put Options
Grantors shall pay to the Lucas Parties, for each Put Security, the Base Put
Price of such type of Put Security by wire transfer of immediately available
cleared funds

- 116 -



--------------------------------------------------------------------------------



 



      within twenty (20) Business Days as from the termination of this
Agreement.

14.6   Earn out

  (a)   In the event of the exercise of the Put Options due to a Cessation
without Cause and in case of a Full Exit paid in cash or Cash Equivalent within
a nine (9) month-period from the Cessation, each of the Lucas Parties shall have
the right to receive an earn-out (the “Put Earn-Out”) equal to the difference
between:

  (i)   the price that such Lucas Party would have received for its Put
Securities if it had participated in such Full Exit, after deduction of its
share of fees and expenses calculated in accordance with Section 7.2(f) above
and deduction, as the case may be, of an amount (the “Put Escrow Amount”) equal
to the product of (A) the maximum liability specified in respect of the
representations and warranties, if any, granted to the Transferee pursuant to
such Full Exit, and (B) the pro-rata share of such representations and
warranties for which it would have been responsible if it had participated in
such Full Exit (such pro-rata share being calculated in accordance with
Section 7.2(f)); and     (ii)   the price to be paid to such Lucas Party
pursuant to Section 14.5(a).

  (b)   the Put Escrow Amount will be paid on the date of completion of the Full
Exit to those of the Lucas Parties who provide the Put Options Grantors with
first demand guarantees from first rank banks for the same amount.     (c)  
Except for the Lucas Parties who provide the Put Options Grantors with first
demand guarantees, each Put Escrow Amount shall be deposited with an escrow
account opened in the books of a first rank bank for a duration as long as the
longest time limitation regarding the representations and warranties granted to
the Transferee pursuant to the Full Exit.     (d)   If the Put Options Grantors
are obliged to indemnify the Transferee pursuant to the agreement relating to
the Full Exit, they are expressly authorized, with respect to each of the Lucas
Parties and in proportion to their respective Imputed Holdings, to call under
the first demand guarantee or to take from the escrow account, as the case
maybe, an amount corresponding to the product of (A) the amount of the evidenced
loss suffered by the Transferee and (B) the share for which such Lucas Party
would have been responsible if it had participated to the Full Exit.     (e)  
At the expiry of the longest time limitation regarding the representations and
warranties granted to the Transferee pursuant to the Full Exit, each first
demand guarantee shall be released, each escrow account shall be released and
the sums (including any interests and/or gains thereon) remaining on this
account after payments made in accordance with Paragraph (d) above shall be paid
to the Lucas Parties.

- 117 -



--------------------------------------------------------------------------------



 



  (f)   When held in escrow, each Put Escrow Amount shall be invested in liquid
and short-term investment.     (g)   The Put Options Grantors shall use their
commercially reasonable efforts to mitigate any claim or liability asserted by
the Transferee pursuant to a Full Exit.

14.7   Determination of the Final Put Value and Prices and payment of the
consideration for the Put Securities

  (a)   In the event that Willis has not delivered Confirming Notifications or
in the event that the Call Options or the Willis Put Options have not been
exercised, the Put Options Grantors shall jointly notify the Lucas Parties of
the possibility of a Full Exit at least thirty (30) Business Days prior to the
completion of such Full Exit. Within five (5) Business Days as from such
notification, the Lucas Parties shall select and appoint an Expert and the Put
Options Grantors shall jointly select and appoint an Expert in order to perform
the mission described in Schedule 1B.     (b)   The Put Options Grantors shall
jointly notify the Lucas Parties of the occurrence of the completion of a Full
Exit at least ten (10) Business Days prior to such completion (the “Full Exit
Notice”).     (c)   The Full Exit Notice shall include the Put Options Grantors’
calculation of the Final Put Value and Prices and, as the case may be, the Put
Earn-Out and the Put Escrow Amount and shall be accompanied by all the
supporting documentation (including the reports of the Experts, if any).     (d)
  The Lucas Parties may request a verification of such calculation by sending a
notice of verification to the Put Options Grantors within fifteen (15) Business
Days following the receipt of the Full Exit Notice. If no notice of verification
has been received by the Put Options Grantors within this fifteen (15) Business
Day-period, the Final Put Value and Prices and, as the case may be, the Put
Earn-Out and the Put Escrow Amount determined by the Put Options Grantors shall
be final and binding upon the Lucas Parties and each Put Options Grantor shall
pay to the Lucas Parties the Final Put Price for each of their Put Securities
and the Put Earn-Out by wire transfers of immediately cleared funds within two
(2) Business Days of the first payment in cash or Cash Equivalent to be received
by such Put Options Grantor pursuant to the Full Exit described in the Full Exit
Notice. In any case, the Put Escrow Amount shall be paid or released pursuant to
Section 14.6.     (e)   If one of the Lucas Parties delivers a notice of
verification in due time, the Final Put Value and Prices and, as the case may
be, the Put Earn-Out and the Put Escrow Amount shall be determined by the Agreed
1592 Arbitrator. Should the Agreed 1592 Arbitrator be unable or not willing to
perform this mission, an Appointed 1592 Arbitrator shall be appointed by the
Président of the Nanterre Commercial Court (Tribunal de commerce) at the request
of

- 118 -



--------------------------------------------------------------------------------



 



      the Lucas Parties or any of the Put Options Grantors, whichever is the
most diligent.

  (f)   The 1592 Arbitrator shall determine the Final Put Value and Prices and,
as the case may be, the Put Earn-Out and the Put Escrow Amount within forty five
(45) Business Days from his appointment and shall promptly and simultaneously
notify the Lucas Parties and the Put Options Grantors thereof. This period for
delivering a written report may be extended for up to thirty (30) Business Days
for good cause by the mutual written consent of the Lucas Parties and the Put
Options Grantors or by the 1592 Arbitrator at its sole discretion. In the
absence of fraud or manifest error, the 1592 Arbitrator’s decision shall be
final and binding upon the Lucas Parties and the Put Options Grantors.     (g)  
The Lucas Parties shall, and the Put Options Grantors shall, and shall take all
Applicable Actions to cause the Company to, cooperate in good faith and furnish
to the 1592 Arbitrator, as the case may be, any information and documents which
such 1592 Arbitrator may reasonably require in connection with his mission.    
(h)   Each Put Options Grantor shall pay to the Lucas Parties the Final Put
Price for each of their Put Securities and the Put Earn-Out by wire transfers of
immediately cleared funds within two (2) Business Days of the latest of:

  (i)   the first payment in cash or Cash Equivalent to be received by such Put
Options Grantor pursuant to the Full Exit described in the Full Exit Notice; and
    (ii)   the determination by the 1592 Arbitrator of the Final Put Value and
Prices; and

  (i)   In any case, the Put Escrow Amount shall be paid or released pursuant to
Section 14.6.

14.8   Sale of securities issued by the Lucas Parties

  (a)   Subject to Paragraph (d) of this Section 14.8, if the Lucas Parties have
duly exercised their Put Options pursuant to this Section 14, the Lucas
Representative may opt (by notification delivered to the Put Options Grantors
within five (5) Business Days following the delivery by the Lucas Parties of
exercise notice mentioned in Section 14.3(c)) for the Transfer by the Lucas
Shareholders of all their Lucas Securities to the Put Options Grantors instead
of the Transfer by the Lucas Parties of all their Put Securities to the Put
Options Grantors, as if the Lucas Shareholders were the direct owners of the Put
Securities held by the Lucas Parties.     (b)   Subject to the conditions set
forth in this Section 14.8, the Put Options Grantors shall use their best
endeavors to allow such a direct exit either:

  (i)   by acquiring the Lucas Securities in proportion to their respective
Imputed Holdings, provided that:

- 119 -



--------------------------------------------------------------------------------



 



  (A)   the Lucas Parties shall previously create Lucas Parties organized under
the Laws of France and complete among Lucas Parties Transfers of Put Securities
so that the Lucas Parties organized under the Laws of France hold the number of
Put Securities which shall be purchased by the Financial Investors and the Lucas
Parties organized under the Laws of other jurisdictions hold the number of Put
Securities which shall be purchased by the Willis Parties,     (B)   the
Financial Investors shall acquire the Lucas Securities issued by the Lucas
Parties organized under the Laws of France, and     (C)   the Willis Parties
shall acquire the Lucas Securities issued by the Lucas Parties organized under
the Laws of other jurisdiction;

  (ii)   or, to the extent possible under applicable Laws, by merging the Lucas
Parties into the Company in which case the Put Options Completion shall be
delayed in order to implement such mergers prior to it, it being specified that
the other Direct Parties undertake, to the extent permitted by applicable Laws,
to take all Applicable Actions in order to approve such mergers.

  (c)   If the alternative set forth in Paragraph (b)(i) of this Section 14.8
can be implemented:

  (i)   the price to be paid by a Put Option Grantor for the Lucas Securities
issued by a Lucas Party shall be calculated by Transparency on the basis of the
Final Put Price of each of the Put Securities held by such Lucas Party
increased, as the case may be, by the portion of the Put Earn-Out to be paid in
relation to such Put Securities;     (ii)   each of the Lucas Shareholders shall
be bound to sell their Lucas Securities to the appropriate Put Options Grantor;
and     (iii)   each Put Options Grantor shall deliver, on the Put Options
Completion Date, to each of the Lucas Shareholders a pledge (nantissement de
compte de titres) on the Put Securities sold by such Lucas Shareholder to such
Put Options Grantor, in order to secure the payment of the consideration for
such Put Securities according to Paragraph (i) above.

  (d)   The rights of the Lucas Shareholders under this Section 14.8 shall not
apply if:

  (i)   any of the Lucas Parties is a Defaulting Party; or     (ii)   there are
significant liabilities on the balance sheet of any of the Lucas Parties; or

- 120 -



--------------------------------------------------------------------------------



 



  (iii)   the Lucas Shareholders refuse to make any reasonable and customary
representations and warranties which may be required by the Willis Put Grantors
or the Company to the conduct of the business of the Lucas Parties (including
the place of effective management of the Lucas Parties or the compliance by the
Lucas Parties with their tax obligations); or     (iv)   the Lucas Parties
refuse to undertake to indemnify the Willis Put Grantors or the Company for any
loss resulting from undisclosed liabilities of the Lucas Parties or from a
breach or inaccuracy of the above mentioned representations and warranties or to
secure such obligation of indemnification by cash collateral or a first demand
guarantee issued by a first rank bank; or     (v)   Any of the Lucas Securities
is not delivered to the Willis Put Grantors or exchanged against Securities.

14.9   Miscellaneous

  (a)   Each Put Options Grantor expressly acknowledges and agrees that forced
execution of the Put Options may be requested and hereby irrevocably waives its
right under Article 1142 of the French Civil Code (Code civil).     (b)   Should
the first payment in cash or Cash Equivalent received by a Put Options Grantor
pursuant to a Full Exit be insufficient to fulfill its payment obligations under
the Put Options, the said Put Options Grantor shall allocate in priority any
further payments in cash or Cash Equivalent received pursuant to a Full Exit to
the payment of the price for the Put Securities within (2) Business Days of each
further payment until its obligations under the Put Options and the Conditional
Sale are fulfilled.     (c)   The Lucas Parties shall have the same rank with
respect to the payment of the consideration for the Put Securities. Accordingly,
in the situation described in Paragraph (b) of this Section 14.8(a), each Put
Options Grantor shall allocate the cash or the Cash Equivalent it received among
the Lucas Parties pro-rata the price they are supposed to receive eventually for
their Put Securities in accordance with Section 14.7.     (d)   All fees
incurred by the 1592 Arbitrator in connection with his mission(s) under this
Section 14 shall be borne by the Lucas Parties and the Put Options Grantors
pro-rata to their respective Imputed Holdings.

- 121 -



--------------------------------------------------------------------------------



 



CHAPTER III
TRANSACTIONS ON CAPITAL

15.   ANTI-DILUTION PROTECTION.

  (a)   In the event that the Company proposes to issue any Shares or Securities
at any time following the date of this Agreement (the “New Securities”), each
Direct Party shall have the right, but not the obligation, to subscribe to such
New Securities for its pro-rata portion in the Company’s share capital
(calculated by dividing the number of Shares held by such Direct Party
immediately prior to the issuance of the New Securities by the number of all
outstanding Shares at that date), except for Securities issued (i) pursuant to a
stock option plan, within a global limit of one percent (1%) of the share
capital of the Company, (ii) upon conversion or exercise of any existing
Securities, or (iii) in connection with an IPO.     (b)   To this effect, no
later than thirty (30) Business Days prior to the consummation of such
transaction (the “New Issuance”), the Company shall deliver a written notice
(the “New Issuance Notice”) to each Direct Party, which shall set forth (i) the
date or dates on which such New Issuance is proposed to occur (which shall be no
earlier than thirty (30) Business Days from the date the New Issuance Notice is
delivered), (ii) the aggregate number of New Securities proposed to be issued,
(iii) the amount and form of the consideration for which the Company proposes to
issue such New Securities and (iv) the other terms and conditions of the New
Securities and the New Issuance.     (c)   Within fifteen (15) Business Days of
delivery of the New Issuance Notice, each Direct Party may elect to purchase
some or all of its pro rata portion of the New Securities by delivering a
written notice (a “New Issuance Election Notice”) setting forth the number of
New Securities representing some or all of such Direct Party’s pro rata portion
that such Direct Party agrees to subscribe for. If any Direct Party fails,
within such fifteen (15) Business Day period, to deliver a New Issuance Election
Notice, it shall be deemed to have waived its pre-emptive right to such New
Securities and the other Direct Parties shall have the right to purchase some or
all of the pro-rata portion of such failing Direct Party within an additional
fifteen (15) Business Day Period. If the total number of the Securities that the
other Direct Parties wish to subscribe for represents more than the pro-rata
portion of the failing Direct Party, each Direct Party shall subscribe for a
number of Securities determined in accordance with Section 12.1(c) mutatis
mutandis.

- 122 -



--------------------------------------------------------------------------------



 



16.   RECAPITALIZATION       In the event of a leveraged recapitalization, the
Vendors Bonds shall be repaid in priority, each holder of Vendors Bonds having
the right to have the same proportion of Vendors Bonds repaid.       If some of
the holders of Vendors Bonds do not wish to have their Vendors Bonds repaid, the
Direct Parties will take all Applicable Actions in order to allow the other
holders of Vendors Bonds to have a higher proportion of their Vendors Bonds
repaid.   17.   WILLIS CORREDURIA   17.1   Lump Sum Cash Payment

  (a)   The Willis Parties undertake to ensure that Willis Correduria shall pay
to the Group Companies holding Correduria Minority Shares no later than June 30,
2010 an extraordinary distribution (the “Lump Sum Cash Payment”) equal in
aggregate to eighty percent (80%) of the product of (i) the Correduria Ratio and
(ii) Willis Correduria’s consolidated reserves as at December 31, 2009.     (b)
  In that purpose, the Willis Parties shall ensure that the necessary
distributions by the Subsidiaries of Willis Correduria are made so that Willis
Correduria has, no later than June 30, 2010, a total amount of distributable
profits and/or reserves pursuant to applicable Laws at least equal to the Lump
Sum Cash Payment.     (c)   Willis Correduria’s consolidated reserves as at
December 31, 2009 shall be

  (i)   equal to the excess of (A) the sum of (x) Willis Correduria’s
consolidated reserves as at December 31, 2008 and (y) Willis Correduria’s
consolidated net results for the year 2009 over (B) the dividend to be paid in
2009 for the year 2008;     (ii)   based on Willis Correduria’s consolidated
audited financial accounts for the year 2009 prepared in accordance with Spanish
GAAP applied in a manner consistent with past practices; and     (iii)   no
lower than Willis Correduria’s consolidated reserves as at September 30, 2009 of
€59,000,000.

  (d)   For purely illustrative purposes, Schedule 17.1 sets forth a table which
illustrates the methodology to be applied in computing Willis Correduria’s
consolidated reserves as at December 31, 2009.     (e)   The Parties and the
Ancillary Parties other than the Willis Parties and Willis Parent expressly
acknowledge that neither Willis Parent nor any of the Willis Parties nor any of
the Willis Entities makes any representation or

- 123 -



--------------------------------------------------------------------------------



 



      warranty, whether express or implied, with respect to the future financial
or business prospects of Willis Correduria and its Subsidiaries and, in
particular, with regard to Willis Correduria’s consolidated net results for the
accounting year 2009 and for the following accounting years.

17.2   Distribution of Willis Correduria’s profits

  (a)   The Willis Parties undertake to ensure that, each accounting year,
Willis Correduria shall distribute to the Group Companies holding Correduria
Minority Shares an annual dividend (the “Correduria Annual Dividend”) equal in
aggregate to the product of (i) the Correduria Ratio and (ii) the net
consolidated results of Willis Correduria for the previous accounting year.    
(b)   In that purpose, the Willis Parties shall ensure that the necessary
distributions by the Subsidiaries of Willis Correduria are made so that Willis
Correduria has, each year, no later than June 30, a total amount of
distributable profits and/or reserves pursuant to applicable Laws at least equal
to the Correduria Annual Dividend.     (c)   Willis Correduria’s net
consolidated results shall be based on Willis Correduria’s consolidated audited
financial accounts prepared in accordance with Spanish GAAP applied in a manner
consistent with past practices.     (d)   The Correduria Annual Dividend shall
be paid each accounting year no later than June 30th.     (e)   The first
Correduria Annual Dividend shall be paid in 2011 on the basis of the 2010 Willis
Correduria’s consolidated audited financial accounts. The Correduria Annual
Dividend on the basis of the 2009 Willis Correduria’s consolidated audited
financial accounts shall be included in the Lump Sum Cash Payment.     (f)   If
the Call Options are exercised or if the Willis Put Options are exercised, the
Correduria Annual Dividend to be paid in 2015 on the basis of the 2014 Willis
Correduria’s consolidated audited financial accounts shall be included in the
“ICG 2015 Aggregate” of the Final Call Equity Value and be the last Correduria
Annual Dividend to be paid to the Group Companies pursuant to this Section 17.2.
    (g)   If the Call Options are waived by the Willis Parties in 2014 or if
neither the Call Options nor the Willis Put Options are exercised in 2015, the
last Correduria Annual Dividend to be paid to the Group Companies pursuant to
this Section 17.2 shall be the Correduria Annual Dividend to be paid on the year
of exercise of the Correduria Put or of the Correduria Call.     (h)   For
purely illustrative purposes, the following calculation illustrates what would
have been the Correduria Annual Dividend to be paid in 2009 based on the Willis
Correduira’s 2008 consolidated audited accounts:

- 124 -



--------------------------------------------------------------------------------



 



      Correduria Annual Dividend = Correduria Ratio x net consolidated results
for 2008
Correduria Annual Dividend = 23.0% x €17,317,229.00
Correduria Annual Dividend = €3,982,963.00

17.3   Correduria Put and Call

  (a)   Willis Europe shall have the right to purchase (the “Correduria Call”)
from Gras Savoye SA, GS Eurofinance and/or any other Group Company holding
Correduria Minority Shares, which shall have an option to sell (the “Correduria
Put”) to Willis Europe, all but not less than the Correduria Minority Shares in
accordance with the terms and conditions set forth in this Section 17.3.     (b)
  The Company undertakes to cause any Group Company which may hold Correduria
Minority Shares to comply with the Correduria Call.     (c)   Willis Europe
accepts the Correduria Call as an option only, without any undertaking or
obligation to exercise it. Gras Savoye SA, GS Eurofinance and the Company, on
behalf of any other Group Company which may hold Correduria Minority Shares,
accept the Correduria Put as an option only without any undertaking or
obligation to exercise it.     (d)   The Correduria Call and the Correduria Put
will be exercisable only if the Call Options and the Willis Put Options are not
exercised. Accordingly, the Correduria Call and the Correduria Put will be
exercisable at any time during an eighteen (18) month-period (the “Correduria
Exercise Period”) following:

  (i)   May 1st, 2014 if the Willis Parties do not send Confirming Notifications
pursuant to Section 10.3; or     (ii)   June 16, 2015, if the Willis Parties do
send Confirming Notifications but do not exercise the Call Options in 2015 and
the Willis Call Grantors do not exercise their Willis Put Options.

  (e)   Willis Europe shall exercise the Correduria Call by delivering a notice
to Gras Savoye SA, GS Eurofinance and any other Group Company holding Correduria
Minority Shares within the Correduria Exercise Period, failing which it shall be
deemed to have irrevocably waived its rights under the Correduria Call and the
Correduria Call will be null and void.     (f)   Gras Savoye SA, GS Eurofinance
and any other Group Company holding Correduria Minority Shares shall exercise
the Correduria Put by delivering a notice to Willis Europe within the Correduria
Exercise Period, failing which they shall be deemed to have irrevocably waived
their rights under the Correduria Put and the Correduria Put will be null and
void.     (g)   If the Correduria Call and the Correduria Put have not been
exercised yet on January 1st 2016, an Expert shall be selected and appointed by
the Willis Parties and an Expert shall be selected and appointed by the Company
no later than January 30, 2016

- 125 -



--------------------------------------------------------------------------------



 



  (h)   Upon exercise of the Correduria Call or upon exercise of the Correduria
Put, the consideration to be paid for all the Correduria Minority Shares shall
be equal to the product of (i) the Correduria Ratio and (ii) the Correduria
Equity Value (the “Correduria Price”).     (i)   The Correduria Equity Value
shall be calculated on the basis of the two last Willis Correduria’s
consolidated audited financial accounts available at the time of the exercise of
the Correduria Call or Correduria Put (i.e. N and N-1 Ebitda).     (j)   If
Willis Europe exercises the Correduria Call, its exercise notice shall include
its calculation of the Correduria Price and shall be accompanied by all the
supporting documentation (including the reports of the Experts, if any). If the
Correduria Put is exercised first, within fifteen (15) Business Days as from its
receipt of the last exercise notice, Willis Europe shall notify Gras Savoye SA,
GS Eurofinance and any other Group Company holding Correduria Minority Shares of
its calculation of the Correduria Price accompanied by all the supporting
documentation (including the reports of the Experts, if any).     (k)   Gras
Savoye SA, GS Eurofinance and any other Group Company holding Correduria
Minority Shares may request a verification of the calculation made by Willis
Europe by sending it a notice of verification within ten (10) Business Days
following the receipt of the calculation made by Willis Europe. If no notice of
verification has been received by Willis Europe within this ten (10) Business
Day-period, the Correduria Price shall be final and binding upon Gras Savoye SA,
GS Eurofinance and any other Group Company holding Correduria Minority Shares.  
  (l)   If any of Gras Savoye SA, GS Eurofinance and the other Group Companies
holding Correduria Minority Shares delivers a notice of verification in due
time, the Correduria Price shall be determined by the Agreed 1592 Arbitrator.
Should the Agreed 1592 Arbitrator be unable or not willing to perform this
mission, an Appointed 1592 Arbitrator shall be appointed by the Président of the
Nanterre Commercial Court (Tribunal de commerce) at the request of Willis Europe
or any of Gras Savoye SA, GS Eurofinance and the other Group Companies holding
Correduria Minority Shares, whichever is the most diligent.     (m)   The 1592
Arbitrator shall determine the Correduria Price within thirty (30) Business Days
from his appointment and shall promptly and simultaneously notify Willis Europe,
Gras Savoye SA, GS Eurofinance and any other Group Company holding Correduria
Minority Shares thereof. In the absence of fraud or manifest error, the 1592
Arbitrator’s decision shall be final and binding upon Willis Europe, Gras Savoye
SA, GS Eurofinance and any other Group Company holding Correduria Minority
Shares.     (n)   Willis Europe, Gras Savoye SA, GS Eurofinance and any other
Group Company holding Correduria Minority Shares shall, and Willis Europe shall
cause Willis Correduria to, cooperate in good faith and furnish to the 1592

- 126 -



--------------------------------------------------------------------------------



 



      Arbitrator, as the case may be, any information and documents which such
1592 Arbitrator may reasonable require in connection with his mission.

  (o)   The sale of the Correduria Minority Shares to Willis Europe shall be
completed ten (10) Business Days as from the date on which the Correduria Price
becomes final and binding. On such completion date:

  (i)   Gras Savoye SA, GS Eurofinance and any other Group Company holding
Correduria Minority Shares shall sign all documents and take all other actions
necessary under Spanish Laws to enable Willis Europe to become the registered
and beneficial owner of the Correduria Minority Shares; and     (ii)   Willis
Europe shall pay the Correduria Price by wire transfers of immediately cleared
funds to the account(s) designated by the Company five (5) Business Days prior
to such completion date.

  (p)   All Correduria Minority Shares sold pursuant to this Section 17.3 shall
be sold with full title guarantee, free and clear from any Encumbrance and with
all rights attaching to the Correduria Minority Shares on the date of
completion.     (q)   Willis Europe may substitute any Willis Entity as
beneficiary of the Correduria Call or as grantor of the Correduria Put, the
obligations of Willis Europe, any other Willis Parties and any substituted
Willis Entity under this Section 17.3 being irrevocably guaranteed by Willis
Parent.     (r)   Willis Europe, Gras Savoye SA, GS Eurofinance and the Company
on behalf of any other Group Company holding Correduria Minority Shares
expressly acknowledge and agree that forced execution of the Correduria Call and
the Correduria Put may be requested and hereby irrevocably waive their rights
under Article 1142 of the French Civil Code (Code civil).     (s)   All fees
incurred by the 1592 Arbitrator in connection with his mission under this
Section 17.3 shall be borne:

  (i)   where the Correduria Price determined by the 1592 Arbitrator is equal or
lower to the Correduria Price calculated by Willis Europe, by the Group
Companies; and     (ii)   where the Correduria Price determined by the 1592
Arbitrator exceeds the Correduria Price Calculated by Willis Europe, by Willis
Europe.

- 127 -



--------------------------------------------------------------------------------



 



CHAPTER IV
MISCELLANEOUS

18.   COMPLIANCE WITH LAWS       The Direct Parties will use their respective
best endeavors to procure that the Group shall comply with all applicable Laws.
  19.   NON COMPETE AND NON SOLICITATION       The covenants and undertakings of
the Parties under this Section 19 are made for the sole benefit of the Company,
who accepts such benefit by signing this Agreement. By signing this Agreement,
the Company also accepts to be bound by its covenants and undertakings made for
the benefit of Willis Parent under this Section 19.   19.1   Willis Parties’
Undertakings

  (a)   As long as the Willis Parties hold Securities and, thereafter, for a
period ending on the second anniversary of the termination of their holding of
Securities, the Willis Parties and Willis Parent shall not, and Willis Parent
shall cause the other Willis Entities not to, with respect to territories where
Group Companies have operations and in which the Willis entities do not already
have operations, set up, buy or establish, directly or through any of their
Affiliates, for themselves or on behalf of or in conjunction with any Person, as
a director, shareholder, partner, investor, advisor, consultant or otherwise,
competing Business Activities, provided that if the Control of the Company is
acquired by a Competitor prior to the second anniversary of the termination of
Willis Parties’ holding of Securities, upon completion of this change of
Control, the Willis Parties and Willis Parent shall be automatically released
from their undertakings under this Paragraph (a) and, therefore, subject to
Paragraph (c) below, the Willis Entities shall have the right to set up a new
business in any country where the Group Companies carry out their Business
Activities.     (b)   Notwithstanding the foregoing and any other provision to
the contrary, in the event that a Competitor takes over Control of Willis
Parent, prior to the second anniversary of the termination of Willis Parties’
holding of Securities, this Competitor and the Persons who already were such
Competitor’s Affiliates prior to the completion of this change of Control, shall
not be regarded as Willis Entities for the purposes of this Section 19.
Accordingly, the Willis Parties shall not be responsible under Paragraph (a) of
this Section 19.1 if, after completion of this change of Control of Willis
Parent, this Competitor and the Persons who already were such Competitor’s
Affiliates prior to the completion of such change of Control, engage or continue
to participate in any Business Activities in any country where the Group
Companies carry out their Business Activities, provided that, for a period
ending on the second anniversary of the termination of

- 128 -



--------------------------------------------------------------------------------



 



      Willis Parties holding of Securities, this Competitor and the Persons who
already were such Competitor’s Affiliates prior to the completion of such change
of Control, do not, directly or through any of their Affiliates, whether for
their account or for the account of any other Person, solicit or endeavor to
entice away from the Group Companies any Person:

  (i)   who is employed by or otherwise engaged to perform services for the
Group Companies; or     (ii)   who is or was within the most recent twelve
(12) month period, a customer or a client of the Group Companies;     (iii)   in
particular, by attempting to influence, persuade or induce the above mentioned
Persons to give up employment or a business relationship with the Group
Companies.

  (c)   As long as the Willis Parties hold Securities and, thereafter, for a
period ending on the second anniversary of the termination of their holding of
Securities, and for the avoidance of doubt even in the case where the Control of
the Company is acquired by a Competitor, the Willis Parties and Willis Parent
shall not, and Willis Parent shall cause the other Willis Entities not to,
directly or through any of their Affiliates, whether for their account or for
the account of any other Person, solicit or endeavor to entice away from the
Group Companies any Person (i) who is employed by or otherwise engaged to
perform services for the Group Companies or (ii) who is or was within the most
recent twelve (12) month period, a customer or a client of the Group Companies,
in particular by attempting to influence, persuade or induce the above mentioned
Persons to give up employment or a business relationship with the Group
Companies.     (d)   For the avoidance of doubt, notwithstanding Section 20.10,
in case of termination of this Agreement as a result of the completion of all
the Transfers resulting from the exercise by Willis of its Call Options or the
exercise by the Willis Call Grantors of the Willis Put Options in accordance
with Section 10, the undertakings of Willis Parent and the Willis Parties under
this Section 19.1 shall automatically terminate.

19.2   Reciprocal Obligations of Willis Parent and the Company

  (a)   if the Control of the Company is acquired by a Competitor and the Willis
Parties have ceased to hold Securities prior to, or in the context of, this
change of Control:

  (i)   Willis Parent shall, and shall cause the Willis Entities to, continue to
service the clients of the Group Companies in accordance with the Willis Global
Network Rules, unless directed not to do so by those clients, for a period
ending on the first anniversary of the termination of Willis Parties’ holding of
Securities;     (ii)   The Company shall, and shall cause the Group Companies
to, continue to service the clients of the Willis Entities in accordance

- 129 -



--------------------------------------------------------------------------------



 



      with the Willis Global Network Rules, unless directed not to do so by
those clients, for a period ending on the first anniversary of the termination
of Willis Parties’ holding of Securities.

  (b)   If the Willis Parties cease to hold Securities and the Control of the
Company is not acquired by a Competitor:

  (i)   Willis Parent shall allow the Group Companies to remain members of the
Willis Global Network in accordance with the Willis Global Network Rules for a
period ending on the second anniversary of the termination of Willis Parties’
holding of Securities;     (ii)   if the Group Companies wish to leave the
Willis Global Network before the second anniversary of the termination of Willis
Parties’ holding of Securities, the Company shall give a minimum of twelve (12)
months prior written notice to Willis Parent;     (iii)   for a period ending on
the earlier of the second anniversary of the termination of Willis Parties’
holding of Securities or the expiration date of the above mentioned notice
period, Willis Parent shall, and shall cause the Willis Entities to, continue to
service the clients of the Group Companies in accordance with the Willis Global
Network Rules, unless directed not to do so by those clients;     (iv)   for a
period ending on the earlier of the second anniversary of the termination of
Willis Parties’ holding of Securities or the expiration date of the above
mentioned notice period, the Company shall, and shall cause the Group Companies
to, continue to service the clients of the Willis Entities in accordance with
the Willis Global Network Rules, unless directed not to do so by those clients;

  (c)   In the event that a Willis Entity acquires the Control of an Entity
which has Subsidiaries established in territories where the Group Companies are
established on the date hereof, to the extent that it is reasonably practicable,
Willis Parent and the Company will use their best endeavors to ensure that the
interests in such Subsidiaries are purchased by the appropriate Group Companies
for a reasonable market value, at all times ensuring that such action complies
fully with any applicable competition Laws. When the Supervisory Board is
consulted on a transaction whereby a Willis Entity would sell part or all of its
interest in a competing Subsidiary to a Group Company in accordance with this
Paragraph (c), Class 1A Members shall have no voting rights.     (d)   In the
event that a Group Company acquires the Control of an Entity which has
Subsidiaries carrying out Business Activities in countries where the Willis
Entities are carrying out Business Activities on the date hereof, to the extent
that it is reasonably practicable, Willis Parent and the Company will use their
best endeavors to ensure that the interests in such Subsidiaries are purchased
by the appropriate Willis Entities for a reasonable market value,

- 130 -



--------------------------------------------------------------------------------



 



      at all times ensuring that such action complies fully with any applicable
competition Laws.

19.3   Financial Investors’ Undertakings

  (a)   As long as a Financial Investor holds Securities, it shall not, directly
or through its Affiliates, with respect to territories where Group Companies
have operations, participate or engage, as a shareholder or investor in any
Entity carrying Business Activities in competition with the Group and
representing more than 10% of the consolidated turnover of the Group, without
giving the Company a right of first refusal (droit de préférence) to proceed
with any such acquisition on same terms and conditions.     (b)   As long as a
Financial Investor holds Securities and, thereafter, for a period ending on the
second anniversary of the termination of its holding of Securities, each
Financial Investor shall not, directly of through one of its Affiliates carrying
out Business Activities in competition with the Group and representing more than
10% of the consolidated turnover of the Group (except if the Company has not
exercised its right of first refusal, as stated in Paragraph (a)of this
Section 19.3), solicit or endeavor to entice away from the Group Companies any
Person (i) who is employed by or otherwise engaged to perform services for the
Group Companies or (ii) who is or was within the most recent twelve (12) month
period, a customer or a client of the Group Companies, in particular by
attempting to influence, persuade or induce the above mentioned Persons to give
up employment or a business relationship with the Group Companies.

19.4   Lucas Parties’ Undertakings

  (a)   As long as the Lucas Parties are holding Securities and, thereafter, for
a period ending on the second anniversary of the termination of their holding of
Securities, they undertake, and shall cause the Lucas Shareholders, not to
participate or engage, directly or through any of their Affiliates, for
themselves or on behalf of or in conjunction with any Person, as an executive,
director, shareholder, partner, investor, advisor, consultant or otherwise in
any Business Activities (other than duties within the Group Companies).     (b)
  Notwithstanding the foregoing, Mr. Patrick Lucas shall be entitled to accept
appointment, solely in a non-executive capacity, as a member of the board or
supervisory board of an insurance company in France, provided always that the
principal business of such insurance company is not the conduct of Business
Activity.     (c)   As long as the Lucas Parties are holding Securities and,
thereafter, for a period ending on the second anniversary of the termination of
their holding of Securities, they further undertakes, and shall cause the Lucas
Shareholders, not to, directly or through any of their Affiliates, whether for
their account or for the account of any other Person, solicit or endeavor to
entice away from the Group Companies any Person (i) who is employed by

- 131 -



--------------------------------------------------------------------------------



 



      or otherwise engaged to perform services for the Group Companies or
(ii) who is or was within the most recent twelve (12) month period, a customer
or a client of the Group Companies, in particular by attempting to influence,
persuade or induce the above mentioned Persons to give up employment or a
business relationship with the Group Companies.

19.5   Gras Parties’ Undertakings

  (a)   As long as the Gras Parties are holding Securities and, thereafter, for
a period ending on the second anniversary of the termination of their holding of
Securities, they undertake, and shall cause the Gras Shareholders, not to
participate or engage, directly or through any of their Affiliates, for
themselves or on behalf of or in conjunction with any Person, as an executive,
director, shareholder, partner, investor, advisor, consultant or otherwise in
any Business Activities (other than duties within the Group Companies).     (b)
  As long as the Gras Parties are holding Securities and, thereafter, for a
period ending on the second anniversary of the termination of their holding of
Securities, they further undertakes, and shall cause the Gras Shareholders, not
to, directly or through any of their Affiliates, whether for their account or
for the account of any other Person, solicit or endeavor to entice away from the
Group Companies any Person (i) who is employed by or otherwise engaged to
perform services for the Group Companies or (ii) who is or was within the most
recent twelve (12) month period, a customer or a client of the Group Companies,
in particular by attempting to influence, persuade or induce the above mentioned
Persons to give up employment or a business relationship with the Group
Companies.

19.6   Other Parties’ Undertakings

  (a)   As long as a Direct Party (other than the Willis Parties, the Financial
Investors, the Lucas Parties and the Gras Parties) is holding Securities, it
undertakes not to participate or engage, directly or through any of its
Affiliates, for itself or on behalf of or in conjunction with any Person, as an
executive, director, shareholder, partner, investor, advisor, consultant or
otherwise, in any Business Activities.     (b)   If a Direct Party (other than
the Willis Parties, the Financial Investors, the Lucas Parties and the Gras
Parties) ceases at any time to hold any Securities, the Supervisory Board (by
the affirmative vote of a simple majority of the Supervisory Board Members
present or represented at a duly convened meeting) may require such Direct Party
to undertake that for a period ending on the third anniversary of the
termination of its holding of Securities and with respect to territories where
Group Companies have operations, such Direct Party shall not, at any time during
that period, participate or engage, directly or through any of its Affiliates,
for itself or on behalf of or in conjunction with any Person, in any Business
Activities.

- 132 -



--------------------------------------------------------------------------------



 



  (c)   Each Direct Party (other than the Willis Parties, the Financial
Investors, the Lucas Parties and the Gras Parties) further undertakes that for a
period ending on the third anniversary of the termination of its holding of
Securities, not to, directly or through any of its Affiliates, whether for its
account or for the account of any other Person, solicit or endeavor to entice
away from the Group Companies any Person (i) who is employed by or otherwise
engaged to perform services for the Group Companies or (ii) who is or was within
the most recent twelve (12) month period, a customer or a client of the Group
Companies, in particular by attempting to influence, persuade or induce the
above mentioned Persons to give up employment or a business relationship with
the Group Companies.

20.   MISCELLANEOUS   20.1   Lucas Representative

  (a)   The Lucas Shareholders shall act exclusively through a single
representative (the “Lucas Representative”) appointed to act on their behalf in
connection with any matter arising out of this Agreement, including, but not
limited to, (i) exercising any of their rights under this Agreement, (ii)
negotiating, proposing and/or accepting any Amendments to this Agreement, (ii)
receiving any notices required or appropriate under this Agreement,
(iii) delivering any notices, consents, approvals or waivers required or
appropriate under this Agreement (as determined in the reasonable judgment of
the Lucas Representative) and (iv) handling, contesting, disputing,
compromising, adjusting, settling or otherwise dealing with any and all claims
by or against or disputes with the other Parties or Ancillary Parties under this
Agreement.     (b)   Each of the Lucas Shareholders hereby irrevocably appoints
Lucaslux as the initial Lucas Representative. If Lucaslux shall cease to be able
to act as the Lucas Representative for any reason whatsoever, the Lucas
Shareholders shall promptly appoint by a simple majority vote another Lucas
Party to act as the new Lucas Representative and shall promptly deliver to the
Agreement Manager and each other Parties within ten (10) Business Days a copy of
a written acceptance of appointment by the Lucas Party appointed to act as the
new Lucas Representative.

20.2   Accession       Except in connection with a Full Exit or an IPO or with
any pledge referred to in Section 9.1(e) or the enforcement of such pledge, any
Transferee of Securities or any Transferee of Lucas Securities which is not a
Party to this Agreement shall upon consummation of, and as a condition to, such
Transfer (including a Permitted Transfer) execute and deliver to the Company
(which the Company shall then forthwith copy and deliver to all the Parties) an
Instrument of Adherence in the form attached at Schedule 20.2, pursuant to which
it agrees to be bound by the terms of this Agreement and such Transferee shall
thereafter be deemed to be a Party with

- 133 -



--------------------------------------------------------------------------------



 



    rights and obligations under this Agreement determined as follows:

  (a)   in the event that the Transferee is a Transferee of Securities and an
Affiliate of the Financial Investors, such Transferee shall become a Direct
Party to this Agreement with the same rights and obligations as any other
Financial Investors, irrespective of the identity of the Transferor;     (b)  
in the event that the Transferee is a Transferee of Securities and a Willis
Entity, such Transferee shall become a Direct Party to this Agreement with the
same rights and obligations as any other Willis Party, irrespective of the
identity of the Transferor;     (c)   in the event that the Transferee is a
Transferee of Securities and a Lucas Entity, such Transferee shall become a
Direct Party to this Agreement with the same rights and obligations as any other
Lucas Party, irrespective of the identity of the Transferor;     (d)   in the
event that the Transferee is a Transferee of Lucas Securities and is an Estate
Entity, a Trust or a Relative of an Original Lucas Shareholder, such Transferee
shall become a Party to this Agreement with the same rights and obligations as
any other Lucas Shareholder;     (e)   in the event that the Transferee is a
Transferee of Securities and a Gras Entity, such Transferee shall become a
Direct Party to this Agreement with the same rights and obligations as any other
Gras Party, irrespective of the identity of the Transferor; and     (f)   in the
event that the Transferee is a Transferee of Securities and neither an Affiliate
of a Financial Investor, nor a Willis Entity, nor a Lucas Entity, nor a Gras
Entity, such Transferee shall become a Direct Party to this Agreement with the
rights and obligations of any Direct Party which is neither a Financial
Investor, nor a Willis Party, nor a Lucas Party, nor a Gras Party;

20.3   Agreement Manager       The Parties appoint the Company as Agreement
Manager, and the Company accepts the position, which involves the duty of
ensuring compliance with the provisions of the Agreement by the Parties. The
Company’s responsibilities as Agreement Manager shall be performed by the
Supervisory Board. In its capacity as Agreement Manager, the Supervisory Board
shall refuse to register any Transfer that has not been performed in compliance
with the provisions of this Agreement. The Supervisory Board shall provide any
Direct Party, as soon as possible, upon their first demand, with an updated list
of all Shareholders and of all holders of any other Securities.   20.4  
Affiliates       Any Direct Party and its Affiliates holding Shares or any other
Securities in the Company shall act on a collective basis for all purposes of
this Agreement as if they

- 134 -



--------------------------------------------------------------------------------



 



    collectively constituted a single Direct Party, including for the purpose of
exercising any rights benefiting any Direct Party pursuant to the terms of this
Agreement.

20.5   Confidentiality       The covenants and undertakings of the Parties and
Ancillary Parties under this Section 20.5 are also made for the benefit of the
Company, who accepts such benefit by signing this Agreement.

  (a)   This Agreement and all information and material supplied to or received
by any Party or any Ancillary Party which is by its nature confidential or
intended to be for the knowledge of the recipients only (the “Information”), is
and shall remain confidential and no Party or Ancillary Party shall disclose any
Information to any Third Party.     (b)   Notwithstanding the foregoing, the
following disclosures are permitted under the circumstances and conditions
described below:

  (i)   a Party or an Ancillary Party shall be able to disclose the Information
to its shareholders (except for the Mancos or if the Party or Ancillary Party is
a listed company), directors, employees and professional advisers who are
advised of the confidential nature of such Information and agree to keep it
confidential;     (ii)   in the event a disclosure of Information is required by
applicable Law to be made by a Party or Ancillary Party, such Party or Ancillary
Party shall notify the other Parties or Ancillary Parties of such obligation
prior to making such disclosure and shall use its commercially reasonable
endeavors to consult in good faith with the other Parties and Ancillary Parties
to take into account the reasonable requirements of such Parties and Ancillary
Parties as to the timing, content and manner of making such disclosure;    
(iii)   the Parties or the Ancillary Parties shall be able to disclose all or
part of the Information to an expert or arbitrator appointed in accordance with
this Agreement; and     (iv)   if a Party seeks to Transfer any of its
Securities to a Person not Party to this Agreement, the Party proposing to
Transfer the Securities shall be able to disclose the Information to the extent
that the proposed Transferee and the relevant Party enter into a confidentiality
agreement whereby the proposed Transferee undertakes (A) to be bound by the
terms of this Section 20.5, (B) to use the Information only to evaluate the
potential Transfer of the Securities and (C) not to, whether for its account or
for the account of any other Third Party, solicit or endeavor to entice away
from the Group Companies any Person who is employed by or otherwise engaged to
perform services for the Group Companies, a customer or a client of the Group
Companies, provided that the relevant Party shall be duly kept informed, be
provided with a copy of, and

- 135 -



--------------------------------------------------------------------------------



 



      benefit from, the obligations assumed by that proposed Transferee under
this confidentiality agreement.

  (c)   The Parties and the Ancillary Parties shall make those of their
shareholders, limited partners, directors, employees and professional advisers
who have access to Information aware of the provisions of this Section 20.5.    
(d)   The obligations for each Party under this Section 20.5 shall remain in
force with respect to any Party which ceases to hold any Securities for a period
of two (2) years from the date upon which such Party ceases to hold the
Securities.     (e)   The obligations for the Ancillary Parties other than
Willis Parent under this Section 20.5 shall remain in force for a period of two
(2) years from the date upon which this Agreement terminates.

20.6   Severability       If any provision of this Agreement is invalid,
inoperative or unenforceable for any reason, such circumstance shall not have
the effect of rendering the provision in question invalid, inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative or unenforceable
to any extent whatsoever. The invalidity, inoperability or unenforceability of
any one or more phrases, sentences, clauses, Articles, Paragraphs or subsections
of this Agreement shall not affect the remaining portions of this Agreement.  
20.7   Entire Agreement       This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the Parties and Ancillary Parties with respect to the subject matter
hereof.       During the whole term of this Agreement and subject to Manco1
Shareholders’ Agreement and Manco2 Shareholders’ Agreement, this Agreement shall
constitute the only agreement to which the Direct Parties shall be party in
order to organize or arrange their relationships as Shareholders and their votes
in the Company’s corporate body and the Direct Parties may not enter into any
agreement other than this Agreement with respect to the subject-matter hereof.  
20.8   Additional Information       Each of the Direct Parties agrees that, from
and including the date of this Agreement and for so long as it shall own any
Securities, it will furnish the Company such necessary information that is
reasonably available to it and such reasonable assistance as the Company may
reasonably request (x) in connection with the consummation of the transactions
contemplated by this Agreement and (y) in connection with the preparation and
filing of any reports, filings, applications, consents or authorizations with
any Governmental Authority under any applicable Laws.

- 136 -



--------------------------------------------------------------------------------



 



20.9   Notices

  (a)   All notices and other communications, including exchange of Information,
made in connection with this Agreement shall be in writing. All notices and
other communications required or permitted to be given or made pursuant to this
Agreement shall be in writing in the English Language or in the French Language
and shall be: (x) delivered by hand against an acknowledgement of delivery dated
and signed by the recipient; (y) sent by an overnight courier service of
recognized international standing (all charges paid); or (z) sent by e-mail or
facsimile transmission and confirmed by registered mail (postage prepaid, return
receipt requested) (lettre recommandée avec demande d’avis de réception) posted
no later than the following Business Day, to the relevant Party or Ancillary
Party at its address, e-mail address or fax number set forth below:

  (i)   If to the Willis Parties, the Willis Accessing Transferees or Willis
Parent:         Willis Europe BV
 51 Lime Street
London EC3M 7DQ
United Kingdom
Attn: Sarah Turvill
Fax: + 44 203 124 8882
e-mail: turvills@willis.com     (ii)   If to the Financial Investors:        
Astorg Partners
68, rue du Faubourg Saint Honoré
75008 Paris
France
Attn: Christian Couturier
Fax: + 33 1 53 05 40 57
e-mail: ccouturier@astorg-partners.com     (iii)   If to the Lucas Parties or
the Lucas Shareholders:         Mr. Patrick Lucas
c/o Gras Savoye & Cie
2, rue Ancelle
92200 Neuilly-sur-Seine
France
Fax: + 33 1 41 43 69 06
e-mail: patrick.lucas@grassavoye.com

- 137 -



--------------------------------------------------------------------------------



 



  (iv)   If to the Gras Parties:         Financière Natelpau
1, rue des Glacis
L-1628 Luxembourg
Luxembourg         With a copy to:         Mr. Hervé d’Halluin
Affectio Finance
110, Avenue de Flandre
59290 Wasquehal
France
Fax: 33 3 62 84 99 72
e-mail: herve.d-halluin@affectio-finance.com     (v)   If to Maera:        
Maera
63-65, rue de Merl
L-2146 Luxembourg
Luxembourg
Fax: + 33 3 28 63 05 10
e-mail: patrick.lambert@grassavoye.com     (vi)   If to Simon EURL         Simon
Minco EURL
6bis, rue Jean Nicolas Collignon
57070 Metz
France
Email: pierre.simon@grassavoye.com     (vii)   If to PRPHI:         PRPHI
13, rue du Tour des Portes
56100 Lorient
France
Email: philippe.rouault@grassavoye.com     (viii)   If to the Company, Gras
Savoye SA and/or GS Eurofinance:         Mr. Patrick Lucas
c/o Gras Savoye & Cie
2, rue Ancelle
92200 Neuilly-sur-Seine

- 138 -



--------------------------------------------------------------------------------



 



      France
Fax: + 33 1 41 43 69 06
e-mail: patrick.lucas@grassavoye.com         Mr. Hubert Moreno
c/o Gras Savoye & Cie,
2, rue Ancelle
92200 Neuilly-sur-Seine, France,
France
Fax: + 33 1 41 43 69 06
Email: hubert.moreno@grassavoye.com

      or to such other Persons or at such other addresses as hereafter may be
furnished by any Party or any Ancillary Party by like notice to the other
Parties, the Company, and the Agreement Manager.     (b)   A notice or a
communication shall be deemed to have been received:

  (i)   at the time of delivery if delivered personally;     (ii)   at the time
of transmission (if such transmission is confirmed) if sent by email or fax;    
(iii)   two (2) Business Days after the time and date of mailing if sent by
pre-paid inland registered mail; or     (iv)   five (5) Business Days after the
time and date of mailing if sent by pre-paid registered airmail;     (v)  
provided that if deemed receipt of any notice or communication occurs after 7:00
p.m. or is not on a Business Day, deemed receipt of the notice shall be 9:00
a.m. on the next Business Day. References to time in this Section 20.9 are to
local time in the country of the addressee.

  (c)   For the purpose of this Section 20.9, all notices or communications to
be addressed to any or all of the Lucas Shareholders pursuant to this Agreement
shall be deemed addressed to respectively any or all of them when addressed to
the Lucas Representative.     (d)   Any Party or any Ancillary Party may give
any notice or other communication in connection herewith using any other means
(including, but not limited to, personal delivery, messenger service, facsimile,
telex or regular mail), but no such notice or other communication shall be
deemed to have been duly delivered and given unless and until it is actually
received by the individual for whom it is intended.

20.10   Term       Without prejudice to the rights and obligations under
Section 10.11 (Payment of the consideration upon exercise of the Call Options),
Section 10.12 (Payment of the

- 139 -



--------------------------------------------------------------------------------



 



    consideration upon exercise of the Willis Put Option), Section 10.14 (Mancos
call Options), Section 14 (Lucas Parties’ Put Options), Section 19 (Non Compete
and Non Solicitation) and this Section 20 (Miscellaneous) which shall survive
the termination of this Agreement for the duration of the undertakings under
Section 10.11 (Payment of the consideration upon exercise of the Call Options),
Section 10.12 (Payment of the consideration upon exercise of the Willis Put
Option), Section 10.14 (Mancos call Options), Section 14 (Lucas Parties’ Put
Options), Section 19 (Non Compete and Non Solicitation) and Section 20.5
(Confidentiality), or otherwise expressly provided herein (including under
Section 1.3 (Willis Accessing Transferees):

  (a)   This Agreement shall become effective upon the date hereof and shall
terminate upon the earlier of:

  (i)   the expiration of a period of twenty (20) years from the date hereof;  
  (ii)   the completion of all the Transfers resulting from the exercise by
Willis of its Call Options or the exercise by the Willis Call Grantors of the
Willis Put Options and the First and Second Conditional Sales in accordance with
Section 10;     (iii)   the completion of a Full Exit or an IPO in accordance
with the terms hereof;     (iv)   the completion of Transfer(s) of Securities to
any of the Finance Parties resulting from the enforcement of any of the pledges
on Securities (nantissements de comptes de titres) granted to any of the Finance
Parties pursuant to the Finance Document, provided that:

  (A)   in the event this Agreement is terminated pursuant to this
Section 20.10(a)(iv), none of the surviving provisions mentioned in the first
paragraph of this Section 20.10 (namely, Sections 10.11, 10.12, 10.14, 14, 19
and 20.5) shall be binding upon any of the Finance Parties nor shall said
surviving provisions create any obligations of any nature whatsoever on the
Finance Parties; and     (B)   should such enforcement be cancelled as a result
of a buy back of the Finance Parties’ receivables under the Finance Documents by
all or part of the Direct Parties, this Agreement shall be reinstated;

  (v)   the date on which no Party has any further rights or obligations
hereunder.

  (b)   a Direct Party shall have no further rights and obligations and shall
cease to be bound by this Agreement upon Transfer of all its Securities in
accordance with the terms of this Agreement provided, however, that (i) a Direct
Party shall remain bound by any of its obligations which became enforceable and
was not performed before or at the time of the Transfer of

- 140 -



--------------------------------------------------------------------------------



 



      all its Securities and (ii) the Willis Parent shall in any case remain
bound by this Agreement in its capacity as Ancillary Party for the sole purpose
of Section 1, Section 9, Section 10, Section 14, Section 17, Section 19 and this
Section 20; and

  (c)   a Lucas Shareholder shall have no further rights and obligations and
shall cease to be bound by this Agreement upon Transfer of all its Lucas
Securities or upon Transfer by the Lucas Parties in which such Lucas
Shareholders is holding Lucas Securities of all their Securities in accordance
with the terms of this Agreement, provided, however, that a Lucas Shareholder
shall remain bound by any of its obligations which became enforceable and was
not performed before or at the time of the Transfer of all its Lucas Securities
or of all the Securities held by the Lucas parties in which it holds Lucas
Securities.

20.11   Binding Effect       This Agreement shall be binding upon, and inure for
the benefit of, (a) the Parties hereto, (b), when expressly provided herein, the
Ancillary Parties and (c) their respective heirs, successors and permitted
transferees or assigns.   20.12   Assignment       This Agreement shall not be
assignable by any Party or any Ancillary Party without the prior written consent
of each other Party, except as expressly provided for in this Agreement and
other than in connection with a Permitted Transfer to a Person that agrees to
adhere to this Agreement as a Party.   20.13   No Third Party Beneficiaries    
  Nothing in this Agreement shall confer any rights upon any Person other than
(a) the Parties hereto, (b), when expressly provided herein, the Ancillary
Parties and (c) their respective heirs, successors and permitted transferees or
assigns.   20.14   Amendment; Waivers, etc.

  (a)   This Agreement may be amended or modified, and any of the terms,
covenants or conditions hereof may be waived, only by a written instrument
executed by the Parties and the Ancillary Parties, or in the case of a waiver,
by the Party or the Ancillary Party waiving compliance.     (b)   Any waiver by
any Party or any Ancillary Party of any condition, or of the breach of any
provision, term or covenant contained in this Agreement, in any one or more
instances, shall not be deemed to be nor construed as furthering or being a
continuing waiver of any such condition, or of the breach of any other
provision, term or covenant of this Agreement.     (c)   Notwithstanding the
foregoing, all the Parties and Ancillary Parties expressly agree that:

- 141 -



--------------------------------------------------------------------------------



 



  (i)   the provisions of Chapter I (Corporate Governance) can be amended or
modified by a written instrument executed by the Direct Parties holding Voting
Shares only; and     (ii)   the amendments to, and the modifications of this
Agreement and the waivers of any of the terms, covenants or conditions hereof
which do not affect the rights and obligations of an Ancillary Party under this
Agreement can be implemented by a written instrument which is not executed by
such Ancillary Party.

20.15   Governing Law. Jurisdiction

  (a)   Governing Law.         This Agreement shall be governed by and construed
in accordance with the Laws of the France.     (b)   Jurisdiction.

  (i)   All disputes arising out of, or in connection with, this Agreement shall
be finally settled by arbitration under the Rules of Arbitration of the
International Chamber of Commerce (respectively the “Rules” and the “ICC”) by
three arbitrators.     (ii)   The arbitrators shall decide all disputes pursuant
to French Law. The seat of the arbitration shall be Paris (France) and the
arbitration proceedings shall be conducted in English.     (iii)   In the event
of an arbitration with two parties, one claimant and one respondent, each party
shall appoint one arbitrator in accordance with the Rules. If any party fails to
appoint an arbitrator, the appointment shall be made by the International Court
of Arbitration of the ICC.         Within twenty-five (25) Business Days
following the appointment of the second arbitrator by a party, or, as the case
may be, by the International Court of Arbitration of the ICC, the two
arbitrators designated in accordance with this paragraph (iii) shall appoint a
third arbitrator, who shall act as chairman of the arbitral tribunal. If these
two arbitrators fail to agree on the appointment of a third arbitrator within
the above-mentioned twenty-five (25) Business Day-period, the third arbitrator
shall be appointed by the International Court of Arbitration of the ICC.    
(iv)   In the event that there is more than one claimant, all parties which are
claimants (individually, a “Claimant Party” or, collectively, the “Claimant
Parties”) shall agree on the appointment of an arbitrator, such appointment to
be set forth in the request of arbitration. In the event that there is more than
one respondent, all parties which are respondents (individually, a “Respondent
Party” or, collectively, the “Respondent Parties”) shall agree on the
appointment of an

- 142 -



--------------------------------------------------------------------------------



 



      arbitrator in accordance with the Rules. Where there is more than one
claimant and/or more than one respondent and either the Claimant Parties or the
Respondent Parties, or both of them, as the case may be, fail to agree on the
appointment of an arbitrator within the time limits specified in the Rules, both
arbitrators shall be appointed by the International Court of Arbitration of the
ICC, and any prior appointment by either the Claimant Parties or the Respondent
Parties, as the case may be, shall be deemed to have been withdrawn.

      Within twenty-five (25) Business Days following the appointment of the
second arbitrator, or, as the case may be, of the appointment of the first two
arbitrators by the International Court of Arbitration of the ICC, the two
arbitrators designated in accordance with this paragraph (iv) shall appoint a
third arbitrator, who shall act as chairman of the arbitral tribunal. If these
two arbitrators fail to agree on the appointment of a third arbitrator within
the above-mentioned twenty-five (25) Business Day-period, the third arbitrator
shall be appointed by the International Court of Arbitration of the ICC.     (v)
  In the event of there being more than one referral to arbitration either
arising out of, or in connection with, this Agreement, the same persons shall be
appointed to be members of the arbitral tribunal with respect to each such
arbitration. If, in the opinion of the arbitral tribunal appointed in accordance
with the preceding sentence, the arbitrations are so closely connected that it
is expedient for them to be resolved in the same arbitration, the arbitral
tribunal shall have the power (at the request of either party or of its own
volition) to order that such arbitrations shall be consolidated and the parties
shall do all such things as may be necessary to ensure and organize such
consolidation.     (vi)   For the purpose of the application of this
Article 20.15, the time limits specified for the appointment of an arbitrator
shall be deemed to commence on the date immediately following receipt of the
request of arbitration by the last Respondent Party to receive the request of
arbitration. The same principle shall apply in relation to the calculation of
the time limits for the filing of the answer to the request for arbitration (or
answers to the request for arbitration in the event that a Respondent Party or a
group of Respondent Parties wishes to file a separate answer to the request for
arbitration) and of the appointment of the third arbitrator, such time limits to
be deemed to commence on the date immediately following receipt of the
notification of the appointment of the second arbitrator by the last Claimant
Party.     (vii)   Unless expressly agreed in writing to the contrary, the
parties to an arbitration pursuant to this Article 20.15 undertake, as a general
principle, to keep confidential all awards, orders, submissions,

- 143 -



--------------------------------------------------------------------------------



 



      hearing transcripts as well as all materials submitted by any party in
connection with the arbitral proceedings and not otherwise in the public domain,
except for, and to the extent that, a disclosure shall be required from a party
pursuant to a legal duty, to protect or pursue a legal right or to enforce or
challenge an award in legal proceedings before a judicial authority. This
undertaking shall also apply to the arbitrators, the tribunal-appointed experts
and the secretary of the arbitral tribunal and the International Court of
Arbitration of the ICC. The deliberations of the arbitral tribunal shall be
deemed as confidential.

  (viii)   An award may only be published, whether in its entirety or in the
form of excerpts or a summary, under the following conditions:

  (A)   a request for publication is addressed to the International Court of
Arbitration;     (B)   all references to the parties’ name are deleted; and    
(C)   no party objects to such publication within the time-limit fixed for that
purpose by the International Court of Arbitration.

20.16   Number of original copies       The Original Parties and the Ancillary
Parties hereby expressly accept to limit the number of original copies of this
Agreement and its Schedules to ten (10), it being specified that the Original
Parties who do not receive one of the original copies expressly waive the
benefit of the provisions of article 1325 of the French Civil Code (Code civil).
      The original copies will be kept as follows:

  (a)   one (1) original copy for the Financial Investors (this original copy
being kept by the Original Fund);     (b)   one (1) original copy for the Willis
Parties, the Willis Accessing Transferees and Willis Parent (this original copy
being kept by Willis Parent);     (c)   one (1) original copy for the Lucas
Parties and the Lucas Shareholders (this original copy being kept by Mr. Patrick
Lucas);     (d)   one (1) original copy for the Gras Parties (this original copy
being kept by Mr. Emmanuel Gras);     (e)   one (1) original copy for Maera
(this original copy being kept by Maera);     (f)   one (1) original copy for
the Simon EURL (this original copy being kept by Simon EURL);

- 144 -



--------------------------------------------------------------------------------



 



  (g)   one (1) original copy for PRPHI (this original copy being kept by
PRPHI);     (h)   one (1) original copy for Manco1 (this original copy being
kept by Manco1);     (i)   one (1) original copy for Manco2 (this original copy
being kept by Manco2);     (j)   one (1) original copy for the Company, Gras
Savoye SA and Gras Savoye Euro Finance (this original copy being kept by the
Company);

- 145 -



--------------------------------------------------------------------------------



 



    Signed in Paris, on December 17, 2009, in ten (10) originals       IN
WITNESS WHEREOF, the Parties hereto have duly executed this Agreement by their
authorized representatives as of the date first above written.

                      Astorg IV FCPR   Financière Muscaris IV   Willis Europe BV
represented by Astorg Partners,                
 
                   
By:
  /s/ Christian Couturier   By:   /s/ Xavier Moreno   By:   /s/ Sarah Turvill
 
                    Name: Christian Couturier   Name: Xavier Moreno   Name:
Sarah Turvill

                      Lucaslux   Original Lucas Shareholders   Financière
Natelpau         Represented by Mr. Patrick Lucas or                 Mr. Hubert
Moreno        
 
                   
By:
  /s/ Patrick Lucas   By:   /s/ Patrick Lucas   By:   /s/ Emmanuel Gras
 
                    Name: Patrick Lucas   Name: Patrick Lucas or Hubert Moreno  
Name: Emmanuel Gras

                      Maera   Simon Minco EURL   PRPHI EURL
 
                   
By:
  /s/ Patrick Lambert   By:   /s/ Pierre Simon   By:   /s/ Phillippe Rouault
 
                    Name: Patrick Lambert   Name: Pierre Simon   Name: Philippe
Rouault

- 146 -



--------------------------------------------------------------------------------



 



                      Dream Management 1           Dream Management 2
 
                   
By:
  /s/ Patrick Lucas           By:   /s/ Patrick Lucas
 
                    Name: Patrick Lucas           Name: Patrick Lucas

                      Willis Group Holdings Ltd   Willis Group Holdings Plc  
Willis Netherlands Holdings BV
 
                   
By:
  /s/ Sarah Turvill   By:   /s/ Sarah Turvill   By:   /s/ Sarah Turvill
 
                    Name: Sarah Turvill   Name: Sarah Turvill   Name: Sarah
Turvill
 
                    GS & Cie Groupe   Gras Savoye SA   Gras Savoye Euro Finance
 
                   
By:
  /s/ Patrick Lucas   By:   /s/ Patrick Lucas   By:   /s/ Patrick Lucas
 
                    Name: Patrick Lucas   Name: Patrick Lucas   Name: Patrick
Lucas

- 147 -



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

     
Schedule P1:
  List of the Original Lucas Shareholders
 
   
Schedule P2:
  List of the Original Gras Shareholders
 
   
Schedule (C):
  Allocation of the Securities as at the date hereof
 
   
Schedule (E)
  Allocation of Manco1’s share capital and list of the Original Managers
 
   
Schedule (J):
  Chart of the Group
 
   
Schedule (L)
  Contemplated allocation of the Securities as at January 1st, 2010
 
   
Schedule 1(A):
  Company’s By-Laws
 
   
Schedule 1(B):
  Formulas
 
   
Schedule 1(C)
  Transparency
 
   
Schedule 8.4
  Examples of the application the Distribution Fundamentals in the case of
various types of Sales
 
   
Schedule 8.7
  Examples of the application of the Distribution Fundamentals in the case of
exercise of the Call Options or Willis Put Options
 
   
Schedule 8.8
  Examples of the application of the Distribution Fundamentals in the case of
exercise of the Lucas Parties’ Put Options
 
   
Schedule 8.9
  Examples of the application of the Distribution Fundamentals in the case of
exercise of the Lucas Parties’ Put Options
 
   
Schedule 17.1
  Methodology to be applied in computing Willis Correduria’s consolidated
reserves as at December 31, 2009
 
   
Schedule 20.2:
  Form of Instrument of Adherence

Schedule P1 - 1



--------------------------------------------------------------------------------



 



Schedule 1(A)
Company’s By-Laws
(The following document is a fair and accurate English translation of the
original French document. The original French document will be provided to the
SEC supplementally on its request).





--------------------------------------------------------------------------------



 



GS & CIE GROUPE
A French société par actions simplifiée
share capital: 118,564,674 euros
Registered office:
120, avenue Charles de Gaulle, 92200 Neuilly-sur-Seine, France
Registered in Nanterre, France under no. 515 061 141
BY-LAWS
Updated on 17 December 2009

 



--------------------------------------------------------------------------------



 



Preliminary note:
For the purposes of the application of these By-Laws (hereinafter the
“By-Laws”), any terms beginning with a capital letter shall have the meaning
that is attributed to them in Appendix A of the By-Laws.
Unless it is provided otherwise, any reference to an Article, a Heading or an
Appendix shall be deemed to be a reference to an Article, a Heading or an
Appendix of the By-Laws.
HEADING I
FORM OF INCORPORATION — COMPANY NAME — OBJECT CLAUSE – REGISTERED ADDRESS — TERM
ARTICLE 1 — FORM OF INCORPORATION
The Company is a French société par actions simplifiée governed by articles L.
227-1 et seq. of the French Commercial Code (Code de Commerce), as well as by
any supervening law or decree which might modify, complement or replace these
provisions, and by the By-Laws.
Any natural or legal entities who own Shares shall be shareholders of the
Company (hereinafter jointly the “Shareholders” or individually a
“Shareholder”).
The Company shall operate identically under the same form of incorporation
whether it has one or more Shareholders. Should there only be a sole shareholder
(hereinafter the “Sole Shareholder”), the prerogatives of the Shareholders under
the By-Laws shall be exercised by the Sole Shareholder.
ARTICLE 2 — COMPANY NAME
The Company’s name is: GS & CIE GROUPE
In all the deeds and documents issued by the Company, the company name must be
immediately preceded or followed by the words “société par actions simplifiée”
or by the French acronym “SAS” and by the Company’s share capital.
ARTICLE 3 — OBJECT CLAUSE
The Company’s object shall be as follows, in France and abroad:

-   the design and implementation of any projects of an industrial, commercial,
financial, securities-related or real-estate nature;   -   the acquisition of
shareholdings or interests, directly or indirectly, in all companies, whatever
the legal nature or object of same, by way of the creation of new companies,
contributions, subscribing to or purchasing Securities or other rights, or by
way of mergers, undeclared partnerships or otherwise;   -   the management and
the disposal of its shareholdings;   -   the provision of support and advice to
the companies of the Group in the fields of sales and marketing, administration,
legal services, regulations and financial affairs, but also in the fields of
management, growth strategy and negotiation;   -   the holding, the management
and the disposal of any trademarks, patents, domain names and other intellectual
property rights;

2



--------------------------------------------------------------------------------



 



-   the acquisition, the management, the administration, the enhancement, the
conversion and the rental of any buildings or real-estate properties;   -   the
granting of any guarantees or endorsements in favour of any company of the Group
or in the course of the day-to-day activity of any companies of the Group, and
the performance of any operations authorized under article L. 511-7-3 of the
French Monetary and Financial Code (Code monétaire et financier); and   -   in
general, any financial, commercial, industrial, real-estate or
securities-related operations that may be directly or indirectly related to the
abovementioned object or to all similar or related objects, and that are likely
to foster its extension or further its development.

ARTICLE 4 — REGISTERED OFFICE
The registered office of the Company is 120, avenue Charles de Gaulle, 92200
Neuilly-sur-Seine, France.
It may be transferred anywhere within the same district (département) or an
adjacent one by a decision of the President, who shall also be empowered to
modify the By-Laws accordingly, and to any other location by a collective
decision taken by the Shareholders.
ARTICLE 5 — TERM
The Company’s term shall last for ninety nine (99) years as of the date of its
registration with the French Registry of Commerce and Companies, unless it is
wound up before its term or extended.
HEADING II
SHARE CAPITAL — SHARES
ARTICLE 6 — CONTRIBUTIONS
Upon formation of the Company, the Shareholder contributed a cash sum of ten
thousand (10,000) euros corresponding to the subscription by FCPR Astorg IV,
represented by its management company Astorg Partners, whose registered address
is 68, rue du Faubourg Saint-Honoré, 75008 Paris, France, registered with the
Registry of Commerce and Companies of Paris under no. 419 838 545, of all of the
ten thousand (10,000) Shares with a nominal value of one (1) euro each, which
were fully subscribed to and fully paid up upon formation of the Company.
Pursuant to decisions taken by the Sole Shareholder and collective decisions
taken by the Shareholders on 17 December 2009, the following took place:

-   the conversion of ten thousand (10,000) existing Ordinary Shares into ten
thousand (10,000) 1B Shares with a nominal value of one (1) euro each;   -   an
increase of the Company’s share capital in cash of a nominal value of thirty
five million eight hundred and eighty thousand seven hundred and sixty seven
(35,880,767) euros to raise it to thirty five million eight hundred and ninety
thousand seven hundred and sixty seven (35,890,767) euros by issuing thirty five
million eight hundred and eighty thousand seven hundred and sixty seven
(35,880,767) 1B Shares, with a nominal value of one (1) euro each;   -   an
increase of the Company’s share capital in cash of a nominal value of three
hundred and fifty eight thousand nine hundred and seven (358,907) euros to raise
it to thirty six million two hundred and forty nine thousand six hundred and
seventy four (36,249,674) euros by issuing three hundred

3



--------------------------------------------------------------------------------



 



    and fifty eight thousand nine hundred and seven (358,907) 1B Shares, with a
nominal value of one (1) euro each;   -   an increase of the Company’s share
capital by way of a contribution in kind of a nominal value of sixty two million
twenty two thousand and sixty eight (62,022,068) euros to raise it to ninety
eight million two hundred and seventy one thousand seven hundred and forty two
(98,271,742) euros by issuing thirty six million two hundred and forty nine
thousand six hundred and seventy four (36,249,674) 1A Shares, twenty four
million two hundred and forty two thousand nine hundred and ninety three
(24,242,993) 1C Shares, and one million three hundred and fifty four thousand
two hundred and seven (1,354,207) 2 Shares, with a nominal value of one (1) euro
each;   -   an increase of the Company’s share capital in cash of a nominal
value of twelve million six thousand six hundred and eighty one (12,006,681)
euros to raise it to one hundred and ten million two hundred and seventy eight
thousand four hundred and twenty three (110,278,423) euros by issuing twelve
million six thousand six hundred and eighty one (12,006,681) 1D Shares with a
nominal value of one (1) euro each;   -   an increase of the Company’s share
capital in cash of a nominal value of seven million one hundred and sixty six
thousand two hundred and fifty one (7,166,251) euros to raise it to one hundred
and seventeen million four hundred and forty four thousand six hundred and
seventy four (117,444,674) euros by issuing seven million one hundred and sixty
six thousand two hundred and fifty one (7,166,251) 2 Shares with a nominal value
of one (1) euro each; and   -   an increase of the Company’s share capital in
cash of a nominal value of one million one hundred and twenty thousand
(1,120,000) euros to raise it to one hundred and eighteen million five hundred
and sixty four thousand six hundred and seventy four (118,564,674) euros by
issuing one million one hundred and twenty thousand (1,120,000) 3 Shares with a
nominal value of one (1) euro each.

ARTICLE 7 — SHARE CAPITAL
The company’s share capital amounts to one hundred and eighteen million five
hundred and sixty four thousand six hundred and seventy four (118,564,674)
euros.
It is divided into one hundred and eighteen million five hundred and sixty four
thousand six hundred and seventy four (118,564,674) Shares with a nominal value
of one (1) euro each, which are fully subscribed to and paid-up and divided on
the Completion Date into six (6) different classes, to wit:

-   thirty six million two hundred and forty nine thousand six hundred and
seventy four (36,249,674) class 1A Preferred Shares (hereinafter the “1A
Shares”);   -   thirty six million two hundred and forty nine thousand six
hundred and seventy four (36,249,674) class 1B Preferred Shares (hereinafter the
“1B Shares”);   -   twenty four million two hundred and forty two thousand nine
hundred and ninety three (24,242,993) class 1C Preferred Shares (hereinafter the
“1C Shares”);   -   twelve million six thousand six hundred and eighty one
(12,006,681) class 1D Preferred Shares (hereinafter the “1D Shares”);   -  
eight million six hundred and ninety five thousand six hundred and fifty two
(8,695,652) class 2 Preferred Shares (hereinafter the
“2 Shares”); and   -   one million one hundred and twenty thousand (1,120,000)
class 3 Preferred Shares (hereinafter the “3 Shares”).

4



--------------------------------------------------------------------------------



 



There are no ordinary Share and no 4 Shares on the Completion Date.
ARTICLE 8 — MODIFICATION OF THE SHARE CAPITAL
The share capital of the Company may be increased, decreased or amortised in
accordance with the applicable legal provisions, by a collective decision taken
by the Shareholders in accordance with Article 14 below.
ARTICLE 9 — FORM OF THE COMPANY’S SHARES, SECURITIES AND CB — RIGHTS AND
OBLIGATIONS ATTACHED TO SAME

9.1   Form   9.1.1   All Shares, Securities and CB that are issued by the
Company shall be registered securities. They shall be registered in the name of
their holders in accounts that are kept by the Company. Certificates of
registration in these accounts may be validly signed by the President or by any
other person who has been empowered by the President to that end.   9.1.2   The
Company’s Shares shall be indivisible as far as it is concerned.   9.2   Rights
and obligations   9.2.1   General       The ownership of a Share, of a Security
or of a CB of the Company shall automatically imply an undertaking to adhere to
the By-Laws and to the decisions of the Sole Shareholder or of the Shareholders.
It shall also imply an undertaking to adhere to any Shareholders’ Agreements to
which a Shareholder who wishes to transfer Shares is a party.       Whenever it
is necessary to possess several Shares, Securities or CB of the Company in order
to exercise a given right, for instance in case of an exchange or allocation of
Securities in the course of an operation such as a decrease of the share
capital, an increase of the share capital by incorporation of the content of
reserve funds, a merger or otherwise, any Shares, Securities or CB of the
Company that are isolated or of a number less than that which is required shall
not confer upon their holders any right against the Company; the Shareholders or
the holders shall be responsible for the grouping and, where applicable, the
purchasing or selling of the requisite number of Shares, Securities or CB.  
9.2.2   The voting rights attached to the Shares       Each Share shall grant
its holder the right to cast one vote. As an exception to this rule, the voting
rights of 2 Shares, 3 Shares and 4 Shares may only be wielded as part of the
decisions that are listed exhaustively under Article 14.1.1.       Subject to
the existence of an agreement that provides otherwise between the beneficial
owner (usufruitier) and the bare owner (nu-propriétaire), the voting right that
is attached to a Share shall be wielded by the beneficial owner in all
collective decisions taken by the Shareholders, with the exception of the
decisions listed in Articles 14.1.1 and 14.1.2 for which the voting rights shall
be wielded by the bare owner. The joint owners of shares must arrange to be
represented at collective decisions taken by the Shareholders by only one of
them or by a sole attorney-in-fact who can produce a special power of attorney.
In case of a disagreement, the attorney-in-fact shall be appointed by a ruling
handed down by the local commercial court in the form of an injunction.   9.2.3
  Representation of the 1A Shareholders, the 1B Shareholders, the 1C
Shareholders and the 1D Shareholders

5



--------------------------------------------------------------------------------



 



  (a)   Representation on the Supervisory Board         Save in case of
Enforcement of the Pledges of the Share Accounts, the nine members of the
Supervisory Board shall be appointed and removed as follows:

  -   three (3) members (hereinafter the “1A Members (of the Supervisory
Board)”) shall be appointed and removed by a collective decision taken by the 1A
Shareholders in accordance with the terms of Article 14.7;     -   three
(3) members (hereinafter the “1B Members (of the Supervisory Board)”) shall be
appointed and removed by a collective decision taken by the 1B Shareholders in
accordance with the terms of Article 14.7;     -   two (2) members (hereinafter
the “1C Members (of the Supervisory Board)”) shall be appointed and removed by a
collective decision taken by the 1C Shareholders in accordance with the terms of
Article 14.7; and     -   one (1) member (hereinafter the “1D Member (of the
Supervisory Board)”) shall be appointed and removed by a collective decision
taken by the 1D Shareholders in accordance with the terms of Article 14.7.

      As an exception to this rule, the abovementioned allocation of the seats
on the Supervisory Board may be modified in accordance with the rules set forth
in Appendix B.         In case of Enforcement of the Pledges of the Share
Accounts, the nine (9) Members of the Supervisory Board shall be appointed and
removed by a collective decision taken by the Shareholders in accordance with
the conditions of majority stipulated by Article 14.1.3.     (b)  
Representatives of the Shareholders of the various Classes         Should the
number of Shareholders of a given class of Preferred Shares become greater than
two (2), the President must consult the Shareholders of the relevant class and
propose that they appoint one or more representatives in accordance with the
terms of Article 14.7 (hereinafter the “Representative(s) of the Shareholders of
a Given Class”).         This article shall not apply in case of Enforcement of
the Pledges of the Share Accounts

9.2.4   Financial rights attached to the Shares

  (a)   Financial rights attached to the Shares before the Enforcement of the
Pledges of the Share Accounts         In the absence of the Enforcement of the
Pledges of the Share Accounts, in those cases where the Shareholders benefit
from the payment of a sum of money or the allocation of Securities owing to or
as a result of holding or of Transferring (including as a result of a Transfer
covered by sections 9.1(g), (i) to (m) and (o) of the Main Shareholders’
Agreement, but to the exclusion of all other Permitted Transfers) Shares of the
Company or, subject to the Transparency, Lucas Securities (for instance as part
of (i) a distribution of dividends or of reserves, or pursuant to a de-merger or
a reduction of the share capital that is not motivated by losses, (ii) a
Transfer, (iii) an IPO, (iv) a Merger or (v) the voluntary or compulsory
liquidation of the Company) (hereinafter the “Distribution”; any terms beginning
with a capital letter shall have the meaning that are attributed to them in
Appendix C), the allocation of the consideration or of the total proceeds
received by all of the Shareholders pursuant to such a Distribution (the
“Distribution Amount”) shall not take place in proportion to the stake of each
Shareholder in the share capital of the Company, but in accordance with the
specific rules that are defined in Appendix C.

6



--------------------------------------------------------------------------------



 



  (b)   Financial rights attached to the Shares as of the date of Enforcement of
the Pledges of the Share Accounts         As of the date of Enforcement of the
Pledges of the Share Accounts, the provisions of Article 9.2.5(b) shall not
apply, so that any Transfer or issuing of Shares resulting from this enforcement
shall not lead to the conversion of such Shares into Preferred Shares of another
class or into Ordinary Shares.         Immediately and as of right as of the
date of Enforcement of the Pledges of the Share Accounts, as an exception to the
provisions of Article 9.2.4(a), the allocation of the Distribution Amount shall
take place in accordance with the following rules:

  (i)   the beneficiaries of the Pledges of the Share Accounts who have acquired
the 1A Shares, the 1B Shares, the 1C Shares, the 1D Shares, the 2 Shares and the
3 Shares with respect to the Enforcement of the Pledges of the Share Accounts
(hereinafter the “Beneficiaries”) shall receive by priority to the other holders
of Shares the Distribution Amount subject to a cap equal to the total amount of
(i) all the moneys owed in principal, interest or other under the Financing
Contracts and no longer owing pursuant to the Enforcement of the Pledges of the
Share Accounts, plus (ii) any amounts which remain due or which might come to be
owed as principal, interest or other (including by way of adjustments and, as
the case may be, expenses related to the Enforcement of the Pledges of the Share
Accounts) on the terms of the Financing Contracts bearing in mind that this sum
of money shall be allocated among such Beneficiaries in proportion to the stake
in the share capital (excluding 4 Shares) that their Shares account for
respectively;     (ii)   the 4 Shareholders shall receive the Distribution
Amount minus the moneys distributed to the Beneficiaries in accordance with the
terms of paragraph (i) above subject to a cap equal to the sum of the
subscription price of the CB converted into 4 Shares and of the interest accrued
on such CB and not paid out, bearing in mind that this sum of money shall be
allocated among the 4 Shareholders in proportion to the respective share of all
of the 4 Shares that their respective 4 Shares account for; and     (iii)   any
remainder of the Distribution Amount minus the moneys distributed in accordance
with the terms of paragraphs (i) and (ii) above shall be allocated among the
holders of Shares in proportion to the stake in the share capital, bearing in
mind that all Shares shall have the same financial rights whichever class they
belong to.

    As of the date of notification to the Company of the effective
implementation of the Pledges of the Share Accounts and until the date of
Enforcement, the rules set forth at Article 9.2.4(a) shall not be applicable.  
9.2.5   Conversion of the Preferred Shares

  (a)   Conversion in case of Merger or IPO         The Preferred Shares shall
be converted into Ordinary Shares immediately prior to a Merger or an IPO in
accordance with the provisions of Appendix C.     (b)   Conversion in case of
Transfer or issue         Except in the event of Transfers resulting from the
Enforcement of the Pledges of the Share Accounts, any Shares that are
Transferred to a 1A Shareholder, a 1B Shareholder, a 1C Shareholder, a 1D
Shareholder, a 2 Shareholder or a 3 Shareholder, or one of their Affiliates,
shall automatically and as of right be converted into Preferred Shares belonging
to the same

7



--------------------------------------------------------------------------------



 



      class as that of the Preferred Shares held by such Shareholder or its
Affiliates on the date of the Transfer. Similarly, any Shares that are issued in
favour of a 1A Shareholder, a 1B Shareholder, a 1C Shareholder, a 1D
Shareholder, a 2 Shareholder or a 3 Shareholder, or one of their Affiliates,
(including any Shares that are issued as part of an increase of share capital by
incorporation of the content of reserve funds or any Shares allocated free of
charge) shall belong to the same class as that of the Preferred Shares held by
such Shareholder or its Affiliates on the date on which they are issued.

      Except in the event of Transfers resulting from the Enforcement of the
Pledges of the Share Accounts, if no Preferred Shares are held by the person to
whom Preferred Shares are transferred or its Affiliates, the Shares that are
Transferred shall automatically and as of right be converted into Ordinary
Shares. Similarly, if a person in favour of whom Shares (including Shares that
are issued as part of an increase of share capital by incorporation of the
content of reserve funds or Shares that are allocated free of charge) are issued
does not hold any Preferred Shares, the Shares to which that person subscribes
shall be Ordinary Shares.         As an exception to the rules set forth in this
Article 9.2.5(b), Shares which are issued on conversion of the CB will be 4
Shares whatever Shares are held by the holder of the CB on the date of their
conversion. Similarly, Shares which are issued or allocated as pre-existing 4
Shares (including Shares which are issued pursuant to a share capital increase
by incorporation of the content of reserve funds or Shares allocated free of
charge) shall be 4 Shares.         In the event of conversion of Preferred
Shares by application of the provisions of Article 9.2.5 (a) and (b), the
president of the Supervisory Board will have all the powers to complete,
directly or by an agent, all acts and formalities relating to such conversion
and, in particular, to undertake (i) the recording in the Company’s register of
movements of securities and Shareholders’ accounts and (ii) the modifications to
the by-laws linked to this conversion, in particular Article 7.

9.2.6   Protection of the holders of Preferred Shares       The rights that are
attached to the Preferred Shares of each class can only be modified by a
collective decision taken by the holders of the Preferred Shares of that same
class, subject however to automatic conversions pursuant to Article 9.2.5 and
contractual undertakings granted by such holders, except in the event where such
changes are already provided for in the Bylaws, including in the event of
Enforcement of the Pledges of the Share Accounts.       The collective decisions
taken by the 1A Shareholders, the 1B Shareholders, the 1C Shareholders, the 1D
Shareholders, the 2 Shareholders, the 3 Shareholders and the 4 Shareholders
shall be taken in accordance with the terms of article L. 225-99 of the French
Commercial Code (Code de Commerce) and in accordance with the provisions of
Article 14.7.

8



--------------------------------------------------------------------------------



 



ARTICLE 10 — TRANSFERS OF SHARES AND CB AND EXPULSION

10.1   Share Transfers   10.1.1   All Transfers of the Company’s Shares shall be
governed by the provisions of the Shareholders’ Agreements, unless the parties
to such Agreement(s) agree otherwise. Any Transfer that takes place in breach of
a Shareholders’ Agreement shall be deemed to have taken place in breach of the
provisions of the By-Laws and shall therefore be null and void in accordance
with the provisions of article L. 227-15 of the French Commercial Code (Code de
Commerce).   10.1.2   Transfers of the Company’s Shares and the CB shall take
place in accordance with the provisions of articles L. 228-1 and R. 228-10 of
the French Commercial Code (Code de Commerce), by registration of the Share and
CB Transfer on the books of the Company in the account of the transferee,
without prejudice to the provisions of Article 10.2 which are applicable to the
Securities.   10.1.3   The Chairman of the Supervisory Board of the Company
shall be responsible for keeping the Company’s Share and CB Transfer registers
and the individual Shareholders’ accounts. He alone shall be empowered (i) to
make entries in the accounts opened in the name of the owners of Securities and
the CB in the Company’s registers in accordance with the provisions of the
By-Laws and of the Shareholders’ Agreements and (ii) to make entries in the
Company’s Share and CB Transfer registers and the relevant individual
Shareholders’ accounts, even in the absence of the production of Transfer
orders, such as pursuant to any decision to expel a Shareholder taken in
accordance with the provisions of the By-Laws, in return for evidence of the
payment or the consignation of the price.       The Chairman of the Supervisory
Board can delegate his powers in this respect to any external consultant of his
choosing.       Should the Chairman of the Supervisory Board fail to perform his
duties in this respect, the Supervisory Board shall instruct one of its members
to take over the task of keeping the registers and individual shareholder
accounts in lieu of the Chairman of the Supervisory Board. The member who is
thus appointed shall thereupon have the same powers, including the power to
delegate his powers, and shall be subject to the same obligations as the
Chairman of the Supervisory Board.   10.1.4   As of the date of Enforcement of
the Pledges of the Share Accounts no Transfer of Securities shall occur without
the consent of the Beneficiaries.   10.2   Expulsion   10.2.1   In accordance
with the provisions of article L. 227-16 of the French Commercial Code (Code de
Commerce), any Shareholder may be expelled from the Company under the terms that
are set out below if he does not comply with its drag along obligation (or
Drag-Along Right) in accordance with the provisions of a Shareholders’
Agreement. By way of exception, no decision of expulsion may be taken against
the Beneficiaries.   10.2.2   As soon as the President, a member of the
Executive Committee, a member of the Supervisory Board or a Shareholder becomes
aware of an event that is likely to lead to the expulsion of a Shareholder, he
must notify the Supervisory Board and all the other Shareholders. As soon as he
is informed of such event, the President or member of the Supervisory Board
shall convene a meeting of the Supervisory Board in accordance with the terms of
Articles 13.2(g) and 13.7(a) in order for it to take a decision concerning the
expulsion of the Shareholder involved (hereinafter the “Expulsion Procedure”),
stating, upon convening the Supervisory Board, the grounds for the Expulsion
Procedure under consideration.

9



--------------------------------------------------------------------------------



 



10.2.3   The person who initiates the Expulsion Procedure mentioned above must
also concurrently notify the Shareholder involved of the grounds of the
Expulsion Procedure initiated against him. The Shareholder shall have the right
to present his point of view and his explanations during the meeting(s) of the
Supervisory Board that are held in connection with the Expulsion Procedure.  
10.2.4   The decision of the Supervisory Board concerning the expulsion of the
Shareholder must be approved by a favourable vote in accordance with the terms
of Article 13 and, in particular, under the conditions governing majority that
are mentioned in Article 13.7.   10.2.5   Should a Shareholder be expelled, the
Shares of the Shareholder involved shall be redeemed by the Company (which shall
have the right to substitute another party to itself) at a price per Security
equal, for each class of Securities, to the transfer price that would have been
received for the of Securities concerned as part of its drag along obligation
(or Drag-Along Right) specified by a Shareholders’ Agreement minus the costs
incurred by the Company as part of the Expulsion Procedure.   10.2.6   The
Transfer of the Securities shall take place upon delivery to the expelled
Shareholder (x) of a check or an irrevocable transfer order amounting to the
price of the Securities determined in accordance with Article 10.2.5 or (y) in
those cases where the consideration for the Transfer of the Securities is not
payable in cash, of the Transfer of this consideration. If, for any particular
reason, the expelled Shareholder is unable to receive payment of the price, the
price shall be consigned or put in escrow with any bank or public notary by the
Company; as of this consignation or escrow, the Company shall be deemed to have
fulfilled its obligations in respect of the payment of the price.   10.2.7   The
Transfer of the Securities held by the expelled Shareholder shall take place
automatically, even without the production of a share transfer order signed by
the expelled Shareholder, on the date on which (i) the expelled Shareholder
receives the price, or (ii) the Company notifies the expelled Shareholder that
it has consigned or escrowed the price in accordance with the foregoing section.
To that end, the President of the Company or the Chairman of the Supervisory
Board shall register the Transfer of the Securities on the books of the Company.
  10.2.8   The Securities shall be Transferred inclusive of all rights to
dividends, interest or other financial rights that are attached thereto, and
clear of any surety interest, lien or charge whatsoever, a state of affairs
which the expelled Shareholder shall be responsible for ensuring.   10.2.9  
Within six (6) months, the Securities that are redeemed by the Company in
accordance with the terms of this Article 10 must either be sold by the Company
to a Shareholder or to a third party or they must be cancelled.   10.2.10   From
the decision taken by the Supervisory Board to expel a Shareholder and until the
date of the Transfer of title over the Securities of the expelled Shareholder,
all the non-financial rights that are attached to the ownership of the
Securities both by the By-Laws and by law shall be suspended. Specifically, the
Shareholder who is expelled shall no longer have the right to receive any of the
information that is destined to the Shareholders, shall no longer be convened to
take part in collective decisions taken by the Shareholders and shall be barred
from taking part in the votes over these collective decisions. The Securities of
the Company that are allocated to or subscribed by the expelled Shareholder
between the date of the decision taken by the Supervisory Board to expel the
Shareholder and the date of the Transfer shall as of right be included as part
of the Securities that are covered by the Expulsion Procedure.   10.2.11   The
fact that a Shareholder is expelled shall not obviate his liability for any
damage or loss that he may have caused to the Company or to the other
Shareholders, whether in connection with the grounds for the expulsion or
otherwise.

10



--------------------------------------------------------------------------------



 



HEADING III
ADMINISTRATION AND CONTROL OF THE COMPANY
The Company shall be administered and run by the President (and, where
applicable, the Executive Officers) who shall be assisted, where applicable, by
an Executive Committee chaired by the President and instituted pursuant to
Article 12 (hereinafter the “Executive Committee”) which shall operate under the
supervision of a Supervisory Board instituted pursuant to Article 13
(hereinafter the “Supervisory Board”).
In the event of Enforcement of the Pledges of the Share Accounts the rules set
forth in Articles 11 to 13.8 shall be automatically and as of right amended as
stated in Article 13.9.
ARTICLE 11 — THE PRESIDENT — THE EXECUTIVE OFFICERS — REPRESENTATION OF THE
COMPANY

11.1   Appointment of the President and the Executive Officers — Duration of
their terms

  (a)   The President of the Company         The President of the Company, as
per the meaning of this term in article L. 227-6 of the French Commercial Code
(Code de Commerce) (hereinafter the “President”) shall be a private individual
appointed by the Supervisory Board in accordance with the terms of
Article 13.2(d).         The President’s term shall last for three (3) years. It
shall expire pursuant to the collective decision taken by the Shareholders in
connection with the accounts of the past fiscal year in the year during which
his term is due to expire. The President may be reappointed without limitation.
        The President may be removed at any time without cause by a decision
taken by the Supervisory Board. Except in the case of Enforcement of the Pledges
of the Share Accounts, the decision is taken by a two thirds majority of its
members in accordance with the terms of Article 13.2(d). The decision to dismiss
the President can be taken without notice and shall not give rise to the payment
of any damages. If the President also happens to hold a contract of employment
with the Company, his dismissal shall not put an end to this contract.        
The President may resign from his position subject to providing a six (6) months
prior notice to the Chairman of the Supervisory Board. In the event of a
resignation caused by a 2nd or 3rd class permanent invalidity pursuant to
article L341-4 of the French Social Security Code the President is entitled not
to give the aforementioned notice.         In addition to the circumstances of
the termination of the duties of the President as set out above, the President’s
duties shall end upon his death, disability, bankruptcy or prohibition from
holding a managerial position.     (b)   The Executive Officers         One or
more Executive Officers within the meaning of this term in article L. 227-6 of
the French Commercial Code (Code de Commerce) (hereinafter the “Executive
Officers”) may be appointed by the Supervisory Board among the members of the
Executive Committee based on a recommendation of the President in accordance
with the terms of Article 13.2(d), to assist the President in performing his
duties.         The duration of the mandate of the Executive Officers shall
correspond to that of their mandates as members of the Executive Committee.

11



--------------------------------------------------------------------------------



 



      Except in the event of Enforcement of the Pledges of Share Accounts, the
Executive Officers may however be removed at any time without cause by a
decision taken by the Supervisory Board in accordance with the terms of
Article 13.2(d). The decision to dismissal them can be taken without notice and
shall not give rise to the payment of damages.         An Executive Officer may
resign from their position subject to providing a 3 months prior notice to the
Chairman of the Supervisory Board. In the event of a resignation caused by a 2nd
or 3rd class permanent invalidity pursuant to article L341-4 of the French
Social Security Code the Executive Officer is entitled not to give the
aforementioned notice.

11.2   The powers of the President and the Executive Officers   11.2.1   The
President and the Executive Officers shall be in charge of the management and
administration of the Company, and are assisted in these tasks by the Executive
Committee, subject to the powers and duties that are expressly attributed by law
or by the By-Laws to the Executive Committee, the Supervisory Board and the
Shareholders.   11.2.2   The President’s powers to represent the Company      
The Company shall be represented by the President in its dealings with third
parties. The President shall have the broadest powers to act in all
circumstances for and on behalf of the Company, within the limits of the
Company’s object clause and subject to the powers that the law and the By-Laws
expressly attribute to the Executive Committee, to the Supervisory Board and to
the Shareholders.       In its dealings with third parties, the Company shall be
bound even by those acts of the President which do not fall within its object,
unless it can prove that the third party knew that the act exceeded this purpose
or that it could not fail to know in the circumstances, the publication of these
By-Laws alone being sufficient proof of such knowledge.       The provisions of
the By-Laws which limit the powers of the President shall not be enforceable
against third parties.   11.2.3   The Executive Officers’ powers to represent
the Company       The Executive Officers shall have the same powers to represent
and bind the Company in its dealings with third parties as the President, in
accordance with the terms of Article 11.2.2 above.   11.2.4   The other members
of the Executive Committee – Lack of a power of representation       The other
members of the Executive Committee who are neither the President, nor the
Executive Officers, shall not be permitted to represent the Company.   11.3  
Compensation       The President may receive a compensation in consideration for
the performance of his duties; this compensation shall be set by a decision
taken by the Supervisory Board in accordance with the terms of Article 13.2(d),
where applicable after consultation of the compensation committee set up to that
end by the Supervisory Board in accordance with Article 13.2(f).       The
reasonable costs that he shall incur in the course of performing his duties
shall moreover be reimbursed by the Company on presentation of corresponding
evidence.

12



--------------------------------------------------------------------------------



 



ARTICLE 12 — THE EXECUTIVE COMMITTEE

12.1   Composition of the Executive Committee — Appointment of its members      
The Executive Committee is a collegial body consisting (i) of executives and
senior officers of the Group and (ii) of the President, who shall be a member of
the Executive Committee as of right.       The Executive Committee shall
comprise at least two (2) members including the President.       With the
exception of the President, the members of the Executive Committee, who must be
private individuals, shall be appointed by the Supervisory Board upon the
President’s recommendation after prior formal consultation of the Members of the
Supervisory Board 1A and the Members of the Supervisory Board 1B.   12.2  
Duties and powers of the Executive Committee       The Executive Committee shall
assist the President and, where applicable, the Executive Officers appointed
within the Executive Committee with the administration and the management of the
Company. To that end, it shall take decisions on any matter that is inserted
onto the agenda of its meetings by the President.   12.3   President       The
Executive Committee shall be chaired as of right by the President.   12.4  
Duration and termination of the duties of the members of the Executive Committee
      Unless the Supervisory Board decides otherwise, the members of the
Executive Committee shall be appointed for an open-ended term. If they should be
appointed for a fixed term, then unless it is provided otherwise, their mandate
shall expire pursuant to the collective decision taken by the Shareholders in
connection with the accounts for the past fiscal year in the year during which
their mandate is due to expire. They may be reappointed without limitation.    
  Members of the Executive Committee (other than the President and the members
of the Executive Committee appointed as Executive Officers) may be removed at
any time without cause by a decision taken by the President after consultation
of the Supervisory Board and after prior formal consultation of the Members of
the Supervisory Board 1A and the Members of the Supervisory Board 1B. The
decision to dismiss a member of the Executive Committee may be taken without
notice and shall not give rise to the payment of damages. If the member who is
removed also happens to hold a contract of employment with the Company, his
dismissal shall not put an end to this contract.       The members of the
Executive Committee (other than the President) may resign from their positions
subject to providing 3 months prior notice to the President and to the Chairman
of the Supervisory Board. In the event of a resignation caused by a 2nd or 3rd
class permanent invalidity pursuant to article L341-4 of the French Social
Security Code a member of the Executive Committee is entitled not to give the
aforementioned notice.       In addition to the circumstances of the termination
of the duties of the members of the Executive Committee as set out above, their
duties shall end upon their death, disability, bankruptcy or prohibition from
holding a managerial position.       The termination of the duties of the
President shall automatically lead to the termination of his position as a
member of the Executive Committee.

13



--------------------------------------------------------------------------------



 



12.5   Compensation       Each of the members of the Executive Committee (other
than the President) may receive a compensation in consideration for the
performance of its duties as member of the executive committee and, if
applicable, for the performance of its duties as Executive Officer. This
compensation shall be set by a decision taken by the President, subject to
obtaining the prior approval of the Supervisory Board, which shall be granted by
a simple majority of the members who are present or represented at the meeting
in accordance with Article 13.3(a)(ix) if the total amount of the compensation
received by the relevant member for the performance of his duties (as agent for
the company and/or employee) within the Group exceeds 250,000 Euros per year
excluding tax.       The reasonable costs that the members of the Executive
Committee incur in the course of performing their duties shall moreover be
reimbursed by the Company on presentation of corresponding evidence.   12.6  
Decisions of the Executive Committee — Minutes

  (a)   Proceedings — Convening to attend         The Executive Committee shall
meet as often as required in the ordinary course of business of the Company,
pursuant to being convened by its Chairman, either at the registered office, or
in any other location in France or abroad chosen by the party who convenes the
meeting.         The Executive Committee can also take any decision that fall
within the scope of its competence via videoconferencing or teleconferencing
means (provided that these methods feature technical characteristics that
guarantee effective participation in the meeting of the Executive Committee) or
by the signature by all its members of a unanimous deed, at the President’s
discretion.         Save (i) in the event that the members of the Executive
Committee unanimously renounce this or are all present or represented at the
meeting or (ii) in case of an emergency, the Executive Committee may only take
decisions if it has been convened at least one (1) business day in advance; the
convening to attend meetings of the Executive Committee may be sent out by any
means, such as by way of fax or e-mail.     (b)   Agenda         The agenda of
each meeting must be disclosed to the members of the Executive Committee
together with the summonses to attend that meeting.     (c)   Presidency of the
meetings         The meetings of the Executive Committee shall be chaired by the
President.     (d)   Quorum – Participation         In order for its decisions
to be valid, the participation of at least half of the members of the Executive
Committee shall be required. If the Executive Committee comprises two members,
both must be present.         Members of the Executive Committee may take part
in the meetings of the Executive Committee either by being physically present or
by way of videoconferencing or teleconferencing, or by arranging to be
represented by any other member of the Executive Committee or any other person
to whom they shall have given a power of attorney. In case

14



--------------------------------------------------------------------------------



 



      of a consultation by way of a unanimous deed, members shall be deemed to
have taken part upon signing the deed.

  (e)   Majority         Subject to what is provided below, the decisions of the
Executive Committee shall be taken by a simple majority of the members who are
present or represented at the meeting. For the purposes of the calculation of
the majority at meetings of the Executive Committee, the members of the Board
who are taking part in the meeting via videoconferencing or teleconferencing
shall be deemed to be present (provided that these methods feature technical
characteristics that guarantee effective participation in the meeting of the
Executive Committee).         In case of a hung ballot, the President shall have
the casting vote.     (f)   Minutes         The decisions of the Executive
Committee shall be witnessed by minutes which shall list the names of the
members who took part in the meeting and shall be signed by the President and by
another member, or should the President be unable to do so, by two members of
the Executive Committee. The minutes shall be kept in a register held at the
registered office. Copies or excerpts of these minutes shall be validly
certified by the President, by the Executive Officers or by an attorney-in-fact
who is duly empowered to do so.

ARTICLE 13 — THE SUPERVISORY BOARD

13.1   Composition of the Supervisory Board — Appointment of its members      
The Supervisory Board shall consist of nine (9) members who shall be appointed
in accordance with the provisions of Article 9.2.3(a), save in case of
Enforcement of the Pledges of the Share Accounts and application of Appendix B.
      The members of the Supervisory Board may be natural or legal entities and
need not be Shareholders of the Company. The President can be appointed as a
member of the Supervisory Board.       Legal entities which are appointed to the
Supervisory Board must appoint a permanent representative who shall be subject
to the same terms and conditions and obligations as though he were a member of
the Supervisory Board in his own right.       Whenever a legal entity revokes
the mandate of its permanent representative, it must simultaneously appoint a
replacement. The same shall apply in case of the death or resignation of the
permanent representative.   13.2   Duties and powers of the Supervisory Board

  (a)   Permanent monitoring         The Supervisory Board shall be in charge of
permanently monitoring the management of the Company by the President and the
Executive Officers and the Executive Committee.         The Supervisory Board
shall moreover have the power to grant the authorizations stipulated by
Article 13.3 to the President, to the Executive Officers and to the Executive
Committee.

15



--------------------------------------------------------------------------------



 



  (b)   Verification and right of access         The Supervisory Board shall
perform and may commission any third party of its choosing to perform the checks
and verifications that it sees fit at all times of the year; the Supervisory
Board can obtain disclosure of all the documents that it considers to be useful
to the performance of its duties; the President, the Executive Officers and the
Executive Committee shall be barred from refusing to comply with its requests or
from hindering its work in any way; they shall have a duty to assist the
Supervisory Board to that end.     (c)   Information — Report — Accounts        
The President and the Executive Committee shall give each member of the
Supervisory Board all information to which he has a right to pursuant to and
within the time frame provided in the Main Shareholders’ Agreement.        
Within four (4) months following the end of each fiscal year, the President or
the Executive Committee must disclose to the Supervisory Board the accounts of
the Company for that year (balance sheet, profit & loss account, note to the
accounts) and the consolidated accounts if there are any, for purposes of
verification and checking.         The Supervisory Board shall be entitled to
receive all the reports originating from the President, the Executive Committee
and the statutory auditors that are destined to the Shareholders. Should the
Supervisory Board have any comments to make on the report of the President, it
shall present such comments to the Shareholders before they take a collective
decision in connection with the approval of the accounts.     (d)  
Appointments, dismissals and remuneration         The Supervisory Board, acting
on the decision of a simple majority of its members who are present or
represented at a meeting that is validly convened, shall have the power:

  (i)   to appoint and renew the mandate of the President;     (ii)   to appoint
and, where applicable, renew the members of the Executive Committee upon the
President’s proposal;     (iii)   to set the remuneration of the President; and
    (iv)   to dismiss the Executive Officers in accordance with the terms of
Article 11.1(b).

      The Supervisory Board, acting on the decision of a majority of two thirds
of the members who are present or represented at any of its meetings, shall
alone be competent to dismiss the President, in accordance with the terms of
Article 11.1(a), and the President shall not take part in the ballot over his
dismissal should he be a member of the Supervisory Board.     (e)   Consultation
of the Shareholders by a member of the Supervisory Board         The Supervisory
Board may submit its comments on the management of the Company by the President
and the Executive Committee to the Shareholders; the Supervisory Board may also
submit its comments on any proposal that is submitted to the Shareholders by the
President or by the Executive Committee. At any time, a member of the
Supervisory Board may take the initiative to consult the Shareholders
collectively over any matter that falls within the scope of its competence. In
that case, the member of the Supervisory Board shall draw up the draft
resolutions and the reports to be submitted to the Shareholders.     (f)  
Creation of committees

16



--------------------------------------------------------------------------------



 



      The Supervisory Board may decide, by a simple majority of the members
present or represented during a meeting which has been validly convened, to set
up committees whose composition and powers it shall set and which operate under
its responsibility, provided that such powers shall not be designed to delegate
to a committee the powers that are attributed to the Supervisory Board itself by
the By-Laws, nor to reduce or to limit the powers of the President or the
Executive Committee.         These committees shall have a purely consultative
role without any decision making powers and shall comprise of members of the
Supervisory Board only. Each class of Shares which has the right to appoint a
member of the Supervisory Board shall have the right to be represented at these
committees.         The members of the Supervisory Board shall not be entitled
to any compensation for their duties in these committees.         The committee
members shall be appointed for an open-ended term. They may be removed at any
time without cause by a simple majority decision of the members of the
Supervisory Board who are present or represented. The decision may be taken
without giving any prior notice and may not give rise to any damages.        
Members of the Supervisory Board who are part of a committee may resign from
their duties within such committee provided they give one (1) month notice.    
    Any member of a committee who should cease to be a member of the Supervisory
Board shall be deemed to have resigned effective immediately from his duties
within any committee set-up by the Supervisory Board.     (g)   Expulsion      
  The Supervisory Board, acting on the decision of a simple majority of the
members who are present or represented at a meeting that is validly convened,
shall have the power to expel a Shareholder as part of an Expulsion Procedure in
accordance with the terms of Article 10.2.     (h)   Agreed Restructuring Plan

  (i)   Negotiation of an Agreed Restructuring Plan         The negotiations of
an Agreed Restructuring Plan with the Senior Lenders can be initiated either by
one or more of the 1A Members, or by one or more of the 1B Members, or by one or
more of the 1C Members (hereinafter the “Initiating Members”) bearing in mind
that the Members of the Supervisory Board 1A, the Members of the Supervisory
Board 1B or the Members of the Supervisory Board 1C shall lose their right to
initiate negotiations with the Banks if the number of members is less than two
(2) within their Supervisory Board.         After the opening of the
negotiations with the Senior Lenders, the Initiating Members must keep the other
members of the Supervisory Board regularly informed of the terms and conditions
of the Agreed Restructuring Plan that is proposed to the Senior Lenders.    
(ii)   Approval and implementation of an Agreed Restructuring Plan         In
the event of an Agreed Restructuring Plan and notwithstanding any provisions of
the By-Laws to the contrary and, in particular, Articles 13.3 and 14 thereof:

17



--------------------------------------------------------------------------------



 



  (x)   during the four (4) months as from the occurrence of a Triggering Event,
all the decisions of the Supervisory Board which are necessary for the purposes
of the approval or the implementation of the Agreed Restructuring Plan shall be
validly taken by a majority of two thirds of its Members who are present or
represented at a duly convened meeting of the Supervisory Board;     (y)   If
the Agreed Restructuring Plan has not been approved by a majority of two thirds
of the Members of the Supervisory Board as set out in the foregoing paragraph
during the four (4) months as from the occurrence of a Triggering Event, all the
decisions of the Supervisory Board which are necessary for the purposes of the
approval or the implementation of the Agreed Restructuring Plan shall be validly
taken, after the expiry of the four (4) month-period as from the occurrence of a
Triggering Event, by a majority of one third of its Members who are present or
represented at a duly convened meeting of the Supervisory Board;     (z)   all
the collective decisions taken by the Shareholders which are necessary for the
purposes of the approval or the implementation of the Agreed Restructuring Plan
shall be taken by a majority of one third of the voting rights of the
Shareholders who are present or represented,

      bearing in mind, for the avoidance of doubt, that in case of an Agreed
Restructuring Plan, the provisions of sections (x) and (y) above shall apply,
among other things, to the decisions stipulated by Articles 13.3(a)(iii),
13.3(a)(xv), 13.3(a)(xviii), 13.3(c)(i) and 13.3(c)(iv) to (vii).         As an
exception to the foregoing, the provisions of sections (x) and (y) above shall
not be applicable:

  -   to the decisions described in Articles 13.3(b)(v) and 13.3(b)(vi) which
shall remain in any event subject to the terms and conditions of
Article 13.3(b), in particular, the majority rules; and     -   to the decisions
described in Article 13.2(d) concerning the dismissal of the President which
shall remain in any event subject to the terms and conditions of the last
section of Article 13.2(d), in particular, the majority rules.

13.3   Acts that are subject to the prior consent of the Supervisory Board

  (a)   Prior consent of the Supervisory Board granted by a simple majority    
    For internal purposes, and except in case of Enforcement of the Pledges of
the Share Accounts or for any decisions validly authorised prior to the
Completion Date by a company of the Group, the decisions that are listed below
concerning the Company or the Group may only be validly taken by the President,
the Executive Officers, the Executive Committee or the Shareholders acting
collectively after prior consent of the Supervisory Board by the affirmative
vote of a simple majority of its members who are present or represented at a
duly convened meeting:

  (i)   the approval or the modification of the annual budget prepared on a
consolidated basis and the modification of the business plan prepared on a
consolidated basis, as well as any strategic decision which is not consistent
with them;

18



--------------------------------------------------------------------------------



 



  (ii)   the approval or the modification of the annual general rules governing
the cash investment practices (hereinafter the “Investment Rules”);     (iii)  
the investment in, the acquisition or the disposal (including through the
creation or exercising of options) by one of the companies of the Group, of
Shares or other Securities or fixed or tangibles assets in excess of an
individual amount of 300,000 euros or in excess or an aggregate annual amount of
1,000,000 euros (unless already approved in the annual budget or in the
Investment Rules);     (iv)   any decision relating to the shareholdings held by
a company of the Group in a company of the Group, other than GS Financière, Gras
Savoye & Cie and Gras Savoye SA, including, without limitation, any transfer or
granting or any security interests, for an individual amount in excess of
300,000 euros or for an aggregate annual amount in excess of 1,000,000 euros
(unless already approved in the annual budget);     (v)   any decision involving
immediately or in the future, an investment or commitment to be undertaken by
one of the companies of the Group for an individual amount in excess of 300,000
euros or for an aggregate annual amount in excess of 1,000,000 euros (unless
already approved in the annual budget or the Investment Rules);     (vi)   the
conclusion, material modification or termination of any significant modification
commercial agreements outside the ordinary course of business and generating an
income or expense in excess of 1,000,000 euros (unless already approved in the
annual budget);     (vii)   the approval of the issuance and allocation by any
company of the Group of an employee incentive plan or of a stock options plan to
subscribe to or purchase shares;     (viii)   any decision to appoint, renew or
dismiss a director of the Group whose non-consolidated turnover is greater than
15,000,000 euros;     (ix)   any decision to recruit, appoint, remove and set
the terms of the remuneration of an employee of a company of the Group with an
individual annual gross remuneration in excess of 250,000 euros;     (x)   the
appointment and/or renewal of the statutory auditors of any company of the Group
which generates an annual unconsolidated turnover in excess of 10,000,000 euros;
    (xi)   any material change of the accounting methods that does not directly
result from a change in the applicable laws or regulations;     (xii)   the
approval of the annual accounts of the Company, GS Financière, Gras Savoye & Cie
and Gras Savoye SA, and the allocation of profits;     (xiii)   any distribution
of dividends or any distribution of funds drawn from a reserve fund, such as in
the form of an advance on dividends, by the Company, by GS Financière, by Gras
Savoye & Cie or by Gras Savoye SA;     (xiv)   the initiation of any litigation
proceedings, the signature of any settlement of an uninsured dispute that
involves any of the companies of the Group in relation to an amount at stake in
excess of 1,000,000 euros per settlement (unless the payment

19



--------------------------------------------------------------------------------



 



      of such amount has already been taken into consideration as part of the
annual budget);

  (xv)   any granting of a real or personal security interest (other than
guarantees (a) granted in the ordinary course of business in accordance with the
uniform acts of OHADA, (b) in accordance with the statutory and regulatory
provisions that are applicable to the insurance brokerage activities and
(c) more generally, granted in the ordinary course of business) in favour of any
person as security for obligation(s) of an individual amount in excess of
300,000 euros or an aggregate annual amount in excess of 1,000,000 euros;    
(xvi)   the exercise of the Correduria Put (this term shall have the meaning
given to it in the Main Shareholders’ Agreement)     (xvii)   the conclusion,
modification or termination of any arrangement or agreement within the scope of
articles L. 225-38 et seq. and of L. 227-10 et seq. of the French Commercial
Code (Code de Commerce) between the Company, GS Financière, Gras Savoye & Cie or
Gras Savoye SA, on the one hand, and any private individual or legal entity, or
any company of the Group, or any entity referred to by these legal provisions,
on the other hand, including any agreement (a) which directly or indirectly
involves (as per the meaning of this term in articles L. 225-38 et seq. and L.
227-10 et seq. of the French Commercial Code (Code de Commerce)) a Shareholder,
one of its Affiliates, a Lucas Shareholder or a Gras Shareholder and (b) which
is not entered into at arms’ length, bearing in mind that any Members of the
Supervisory Board who are involved or who are appointed by collective decisions
taken by Shareholders who are involved shall refrain from voting for and that
their votes shall not taken into consideration for the purposes of the
calculation of the quorum and of the majority;     (xviii)   any creation,
allocation or issue of Shares by the Company, GS Financière, Gras Savoye & Cie
or Gras Savoye SA other than those that are authorized in accordance with
Article 13.3(b)(v).

  (b)   Prior consent of the Supervisory Board granted by the affirmative vote
of a majority of 7/9ths         For internal purposes, and except in case of
Enforcement of the Pledges of the Share Accounts or decisions which are validly
authorised by a company of the Group prior to the Completion Date, the decisions
that are listed below concerning the Company or the Group may only be validly
taken by the President, the Executive Officers, the Executive Committee or the
Shareholders acting collectively after prior consent of the Supervisory Board by
the affirmative vote of a majority of seven ninths (7/9) of its members who are
present or represented at a duly convened meeting:

  (i)   any Transfer as a result of which the Company would hold less than 95%
of the share capital or voting rights of GS Financière (this percentage being
calculated after the eventual exercise of any securities giving access to the
share capital of GS Financière);     (ii)   any Transfer as a result of which GS
Financière would hold less than 95% of the share capital or voting rights of
Gras Savoye & Cie (this percentage being calculated after the eventual exercise
of any securities giving access to the share capital of Gras Savoye & Cie);

20



--------------------------------------------------------------------------------



 



  (iii)   any Transfer as a result of which Gras Savoye & Cie would hold less
than 95% of the share capital or voting rights of Gras Savoye SA (this
percentage being calculated after the eventual exercise of any securities giving
access to the share capital of Gras Savoye SA);     (iv)   any decision
involving immediately or in the future an amendment to the By-Laws of the
Company, of GS Financière, Gras Savoye & Cie or Gras Savoye SA, other than of a
modification resulting from an issuance of Securities or a transfer of
registered office;     (v)   any issue of Securities by the Company which would
enable a third party (other than a Shareholder) to subscribe to its Securities,
except for any issuance (x) pursuant to a stock option plan, (y) upon conversion
or exercise of any existing Securities, and (z) in connection with an IPO;    
(vi)   any issue of Securities by GS Financière, Gras Savoye & Cie or Gras
Savoye SA enabling a third party (other than a company of the Group) to
subscribe to its Securities except for any issue (x) pursuant to a stock option
plan, (y) upon conversion or exercise of any existing Securities     (vii)   any
decision concerning an IPO or any public offering of Securities issued by one of
the companies of the Group, as well as any action required to be taken by such
company in relation thereto, including the appointment of the listing advisers,
the financial advisers and underwriters; and     (viii)   any of the decisions
that are mentioned in Article 13.3(a) if all the 1C Shares have been sold to the
holders of the 1A Shares and/or the holders of 1B Shares.

  (c)   Prior consent of the Supervisory Board requiring the approval by a
majority of the 1B Members (of the Supervisory Board)         For internal
purposes, and except for the decisions validly authorised prior to the
Completion Date by a company of the Group, the decisions that are listed below
concerning the Company or the Group may only be validly taken by the Supervisory
Board after prior consent of the 1B Members (of the Supervisory Board) by the
affirmative vote of a majority of the 1B Members (of the Supervisory Board) who
are present or represented at a meeting, without prejudice to the terms
governing the majority required for authorizations by the Supervisory Board in
accordance with Articles 13.3(a) and (b):

  (i)   any investment, acquisition or disposal (including through creation or
exercise of stock options) by one of the companies of the Group, of Shares or
other Securities or of any fixed or tangible for an individual amount in excess
of 1,000,000 euros;     (ii)   any decision, involving immediately or in the
future, any investment or commitment to be undertaken by any company of the
Group for an amount in excess of 1,000,000 euros;     (iii)   any decision which
would require the prior consent of the lenders under one of the Financing
Contracts or which, failing such prior consent, would constitute an event of
default under the Financing Contracts;     (iv)   any decision by a company of
the Group to subscribe to any new indebtedness or to modify an existing
indebtedness, resulting in the incurring of a new indebtedness for a principal
amount in excess of 1,000,000 euros;

21



--------------------------------------------------------------------------------



 



  (v)   the prepayment by any company of the Group of any indebtedness for a
principal amount in excess of 1,000,000 euros;     (vi)   the granting by any
company of the Group of any loan for a principal amount in excess of 1,000,000
euros to an entity other than a Group’s company;     (vii)   any significant
modification to the terms and conditions of any banking borrowing for a
principal amount in excess of 1,000,000 euros and which was taken out by one of
the companies of the Group;     (viii)   the redemption or repurchase by the
Company, Gras Savoye & Cie or Gras Savoye SA of their Securities, subject to any
redemptions and repurchases that are authorized (a) as part of any stock options
plans to subscribe to or purchase shares or (b) resulting from existing
arrangements or agreements in full force and effect on the Completion Date;    
(ix)   the approval of the issuance of any stock options plan to subscribe to or
purchase shares by one of the companies of the Group;     (x)   any significant
change to a Group company’s business, including by engaging in a new business
other than in relation insurance and risk prevention, and any termination of a
significant activity of the Group; and     (xi)   any material change in the
strategy of the Group.

  (d)   Prior authorization of the Supervisory Board granted unanimously by its
members         For internal purposes, and except in case of enforcement of the
Pledges of the Share Accounts and decisions validly authorised prior to the
Completion Date by a company of the Group, the decisions that are listed below
concerning the Company or the Group may only be validly taken after prior
unanimous consent of the members of the Supervisory Board present or represented
:

  (i)   any decision to discontinue the activities, wind up or liquidate the
Company, GS Financière, Gras Savoye & Cie or Gras Savoye SA;     (ii)   any
release of the non-transferability of the Securities set forth in the
Shareholders’ Agreements prior to the expiry of the period of the Standstill
Period; and     (iii)   if the number of the 1C Members and 1D Members falls
below three (3) in aggregate:

  -   any Transfer as a result of which the Company would hold less than 95% of
the share capital or voting rights of GS Financière (this percentage being
calculated after the eventual exercise of any securities giving access to the
share capital of GS Financière);     -   any Transfer as a result of which GS
Financière would hold less than 95% of the share capital or voting rights of
Gras Savoye & Cie (this percentage being calculated after the eventual exercise
of any securities giving access to the share capital of Gras Savoye & Cie);    
-   any Transfer as a result of which Gras Savoye & Cie would hold less than 95%
of the share capital or voting rights of Gras Savoye SA (this

22



--------------------------------------------------------------------------------



 



      percentage being calculated after the eventual exercise of any securities
giving access to the share capital of Gras Savoye SA);

  -   any issuance of Securities by GS Financière, by GS & Cie or by GS SA which
would enable a third party (other than a company of the Group) to subscribe for
their Securities, with the exception of Securities issued as part of an external
growth operation which does not result in a change of control over GS
Financière, GS & Cie or GS SA.

  (e)   Duty to inform the Supervisory Board in hindsight         Should any of
the decisions listed in Articles 13.3(a), (b) or (c) be completed or implemented
after the Completion Date as a result of a commitment validly approved by one of
the companies of the Group prior to that date, the Supervisory Board shall be
informed of this completion or implementation by the President, the members of
the Executive Committee of the Company or the duly appointed representatives of
one of the companies of the Group within one (1) month.

13.4   Duration and termination of the duties of the Members of the Supervisory
Board       Except in case of a collective decision to the contrary taken by the
Shareholders who appointed them, the members of the Supervisory Board shall be
appointed in accordance with Article 9.2.3(a) for an undetermined term. If they
are appointed for a fixed term, then unless it is provided otherwise, their
mandates shall expire pursuant to the collective decision taken by the
shareholders in connection with the approval of the accounts for the past fiscal
year in the year during which the mandates of the members of the Supervisory
Board are due to expire. They may be reappointed without limitation.       The
1A, 1B, 1C and 1D Members of the Supervisory Board can be removed at any time
without cause by a collective decision taken respectively by the 1A, 1B, 1C and
1D Shareholders. The decision to remove these members can be taken without
notice and shall not give rise to the payment of damages.       In addition to
the circumstances of the termination of the duties of the members of the
Supervisory Board as set out above, their duties shall end upon their death,
bankruptcy, resignation or dismissal.       The termination of the duties of the
Chairman of the Supervisory Board, as member of the Supervisory Board, shall
automatically lead to the termination of his term as Chairman of the Supervisory
Board.   13.5   The Chairman of the Supervisory Board       If the President of
the Company is a member of the Supervisory Board, he shall automatically be
designated as Chairman of the Supervisory Board.       Failing this, the members
of the Supervisory Board shall appoint among themselves a Chairman who shall be
a private individual. In that case, the duration of the mandate of the Chairman
of the Supervisory Board shall be identical to that of his mandate as a member
of the Supervisory Board. The mandate of the Chairman shall be renewable without
limitation.       The Chairman of the Supervisory Board shall be in charge of
conducting the meetings of the Supervisory Board.

23



--------------------------------------------------------------------------------



 



13.6   Compensation       The members of the Supervisory Board shall not receive
any compensation in consideration for the performance of their duties. However,
the reasonable costs that they incur in the course of performing their duties
shall be reimbursed by the Company on presentation of corresponding evidence.  
13.7   Decisions of the Supervisory Board — Minutes

  (a)   Meetings — Notice to attend         The Supervisory Board may be
convened by the President of the Company or by one of its members or, in the
event of Enforcement of the Pledges of the Share Accounts by any Beneficiary and
shall meet as often as is required by the interests of the company and, unless
its members agree otherwise, at least ten (10) times per year.         Except in
the event (i) that the members of the Supervisory Board unanimously agree to
waive this or are all present or represented or (ii) in case of Enforcement of
the Pledges of the Share Accounts, the Supervisory Board may only take decisions
if it has been convened preferably at least ten (10) business days in advance
and in any case at least six (6) business days prior to the meeting, the notice
to attend to include the agenda, it being understood that this meeting may be
convened by all means ensuring effective receipt and awareness of such notice to
attend by its intended recipient, such as by way of e-mail.         Should the
President not be a member of the Supervisory Board, he may nevertheless attend
its meetings, without the right to vote, when this is pertinent in light of the
agenda.         The other members of the Executive Committee may take part in
the meetings of the Supervisory Board upon notice to attend sent by the Chairman
of the Supervisory Board.     (b)   Agenda         The agenda of a meeting of
the Supervisory Board shall be set by the person who convenes the meeting. The
Supervisory Board can validly take decisions on topics that do not feature on
the agenda if all the members are present or represented when the decision is
taken.     (c)   Presidency of the meetings         The meetings of the
Supervisory Board shall be controlled by the Chairman of the Supervisory Board
or, failing this, by a member of the Supervisory Board chosen by the Board at
the start of the meeting.

24



--------------------------------------------------------------------------------



 



  (d)   Quorum — Participation         The first time a meeting of the
Supervisory Board is convened, except in case of Enforcement of the Pledges of
the Share Accounts, at least one 1A Member, one 1B Member, and, if applicable, a
member of any new class of members created pursuant to Appendix B and, at least
one 1C Member or one 1D Member shall be present or represented in order for the
Supervisory Board to be able to validly take decisions; the second time the
meeting is convened, the Supervisory Board can take decisions whatever the
number and status of the members taking part, subject to the decisions that must
be taken unanimously in accordance with the provisions of Article 13.3(d) and
which require the participation of all the members of the Supervisory Board.    
    Members of the Supervisory Board may take part in the meetings of the
Supervisory Board either by being physically present or by way of
videoconferencing or teleconferencing, or by arranging to be represented by any
other person to whom they shall have granted a suitable power of attorney, be
they or not a member of the Supervisory Board so long as such person does not
have a conflict of interest with a company of the Group or a Shareholder. In
case of a consultation by way of a unanimous deed, members shall be deemed to
have taken part in the consultation upon signing the deed.     (e)   Language of
the proceedings         The proceedings of the Supervisory Board shall be held
in French.         As an exception to the foregoing, if one of the members of
the Supervisory Board is not a French-speaker, the meetings shall be held in
English. In that case, the members who are not French-speakers can be assisted
during the meetings by any individual of their choice provided that:

  -   the Chairman of the Supervisory Board shall be informed of the identity of
this individual at least three (3) business days before the meeting of the
Supervisory Board;     -   this individual shall have no conflict of interests
with one of the companies of the Group or a Shareholders;     -   this
individual shall only act as a translator; and     -   this individual shall be
subject to the same confidentiality duties as the other members of the
Supervisory Board.

  (f)   Majority         Except in those cases where the By-Laws provide for a
qualified majority, such as in Articles 13.2(d) (removal of the President),
13.3(b) and 13.3(c), and except in case of Enforcement of the Pledges of the
Share Accounts, the decisions of the Supervisory Board shall be taken by a
simple majority of the votes of the members who are present or represented at
its meetings.         In case of a hung ballot, the session chairman shall not
have the casting vote.

25



--------------------------------------------------------------------------------



 



  (g)   Minutes — Register         At each meeting of the Supervisory Board, an
attendance sheet and minutes of all the decisions taken by the Supervisory Board
shall be drawn up.         The minutes must be drawn up by a secretary chosen by
the Supervisory Board at the start of the session or, failing this, by the
chairman of the meeting.         The Minutes shall be drawn up in French and
shall be accompanied by a translation in English if one of the members of the
Supervisory Board does not speak French. They shall be kept in a register at the
registered office and signed by (i) a 1A Member present or represented at the
relevant meeting if at least one 1A Member was present or represented at this
meeting, (ii) a 1B Member present or represented at the relevant meeting if at
least one 1B Member was present or represented at this meeting, (iii) if
applicable, a member of any new class of members created pursuant to Appendix B
present or represented at the relevant meeting if at least one of them was
present or represented at this meeting and (iv) either a 1C Member present or
represented at the relevant meeting or a 1D Member present or represented at the
relevant meeting if at least one 1C Member or one 1 D Member was present or
represented at the meeting.         Copies or excerpts of these minutes shall be
validly certified by the President, by the Chairman of the Supervisory Board, by
the Executive Officers or by an agent who is duly empowered to do so.

13.8   Observers

  (a)   The Supervisory Board at a simple majority of its members present or
represented may appoint one or more observers who shall be convened to the
meetings of the Supervisory Board without voting rights.         The observers
shall be convened to the meetings of the Supervisory Board in the same way as
the members of the members of the Supervisory Board. They shall be entitled to
receive the same information as the members of the Supervisory Board from the
President or the Executive Committee.     (b)   The observers may be removed at
any time without cause by a decision of the Supervisory Board taken at a simple
majority by the members present or represented. The decision to remove an
observer may be taken without giving prior notice and shall not give rise to
damages.     (c)   The observers shall be bound by an obligation of discretion
and confidentiality.     (d)   The observers shall not receive any compensation
in consideration for the performance of their duties. However, the reasonable
costs that they shall incur in the course of performing their duties shall be
reimbursed by the Company on presentation of corresponding evidence.

13.9   Applicable rules in the event of Enforcement of the Pledges of Share
Accounts

In the event of Enforcement of the Pledges of Share Accounts, the applicable
rules of procedure for the different bodies shall automatically and as of right
be amended as follows. However, the non-contradicting provisions of Articles 11
to 13.8 shall continue to apply:

  (a)   As an exception to the provisions of Articles 11.1(a) and 13.2(d), the
removal of the President shall occur by a decision of the Supervisory Board
taken at a simple majority of

26



--------------------------------------------------------------------------------



 



      its members who are present or represented (the President shall not take
part in the vote if his is a member of the Supervisory Board);

  (b)   As an exception to the provisions of Articles 12.1 and 12.4 the members
of the Executive Committee shall be appointed and removed by a decision of the
Supervisory Board taken at a simple majority of its members who are present or
represented without it being necessary to obtain the consent or opinion of the
Shareholders;     (c)   As an exception to the provisions of Articles 9.2.3(a),
13.1 and 13.4 the members of the Supervisory Board shall be appointed and
removed by a collective decision of the Shareholders taken by a simple majority
of the Shareholders who are present or represented; all the Shares shall have
the same voting rights, except for Shares 4 and Shares 2 and 3 which are not
held by the Beneficiaries (as defined in article 9.2.4(b)(i) above);     (d)  
As an exception to paragraphs (a), (b), (c) and (d) of Article 13.3 all
decisions which are within the powers of the Supervisory Board shall be taken at
a simple majority of the its members who are present or represented;     (e)  
As an exception to the provisions of Article 13.7(d), at the first convened
meeting, the participation of at lease half of the members of the Supervisory
Board is required to validly make decisions and, at the second convened meeting,
the Supervisory Board shall take decisions whichever the number or position of
the members who are present;     (f)   As an exception to the provisions of
Article 13.7(f), the decisions of the Supervisory Board shall be made at the
majority of the members who are present or represented.     (g)   As an
exception to the provisions of Article 13.7(g), the minutes of decisions of the
Supervisory Board shall be signed by the president and a member of the
Supervisory Board.

27



--------------------------------------------------------------------------------



 



HEADING IV
COLLECTIVE DECISIONS TAKEN BY THE SHAREHOLDERS
ARTICLE 14 — COLLECTIVE DECISIONS TAKEN BY THE SHAREHOLDERS

14.1   Decisions that fall within the scope of the powers of the shareholders  
14.1.1   In accordance with article L. 227-19 of the French Commercial Code
(Code de Commerce), the decisions stipulated by articles L. 227-13, L. 227-14,
L. 227-16 and L. 227-17 of the French Commercial Code (Code de Commerce) can
only be adopted or modified by a unanimous decision taken by the Shareholders.  
14.1.2   Except in the event of Enforcement of the Pledge of Share Accounts (in
which case the decisions provided for in this Article 14.1.2 shall be adopted
according to the majority rules set forth in Article 14.1.3) the following
decisions must be approved by a decision taken by a majority of four fifths
(4/5) of the voting rights attached to the Shares of the Shareholders who are
present or represented:

  (a)   transformation of Company;     (b)   winding up the Company;     (c)  
mergers, de-mergers, partial takeovers governed by the rules applicable to
mergers and acquisitions, and     (d)   in general, any decision that involves
an amendment to the By-Laws other than those that are mentioned in Articles 4,
14.1.1, 14.1.3(a) and 9.2.5 at the end (in fine).

14.1.3   The following decisions must be approved by a decision taken by a
simply majority of the voting rights attached to the Shares of the Shareholders
who are present or represented:

  (a)   any increase, decrease or amortization the share capital and the
issuance any securities which may provide access, whether immediately or at some
point in the future, to the share capital or to the voting rights of the
Company;     (b)   appointment of the statutory auditors;     (c)   approbation
of the annual accounts and, where applicable, the consolidated accounts of the
Company and the allocation of its profits;     (d)   any payment of dividends or
any other distribution;     (e)   any affiliation to any grouping or entity
which may lead to open-ended joint and several liability for the Company;    
(f)   approbation of any regulated agreements mentioned in Article 18;     (g)  
appointment of the receiver(s) and all decisions concerning the liquidation of
the Company; and     (h)   transfer of the registered office subject to the
provisions of Article 4.

The Shareholders may also take decisions on any other matter that falls within
the scope of their powers or that is submitted to them, in accordance with the
By-Laws.

28



--------------------------------------------------------------------------------



 



14.2   Method used to consult the Shareholders and periodicity of consultation  
    The Shareholders shall be consulted at the initiative (i) of the President,
(ii) of a member of the Supervisory Board (iii) of the statutory auditors, or
(iv) in the event of Enforcement of the Pledges of the Share Accounts, by any
Beneficiary.       Collective decisions shall be taken, at the discretion of the
person who initiates the consultation, either at a general meeting of the
Shareholders (hereinafter the “Shareholders’ Meeting”), or by the Shareholders
signing written resolutions or a deed delivered under private seal (acte sous
seing privé).       The statutory auditors shall be convened to the
Shareholders’ Meetings and shall be informed, at the same time as the
Shareholders, of the holding of any Shareholders’ Meetings or use of any other
methods to consult the Shareholders.       The Shareholders must take a
collective decision at least once a year, within six (6) months following the
end of the fiscal year, to approve the accounts for that fiscal year.       All
other collective decisions may be taken at any point in time during the year.  
14.3   Terms governing the holding of the Shareholders’ Meetings

  (a)   Notice to attend         The Shareholders shall be convened to a
Shareholders’ Meeting by any written means (including by means of a letter sent
by regular post, by facsimile or by e-mail) ten (10) business days in advance,
with an indication of the date, the time, the place and the agenda of the
Shareholders’ Meeting. The Shareholders’ Meeting may meet spontaneously if all
the shareholders are present or represented, in which case the agenda of this
meeting shall be set jointly by the shareholders.         At the same time as
the summons, and unless the Shareholders renounce this, all the documents that
are required to take an informed decision shall be sent to or placed at the
disposal of the Shareholders.         In the event of Enforcement of the Pledges
of the Share Accounts a Shareholders Meeting may be convened without further
delay.         The Shareholders’ Meetings shall be held at the registered office
of the Company or at any other location that is stipulated in the notice to
attend.         The Shareholders’ Meetings shall be controlled by the person at
whose initiative they are convened, when such person is the President or the
Chairman of the Supervisory Board. Failing this, the meeting shall appoint its
own chairman.     (b)   Quorum         A Shareholders’ Meeting may only be held
if Shareholders who have at least half of the voting rights are present or
represented.     (c)   Majority — Representation         Collective decisions
taken by the Shareholders shall be adopted by a simple majority of the votes
cast, subject to those cases provided for in Article 14.1.1 and, except in the
event of Enforcement of the Pledges of the Share Accounts, those cases which are
provided for in Article 14.1.2 which shall require a qualified majority.

29



--------------------------------------------------------------------------------



 



      Each of the Shareholders may appoint an attorney-in-fact of his choosing
(who need not be a Shareholder) in order to represent him. There shall be no
limits to the number of powers of attorney that a shareholder may have. The
powers of attorney may be granted in writing by any means.         Subject to
the provisions of Article 9.2.2, the voting rights that are attached to the
Shares shall be proportional to the stake in the share capital that they account
for and each share shall grant its holder the right to cast one vote.     (d)  
Attendance sheet         An attendance sheet shall be drawn up and kept at each
Shareholders’ Meeting. This attendance roll, which shall be initialled by the
Shareholders who are present and those who are representing other Shareholders,
and to which the powers of attorney granted to each representative shall be
appended, shall be certified as accurate in the same way as the minutes.

14.4   Deeds delivered under private seal (acte sous seing privé)       Any
decision that falls within the scope of the competence of the Shareholders may
also be taken, in the absence of a Shareholders’ Meeting, as a result of the
consent of all the Shareholders expressed in a written deed, drawn up in French
and signed by all the Shareholders. This deed shall then be entered in the
register of decisions taken by the Shareholders. So long as companies
incorporated under the laws of non French speaking countries or non French
speaking persons shall be Shareholders any signed document shall include an
English translation.   14.5   Written resolutions       Decision can also be
taken without convening a Shareholders’ Meeting by the consent of the
Shareholders expressed in writing. The text of the draft resolutions shall be
sent out by the person who has taken the initiative to consult the Shareholders
to each Shareholder and, for information purposes, to the statutory auditor and
to the Company, by letter sent by recorded delivery with acknowledgement of
receipt, letter sent by regular post, by facsimile, e-mail or by any other means
that provides evidence of both sending and receipt.       The Shareholders shall
have a ten (10) business day-period following receipt of the draft resolutions
to sign those resolutions that they approve and return the document to the
person who took the initiative of introducing the resolution, by letter sent by
recorded delivery with acknowledgement of receipt, by letter sent by regular
post or by facsimile. Any shareholder whose answer does not reach the Company
within the abovementioned time-period shall be deemed to have rejected the
resolutions.       The date on which the last response from a Shareholder to the
resolution is received in writing, enabling the requisite majority to be
reached, and, where applicable, the date on which the specific approvals
required for the passing of the resolution are received, shall be considered as
the date on which the resolution in question was adopted.       During the
answer period, each Shareholder may request any complementary explanation from
the person who has taken the initiative to consult the Shareholders or, where
applicable, from the President.       The evidence of the sending and the
receipt of the text of the draft resolutions and of the copies of these
resolutions duly signed by the Shareholders as indicated above shall be kept at
the registered office.

30



--------------------------------------------------------------------------------



 



14.6   Decisions taken by the Sole Shareholder       The Sole Shareholder shall
exercise the powers that are attributed by law and by the By-Laws to the
Shareholders acting collectively.   14.7   Collective decisions taken by the 1A
Shareholders, the 1B Shareholders, the 1C Shareholders, the 1D Shareholders, the
2 Shareholders, the 3 Shareholders and the 4 Shareholders       The 1A
Shareholders acting collectively, the 1B Shareholders acting collectively, the
1C Shareholders acting collectively, the 1D Shareholders acting collectively,
the 2 Shareholders acting collectively, the 3 Shareholders acting collectively
and the 4 Shareholders acting collectively, may each take decisions concerning
the following matters, in accordance with the provisions of article L. 225-99 of
the French Commercial Code (Code de Commerce):

  (a)   decisions concerning the prior authorizations or approvals stipulated by
Article 9.2.5 and by any other provision of a statute, a regulation or the
By-Laws which requires that an act or a decision be authorized beforehand by the
Shareholders of a given class; and     (b)   decisions concerning those acts and
decisions that fall within the scope of their respective competence in
accordance with the By-Laws, and specifically Article 9.2.3 thereof.

    Collective decisions taken by the 1A Shareholders, the 1B Shareholders, the
1C Shareholders, the 1D Shareholders, the 2 Shareholders, the 3 Shareholders and
the 4 Shareholders shall be taken at the initiative (i) of the President,
(ii) of a representative of the Shareholders of a Class, (iii) of one or more
Shareholders whose voting rights account for at least one fifth (1/5) of the
total number of voting rights attached to the existing Shares of the class that
is concerned, (iv) of the statutory auditors, or (v) in the event of Enforcement
of the Pledges of the Share Accounts, by any Beneficiary holding existing Shares
of the relevant class.       Subject to the provisions of this Article, the
other provisions of article 14 shall be applicable to the collective decisions
taken by the Shareholders who hold any class of preferred Shares.   14.8  
Minutes of the decisions of the Sole Shareholder and of the collective decisions
taken by the Shareholders       Whatever the chosen method of consulting the
Sole Shareholder or the Shareholders, minutes of such decisions shall be drawn
up in French and shall be signed and dated as soon as possible by the President
and the Sole Shareholder or by the President and one of the 1A Shareholders, one
of the 1B Shareholders, one of the 1C Shareholders, one of the 1D Shareholders
and one of the Shareholders of any new class of Shares with voting rights who
took part in the decision.       By way of exception to the provisions of the
preceding paragraph, in the case of Enforcement of the Pledges of the Share
Accounts, the minutes of the decisions of the Sole Shareholder or the collective
decisions of the Shareholders shall be signed by the president and a member of
the board.       These minutes shall be kept in a register held at the Company’s
registered office. So long as companies incorporated under the laws of non
French speaking countries or non French speaking persons shall be Shareholders
any minutes shall include an English translation.

31



--------------------------------------------------------------------------------



 



ARTICLE 15 — SHAREHOLDERS’ RIGHT TO THE DISCLOSURE OF INFORMATION
Whatever the chosen mode, any consultation of the Shareholders must be preceded
by an information process comprising any documents and information that are
usually sent to the shareholders of a public limited company or kept at their
disposal at the registered office in accordance with the provisions of article
L. 225-115 and articles R. 225-81 and R. 225-83 of the French Commercial Code
(Code de Commerce), the provisions concerning the reports of the Board of
Directors being replaced for the present purposes by the reports of the
President or the Executive Committee. As an exception to the above, this
information must be notified to each Shareholder at least ten (10) business days
prior to the date of the consultation (except in cases where the bylaws provide
for a prior notice of less than ten (10) days or allow for a meeting to be
convened without delay in which case the information shall be given with the
notification convening the meeting). Should the consultation of the Shareholders
call for the presentation of a report drawn up by the statutory auditor or by
auditors specifically appointed to that end, the right to obtain communication
of the report of the statutory auditor or of the specifically appointed auditor
shall be exercised within the time-periods that are stipulated by law.
The Shareholders can waive their right to obtain communication of information
within the time-period stipulated in the foregoing paragraph if they all take
part in the collective decision and if they declare that they have all the
information they require to take informed decisions.

32



--------------------------------------------------------------------------------



 



HEADING V
ACCOUNTS — THE COMPANY’S EARNINGS
ARTICLE 16 — FISCAL YEAR
Each fiscal year shall last for one year, beginning on 1 November and ending on
31 October of each year.
As an exception to the above, the first fiscal year began on the registration
date of the Company and ended on 31 October 2009.
ARTICLE 17 — DETERMINATION, ALLOCATION AND DISTRIBUTION OF PROFITS
The Shareholders shall take a collective decision concerning the accounts for
the fiscal year and shall determine the allocation of the distributable profits
in accordance with the applicable legal provisions.
Subject to the provisions of Article 9.2.4, each Share shall grant its holder
the right to a share of the Company’s profits that is proportional to its
shareholding.

33



--------------------------------------------------------------------------------



 



HEADING VI
AUDIT AND CONTROL
ARTICLE 18 — REGULATED AGREEMENTS

18.1   The President must inform the statutory auditors of any agreements that
are signed directly or through one or more intermediaries by the Company, GS
Financière, Gras Savoye & Cie and Gras Savoye SA, on the one hand, and a 1A
Shareholder, a 1B Shareholder, a 1C Shareholder, a 1D Shareholder or a
Shareholder holding more than ten percents of the voting rights or, in the case
of a Shareholder which is a company, the company which controls it within the
meaning of article L. 233-3 of the French Commercial Code (Code de Commerce), or
the President himself, on the other hand, within one month following the
signature of such agreements. The statutory auditors shall present a report to
the Shareholders concerning these agreements. The Shareholders shall take a
decision on this report each year concurrently with the collective decisions in
connection with the approval of the accounts.   18.2   If the Company has only
one Shareholder, the abovementioned procedure shall not apply. In that case,
agreements between the Company and its senior officers shall only be mentioned
in the register of Company’s decisions.   18.3   Agreements that are not
approved shall nevertheless remain valid, though the interested party and, where
applicable, the President, shall bear any damaging consequences that they may
have on the Company.   18.4   These provisions shall not apply to agreements
covering day-to-day operations that are entered into on arms’ length basis, a
list of which shall be disclosed to the statutory auditors. The agreements
which, as regards their purpose or their financial implications, are not
significant for either party, need be disclosed.   18.5   The prohibitions
mentioned in article L. 225-43 of the French Commercial Code (Code de Commerce)
shall apply, in accordance with the terms of this article, to the President, to
the Executive Officers, to the members of the Executive Committee and to the
members of the Supervisory Board.

ARTICLE 19 — THE STATUTORY AUDITORS
The Company shall be audited by one or more statutory auditors who shall be
appointed by a collective decision taken by the Shareholders in accordance with
the applicable statutory and regulatory provisions.
One or more substitute statutory auditors shall be appointed by a collective
decision taken by the Shareholders with a view of replacing their principals in
case the latter die, are disabled, resign or refuse to perform their duties.
The first statutory auditors shall be appointed for a term of six (6) fiscal
years in the initial By-Laws of the Company. Subsequently, during the existence
of the Company, the statutory auditors shall be appointed by the Sole
Shareholder or by the Shareholders acting collectively in accordance with the
terms of Article 14 and, in particular, the terms governing majority of
Article 14.1.3.
ARTICLE 20 — REPRESENTATION OF THE WORKERS’ COMMITTEE
If a workers’ committee is formed, the delegates to this committee, who shall be
appointed in accordance with the provisions of the French Labor Code (Code du
travail), shall exercise their rights as defined by articles L. 2323-62 to L.
2323-67 of the French Labor Code (Code du travail) before the President.

34



--------------------------------------------------------------------------------



 



Whenever such committee contemplates to exercise the right stipulated in section
2 of article L. 2323-67 of the French Labor Code (Code du travail) in order to
request the inclusion of draft resolutions on the agenda of the collective
decisions taken by the Shareholders, the workers’ committee, represented by one
of its members who is duly mandated to that end, must send its request to the
registered office of the Company, for the attention of the President, by letter
sent by recorded delivery with acknowledgement of receipt. In order for the
draft resolutions to be entered on the agenda of the collective decisions taken
by the Shareholders, this request must be delivered to the Company at least
8 days before the date on which these decisions are due to be taken. The request
must be accompanied by the text of the draft resolutions, which may include a
brief description of the grounds.

35



--------------------------------------------------------------------------------



 



HEADING VII
WINDING UP – LIQUIDATION
ARTICLE 21 — WINDING UP — LIQUIDATION
The decision to wind up and liquidate the Company shall be taken by the Sole
Shareholder or by the Shareholders acting collectively in accordance with the
majority provisions of Article 14.1.2 (except in the event of Enforcement of the
Pledges of the Share Accounts in which case the decision shall be made according
to the majority rules set forth in Article 14.1.3.)
The liquidation surplus shall be allocated among the Shareholders in accordance
with the provisions of Article 9.2.4.
ARTICLE 22 — DISPUTES
Any disputes that may arise during the Company’s term or during its liquidation,
between its President, one or more Executive Officers, members of the Executive
Committee, members of the Supervisory Board and/or one or more Shareholders,
concerning the company’s business, shall be shall be submitted to the competent
courts in accordance with law.

36



--------------------------------------------------------------------------------



 



APPENDIX A
Definitions
For the purposes of the By-Laws, any terms used with a capital letter set out
below shall have the following meanings:

     
1A Member(s) (of the Supervisory Board)
  shall have the meaning defined in Article 9.2.3(a);
 
   
1B Member(s) (of the Supervisory Board)
  shall have the meaning defined in Article 9.2.3(a);
 
   
1C Member(s) (of the Supervisory Board)
  shall have the meaning defined in Article 9.2.3(a);
 
   
1D Member(s) (of the Supervisory Board)
  shall have the meaning defined in Article 9.2.3(a);
 
   
Affiliate
  shall have the meaning given to that term in the Main Shareholders’ Agreement
or in the Shareholders’ Agreement of the 2 Shareholders, as the case may be;
 
   
Agreed Restructuring Plan
  shall have the meaning given to that term in the Main Shareholder Agreement;
 
   
Beneficiaries
  shall have the meaning given to that term in Article 9.2.4(b)(i)
 
   
Distribution Fundamentals
  shall have the meaning defined in Appendix C;
 
   
Permitted Transfer
  shall have the meaning defined in Appendix C;
 
   
By-Laws
  shall mean the By-Laws of the Company;
 
   
CB
  shall have the meaning defined in Appendix C;
 
   
Sale
  shall have the meaning defined in Appendix C;
 
   
Executive Officer(s)
  shall have the meaning defined in Article 11.1(b);
 
   
1A Shareholder(s)
  shall mean the persons who hold 1A Shares;
 
   
1A Shares
  shall have the meaning defined in Article 7;
 
   
1B Shareholder(s)
  shall mean the persons who hold 1B Shares;
 
   
1B Shares
  shall have the meaning defined in Article 7;
 
   
1C Shareholder(s)
  shall mean the persons who hold 1C Shares;
 
   
1C Shares
  shall have the meaning defined in Article 7;
 
   
1D Shareholder(s)
  shall mean the persons who hold 1D Shares;
 
   
1D Shares
  shall have the meaning defined in Article 7;
 
   
2 Shareholder(s)
  shall mean the persons who hold 2 Shares;

37



--------------------------------------------------------------------------------



 



     
2 Shares
  shall have the meaning defined in Article 7;
 
   
3 Shareholder(s)
  shall mean the persons who hold 3 Shares;
 
   
3 Shares
  shall have the meaning defined in Article 7;
 
   
4 Shareholder(s)
  shall mean the persons who hold 4 Shares;
 
   
4 Shares
  shall mean the class 4 preferred shares which may be issued by the company
after conversion of the CB;
 
   
Company
  shall mean the company identified in the beginning of these By-Laws;
 
   
Distribution
  shall have the meaning defined in Article 9.2.4(a);
 
   
Enforcement of the Pledges of the Share Accounts
  shall mean the allocation of Securities to all or part of the beneficiaries of
the Pledges of the Share Accounts as a result of the enforcement of all or part
of the Pledges of the Share Accounts;
 
   
Executive Committee
  shall have the meaning defined in Heading III;
 
   
Expulsion Procedure
  shall have the meaning defined in Article 10.2.2;
 
   
Financing Contracts
  shall mean (i) the Senior Facilities Agreement and (ii) the other Finance
Documents (as defined in the Senior Facilities Agreement);
 
   
Gras Shareholder
  shall have the meaning given to that term in the Main Shareholders’ Agreement;
 
   
Group
  shall mean the Company and the companies that it controls, whether directly or
indirectly within the meaning of the provisions of article L. 233-3 of the
French Commercial Code (Code de Commerce);
 
   
Gras Savoye & Cie
  shall mean GRAS SAVOYE & CIE, a French société par actions simplifiée, whose
registered address is 2, rue Ancelle, 92200 Neuilly-sur-Seine, France,
registered with the French Registry of Commerce and Companies under no. 457 509
867 RCS Nanterre;
 
   
GS Financière
  shall mean GS FINANCIERE (previously referred to as ALCéE), a French société
par actions simplifiée, whose registered address is 120, avenue Charles de
Gaulle, 92200 Neuilly-sur-Seine, France, registered with the French Registry of
Commerce and Companies under no. 517 842 811 RCS Nanterre
 
   
Gras Savoye SA
  shall mean GRAS SAVOYE SA, a French société anonyme, whose registered address
is 2, rue Ancelle, 92200 Neuilly-sur-Seine, France, registered with the

38



--------------------------------------------------------------------------------



 



     
 
  French Registry of Commerce and Companies under no. 311 248 637 RCS Nanterre;
 
   
IPO
  shall have the meaning defined in Appendix C;
 
   
Lucas Securities
  shall have the meaning given to that term in the Main Shareholders’ Agreement;
 
   
Lucas Shareholder
  shall have the meaning given to that term in the Main Shareholders’ Agreement;
 
   
Main Shareholders’ Agreement
  shall mean, as the case may be, the agreement between the shareholders and
holders of the Securities of the Company in English entitled “Shareholders’
agreement with respect to GS & Cie Groupe” dated 17 December 2009, as in force
at the time under consideration;
 
   
Manco
  shall have the meaning defined in Appendix C;
 
   
Merger
  shall have the meaning defined in Appendix C;
 
   
Ordinary Shares
  shall mean the ordinary shares issued or to be issued by the Company;
 
   
Ordinary Shareholder
  shall mean the holder of Ordinary Shares;
 
   
Pledges of the Share Accounts
  shall mean the pledges of the Share accounts granted by the Shareholders and
the holders of Subordinated CB over their Securities pursuant to the Financing
Contracts;
 
   
President / President of the Company
  shall have the meaning defined in Article 11.1(a);
 
   
Completion Date
  shall mean 17 December 2009;
 
   
Securities
  shall mean the Shares, the Subordinated CB, the warrants, or other Securities
issued or to be issued by the Company (or, depending on the context, by another
company) or, more generally, all other rights giving access, or likely to give
access, directly or indirectly, immediately or in the future, with or without
any exercise, notice or other formality, by conversion, exchange, repayment,
presentation or exercise of a warrant or by any other means to the allocation of
a Security representing or giving access to a fraction of the share capital, of
the profits, of the liquidation surplus or of the voting rights of the Company
(or, depending on the context, of another company), including any preferential
rights of subscription to any share capital increase or to any issue of any
security issued or allocated as a result of a transformation, merger, spin-off,
contribution or similar operation, it being specified, for the avoidance of
doubt, that (i) CB and (ii) bonds with initially attached warrants which have
been subsequently detached;

39



--------------------------------------------------------------------------------



 



     
Senior Facilities Agreement
  shall mean the senior loan agreement in English entitled “Senior Facilities
Agreement” executed by, namely GS Financière, the Company, the Senior Lenders,
the Mandated Lead Arrangers, the Senior Agent and the Security Agent dated 16
December 2009 (any terms used with a capital letter having the meaning ascribed
to them in such contract) and (ii) the other Finance Documents (as referred to
in the Senior Facilities Agreement);
 
   
Senior Lenders
  shall have the meaning that is defined for “Senior Lenders” in the Financing
Contracts;
 
   
Shareholder(s)
  shall have the meaning that is defined in Article 1;
 
   
Shareholders’ Agreement of the 2 Shareholders
  shall mean the agreement between the shareholders and holders of the
securities of Manco signed by the Shareholders, Manco and its shareholders, as
per its drafting at the given time under consideration;
 
   
Shareholders’ Agreements
  shall mean, as applicable, the Main Shareholders’ Agreement and/or the
Shareholders’ Agreements of the 2 Shareholders;
 
   
Shares
  shall mean all of the shares issued by the Company to represent its share
capital, to wit the 1A Shares, the 1B Shares, the 1C Shares, the 1D Shares, the
2 Shares, the 3 Shares, the 4 Shares, any Ordinary shares and/or other Shares
which may be created or issued pursuant to Appendix B;
 
   
Sole shareholder
  shall have the meaning that is defined in Article 1;
 
   
Subordinated CB
  shall have the meaning that is defined in Appendix C;
 
   
Supervisory Board
  shall have the meaning that is defined in Heading III;
 
   
Transfer
  shall mean the transfer of any right or obligation and in the context of the
Securities (i) all transfers, sales or assignments of partial (e.g. jouissance,
usufruit ou nue-propriété) or full title by any legal means (including by means
of an exchange, split, sale with option or redemption, contribution, partial
hive-down (apport partiel d’actifs), in the form of a payment in kind (dation en
paiement), merger or de-merger (scission)), (ii) any transfer following death or
transfer in trust or fiducie or by any other similar means, (iii) any gratuitous
or onerous transfer even when the transfer is made pursuant to a public auction
ordered by a court or a tribunal or where the transfer of ownership is delayed,
(iv) any transfer which is the result of any contribution, with or without
division of legal and beneficial title to shares (usufruit) loan, constitution
of guarantee, convention de croupier

40



--------------------------------------------------------------------------------



 



     
 
  redemption or otherwise, and, more generally, (v) any transfer with or without
usufruct, loan, constitution of a guarantee as a result of a pledge of
securities or the enforcement of such pledge of securities or the entering into
a convention de croupier, it being specified that the verb “to Transfer” shall
be interpreted accordingly;
 
   
Transparency
  shall have the meaning given to that term tin the Main Shareholders’
Agreement.
 
   
Triggering Event
  shall have the meaning given to that term in the Financing Contracts; and

41



--------------------------------------------------------------------------------



 



APPENDIX B
Terms governing the adjustment of the allocation of the seats on the Supervisory
Board
As of the date of any Enforcement of Pledges of Share Accounts the provisions of
this Appendix shall no longer be applicable.

1.   The number of 1A Members, 1B Members, 1C Members or 1D Members who are
appointed respectively by the 1A Shareholders acting collectively, the 1B
Shareholders acting collectively, the 1C Shareholders acting collectively and
the 1D Shareholders acting collectively in accordance with Article 9.2.3(a)
shall be reduced automatically and as of right:

  (x)   from three (3) to two (2) as soon as the number of 1A Shares or of 1B
Shares shall cease to account for more than 26% of the voting rights of the
Company respectively;     (y)   from two (2) to one (1) as soon as the number of
1A Shares, of 1B Shares or of 1C Shares shall cease to account for more than 18%
of the voting rights of the Company respectively; and     (z)   to zero (0) as
soon as the number of 1A Shares, of 1B Shares, of 1C Shares or of 1D Shares
shall cease to account for more than 8% of the voting rights of the Company
respectively.

    If the number of 1A Members, 1B Members, 1C Members or 1D Members is reduced
in accordance with the provisions of the foregoing section, the competent
Representative of the Shareholders of a Class or, failing this, the President,
must consult the Shareholders who hold the relevant class of shares collectively
in order to designate the member of the Supervisory Board whose duties shall end
pursuant to this reduction.   2.   If in accordance with the provisions of the
foregoing section, the number of members of the Supervisory Board who are
appointed by the Shareholders (excluding 2 Shareholders, 3 Shareholders and
Ordinary Shareholders) is reduced and:   2.1.   If as a result of one or more
Transfers or of a new Share issue, an Ordinary Shareholder or a group of
Ordinary Shareholders acting in a concerted manner (as per the meaning of this
term in article L. 233-3-I of the French Commercial Code (Code de Commerce) but
not including any grouping formed by the Main Shareholders’ Agreement) should
come to hold a number of Ordinary Shares accounting for 8% or more of the voting
rights of the Company and should they not be entitled to appoint a member of the
Supervisory Board, a new class of Shares with voting rights and a new category
of members of the Supervisory Board shall be created and this new class of
Shares with voting rights shall grant to the Sole Shareholder or to the
shareholders of this class acting collectively, as the case may be, the right to
appoint a total of :

  (i)   one (1) member of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 8% inclusive and 18% (exclusive) of the Shares with voting rights (i.e.
excluding the 2 Shareholders and 3 Shareholders);     (ii)   two (2) members of
the Supervisory Board, if the Sole Shareholder or the Shareholders of this new
class of Shares acting collectively should come to hold between 18%
(inclusive) and 26% (exclusive) of the Shares with voting rights (i.e. excluding
the 2 Shareholders and 3 Shareholders);

42



--------------------------------------------------------------------------------



 



  (iii)   three (3) members of the Supervisory Board, if the Sole Shareholder or
the Shareholders of this new class of Shares acting collectively should come to
hold between 26% (inclusive) and 40% (exclusive) of the Shares with voting
rights (i.e. excluding 2 Shareholders and 3 Shareholders);     (iv)   four
(4) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 40% (inclusive) and 50% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);     (v)   five
(5) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 50% (inclusive) and 60% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);     (vi)   six
(6) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 60% (inclusive) and 70% (exclusive) of the Shares with voting rights
(i.e. excluding the 2 Shareholders and 3 Shareholders);     (vii)   seven
(7) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 70% (inclusive) and 80% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);     (viii)   eight
(8) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 80% (inclusive) and 92% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders); et     (ix)   all the
members of the Supervisory Board, if the Sole Shareholder or the Shareholders of
this new class of Shares acting collectively should come to hold more than 92%
of the Shares with voting rights (i.e. excluding 2 Shareholders and 3
Shareholders);

    and/or   2.2.   If as a result of one or more Transfers or of a new Share
issue, the proportion of the share capital that is accounted for respectively by
all of the Shares of a class with voting rights (i.e. excluding the 2
Shareholders and 3 Shareholders) should increase, the Sole Shareholder or the
Shareholders of this class of Shares with voting rights acting collectively
shall have the right to appoint a total of :

  (i)   two (2) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 18% (inclusive) and 26% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);     (ii)   three (3) members
of the Supervisory Board, if the Sole Shareholder or the Shareholders of this
new class of Shares acting collectively should come to hold between 26%
(inclusive) and 40% (exclusive) of the Shares with voting rights (i.e. excluding
the 2 Shareholders and 3 Shareholders);     (iii)   four (4) members of the
Supervisory Board, if the Sole Shareholder or the Shareholders of this new class
of Shares acting collectively should come to hold between 40% (inclusive)

43



--------------------------------------------------------------------------------



 



      and 50% (exclusive) of the Shares with voting rights (i.e. excluding the 2
Shareholders and 3 Shareholders);

  (iv)   five (5) members of the Supervisory Board, if the Sole Shareholder or
the Shareholders of this new class of Shares acting collectively should come to
hold between 50% (inclusive) and 60% (exclusive) of the Shares with voting
rights (i.e. excluding 2 Shareholders and 3 Shareholders);     (v)   six
(6) members of the Supervisory Board, if the Sole Shareholder or the
Shareholders of this new class of Shares acting collectively should come to hold
between 60% (inclusive) and 70% (exclusive) of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);     (vi)   seven (7) members
of the Supervisory Board, if the Sole Shareholder or the Shareholders of this
new class of Shares acting collectively should come to hold between 70%
(inclusive) and 80% (exclusive) of the Shares with voting rights (i.e. excluding
the 2 Shareholders and 3 Shareholders);     (vii)   eight (8) members of the
Supervisory Board, if the Sole Shareholder or the Shareholders of this new class
of Shares acting collectively should come to hold between 80% (inclusive) and
92% (exclusive) of the Shares with voting rights (i.e. excluding 2 Shareholders
and 3 Shareholders); et     (viii)   all the members of the Supervisory Board,
if the Sole Shareholder or the Shareholders of this new class of Shares acting
collectively should come to hold more than 92% of the Shares with voting rights
(i.e. excluding 2 Shareholders and 3 Shareholders);

2.3.   If the number of shares with voting rights belonging to a given class
accounts for a proportion of the Shares with voting rights (i.e. excluding 2
Shareholders and 3 Shareholders) that is lower than any of the abovementioned
percentages, the number of members of the Supervisory Board appointed by the
Sole Shareholder or the Shareholders of this new class of Shares acting
collectively must be reduced accordingly.   2.4.   In any event, the application
of the provisions of Articles 2.1 to 2.3 cannot increase the total number of
members of the Supervisory Board, and if several new Ordinary Shareholders
and/or if the Sole Shareholder or the Shareholders of a given class of Shares
with voting rights acting collectively request to benefit from the foregoing
provisions, so that the maximum number of members of the Supervisory Board would
thereby be exceeded, the Shareholders who hold the highest number of Shares with
voting rights shall benefit from these provisions.

Notwithstanding the foregoing provisions, if (i) in accordance with the
provisions of this Appendix, only two classes of Shares with voting rights and
the power to appoint members of the Supervisory Board remain and (ii) the
Shareholders of each of these classes hold a number of shares with exactly the
same voting rights the Shareholders of each of these classes shall be entitled
to each appoint four (4) members of the Supervisory Board even if their Shares
allow them to have 50% of the voting rights of the Company.

44



--------------------------------------------------------------------------------



 



SCHEDULE 1(B)
FORMULAS
If not specifically defined in this Schedule 1B, words, terms and expressions
used in this Schedule 1B with capitalized initials have the meanings ascribe to
them in the Recital and section 1 “Definitions and Interpretation” of the
Shareholders Agreement to which this section is an appendix.
1. Estimated Notification Equity Value
The Estimated Notification Equity Value (ENEqV) in Euro is defined according to
the following formula:
ENEqV = {[40% x K1 x 2014 Annual Budget Sales] + [60% x K2 x ((2014 Annual
Budget EBITDA + EBITDA 2013) x 0.5)] + 2014 Annual Budget C + Estimated ICG
2014} + WNEqV
Where:

  •   K1 is defined as the 2013 “EV/Sales” market multiple computed as the
average of the 2013 EV/Sales multiples of a sample of comparable quoted
companies provided that K1 is a minimum multiple of 1.50x and a maximum multiple
of 1.80x and as further described in section 10.3 below;     •   Sales is
defined as the consolidated net turnover of the 2014 Annual Budget with the
Sales aggregate defined as per section 9.6 below;     •   K2 is defined as the
2013 “EV/EBITDA” market multiple computed as the average of the 2013 EV/EBITDA
multiples of a sample of comparable quoted companies provided that K2 is a
minimum multiple of 8.50x and a maximum multiple of 11.50x and as further
described in section 10.4 below;     •   EBITDA is defined as the consolidated
“Earning before interest, tax, depreciation and amortization” as per section 9.7
below;     •   2014 Annual Budget C is defined as the consolidated net cash
position (if positive) or net debt position (if negative) at December 31, 2014
as per the 2014 Annual Budget excluding Insurance Working Capital as further
described in section 9.3 below;     •   Estimated ICG 2014 is defined as the
Estimated Interim Cash Generated between 01/01/2014 and 30/06/2014 as further
described in section 9.4.1 below, and     •   WNEqV is defined as the valuation
of the 49.90% share capital owned by GS & Cie in WGS Ré as further described in
section 8.2 below. For the avoidance of doubt, WNEqV should only to be taken in
the ENEqV formula if neither the Willis Gras Savoye Ré Call nor the Willis Gras
Savoye Ré Put has been exercised before the calculation date of WNEqV.

Page 1 of 30



--------------------------------------------------------------------------------



 



2. Final Notification Equity Value
The Final Notification Equity Value (FNEqV) in Euro is defined according to the
following formula:
FNEqV = ENEqV – Estimated ICG 2014 + Final ICG 2014
Where:

  •   ENEqv is defined as the Estimated Notification Equity Value described in
section 1 above;     •   Estimated ICG 2014 is defined as the Estimated Interim
Cash Generated between 01/01/2014 and 30/06/2014 as further described in section
9.4.1 below, and     •   Final ICG 2014 is defined as the Final Interim Cash
Generated between 01/01/2014 and 30/06/2014 as further described in section
9.4.2 below.

3. Notification Enterprise Value
The Notification Enterprise Value (NEnV) in Euro is defined according to the
following formula:
NEnV = {[40% x K1 x 2014 Annual Budget Sales] + [60% x K2 x ((2014 Annual Budget
EBITDA + EBITDA 2013) x 0.5)]} + WNEqV
Where K1, Sales, K2, EBITDA and WNEqV have the same definition and calculation
period as in the ENEqV’s definition above.
4. Estimated Call Equity Value
The Estimated Call Equity Value (ECEqV) in Euro is defined according to the
following formula:
ECEqV = {[40% x K1 x Sales 2014] + [60% x K2 x ((EBITDA 2014 + EBITDA 2013) x
0,5 ) ] + C 2014 + Final ICG 2014} + WCEqV
Where:

  •   K1 is defined as the “EV/Sales” market multiple computed as the average of
the EV/Sales multiples of a sample of comparable quoted companies over the
period 2014 and 2013 provided that K1 is a minimum multiple of 1.50x and a
maximum multiple of 1.80x and as further described in section 10.3 below;     •
  Sales is defined as the consolidated net turnover as per section 9.6 below;  
  •   K2 is defined as the “EV/EBITDA” market multiple computed as the average
of the EV/EBITDA multiples of a sample of comparable quoted companies over the
period 2014 and 2013 provided that K2 is a minimum multiple of 8.50x and a
maximum multiple of 11.50x and as further described in section 10.4 below;     •
  EBITDA is defined as the consolidated “Earning before interest, tax,
depreciation and amortization” as per section 9.7 below;

Page 2 of 30



--------------------------------------------------------------------------------



 



  •   C 2014 is defined as the consolidated net cash position (if positive) or
net debt position (if negative) at December 31, 2014 excluding Insurance Working
Capital as further described in section 9.3 below;     •   Final ICG 2014 is
defined as the Final Interim Cash Generated between 01/01/2014 and 30/06/2014
and as further described in section 9.4.2 below; and     •   WCEqV is defined as
the valuation of the 49.90% share capital owned by GS & Cie in WGS Ré as further
described in section 8.3 below. For the avoidance of doubt, WCEqV should only to
be taken in the ECEqV formula if neither the Willis Gras Savoye Ré Call nor the
Willis Gras Savoye Ré Put has been exercised before the date of calculation of
ECEqV.         The following table illustrates the methodology to compute the
Estimated Call Equity Value as at 31/03/2009 on the basis of December 2007 and
December 2008 Aggregates using for illustration purposes the minimum and maximum
value of K1 and K2.

Estimated Call Equity Value (ECEqV)
Date of calculation for the illustration: 1st quarter of 2009
Financial data

                  Aggregate   €m     Source  
Sales 2008
    353,9     Calculation section 9.6
EBITDA 2007
    57,3     Calculation section 9.7
EBITDA 2008
    58,7     Calculation section 9.7
C 2008
    4,3     Calculation section 9.3
Final ICG 2008
  na     No calculation available  
 
               
WCEqV
    18,9     Calculation section 8.3  

Calculation

                              Min     Max           €m     €m    
K1
        1,50 x     1,80 x
Sales 2008
        353,9       353,9  
K1 x Sales 2008
  (a)     530,9       637,0  
40% x K1 x Sales 2008
  (b) = 0,40 x (a)     212,3       254,8  
 
                   
K2
        8,50 x     11,50 x
EBITDA 2007
        57,3       57,3  
EBITDA 2008
        58,7       58,7  
EBITDA 2008 + 2007 EBITDA
  (c)     116,0       116,0  
(EBITDA 2008 + 2007 EBITDA) x 0.5
  (d) = 0,50 x (c)     58,0       58,0  
K2 x ((EBITDA 2008 + 2007 EBITDA) x 0.5)
  (e)     493,0       667,0  
60% x K2 x ((EBITDA 2008 + 2007 EBITDA) x 0.5)
  (f) = 0,60 x (e)     295,8       400,2  
 
                   
C 2008
  (g)     4,3       4,3  
 
                   
Final ICG 2008
  (h)   na     na  
 
                   
WCEqV
  (i)     18,9       18,9  
 
                   
Total ECEqV
  (j) = (b) + (f) + (g) + (h) + (i)     531,4       678,2    
 
                   
Estimated Call Equity Value (ECEqV) as of 1st quarter of 2009
  (j)     531,4       678,2    

Page 3 of 30



--------------------------------------------------------------------------------



 



5. Final Call Equity Value
The Final Call Equity Value (FCEqV) in Euro is defined according to the
following formula:
FCEqV = ECEqV – Final ICG 2014 + ICG 2015
Where:

  •   ECEqV is defined as the Estimated Notification Equity Value described in
section 4 above;     •   Final ICG 2014 is defined as the Final Interim Cash
Generated between 01/01/2014 and 30/06/2014 as further described in section
9.4.2 below; and     •   ICG 2015 is defined as the Interim Cash Generated
between 01/01/2015 and 30/06/2015 as further described in section 9.4.3 below.  
      The following table illustrates the methodology to compute the Final Call
Equity Value as at 30/09/2009 on the basis of December 2007, December 2008 and
June 2009 Aggregates using for illustration purposes the minimum and maximum
value of K1 and K2.

Final Call Equity Value (FCEqV)
Date of calculation for the illustration: 3rd quarter of 2009
Financial data

                          Aggregate (€m)   Min     Max     Source  
ECEqV
    531,4       678,2     Calculation section 4
Final ICG 2008
  na     na     No calculation available
ICG 2009
    7,1       7,1     Calculation section 9.4.3

Calculation

                              Min     Max           €m     €m    
ECEqV
  (a)     531,4       678,2  
Final ICG 2008
  (b)   na     na  
ICG 2009
  (c)     7,1       7,1  
 
                   
Total FCEqV
  (d) = (a) - (b) + (c)     538,5       685,3    
 
                   
Final Call Equity Value (FCEqV) as of 3rd quarter of 2009
  (d)     538,5       685,3    

6. Call Enterprise Value
The Call Enterprise Value (CEnV) in Euro is defined according to the following
formula:
CEnV = {[40% x K1 x Sales 2014] + [60% x K2 x ((EBITDA 2014 + EBITDA 2013) x
0.5)]} + WCEqV
Where K1, Sales, K2, EBITDA and WCEqV have the same definition and calculation
period as in the ECEqV’s definition above.

Page 4 of 30



--------------------------------------------------------------------------------



 



The following table illustrates the methodology to compute the Call Enterprise
Value as of 31/03/2009 on the basis of December 2007 and December 2008
Aggregates using for illustration purposes the minimum and maximum value of K1
and K2.
Call Enterprise Value (CEnV)
Date of calculation for the illustration: 1st quarter of 2009
Financial data

                  Aggregate   €m     Source  
Sales 2008
    353,9     Calculation section 9.6
EBITDA 2007
    57,3     Calculation section 9.7
EBITDA 2008
    58,7     Calculation section 9.7  
 
               
WCEqV
    18,9     Calculation section 8.3  

Calculation

                              Min     Max           €m     €m    
K1
        1,50 x     1,80 x
Sales 2008
        353,9       353,9  
K1 x Sales 2008
  (a)     530,9       637,0  
40% x K1 x Sales 2008
  (b) = 0,40 x (a)     212,3       254,8  
 
                   
K2
        8,50 x     11,50 x
EBITDA 2007
        57,3       57,3  
EBITDA 2008
        58,7       58,7  
EBITDA 2008 + 2007 EBITDA
  (c)     116,0       116,0  
(EBITDA 2008 + 2007 EBITDA) x 0.5
  (d) = 0,50 x (c)     58,0       58,0  
K2 x ((EBITDA 2008 + 2007 EBITDA) x 0.5)
  (e)     493       667  
60% x K2 x ((EBITDA 2008 + 2007 EBITDA) x 0.5)
  (f) = 0,60 x (e)     295,8       400,2  
 
                   
WCEqV
  (g)     18,9       18,9  
 
                   
Total CEnV
  (h) = (b) + (f) + (g)     527,1       673,9    
 
                   
Call Enterprise Value (CEnV) as of 1st quarter of 2009
  (h)     527,1       673,9    

Page 5 of 30



--------------------------------------------------------------------------------



 



7. Put Equity Value
     7.1. Base Put Equity Value
As it relates to Mr. Lucas’ Put Options, the Base Put Equity Value (BPEV) in
Euro is defined according to the following formula:
BPEV = {[40% x 1.50 x Sales n] + [60% x 8.50 x ((EBITDA n + EBITDA n-1) x 0.5)]
+ Cn} + WCEqVn
Where:

  •   Sales is defined as the consolidated net turnover as per section 9.6
below;     •   EBITDA is defined as the consolidated “Earning before interest,
tax, depreciation and amortization” as per section 9.7 below;     •   Cn is
defined as the consolidated net cash position (if positive) or net debt position
(if negative) excluding Insurance Working Capital as further described in
section 9.3 below; and     •   n is defined as the last Financial Year ending
December 31 before Cessation date;     •   n-1 is defined as the Financial Year
ending December 31 before year n; and     •   WCEqVn is defined as the valuation
of the 49.90% share capital owned by GS & Cie in WGS Ré computed with the R at
Financial Year end n and as further described in section 8.3 below. For the
avoidance of doubt, WCEqV should only be taken in the BPEV formula if neither
the Willis Gras Savoye Ré Call nor the Willis Gras Savoye Ré Put has been
exercised before the Calculation Date of BPEV.

     Should the Cessation occur in the 2010 calendar year, it is agreed by the
Parties that:

  •   The Sales Aggregate will be computed based on GSC’s consolidated and
audited accounts as at December 31, 2009; and     •   The EBITDA Aggregate will
be computed based on GSC’s consolidated and audited accounts as at December 31,
2009 and December 31, 2008; and     •   The C Aggregate will be computed as the
sum of the C Aggregate of GSC’ consolidated and audited accounts as at
December 31, 2009 plus the C Aggregate of the statutory (i.e social) unaudited
accounts of Topco as at December 31, 2009 plus the C Aggregate of the statutory
(i.e social) unaudited accounts of Bidco as at December 31, 2009. Should
statutory (i.e social) unaudited accounts of Topco and Bidco not be available,
then Topco and Bidco C amount at Closing should be used.         The following
table illustrates the methodology to compute the Base Put Equity Value as of
30/06/09 on the basis of December 2007 and December 2008 Aggregates.

Page 6 of 30



--------------------------------------------------------------------------------



 



Base Put Equity Value (BPEV)
Date of calculation for the illustration: Exercised 2nd quarter of 2009
Financial data

                  Aggregate   €m     Source  
Sales 2008
    353,9     Calculation section 9.6
EBITDA 2007
    57,3     Calculation section 9.7
EBITDA 2008
    58,7     Calculation section 9.7
C 2008
    4,3     Calculation section 9.3  
 
               
WCEqVn
    18,9     Calculation section 8.3  

Calculation

                      Value         €m  
Sales 2008
  (a)     353,9  
1,50 x Sales 2008
  (b) = 1,50 x (a)     530,9  
40% x 1,50 x Sales 2008
  (c) = 0,40 x (b)     212,34  
 
           
EBITDA 2007
        57,3  
EBITDA 2008
        58,7  
EBITDA 2008 + 2007 EBITDA
  (d)     116,0  
(EBITDA 2008 + 2007 EBITDA) x 0.5
  (e) = 0,50 x (d)     58,0  
8,50 x ((EBITDA 2008 + 2007 EBITDA) x 0.5)
  (f) = 8,50 x (e)     493,0  
60% x 8,50 x ((EBITDA 2008 + 2007 EBITDA) x 0.5)
  (g) = 0,60 x (f)     295,8  
 
           
C 2008
  (h)     4,3  
 
           
WCEqVn
  (i)     18,9  
 
           
Total BPEV
  (j) = (c) + (g) + (h) + (i)     531,4    
 
           
Base Put Equity Value (BPEV) as of Exercised 2nd quarter of 2009
  (j)     531,4    

     7.2. Final Put Equity Value
As it relates to Mr. Lucas’ Put Options, the Final Put Equity Value (PEV) in
Euro is defined according to the following formula:

  •   PEV = {[40% x K1 x Sales n ] + [ 60% x K2 x (( EBITDA n + EBITDA n-1) x
0.5)] + C n+1} + WCEqVn

Where:

  •   K1 is defined as the “EV/Sales” market multiple used in the Call Equity
Value;     •   Sales is defined as the consolidated net turnover as per section
9.6 below;     •   K2 is defined as the “EV/EBITDA” market multiple used in the
Call Equity Value;     •   EBITDA is defined as the consolidated “Earning before
interest, tax, depreciation and amortization” as per section 9.7 below;     •  
C n+1 is defined as the consolidated net cash position (if positive) or net debt
position (if negative) at the quarter end date closest to the Cessation date ,
excluding Insurance Working Capital as further described in section 9.3 below;

Page 7 of 30



--------------------------------------------------------------------------------



 



  •   n+1 is defined as the Financial Year in which the Cessation date occurs;  
  •   n is defined as the last Financial Year ending December 31 before
Cessation date;     •   n-1 is defined as Financial Year ending December 31
before year n; and     •   WCEqVn is defined as the valuation of the 49.90%
share capital owned by GS & Cie in WGS Ré computed with the R at Financial Year
end n and as further described in section 8.3 below.         The following table
illustrates the methodology to compute the Final Put Equity Value as of
30/09/2009 on the basis of December 2007, December 2008 and June 2009 Aggregates
using for illustration purposes the minimum and maximum value of K1 and K2.

Final Put Equity Value (PEV)
Date of calculation for the illustration: Exercised 2nd quarter of 2009,
calculation at full exit
Financial data

                  Aggregate   €m     Source  
Sales 2008
    353,9     Calculation section 9.6
EBITDA 2007
    57,3     Calculation section 9.7
EBITDA 2008
    58,7     Calculation section 9.7
C as of 06/30/2009
    7,4     Calculation section 9.3  
 
               
WCEqVn
    18,9     Calculation section 8.3  

Calculation

                              Min     Max           €m     €m    
K1
        1,50 x     1,80 x
Sales 2008
        353,9       353,9  
K1 x Sales 2008
  (a)     530,9       637,0  
40% x K1 x Sales 2008
  (b) = 0,40 x (a)     212,3       254,8  
 
                   
K2
        8,50 x     11,50 x
EBITDA 2007
        57,3       57,3  
EBITDA 2008
        58,7       58,7  
EBITDA 2008 + 2007 EBITDA
  (c)     116,0       116,0  
(EBITDA 2008 + 2007 EBITDA) x 0.5
  (d) = 0,50 x (c)     58,0       58,0  
K2 x ((EBITDA 2008 + 2007 EBITDA) x 0.5)
  (e)     493,0       667,0  
60% x K2 x ((EBITDA 2008 + 2007 EBITDA) x 0.5)
  (f) = 0,60 x (e)     295,8       400,2  
 
                   
C as of 06/30/2009
  (g)     7,4       7,4  
 
                   
WCEqVn
  (h)     18,9       18,9  
 
                   
Total PEV
  (i) = (b) + (f) + (g) + (h)     534,5       681,3    
 
                   
Final Put Equity Value (PEV) as of Exercised 2nd quarter of 2009, calculation at
full exit
  (i)     534,5       681,3    

7.3. Final Put Equity Value in case Willis does not exercise the Call Options
Should Willis decide not to exercise its Call Options on the Company (i.e.
Topco) in 2014, then K1 and K2 will be computed by the Experts the year of the
Full Exit.

Page 8 of 30



--------------------------------------------------------------------------------



 



8.   Equity Valuation of Gras Savoye & Cie’s 49.90% stake in the share capital
of Willis Gras Savoye Ré S.A.

For the avoidance of doubt, the WNEqV and WCEqV formulas defined below regarding
the value of the 49.90% of Willis Gras Savoye Ré S.A. (“WGS Ré”) owned by GSC
should only be taken in the ENEqV, FNEqV, NEnV, ECEqV, FCEqV, CEnV, BPEV, PEV
and Willis Put Option formulas as long as the Willis Gras Savoye Ré Call or the
Willis Gras Savoye Ré Put — as defined in the December 27, 2006 contract signed
between WGS Ré, GSC, Willis Limited and Willis Europe B.V (the “WGS Ré
Contract”) — has not been exercised before the Calculation Date.
     8.1. Valuation of Willis Gras Savoye Ré 49.90%
     Willis Gras Savoye Ré S.A.’s (“WGS Ré”) 49.90% share capital owned by Gras
Savoye & Cie is valued as per the valuation of the Willis Gras Savoye Ré Call
and the Willis Gras Savoye Ré Put defined in Exhibit A page 56 of the WGS Ré
Contract i.e.:
“The price to be paid for each Minority Share sold pursuant to the terms of this
Agreement (i.e. the WGS Ré Contract) by GS & Cie to Willis, shall be equal to:
P = (1.585 x R) / NM”
Where:

  •   P = price per Minority Share, expressed in Euros;     •   R = Revenue
(commission + fees) of the Business Unit as defined in page 6 of the WGS Ré
Contract, and issued from last audited statutory accounts of the Business Unit
for the last accounting period closed;     •   NM = total number of issued
Minority Shares;”

And

  •   Minority Shares is defined as per page 5 of the WGS Ré Contract i.e. “the
shares owned by GS & Cie and representing, at the date of the Agreement,
approximately 49.9% of the share capital and voting rights of the Company”;    
•   Revenue is defined as per page 6 of the WGS Ré Contract i.e. “the
consolidated fees, brokerage or other remuneration earned by the Company, Willis
Limited, Willis Group Holdings (Bermuda) (WGH) and the affiliate companies whose
accounts are included in WGH consolidated accounts, net of applicable taxes,
sub-brokerage payments or any shared commission or fees payable to third
parties, any returned commission written off as bad debt, derived from the
Business from 1st January 2006”;     •   The Company is defined as per page 2 of
the WGS Ré Contract i.e. “Willis Gras Savoye Ré S.A.”.

Page 9 of 30



--------------------------------------------------------------------------------



 



     For the avoidance of doubt, the valuation of the Minority Shares in 2009
based on WGS Ré’s 2008 statutory accounts is 18 914 K€ based on 2008 Revenue of
11 933 K€ calculated as per the table below.

                  In K€ - WGSRé S.A. Legal Accounts   2007     2008    
Gross Brokerage
    9 859       13 707  
+ Retros from London
    759       1 774    
= Subtotal “CA brut” included in consolidation (A)
    10 618       15 481  
 
               
Retro to third parties
    -2 250       -3 577  
- Retros in London
    -1 266       -1 687    
= Subtotal Retrocessions (B)
    -3 516       -5 264  
 
               
Subtotal “chiffre d’affaires net” in consolidation (C) = (A) + (B)
    7 102       10 217  
 
               
+ Other Incomes (run off)
    86       21    
= Total Revenue
    7 188       10 238  
 
               
+ London net revenues
    2 012       1 695    
= “REVENUE”
    9 200       11933    

  •   As P = [(1.585 x R) / NM ] ; then     •   (P x NM) = (1.585 x R) ; and    
•   With R equal to 11 933 K€ , 49.9% of the share capital of WGS Ré is valued
in 2009 at 1.585 x 11 933K€ = 18 914 K€     8.2.   Valuation of Willis Gras
Savoye Ré 49.90% in the Estimated Notification Equity Value, the Final
Notification Equity Value and the Notification Enterprise Value.

     If neither the Willis Gras Savoye Ré Call nor the Willis Gras Savoye Ré Put
has been exercised before the Calculation Date of WNEqV, then WGS Ré
Notification Equity Value (WNEqV) in Euro is defined according to the following
formula:
     WNEqV = 1.585 x 2014 Annual Budget R
     Where R has the same definition as per the above paragraph but with R based
on the Business Unit 2014 Annual Budget.

  8.3.   Valuation of Willis Gras Savoye Ré 49.90% in the Estimated Call Equity
Value, the Final Call Equity Value, the Call Enterprise Value, the Base Put
Equity Value and the Final Put Equity Value.

     If neither the Willis Gras Savoye Ré Call nor the Willis Gras Savoye Ré Put
has been exercised before the Calculation Date of WCEqV, then WGS Ré Call Equity
Value (WCEqV) in Euro is defined according to the following formula:
     WCEqV = 1.585 x R 2014
     Where R has the same definition as per section 8.1 but with R calculated on
the year 2014 for the Business Unit.

Page 10 of 30



--------------------------------------------------------------------------------



 



9.   Definitions related to accounting and financial aggregates

  9.1.   General definitions         “Accounting Principles”: means general
accepted accounting principles under the French Financial Reporting Standards
established by the Comité de la Réglementation Comptable, and notably the
regulation CRC 99-02 in respect of consolidated accounts. Any changes to the
accounting principles as applied by Gras Savoye & Cie and as detailed in the
notes and appendices of Gras Savoye & Cie annual report for the year ended
December 2008, resulting from the Group management decisions, legal, or
regulatory changes, the sum of whose impact on any particular Aggregate would be
the lower of €100,000 or 1% of the value of that Aggregate before the change,
shall be adjusted in the computation of the Aggregates.         For the
avoidance of doubt, all Aggregates will be based on or extracted from the
Group’s Annual Accounts.         “Aggregates”: means cash element “C”, Insurance
Working Capital element “IWC”, Financial Income related to IWC “FI”, net revenue
element “Sales”, EBITDA element “EBITDA” and Interim Cash Generated element
“ICG”. Accounting Principles shall apply when computing Aggregates.        
“Annual Budget”: means Annual Budget as defined in section 1.1 of this Agreement
but including the annual budget of WGS Ré and Willis Correduria when relevant
for the computation of all the formulas in this schedule 1B.        
“Calculation Date”: means the last date of a financial quarter i.e. 31/03,
30/06, 30/09 and 31/12 of a Financial Year at which C Aggregate is computed.    
    “Closing Date”: means the date of this Agreement.         “Financial Debt”:
shall be equal to the sum of all amounts due to financial institutions
(excluding those balances with banks and insurers relating to the brokerage and
other operating activities of the company that are otherwise captured in the C
Aggregate) as of the Calculation Date including but not limited to:

  -   amounts drawn under long term credit facilities (whether due in less than
or more than twelve (12) months);     -   bank loans, bonds, debentures, and
mezzanine debt including but not limited to LBO debt     -   bank overdrafts;  
  -   Vendor Loans (but, for the avoidance of doubt, this does not include
Vendor preferred shares or Vendor convertible bonds)     -   residual amounts
due in respect of finance leases; and     -   amounts borrowed under asset
securitization facilities and all other interest and non-interest bearing loans
including accrued interest;

      The illustration of the Aggregates presented in this Schedule 1B are based
on Gras Savoye & Cie’s Accounts and the related consolidated ledger at the end
of December 2007, December 2008, June 2009 and 2009 Annual Budget.

Page 11 of 30



--------------------------------------------------------------------------------



 



9.2. Definition of Consolidation Scope
The Consolidation Scope applying to the computation of the Aggregates at the
Calculation Date will be determined based on the Accounting Principles except
for Minorities Adjustment and taking Proforma Adjustements (see definition
below) into consideration.
For the calculation of the Aggregates, the Consolidation Scope will be adjusted
according to the share of each Group Company’s contribution to the Annual
Accounts depending on the percentage of control:

  •   100% share for fully consolidated Group Companies;     •   Percentage of
direct or indirect economic interest for subsidiaries that are proportionally
consolidated and specifically OAAGC but with the exception of Willis GS Ré ; and
    •   0% for those subsidiaries that are equity accounted at the Closing Date
to the exception of Willis Correduria. Should a new entity be created or
acquired after the Closing Date and such entity be an equity accounted entity
and its EBITDA (including Proforma Adjustment) be in excess of the lower or
€100.000 (one hundred thousand Euros) or 1.0% (one percent) of the EBITDA
Aggregate prior to the new entity creation or acquisition, then such entity’s
contribution to the Aggregates would be accounted for on a proportional basis.

The contribution of Willis Correduria is exclusively taken for Willis
Correduria’ Sales and Willis Correduria’s EBITDA Aggregates on a proportional
basis according to the Correduria Ratio as if the Company consolidated its
economic ownership interest in Willis Correduria. Willis Correduria will be
excluded from all other Aggregates except ICG where the Correduria Annual
Dividend will be included.
“Minorities Adjustment”: When a Group Company is (i) subject to a direct or
indirect economic ownership interest less than 100% but is (ii) fully
consolidated, then the Group Company’s contribution to the Aggregate is taken as
follows:
Group Company’s Aggregate x (percentage of direct or indirect economic ownership
+ percentage of minority interests covered by put/call agreements).
The corresponding cost of the put/call agreement shall be included as an off
balance sheet liability in the section 9.3 therefafter.
“Proforma Adjustment”: means restatement applied to the computation of the Sales
and EBITDA aggregates to account for the full year impact of acquisitions and
disposals of businesses occurring during the 2 full Financial Year preceding the
Calculation Date as if the entity was acquired or disposed as of 1st January of
the 1st full Financial Year :

  •   For the acquisition and disposal of shares, the Proforma Adjustment will
be based on the statutory account of the company acquired or disposed of (or
consolidated account for the acquisition or disposal of a group of companies);
and     •   For the acquisition and disposal of business goodwills structured as
asset deals, the Proforma Adjustment will be prepared by the Group’s management
taking into account revenue seasonality and the cost structure acquired.
Classification of revenues and cost will be aligned on the Accounting Principles
and accounting classifications of the Group.

Page 12 of 30



--------------------------------------------------------------------------------



 



For each full Financial Year considered, the Proforma Adjustment will correspond
to the difference between the full year impact of the acquisition or disposal
and the contribution of the Group Companies acquired or disposed of to the
Annual Accounts.
Proforma Adjustments shall be made for any impact to the Sales and EBITDA
Aggregates greater than the lesser of €100.000 (one hundred thousand Euros) or
1.0% (one percent) of the Aggregate prior to the Proforma Adjustment.
9.3. Definition of net cash or net debt element “C”
The net cash or net debt element “C” is defined as the following sum of
sub-elements it being understood that the following sub-elements will be taken
at their accounting value at the Calculation Date. It is also understood that in
calculating C any item included in one of the categories listed below shall not
be counted in any other category or any other balance sheet Aggregate:

  i.   Plus: Cash at bank and in hand, net of any other financial liabilities,
and marketable securities taken into account at their market value at the
Calculation Date and excluding treasury shares;     ii.   Minus: Financial Debt;
    iii.   Plus: loans advanced to companies outside the Consolidation Scope (in
particular, loan advanced to Willis Entities);     iv.   Minus: Amounts borrowed
from companies outside the Consolidation Scope, with the exception of GS Re
Luxembourg as long as Gras Savoye & Cie owns 99% of this entity;     v.   Minus:
Off balance sheet liabilities relating to historical acquisitions based on the
relevant put/call instruments and contractual formula with the minority
shareholder using the latest audited statutory accounts available for these
subsidiaries;     vi.   Minus: On balance sheet liabilities relating to
historical acquisitions based on the relevant put/call instruments and
contractual formula with the minority shareholder using the latest audited
statutory accounts available for these subsidiaries     vii.   Plus: Receivables
relating to disposals of subsidiaries;     viii.   Minus: Dividends payables
outside of the Group;     ix.   Plus: Approved dividends not received at the
Calculation Date from non consolidated entities and WGS Ré;     x.   Minus:
Liabilities relating to historical employee related incentive plans such as FCPE
scheme, stock option plans (to the extent that there is no corresponding charge
accounted for within EBITDA such as Bonuses payable);     xi.   Minus: The
absolute value of Insurance Working Capital “IWC” position (see definition
hereafter) to the extent “IWC” is a liability with insurance companies or
insureds;     xii.   Minus: Provisions or other liabilities for which there is
no corresponding charge accounted for within EBITDA (excluding the PSAR —
“provision pour services à rendre”) and to the extent that such provisions will
result in a cash settlement; and     xiii.   Plus: Any portion of GS Ré
Luxembourg paid-in share capital as long as the equivalent cash is present in GS
Ré Luxembourg and has not been otherwise captured as cash in the above captions.

Page 13 of 30



--------------------------------------------------------------------------------



 



      For the avoidance of doubt, C Aggregate of Willis Correduria and Willis
Gras Savoye Ré should be excluded from the computation of the C Aggregate of the
Company and the Correduria Annual Dividend should be included in ICG.

The following table illustrates the methodology to compute the C Aggregate on
the basis of December 2008 Annual Accounts.
Calculation of Cash Aggregate (“C”) as of 12/31/2008

                  €m   2008     Source (Appendix 1, pg 9)    
(i) Plus: Cash at bank and in hand and marketable securities excluding treasury
shares net of any other financial liabilities.
               
Cash in bank
    138,9       A51200  
Cash in cashier
    0,1       A53000  
Overdraft and other short term facilities,
    (125,8 )     P51900  
Marketable securities (stocks) (Gross)
    1,3       A50300  
Other marketable securities (Gross)
    44,9       A50800  
Marketable securities (Mutual funds) (Gross)
    8,7       A50400  
Marketable securities (Bonds) (Gross)
    71,1       A50600  
Other marketable securities (Prov)
    (0,2 )     A59800  
Marketable securities (Bonds) (Prov)
    (0,0 )     A59600  
Value for collection
    0,1       A51100  
Restatement
               
Provisioning of marketable securities
    (0,6 )   Reclassification of balance inaccurately reported in A59020 as
provisioning of Treasury shares    
 
                 
Subtotal
    138,4     Note 3    
 
                 
(ii) Less: Financial Debt
               
Debt with financial institution
    (0,7 )     P16400  
Leasings
    (0,2 )     P16870  
Other financial debt
    (0,2 )     P16800  
Other short term financial debt.
    (0,1 )     P51980    
 
                 
Subtotal
    (1,2 )   Note 3    
 
                 
(iii) Plus: loans advanced to companies outside the Consolidation scope (in
particular, loan advanced to Willis related companies)
               
Current account subs. (Gross)
    1,4     A45500 - Note 1  
Current account subs. (Prov)
    (0,4 )     A49550  
(iv) Less: Amounts borrowed from companies outside the Consolidation scope
               
Debt with subsidiaries
    (0,1 )     P17000  
Current account subsidiaries
    (1,0 )   P45500 - Note 2  
(v) Less: Off balance sheet liabilities relating to historical acquisitions
    (21,0 )   See appdx 6  
(vi) Less: On balance sheet liabilities relating to historical acquisitions
Financial fixed assets payables
    (12,3 )     P40500  
(vii) Plus: Receivables relating to disposals of subsidiaries Financial fixed
assets receivables
    1,1     A40500 (sale of Ivory coast €0.6m, Scala €0.3m, Turkey €0.1m)  
(viii) Less: Dividends payables outside of GS group
    —          
(ix) Plus: Approved dividends not paid at the Calculation Date to be received
from non consolidated entities and WGS Ré WGS Re contractual dividend
    1,7          
(ix) Less: Liabilities relating to historical employee related incentive plans
such as FCPE scheme, stock option plans (to the extent that there is no
corresponding charge accounted for within EBITDA eg. Bonuses payable)
               
GS & Cie Stock option scheme liability
    (2,8 )   See appdx 7  
GS SA Stock option scheme liability
    (1,2 )   See appdx 18  
FCPE repurchase commitment
    (8,5 )   See appdx 8  
(x) Minus: The absolute value of Insurance Working Capital “IWC” position (see
definition hereafter) to the extent “IWC” is a liability toward insurance
companies.
    (77,9 )   See IWC calculation for 2008  
(xi) Minus: Provisions or other liabilities for which there is no corresponding
charge accounted for within EBITDA (excluding for the avoidance of doubt the
PSAR — “provision pour services à rendre”)
    (2,7 )   See appendix 19  
(xii) Plus: The share capital of GS Re Luxembourg
    2,0     See appdx 9    
 
                 
Restate WGS Re contribution to C component
    (1,6 )   See Schedule 5  
 
                 
Minority interest restatement (items i, ii, iii)
    (9,7 )   See Schedule 5 & Note 4  
 
                         
Cash equivalent “C” Aggregate
    4,3                    

 

Note 1. Comprises €0.3m creditors current account of GS Côte d’ivoire to GS
Ghana, €1.1m cumulated creditors current account of GS SA to CFA L’Europa
(€0.3m), GS Ghana (€0.1m), CMC (€0.1m), Gesminor (€0.2m), GS Re Luxembourg
(€0.1m), GS Services Senegal (€0.1m), Willis Londres (€0.1m)   Note 2. payables
toward minority shareholders of ASC & GS Nord relating to the dividend owed
(synalagmatic commitments)   Note 3. See appendix 1 for reconciliation to
published annual report   Note 4. Throughout this example, the Topco/Bidco
valuation formula requires adjusting all “Aggregates” : — for the elimination of
the unowned minority interest in subsidiaries consolidated at 100%

Page 14 of 30



--------------------------------------------------------------------------------



 



9.4. Definition of Interim Cash Generated
Interim Cash Generated (ICG) is defined as the amount of cash generated by
Group’s operations between January 1st and June 30th i.e. the first six months
of a Financial Year.
9.4.1. Definition of Estimated Interim Cash Generated 2014
Estimated Interim Cash Generated 2014 (“Estimated ICG 2014”) will be calculated
from the following elements:

  i.   Plus: EBITDA from 01/01/2014 to 30/06/2014 forecast as per the 2014
Annual Budget     ii.   Minus: Capex from 01/01/2014 to 30/06/2014 forecast as
per the 2014 Annual Budget     iii.   Plus/Minus: Financial interest income
excluding FI forecast and financial interest expense from 01/01/2014 to
30/06/2014 forecast as per the 2014 Annual Budget     iv.   Minus: Share of
income tax at computation date, based on estimated average tax rate for the year
as per the 2014 Annual Budget     v.   Plus or Minus : Any expected exceptional
or non-operating cash inflows or outflows which would not be otherwise captured
in the above captions or in the C definition, such as, but not limited to :
dividends payable, income from disposals, etc         For the avoidance of
doubt, Correduria Annual Dividend and WGS Ré dividend to be paid in 2014 must be
integrated in Estimated ICG 2014 if relevant and if not already included in C as
at 31/12/2013.         Should it be not possible to compute certain Aggregates
at 30/06/2014, 2014 Annual Budget divided by 2 will be used.         The
following table illustrates the methodology to compute the Estimated ICG 2014
Aggregates on the basis of December 2008 Annual Accounts and 2009 Annual Budget.

              €m   June 2009     Sources  
Operating profit 6m09B
    43,3     Source: Management
Depreciations
    4,3     Actual June 09
EBITDA forecast
    47,6      
Restate PSR movements
    7,3      
EBITDA cash
    54,9        
 
             
Financial income
    2,0     50% of yearly forecast financial income
Capex
    (10,8 )   50% of yearly forecast Capex
Total pre tax
    46,2      
Taxes
    (15,5 )   Average tax rate FY08 (34,2%)
Estimated ICG before adjustments
    30,7        
 
           
Adjustments
             
Dividend payments (Mother company)
    (11,1 )    
Dividend payments (Minority interests)
    (4,9 )    
DAP disposal
    3,1      
Repurchase of Axa Shares
    (10,0 )      
 
             
Estimated ICG 2009
    7,8        

Page 15 of 30



--------------------------------------------------------------------------------



 



9.4.2. Definition of Final Interim Cash Generated 2014
Final Interim Cash Generated 2014 (“Final ICG 2014”) is defined according to the
following formula:

  i.   Plus: C Aggregate as at 30/06/2014     ii.   Minus: C Aggregate as at
31/12/2013         For the avoidance of doubt, Correduria Annual Dividend and
WGS Ré dividend to be paid in 2014 must be integrated in Final ICG 2014 if
relevant and if not already included in C as at 31/12/2013 and as at 30/06/2014.
        The following table illustrates the methodology to compute the Final ICG
2014 Aggregate on the basis of December 2008 Annual Accounts and C Aggregate as
at 30/06/2009.         As the same methodology applies for ICG 2015 defined as
per section 9.4.3 below, the following table also illustrates the methodology to
compute the ICG 2015 Aggregate on the basis of December 2008 Annual Accounts and
C Aggregate as at 30/06/2009.

Page 16 of 30



--------------------------------------------------------------------------------



 



Calculation of Final ICG 2009

          €m   June 2009    
(i) Plus: Cash at bank and in hand and marketable securities excluding treasury
shares net of any other financial liabilities.
       
Cash in bank
    166,8  
Cash in cashier
    0,3  
Overdraft and other short term facilities,
    (158,4 )
Marketable securities (stocks) (Gross)
    1,1  
Other marketable securities (Gross)
    44,3  
Marketable securities (Mutual funds) (Gross)
    24,4  
Marketable securities (Bonds) (Gross)
    70,6  
Short term bonds
    1,8  
Other marketable securities (Prov)
    (1,0 )
Other marketable securities (Prov)
    (0,1 )
Marketable securities (Bonds) (Prov)
    —  
Value for collection
    0,8  
Restatement
       
Provisioning of marketable securities
    —    
 
         
Subtotal
    150,7    
 
         
(ii) Less: Financial Debt
       
Debt with financial institution
    (0,6 )
Leasings
    (0,1 )
Other financial debt
    (0,0 )
Other short term financial debt.
    (0,0 )  
 
         
Subtotal
    (0,7 )  
 
         
(iii) Plus: loans advanced to companies outside the Consolidation scope (in
particular, loan advanced to Willis related companies)
       
Current account subs. (Gross)
    3,6  
Current account subs. (Prov)
    (0,4 )
Reclassify capital increase of GS Re Luxembourg — inaccurately accounted for in
A45500 (reclassified in July as non consolidated investment)
    (2,0 )  
 
         
(iv) Less: Amounts borrowed from companies outside the Consolidation scope
       
Debt with subsidiaries
    (0,0 )
Current account subsidiaries
    (1,0 )
(v) Less: Off balance sheet liabilities relating to historical acquisitions
    (21,0 )
(vi) Less: On balance sheet liabilities relating to historical acquisitions
       
Financial fixed assets payables
    (8,4 )
(vii) Plus: Receivables relating to disposals of subsidiaries
       
Financial fixed assets receivables
    0,1  
(viii) Less: Dividends payables outside of GS group
    —  
(ix) Less: Liabilities relating to historical employee related incentive plans
such as FCPE scheme, stock option plans (to the extent that there is no
corresponding charge accounted for within EBITDA eg. Bonuses payable)
    —  
GS & Cie Stock option scheme liability
    (2,4 )
GS SA Stock option scheme liability
    (1,0 )
FCPE repurchase commitment
    —  
(x) Minus: The absolute value of Insurance Working Capital “IWC” position (see
definition hereafter) to the extent “IWC” is a liability toward insurance
companies.
    (99,4 )
Restate WGS Re contribution to IWC component
    1,8  
(xi) Minus: Provisions or other liabilities for which there is no corresponding
charge accounted for within EBITDA (excluding for the avoidance of doubt the
PSAR — “provision pour services à rendre”)
    (2,7 )
(xii) Plus: The share capital of GS Re Luxembourg
    4,0    
 
         
Restate WGS Re contribution to C component (excl. IWC component)
    (1,1 )  
 
         
Minority interest restatement (items i, ii, iii)
    (12,6 )  
 
         
Cash equivalent “C” Aggregate as of 06/30/2009      (a)
    7,4    
 
         
Cash equivalent “C” Aggregate as of 12/31/2008         (b) - see section 9.3
    4,3  
Variance C (c) = (a) – (b)
    3,2  
Willis Correduria dividend (d)
    3,9  
Final ICG 2009 (e) = (c) + (d)
    7,1    

Page 17 of 30



--------------------------------------------------------------------------------



 



9.4.3. Definition of Interim Cash Generated 2015
Interim Cash Generated 2015 (“ICG 2015”) is defined according to the following
formula:

  i.   Plus: C Aggregate as at 30/06/2015     ii.   Minus: C Aggregate as at
31/12/2014         For the avoidance of doubt, Correduria Annual Dividend and
WGS Ré dividend to be paid in 2015 must be integrated in ICG 2015 if relevant
and if not already included in C as at 31/12/2014 and as at 30/06/2015.        
The table in section 9.4.2 illustrates the methodology to compute the ICG 2015
Aggregate on the basis of December 2008 Annual Accounts and C Aggregate as at
30/06/2009.

9.4.4. Others

•   Clause de bon père de famille regarding ICG’s calculation: The affairs of
the Group shall be managed in the normal course of business in the period
leading up to the Option Completion Date, notably as regards normal collection
periods, cut off issues and payment terms in respect of customers and third
parties.       If there is an acquisition or disposal in the period between
January 1, 2015 and June 30, 2015, then the Parties agree to adjust all relevant
Aggregates for that period, meaning as if no changes in perimeter occurred
during this period:

  -   For an acquisition: As Sales and EBITDA Aggregates relate to 2013 and 2014
Annual Accounts, then only the cash paid for the acquisition will be added back
to the ICG 2015 Aggregate.     -   For a disposal: As Sales and EBITDA
Aggregates relate to 2013 and 2014 Annual Accounts, then only the cash received
from the disposal will be subtracted from the ICG 2015 Aggregate.

Page 18 of 30



--------------------------------------------------------------------------------



 



9.5.   Definition of Insurance Working Capital       The parties intend that
Insurance Working Capital (“IWC”) shall be a calculation of the aggregate of the
funds of each operating Group Company, net of claims payments advanced on behalf
of insurers, collected from and held on behalf of insureds and insurers of the
relevant Group Company prior to payment, recognizing that this calculation is
not required in France. To the extent that the Group changes its Accounting
Principles or to the extent that one of the operating Group Companies has a
different accounting model, the calculation of the funds of that Group Company
shall be prepared to achieve this objective of deriving net funds held on behalf
of insureds and insurers. The Insurance Working Capital will be computed by
taking the following balance:

  i.   Minus: Insurance company payables, comprising all balances due to
insurers in relation with the brokerage activity including but not limited to
premiums to be reverted to insurers whether collected from the client or not,  
  ii.   Minus: Other insurance cycles payables, including but not limited to
down payments from customers, client and insurance companies unallocated credit
balances,     iii.   Plus: Gross value of Client receivables including premiums,
commissions and fees to be collected from customers in relation with the
brokerage activity as well as receivables in relation with the other Company’s
activities turnover (notably consulting fees).     iv.   Plus: Gross value of
Insurance receivables including commissions and fees to be received from
insurers as well as claims refund from insurers,     v.   Minus: Deposits
received from insurance companies and clients related to the claim management
activity,

     Adjusted for the following items:

  vi.   Minus: Gross value of Clients or Insurance receivables in respect of
commissions and fees to be recovered from customers. For those Group Companies
whose accounting scheme in respect of brokerage activity includes the double
counting of these balances within Client receivables and Insurance receivables,
the restatement will relate to the amount included in Insurance receivables.    
vii.   Plus: Commissions and fees payables to intermediaries accounted for
within the balances listed hereabove,     viii.   Plus: 14.8% of any
unreconciled items relating to cash received but not yet allocated to Client or
Insurance Receivables. 14.8% is representative of the average commission rate
and if actual rates differ from more than a 1% change in average rate from this
14.8% rate, then the actual rate will be used

The following table illustrates the methodology to compute the IWC Aggregate on
the basis of December 2008 Annual Accounts. In case of accounting
misclassifications in the Annual Accounts the concepts and methodology used
hereabove and illustrated below will prevail.

Page 19 of 30



--------------------------------------------------------------------------------



 



Calculation of IWC as of 12/31/2008

                  €m   2008     Source    
• Less: Insurance company payables, comprising all balances due to insurers in
relation with the brokerage activity including but not limited to premiums to be
reverted to insurers whether collected from the client or not,
               
Insurers payables
    (576,7 )     P40700  
• Less: Other insurance cycles payables, including but not limited to down
payments from customers, client and insurance companies unallocated credit
balances,
               
Accounts receivables credit balances and other accounts payables
    (41,0 )     P41900  
Down-payments from clients
    (13,0 )     P41910  
• Plus: Client receivables including premiums, commissions and fees to be
collected from customers in relation with the brokerage activity as well as
receivables in relation with the other Group activities turnover (notably
consulting fees).
               
Clients receivables (gross)
    479,6       A41000  
• Plus: Insurance receivables including commissions and fees to be received from
insurers as well as claims refund from insurers, Company receivables (gross)
    153,0       A40700  
• Less: Deposits received from insurance companies and clients related to the
claim management activity
                 
 
                 
Deposits
    (38,5 )     P16500  
• Less: Clients or Insurance receivables in respect of commissions and fees to
be recovered from customers. For those Entities whose accounting scheme in
respect of brokerage activity includes the double counting of these balances
within Client receivables and Insurance receivables, the restatement will relate
to the amount included in Insurance receivables.
    (83,4 )   Note 1, Appdx 12  
• Plus: Commissions and fees payables to intermediaries accounted for within the
balances listed hereabove,
    36,1     Note 1, Appdx 12  
• Plus: 14.8% of Client and insurance payables relating to unreconciled items
    5,7     Note 1, Appdx 12    
 
                 
Accounting reclassification
    (5,5 )   Note 1, Appdx 12    
 
                 
Restate WGS Re contribution to IWC component
    (0,0 )   Note 1, Appdx 12    
 
                 
Minority interest restatement
    5,8     Note 1, Appdx 12    
 
                         
“IWC” Aggregate
    (77,9 )                  

 

Note 1. The restatements to the accounts extracted from the consolidated general
ledger of GS & Cie are presented in the appendices 11 (methodology) & 12
(calculation per entity) to the schedules. These restatements were based on an
ad hoc analysis prepared for the purpose of these schedules.

It is understood by the Parties that the current reporting systems of the Group
Companies does not systematically allow to track the balances for such
calculation, the Company’s management should take the relevant actions to
implement an accurate reporting tool in the next 18 months post Closing Date.
9.6. Definition of Sales
Consolidated net revenues “Sales” is equal to:

  i.   Plus: Gross turnover     ii.   Minus: Intermediary Fees and Commissions,
    iii.   Plus: Financial income related to Insurance Working Capital (“FI”),

“Gross Turnover”; shall be made up of brokerage income and related income
derived from the insurance activity (fees notably). The above definition will
include the remuneration of consulting services performed by the Group (notably
Sageris and GS SA FUSAC department).
“Intermediary Fees and Commissions” shall be the Group remuneration of third
parties for the bringing of insurance business to GS or managing business on GS
behalf.
“FI” shall be computed as Total Financial Income multiplied by (Average of
Insurance Working Capital values for Q1, Q2, Q3 and Q4n) divided by (Average of
sum of C(i) and C(iii) values for Q1, Q2, Q3 and Q4n) where C(i) and C(iii) are
the items listed in C definition.
“Total Financial Income” will include the following balances

Page 20 of 30



--------------------------------------------------------------------------------



 



  •   Interest income on financial investments and loans to companies outside
the Consolidation Scope,     •   Profits/losses on marketable securities (VMP)

It being understood that if the above calculation exceeds the Total Financial
Income then FI shall be equal to the Total Financial Income.
The following table illustrates the methodology to compute the Sales Aggregate
on the basis of December 2008 Annual Accounts.
Calculation of 2008 Sales

                  €m   2008     Source    
• Plus: Gross turnover
               
Sales of goods — Local
    0,4       R70700  
Gross brokerage revenues and sales of services — Export
    10,6       R70610  
Fees (brokerage and consulting)
    29,4       R70620  
Gross brokerage revenues and sales of services — Local
    512,0       R70600    
 
                 
Subtotal
    552,4            
 
                 
• Minus: Intermediary Fees and Commissions,
               
Fees on turnover
    (24,4 )     R62100  
Commissions to intermediaries
    (173,1 )     R62280  
Fees to intermediaries
    (0,1 )     R62290  
• Plus: Financial income related to Insurance Working Capital “FIIWC”,
    4,1     See Schedule 5    
 
                 
Correduria Sales impact
    14,8     See Schedule 7  
 
                 
Minority Interest restatement
    (15,5 )   See appdx 13 (2008)    
 
                 
Restate WGS Re contribution to sales component
    (4,2 )   See appdx 13 (2008)    
 
                         
“Sales” Aggregate
    353,9                    

 

Note: for the purpose of those illustrations, proforma adjustments have not been
retained (especially Turkey and Cabrol acquisitions)

Page 21 of 30



--------------------------------------------------------------------------------



 



9.7. Definition of EBITDA
EBITDA is defined as:

  i.   Plus : Operating Profit (equivalent to “Résultat d’exploitation”)     ii.
  Plus : Financial income related to Insurance Working Capital “FI”     iii.  
Plus: Amortization of intangible fixed assets and depreciation of tangible fixed
assets     iv.   Plus/(Minus): Charges to and (releases) from provisions for
risks and charges in respect of non operating elements     v.   Plus/(Minus):
Charges to and (release) from PSAR (provision pour service à rendre)

The following table illustrates the methodology to compute the EBITDA Aggregate
on the basis of December 2008 Annual Accounts.
Calculation of 2008 EBITDA

                          €m   2008     2007     Source    
• Plus :Operating Profit (equivalent to REX)
    44,0       43,6     GS & Cie 2008 Annual report page 33  
• Plus: Amortisation of intangible fixed assets and depreciation of tangible
fixed assets Amortization
    8,9       8,1       R68110  
• Plus/(Less): Charges to and (releases) from provisions for risks and charges
    —       —          
• Plus/(Less): Charges to and (release) from PSAR(provision pour service à
rendre)
                       
Reversal of PSAR
    (16,5 )     (15,0 )   R78152 GS&Cie 2007/2008 Put/Call pricing  
Allowance of PSAR
    18,7       16,2     R68152 GS&Cie 2007/2008 Put/Call pricing  
• Plus : Financial income related to Insurance Working Capital “FIIWC”
    4,1       4,5     See Schedule 5    
 
                         
Correduria impact
    5,5       4,4     See Schedule 7    
 
                         
Minority interest restatement
    (4,1 )     (3,3 )   See appdx 13 (2008)    
 
                         
Restate WGS re contribution to EBITDA aggregate
    (1,8 )     (1,1 )   See appdx 13 (2008)  
 
                                 
Total EBITDA
    58,7       57,3                    

 

Note: for the purpose of those illustrations, proforma adjustments have not been
retained (especially Turkey and Cabrol acquisitions)

Page 22 of 30



--------------------------------------------------------------------------------



 



10. Definitions related to market multiples K1 & K2

  10.1.   Mission of the Experts in charge of calculating the market multiples
K1 & K2

Experts must be chosen by the Parties among the companies/names listed below
(the “Experts List”):

  •   Sorgem Evaluation ;     •   Ricol, Lasteyrie & Associés ;     •   Cabinet
Dominique Ledouble ;     •   Bellot Mullenbach & Associés ;     •   Fairness
Finance ;     •   Associés en Finance ; and     •   Paper Audit & Conseil.    
10.1.1.   Missions of the Experts in connection with the Willis’ Call Options
and the Willis Put Options

(a) Mission in 2014:
Each of the Experts has the following mission in 2014 (the “2014 Mission”): it
shall determine the K1 and K2 multiples used in the formulas of the Estimated
Notification Equity Value, Final Notification Equity Value and Notification
Enterprise Value in accordance with this Schedule 1B and shall deliver to the
Parties, the Company and the 1592 Arbitrator a written report in that respect no
later than March 24, 2014 or, if such an extension is agreed in writing by the
Parties for good cause or requested by one of the Experts at his sole
discretion, no later than March 31, 2014 (the “Notification Requested Date”).
On January 15, 2014 at the latest, the Expert appointed by Willis and the Expert
appointed by the Financial Investors in accordance with Section 10.2 of this
Agreement shall confirm in writing to Willis, the Financial Investors and the
Company their capacity to perform the 2014 Mission.
If one of such Experts fails to confirm its capacity in due time or informs
Willis, the Financial Investors and the Company in writing that it is unable or
not willing to perform the 2014 Mission, the Party having appointed this Expert
shall select and appoint another Expert from the Experts List (a “2014
Substitute”) and this 2014 Substitute shall accept the 2014 Mission no later
than five (5) Business days after January 15, 2014.

Page 23 of 30



--------------------------------------------------------------------------------



 



In the absence of fraud or manifest error, the reports of the Experts with
respect to the 2014 Mission shall be final and binding upon the Parties, the
Company and the 1592 Arbitrator.
The 2014 Mission will be performed by the 1592 Arbitrator acting alone in the
event that:

•   either Willis or the Financial Investors refuse to appoint an Expert or do
not appoint an Expert in due time;

•   one of the Experts or 2014 Substitute does not deliver his report on the
Notification Requested Date at the latest;

•   the 2014 Substitute fails to accept the 2014 Mission in due time or refuses
to perform the 2014 Mission

All fees incurred by the Experts in connection with the 2014 Mission shall be
borne by Willis and the Willis Call Grantors pro-rata their respective Imputed
Holdings.
(b) Mission in 2015:
Each of the Experts has the following mission in 2015 (the “2015 Mission”): it
shall determine the K1 and K2 multiples used in the formulas of the Estimated
Call Equity Value, Final Call Equity Value and Call Enterprise Value in
accordance with this Schedule 1B and shall deliver to the Parties, the Company
and the 1592 Arbitrator a written report in that respect no later than March 23,
2015 or, if such an extension is agreed in writing by the Parties for good cause
or requested by one of the Experts at his sole discretion, no later than
March 30, 2015 (the “Call Requested Date”).
On January 15, 2015 at the latest, the Expert appointed by Willis and the Expert
appointed by the Financial Investors in accordance with Section 10.5 of this
Agreement shall confirm in writing to Willis, the Financial Investors and the
Company their capacity to perform the 2015 Mission.
If one of such Experts fails to confirm its capacity in due time or informs
Willis, the Financial Investors and the Company in writing that it is unable or
not willing to perform the 2015 Mission, the Party having appointed this Expert
shall select and appoint another Expert from the Experts List (a “2015
Substitute”) and this 2015 Substitute shall accept the 2015 Mission no later
than five (5) Business days after January 15, 2015.
In the absence of fraud or manifest error, the reports of the Experts with
respect to the 2015 Mission shall be final and binding upon the Parties, the
Company and the 1592 Arbitrator.
The 2015 Mission will be performed by the 1592 Arbitrator acting alone in the
event that:

•   either Willis or the Financial Investors refuse to appoint an Expert or do
not appoint an Expert in due time;

•   one of the Experts or 2015 Substitute does not deliver his report on the
Call Requested Date at the latest;

Page 24 of 30



--------------------------------------------------------------------------------



 



•   the 2015 Substitute fails to accept the 2015 Mission in due time or refuses
to perform the 2015 Mission

All fees incurred by the Experts in connection with the 2015 Mission shall be
borne by Willis and the Willis Call Grantors pro-rata their respective Imputed
Holdings.
     10.1.2. Missions of the Experts in connection with the Lucas’ Parties Put
Options
In the event that the consideration for the Put Securities becomes payable in
the context of a Full Exit resulting from the exercise of the Call Options or
the exercise of the Willis Put Options, the K1 and K2 multiples used in the
formula of the Final Put Value shall be the K1 and K2 multiples calculated by
the Experts or the 1592 Arbitrator for the 2015 Mission.
In the event that Willis has not delivered Confirming Notifications or in the
event that the Call Options or the Willis Put Options have not been exercised,
the K1 and K2 multiples used in the formula of the Final Put Value shall be
determined by the Experts selected and appointed by the Willis Parties and the
Willis Call Grantors in accordance with Section 14.7(a) no later than twelve
(12) Business Days prior to the completion of the Full Exit (the “Put Mission”).
If those Experts are able to perform the Put Mission in due time, in the absence
of fraud or manifest error, the reports of the Experts with respect to the Put
Mission shall be final and binding upon the Lucas Parties, the Put Options
Grantors and the 1592 Arbitrator and shall be attached to the Full Exit Notice.
If any of those Experts is unable or not willing to perform the Put Mission in
due time, the Full Exit Notice shall include the Put Options Grantors’ own
calculation of the K1 and K2 multiples and if one of the Lucas Parties delivers
a notice of verification pursuant to Section 14.7(d), the 1592 Arbitrator shall
verify such calculation.
Each of the Lucas Parties, the Willis Parties and the Financial Investors shall
bear one third of the fees incurred by the Experts in connection with the Put
Mission.
     10.1.3. Mission of the Experts in connection with the Correduria Equity
Value
If the Correduria Call or the Correduria Put is exercised in 2014, the K1 and K2
multiples used in the formula of the Correduria Equity Value shall be the K1 and
K2 multiples calculated by the Experts or the 1592 Arbitrator for the 2014
Mission.
If the Correduria Call or the Correduria Put is exercised in 2015, the K1 and K2
multiples used in the formula of the Correduria Equity Value shall be the K1 and
K2 multiples calculated by the Experts or the 1592 Arbitrator for the 2015
Mission.
If the Correduria Call and the Correduria Put have not been exercised yet on
January 1st 2016, the K1 and K2 multiples used in the formula of the Correduria
Equity Value shall be determined by the Experts selected and appointed by the
Willis Parties and the

Page 25 of 30



--------------------------------------------------------------------------------



 



Company in accordance with Section 17.3(g) no later than January 30, 2016 (the
“Correduria Mission”)
If those Experts are able to perform the Correduria Mission in due time, in the
absence of fraud or manifest error, the reports of the Experts with respect to
the Correduria Mission shall be final and binding upon the Willis Parties, the
Group Companies and the 1592 Arbitrator and shall be attached to any exercise
notice of the Correduria Call or Correduria Put.
If any of those Experts is unable or not willing to perform the Correduria
Mission in due time, Willis Europe shall provide Gras Savoye SA, GS Eurofinance
and any other Group Company holding Correduria Minority Shares with its own
calculation of the K1 and K2 multiples and if any of Gras Savoye SA, GS
Eurofinance and the other Group Company holding Correduria Minority Shares
delivers a notice of verification pursuant to Section 17.3(k), the 1592
Arbitrator shall verify such calculation.
The fees incurred by the Experts for the Correduria Mission shall be shared
equally between the Willis Entities, on the one hand, and the Group Companies,
on the other hand.
     10.2. Methodology related to market multiples K1 & K2
The K1 and K2 market multiples that will be selected for the formulas will be
equal to the average of the two multiples selected by each Expert.
The sample “s” of comparable listed insurance brokers (“The Sample”) shall
include “liquid” companies listed on regulated financial markets:

  •   K1 and K2 will be computed on the same Sample.     •   The Sample will
include the following 5 quoted companies:

  -   Aon Corporation;     -   Arthur J. Gallagher & Co;     -   Jardine Lloyd
Thompson Group PLC;     -   Marsh & McLennan Companies Inc; and     -   Willis
Group Holdings Ltd.

The evolution of the Sample over time (potential delisting of companies, M&A
activities within the Sample) shall be discussed between the Parties and the
Experts, who will monitor the Sample and have the final decision on its
evolution.
Should consolidated accounts by one or several Sample companies not be publicly
available, Experts will rely on (i) preliminary results (in the form of a press
release or presentation) if applicable or (ii) Bloomberg consensus of results
otherwise.

Page 26 of 30



--------------------------------------------------------------------------------



 



     10.3. Definition related to K1
K1 is defined as the “Enterprise Value/Sales” market multiple computed as the
average of the “Enterprise Value/Sales” multiples of the Sample “s” over a
defined period of time provided that K1 is a minimum multiple of 1.50x and a
maximum multiple of 1.80x.
K1 will be computed according to the following formula, it being understood that
this formula is a framework which the Experts will try to respect as much as
possible:
K1 = [MC (s) + Net Debt (s)] / Sales (s)
MC (s) = MC is defined as the average daily Market Capitalization over a full
year (12 months) period for each company of the Sample “s”.
Experts will make all relevant adjustments to MC (number of shares selected to
compute the market capitalization, volume weighted share price methodology
etc...) to reflect market’s view.
Net Debt (s) = Net Debt is equal to the adjusted consolidated financial debt
minus adjusted consolidated cash excluding fiduciary cash or “restricted cash”
calculated on audited consolidated accounts at year end (December 31st) for each
company of the Sample “s”.
Experts will make all relevant adjustments to Net Debt (pro forma for
acquisitions / disposals, unfunded provisions for retirement, provisions with
cash impact, off balance sheet commitments, debts related to minority interests,
financial assets etc...) to reflect market’s view.
Sales (s) = Sales is defined as the consolidated net sales including financial
income related to fiduciary cash calculated on audited consolidated accounts at
year end (December 31st) for each company of the Sample “s”.
Experts will make all relevant adjustments to Sales (pro forma for acquisitions
/ disposals, non recurring items etc...) to reflect market’s view.

Page 27 of 30



--------------------------------------------------------------------------------



 



     10.4. Definitions related to K2
K2 is defined as the “Enterprise Value/EBITDA” market multiple computed as the
average of the “Enterprise Value/EBITDA” multiples of the Sample “s” over a
defined period of time provided that K2 is a minimum multiple of 8,50x and a
maximum multiple of 11,50x.
K2 will be computed according to the following formula, it being understood that
this Formula is a framework which the Experts will try to respect as much as
possible:
K2 = [MC (s) + Net Debt (s)] / EBITDA (s)
MC (s) = See section on K1.
Net Debt (s) = See section on K1.
EBITDA (s) = EBITDA is defined as the consolidated “Earnings before Interest,
Tax, Depreciation and Amortization” including financial income related to
fiduciary calculated on audited consolidated accounts at year end
(December 31st) for each company of the Sample “s”.
Experts will make all relevant adjustments to EBITDA (gains or losses on asset
sale, pro forma for acquisitions / disposals, non recurring items etc...) to
reflect market’s view.

Page 28 of 30



--------------------------------------------------------------------------------



 



11.   Definitions related to Willis Correduria Equity Value.       The valuation
of GSC’s share capital of Willis Correduria is defined in the above sections for
computation of the ENEqV, FNEqV, NEnV, ECEqV, FCeqV, CEnV,BPEV, PEV and Willis
Put Option formulas.       The definition of Correduria Equity Value (“CEV”)
defined in this section relates to Correduria Put and Call as described in the
Recital of the Shareholders’ Agreement.       Correduria Equity Value (CEV) in
Euro is defined according to the following formula:

CEV = [40% x K1 x Willis Correduria Sales n] + [60% x K2 x ((Willis Correduria
EBITDA n + Willis Correduria EBITDA n-1) x 0.5)]
Where:

  •   K1 is defined as the “EV/Sales” market multiple as further defined in
section 10.3 above;     •   Willis Correduria Sales is defined as the
consolidated net turnover of Willis Correduria with the Sale Aggregate defined
as per section 9.6. above;     •   K2 is defined as the “EV/EBITDA” market
multiple as further defined in section 10.4 above;     •   Willis Correduria
EBITDA is defined as the consolidated “Earning before interest, tax,
depreciation and amortization” of Willis Correduria with the EBITDA Aggregate
defined as per section 9.7 above;     •   n is defined as the last Financial
Year ending December 31 before the year of the exercise of the Correduria Put or
Call;     •   n-1 is defined as Financial Year ending December 31 before year n;
and     •   Willis Correduria Sales and Willis Correduria EBITDA are calculated
from the Willis Correduria’s consolidated audited financials prepared in
accordance with statutory accounting rules in Spanish Gaap.

Page 29 of 30



--------------------------------------------------------------------------------



 



12.   Appendices

 

Page 30 of 30